Exhibit 10.1

EXECUTION VERSION

[THIS LEASE IS NOT TO BE RECORDED]

MASTER LEASE

by and among

SERITAGE SRC FINANCE LLC

and

SERITAGE KMT FINANCE LLC,

Landlord,

and

KMART OPERATIONS LLC

and

SEARS OPERATIONS LLC,

Tenant



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   ARTICLE I DEMISED PREMISES      2     

1.1

  

Demised Premises

     2     

1.2

  

Single, Unitary, Indivisible Lease

     3     

1.3

  

Joint and Several Liability

     4     

1.4

  

Term

     5     

1.5

  

Renewal Terms

     5     

1.6

  

Nonprofitable Property

     7     

1.7

  

Recapture Space

     10     

1.8

  

Landlord’s Termination Right as to Additional Recapture Space

     17     

1.9

  

Landlord’s Termination Right as to 100% Recapture Property

     21     

1.10

  

Reservation of Rights Concerning Leases and Recapture Space

     24     

1.11

  

General Provisions

     25     

1.12

  

Separation of Leases

     27     

1.13

  

Self-Help

     29   

ARTICLE II DEFINITIONS

     29     

2.1

  

Definitions

     29    ARTICLE III RENT      50     

3.1

  

Rent

     50     

3.2

  

Late Payment of Rent

     51     

3.3

  

Method of Payment of Rent and Other Sums and Charges

     51     

3.4

  

Net Lease

     52   

ARTICLE IV IMPOSITIONS

     52     

4.1

  

Impositions

     52     

4.2

  

Permitted Contests

     54     

4.3

  

General Tax Indemnity

     55     

4.4

  

Utility Charges

     55     

4.5

  

Installment Expenses

     56   

ARTICLE V NO ABATEMENT

     58     

5.1

  

No Termination, Abatement, Etc.

     58     

5.2

  

Assumption of Risk of Loss

     59   

ARTICLE VI OWNERSHIP OF DEMISED PREMISES

     60     

6.1

  

Ownership of the Demised Premises

     60     

6.2

  

Tenant’s Property

     61   

ARTICLE VII CONDITION AND USE OF DEMISED PREMISES

     61     

7.1

  

Condition of the Demised Premises

     61     

7.2

  

Use of the Demised Premises; Permitted, Prohibited and Restricted Uses

     62     

7.3

  

Operating Covenant

     65     

7.4

  

Signs

     66     

7.5

  

Multi-Tenant Occupancy Date

     67   

ARTICLE VIII ALTERATIONS

     67     

8.1

  

Alteration and Additions

     67     

8.2

  

Title to Alterations

     68   

 

i



--------------------------------------------------------------------------------

ARTICLE IX TRANSFER   68   

9.1

Transfer; Subletting and Assignment   68   

9.2

Permitted Subletting   69   

9.3

Permitted Assignments   69   

9.4

Required Assignment and Subletting Provisions   70   

9.5

Costs   71   

9.6

No Release of Tenant’s Obligations   71   

9.7

No Restriction on Landlord   71   

9.8

Free-Standing SAC Leases   71    ARTICLE X MAINTENANCE AND COMMON AREAS   72   

10.1

Maintenance and Repair; Trade Fixtures   72   

10.2

Common Areas   75   

10.3

Landlord’s Responsibility for Leasehold Improvements Subsequent to Multi-Tenant
Occupancy Date   78   

10.4

Landlord’s Warranties and Guaranties   78   

10.5

Tenant’s Responsibility under Lands’ End Agreements and Sears Hometown License
Agreement   79    ARTICLE XI INSURANCE   81   

11.1

General Insurance Requirements   81   

11.2

Landlord’s “All-Risk” Insurance   83   

11.3

Additional Insurance   83   

11.4

Waiver of Subrogation   83   

11.5

Policy Requirements   84   

11.6

Increase in Limits   84   

11.7

Blanket Policy   84   

11.8

No Separate Insurance   84    ARTICLE XII CASUALTY AND CONDEMNATION   84   

12.1

Casualty; Property Insurance Proceeds   84   

12.2

Tenant’s Obligations Following Casualty   86   

12.3

No Abatement of Rent   86   

12.4

Waiver   87   

12.5

Insurance Proceeds Paid to Landlord Mortgagee   87   

12.6

Tenant’s Right to Terminate Upon Damage Near End of Term   87   

12.7

Tenant’s Right to Terminate Upon Total Destruction   88   

12.8

Condemnation   88   

12.9

Condemnation Proceeds Paid to Landlord Mortgagee   89   

12.10

Landlord’s Restoration Obligations   90   

12.11

Nonprofitable Properties   91    ARTICLE XIII DEFAULT   91   

13.1

Events of Default   91   

13.2

Certain Remedies   94   

13.3

Damages   94   

13.4

Receiver   95   

13.5

Waiver   96   

13.6

Application of Funds   96   

13.7

Landlord’s Right to Cure Tenant’s Default   96    13.8 Default by Entities
Comprising Tenant   96   

 

ii



--------------------------------------------------------------------------------

ARTICLE XIV LANDLORD’S FINANCING   96    14.1 Landlord’s Financing   96    14.2
Attornment   97    14.3 Compliance with Landlord Mortgage Documents   98    14.4
Landlord Mortgagee Generally   98    14.5 Limitation of Successor Landlord
Liability   99    14.6 Lease Modifications   99    14.7 Notice of Default to
Landlord Mortgagee   99    14.8 Delivery of Notices to Landlord Mortgagee   99
   14.9 Right of Landlord Mortgagee to Enforce Lease   100    14.10 Exercise of
Landlord’s Discretion   100    14.11 Cure of Landlord Defaults   100    14.12
Indemnification   100    ARTICLE XV TENANT FINANCING   103    15.1 No Leasehold
Mortgages   103    15.2 Rights of Lenders to Obtain Collateral   103    ARTICLE
XVI NO MERGER   103    16.1 No Merger   103    ARTICLE XVII CONVEYANCE BY
LANDLORD   103    17.1 Conveyance by Landlord   103    ARTICLE XVIII QUIET
ENJOYMENT   104    18.1 Quiet Enjoyment   104    ARTICLE XIX NOTICES   104   
19.1 Notices   104    ARTICLE XX ENVIRONMENTAL INDEMNITY   105    20.1 Hazardous
Substances   105    20.2 Notices   105    20.3 Remediation   106    20.4
Indemnity   107    20.5 Environmental Inspections   108    20.6 Additional
Provisions   109    20.7 Survival   109    ARTICLE XXI MISCELLANEOUS   109   
21.1 Survival   109    21.2 Partial Invalidity   109    21.3 Non-Recourse   109
   21.4 Successors and Assigns   110    21.5 Governing Law   110    21.6 Consent
to Jurisdiction; Waiver of Trial by Jury   110    21.7 Entire Agreement   111   
21.8 Headings   111    21.9 Counterparts   111    21.10 Interpretation   111   

 

iii



--------------------------------------------------------------------------------

21.11 Time of Essence   112    21.12 Further Assurances   112    21.13
Landlord’s Right to Inspect and Show the Demised Premises   112    21.14
Acceptance of Surrender   112    21.15 Non-Waiver   112    21.16 Accord and
Satisfaction   112    21.17 Recording   113    21.18 Liens   113    21.19
Cumulative Remedies   113    21.20 Rules and Regulations   113    21.21
Confidentiality and Media Releases   114    21.22 Authority   114    21.23
Overdue Rate   114    21.24 Delivery of Information   114    21.25 Puerto Rico
Premises   116    ARTICLE XXII MEMORANDUM OF LEASE   117    22.1 Memorandum of
Lease   117    ARTICLE XXIII BROKERS   117    23.1 Brokers   117    ARTICLE XXIV
ANTI-TERRORISM   118    24.1 Anti-Terrorism Representations   118    ARTICLE XXV
REIT PROTECTION   118    25.1 REIT Protection   118    ARTICLE XXVI FAIR MARKET
RENT—APPRAISAL   120    26.1 Fair Market Rent   120    ARTICLE XXVII OFFICERS’
CERTIFICATES—STATUS OF LEASE   121    27.1 Certificate of Tenant   121    27.2
Certificate of Landlord   121    ARTICLE XXVIII CONDITION OF DEMISED PREMISES ON
EXPIRATION OR TERMINATION OF MASTER LEASE   121    28.1 Delivery of Demised
Premises   121    ARTICLE XXIX ALTERNATIVE DISPUTE RESOLUTION—EXPEDITED
ARBITRATION   122    29.1 Attempted Dispute Resolution   122    29.2 Binding
Arbitration   123   

 

iv



--------------------------------------------------------------------------------

Schedules and Exhibits

 

Exhibit A Properties Exhibit B Prohibited Uses Exhibit C Form of SNDA Exhibit D
Lands’ End Premises Schedule 1.7(d) Form of Recapture Notice Schedule 1.7(j)(ii)
General Requirements and Conditions Schedule 1.8(a) Form of Additional Recapture
Space Termination Notice Schedule 2.1(a) EBITDAR Methodology Schedule 2.1(b)
Lease Guarantors Schedule 10.2(e) Operating Expenses Schedule 14.4 Landlord
Mortgage Documents Schedule 20.6 Additional Provisions with Respect to
Environmental Matters with Respect to the Demised Premises and SACs

 

v



--------------------------------------------------------------------------------

MASTER LEASE

This MASTER LEASE (this “Master Lease”) is entered into as of July 7, 2015, by
and among Seritage SRC Finance LLC and Seritage KMT Finance LLC (together with
their successors and assigns, collectively, jointly and severally, “Landlord”),
and Kmart Operations LLC (“Kmart Tenant”) and Sears Operations LLC (“Sears
Tenant”) (together with their permitted successors and assigns, collectively,
jointly and severally, “Tenant”).

RECITALS

Capitalized terms used in this Master Lease and not otherwise defined herein are
defined in Article II hereof.

Landlord is the fee owner of those certain properties identified on Exhibit A
attached hereto, as the same may be deleted from time to time as further
provided herein (each a “Property”, and collectively, “Properties”). Pursuant to
that certain Subscription, Distribution and Purchase and Sale Agreement, dated
as of June 8, 2015 (the “Purchase Agreement”), by and between Sears Holdings
Corporation and Seritage Growth Properties, Landlord desires to lease the
Demised Premises (as defined below), as one economic unit, to Tenant and Tenant
desires to lease the Demised Premises, as one economic unit, from Landlord upon
the terms set forth in this Master Lease.

1. As described in Section 1.2, below, this Master Lease constitutes one single,
unitary, indivisible lease of the entirety of the Demised Premises and not
separate or severable leases governed by similar terms. The Demised Premises
constitutes one indivisible economic unit, and the Base Rent (as defined below)
and all other economic and other material lease provisions have been extensively
negotiated and agreed to, based on the understanding and agreement of the
parties (and each of the parties has entered into this Master Lease in reliance
thereon, and it is a material inducement to each of them), that the demise of
all of the Demised Premises to Tenant herein is a single, unitary, indivisible,
composite, and inseparable transaction. Except as expressly provided in this
Master Lease for specific purposes (and then only to the extent so expressly
provided), all provisions of this Master Lease apply equally and uniformly to
all of the Demised Premises as one indivisible unit. The parties intend that
this Master Lease shall be, and the provisions of this Master Lease shall at all
times be construed, interpreted and applied so as to carry out their mutual
objective to create a single, unitary, indivisible lease of all of the Demised
Premises and, in particular but without limitation, that, for purposes of 11
U.S.C. Section 365, or any successor or replacement thereof or any analogous
state law, or any attempt thereunder to assume, reject or assign this Master
Lease in whole or in part, this Master Lease is one indivisible and nonseverable
lease and executory contract dealing with one legal and economic unit and that
this Master Lease must be assumed, rejected or assigned as a whole with respect
to all (and only as to all) of the Demised Premises.

2. Exhibit A attached hereto also contains a list of the 224 retail stores
currently operated by or under the authority of either (a) Kmart Tenant (such
retail stores as may be operated by Kmart Tenant or its Affiliates from time to
time, individually, a “Kmart Store,” and collectively, “Kmart Stores”), or
(b) Sears Tenant (such retail stores as may be operated by Sears Tenant or its
Affiliates from time to time, individually, a “Sears Store,” and collectively,



--------------------------------------------------------------------------------

“Sears Stores”) (which Sears Stores shall include each related Sears automotive
care center (individually, a “SAC” and collectively, “SACs”); each Kmart Store
and each Sears Store being referred to individually as a “Store”)).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

DEMISED PREMISES

1.1 Demised Premises. Upon and subject to the terms and conditions hereinafter
set forth, Landlord leases to Tenant and Tenant leases from Landlord all of
Landlord’s right, title and interest in and to the following assets and
interests as described in Section 1.1(a)-(c) below (individually and
collectively, as the context may require, as one economic unit, the “Demised
Premises”), further subject to the terms, covenants and conditions in
Section 1.1(d)-(f) below:

(a) (i) Prior to the Multi-Tenant Occupancy Date with respect to each individual
Property, all of such Property and (ii) after the Multi-Tenant Occupancy Date,
the portion of each individual Property on which the Store and all Leased
Improvements (as hereinafter defined) is located (but excluding, in each case,
all real property which is (y) subject to a Lease (as hereinafter defined) as of
the date hereof or (z) part of the Common Areas (except the Exclusive Store
Areas, as hereinafter defined) (subject to Tenant’s rights to use the Common
Areas as provided herein), collectively, the “Land”);

(b) (i) all buildings, structures, Fixtures (as hereinafter defined) and other
improvements of every kind now or hereafter located on the Land (as the Land may
be constituted before or after the Multi-Tenant Occupancy Date, as applicable),
including, as applicable, the Store, all free-standing buildings and all other
buildings and improvements connected thereto (including all physical
entranceways to an adjacent mall to the extent located in the wall of a Store or
other such building), together with (ii) prior to the Multi-Tenant Occupancy
Date with respect to each individual Property, (A) all alleyways and connecting
tunnels, passageways and entranceways to any adjacent malls, shopping centers or
other third-party properties, sidewalks, utility pipes, conduits and lines
(on-site and off-site to the extent Landlord has any interest in the same), and
(B) all parking areas and roadways appurtenant to such buildings and structures
(collectively, the “Leased Improvements”); provided, that “Leased Improvements”
shall exclude any asset not constituting “real property” as that term is defined
in Treasury Regulations § 1.856-3(d);

(c) All equipment, machinery, fixtures, and other items of property, including
all components thereof, that (i) are now or hereafter located in, on or used in
connection with and permanently affixed to or otherwise incorporated into the
Leased Improvements and (ii) qualify as Long-Lived Assets, together with all
replacements, modifications, alterations and additions thereto, and other items
of real and/or personal property, including all components thereof, now and
hereafter located in, on or used in connection with, and permanently affixed to
or incorporated into the Leased Improvements, including all HVAC equipment, all
furnaces, boilers, heaters, electrical equipment, heating, plumbing, lighting,
ventilating, refrigerating, incineration, air- and water-pollution-control,
waste-disposal, air-cooling and air-conditioning

 

2



--------------------------------------------------------------------------------

systems and apparatus, security systems, sprinkler systems and fire- and
theft-protection equipment, elevators, escalators and lifts and Environmental
Equipment (the “Fixtures”), all of which, to the greatest extent permitted by
law, are hereby deemed by the parties hereto to constitute real estate, together
with all equipment, parts and supplies used to service, repair, maintain and
equip the foregoing and all replacements, modifications, alterations and
additions thereto; provided, that the foregoing shall exclude all items included
within Tenant’s Property; provided, further, that “Fixtures” shall exclude any
asset not constituting “real property” as that term is defined in Treasury
Regulations § 1.856-3(d);

(d) The Demised Premises is leased together with and shall be subject to all of
the following (individually, an “Encumbrance” and collectively, “Encumbrances”):
(i) any mortgage, deed of trust, lien, charge, pledge, improvisation, security
interest, defect in title, encroachment, or other matter whatsoever affecting
title to any of the Demised Premises or any portion thereof or any interest
therein, whether or not of record, (ii) all Operating Agreements identifying and
all covenants, conditions, restrictions, declarations, easements, rights of way,
rights and obligations under the Operating Agreements and other matters relating
to or appertaining to the Property, the Land, the Leased Improvements, the
Common Areas or affecting the Demised Premises as of the Commencement Date and
such subsequent Operating Agreements, covenants, conditions, restrictions,
easements, declarations and other matters as may be agreed to by Landlord (or by
Tenant, with Landlord’s prior reasonable consent) so long as the same do not
adversely affect the Property and otherwise are consistent with the terms and
conditions of this Master Lease, in each case whether or not of record, and
(iii) all Permitted Encumbrances, including any matters which would be disclosed
by an inspection or accurate survey of the Demised Premises; provided, however,
that Landlord shall not from and after the date of this Master Lease without
Tenant’s prior written consent further encumber the Demised Premises (other than
under or in connection with any Landlord Mortgages and Landlord Mortgage
Documents, subject to the provisions of Article XIV) in such a manner as would
materially interfere with Tenant’s use, occupancy or operation of the Demised
Premises or materially increase Tenant’s obligations or liabilities or
materially decrease Tenant’s rights or remedies under this Master Lease. For the
avoidance of doubt, Landlord shall have the right in its reasonable discretion
exercised in good faith without Tenant’s consent to grant, convey or enter into
easements, covenants, restrictions, declarations, rights of way agreements,
agreements in lieu of condemnation, street widening or improvement or traffic
control or other similar agreements, and agreements in connection with
utilities, storm and sanitary sewers drainage and similar agreements, with
governmental authorities and/or utility companies and which are for the benefit
of the Demised Premises or the Property or Common Areas (together with all
further encumbrances which may be consented to by Tenant, “Further
Encumbrances”); and

(e) Landlord shall, within a reasonable time after receipt thereof, forward to
Tenant a copy of any and all default notices and/or demands received by Landlord
pursuant to the Operating Agreements with respect to the Demised Premises and
keep Tenant reasonably apprised with respect thereto.

1.2 Single, Unitary, Indivisible Lease. This Master Lease constitutes one
single, unitary, indivisible lease of the entirety of the Demised Premises and
not separate or severable leases governed by similar terms. The Demised Premises
constitutes one indivisible economic unit, and the Base Rent and all other
economic and other material lease provisions have been

 

3



--------------------------------------------------------------------------------

extensively negotiated and agreed to, based on the understanding and agreement
of the parties (and each of the parties has entered into this Master Lease in
reliance thereon, and it is a material inducement to each of them), that the
demise of all of the Demised Premises to Tenant herein is a single, unitary,
indivisible, composite, and inseparable transaction. Except as expressly
provided in this Master Lease for specific purposes (and then only to the extent
so expressly provided), all provisions of this Master Lease apply equally and
uniformly to all of the Demised Premises as one indivisible unit. An Event of
Default with respect to any portion of the Demised Premises is an Event of
Default as to all of the Demised Premises. The parties intend that this Master
Lease shall be, and the provisions of this Master Lease shall at all times be
construed, interpreted and applied so as to carry out their mutual objective to
create, a single, unitary, indivisible lease of all of the Demised Premises and,
in particular but without limitation, that, for purposes of 11 U.S.C.
Section 365, or any successor or replacement thereof or any analogous state law,
or any attempt thereunder to assume, reject or assign this Master Lease in whole
or in part, this Master Lease is a single, unitary, indivisible and nonseverable
lease and executory contract dealing with one legal and economic unit and that
this Master Lease must be assumed, rejected or assigned as a whole with respect
to all (and only as to all) of the Demised Premises. The parties may amend this
Master Lease from time to time or terminate this Master Lease as to one or more
Demised Premises, or separate and include one or more Demised Premises in a
separate lease for technical and/or administrative reasons; but no such
termination or separation shall in any way change the single, unitary,
indivisible and nonseverable nature of this Master Lease and all of the
foregoing provisions of this Section 1.2 shall continue to apply in full force.
This Master Lease is separate and distinct from any and all other master leases
or leases now or hereafter entered into between Landlord and Tenant or any of
their respective Affiliates, and (except with respect to the New Leases, as
hereinafter provided) no breach or default under this Master Lease, on the one
hand, or any such other master leases or leases, on the other hand, shall
constitute a breach or default under such other master lease or leases or this
Master Lease, as the case may be.

1.3 Joint and Several Liability. (a) In furtherance of the provisions of
Section 1.2, and notwithstanding any provisions herein to the contrary,
including the specified obligations of Kmart Tenant with respect to the Kmart
Stores and the specified obligations of Sears Tenant with respect to the Sears
Stores, respectively, as provided in this Master Lease, it is understood and
agreed that each Tenant Party shall be liable and responsible for the payment of
all sums payable and for the performance of all obligations performable by one
or more of the entities comprising Tenant, and each Tenant Party is and shall be
and remain at all times jointly and severally obligated and liable as Tenant for
(a) all acts, omissions, failures or refusals of the other Tenant Party to
comply with its own respective obligations and the obligations of Tenant under
this Master Lease or (b) any breach or default or Event of Default suffered,
incurred or created by the other Tenant Party under this Master Lease ((a) and
(b) collectively, “Tenant Party Breach”), and Landlord shall be entitled to
enforce against Tenant, Kmart Tenant and/or Sears Tenant, individually and
collectively, any and all rights and remedies under this Master Lease or
otherwise available at law or in equity, including without limitation, as
applicable, termination of the Master Lease, recovery of any or all of
possession of the Demised Premises, recovery of all Rent and other sums and
charges and monetary damages, and all injunctive and other equitable relief, in
any order and in any manner as Landlord may elect in its sole discretion, in
whole or in part. Without limiting the foregoing:

(1) Each and every Tenant Party Breach shall constitute a breach or default or
Event of Default by Tenant under this Master Lease.

 

4



--------------------------------------------------------------------------------

(2) Although the separate respective covenants and agreements of Kmart Tenant
and Sears Tenant to exclusively and continuously use, occupy and operate the
Kmart Stores and the Sears Stores, respectively, may be specifically enforced
against the Tenant Party under whose authority such Store is intended to be
operated, each and both of such Tenant Parties shall remain jointly and
severally liable as Tenant for any Tenant Party Breach with respect to the
breach or default of such covenants.

(3) Although as a matter of administrative convenience for the Parties (i) the
Base Rent and Additional Charges have been determined and are intended to be
assessed separately for accounting purposes with respect to the Kmart Stores and
the Sears Stores, and (ii) it is contemplated that Kmart Tenant and Sears Tenant
shall as a practical matter discharge their joint and several respective
obligations for repair, maintenance, insurance, Alterations, Recapture
Separation Work, CAM Expenses, Property Document CAM Expenses, casualty
restoration and all other obligations under this Master Lease separately with
respect to the Kmart Stores and the Sears Stores, which they respectively
occupy, and the Common Areas with respect to each (collectively, “Premises
Obligations”), Landlord shall be entitled to demand and collect all of the Base
Rent and Additional Charges, and shall be entitled to demand and obtain
performance of all the Premises Obligations, from either or both Kmart Tenant
and/or Sears Tenant in Landlord’s sole discretion; the foregoing provisions of
this Section 1.3(a)(3) shall not limit or vary any provisions of Section 1.2 or
this Section 1.3.

(4) Each of Kmart Tenant and Sears Tenant hereby unconditionally and absolutely
waives and relinquishes, and covenants not to claim or assert, in all cases for
the express benefit of the Landlord, any and all rights of contribution,
indemnity, subrogation or recovery (if any) against the other Tenant Party which
may otherwise now or hereafter be available to the nonbreaching Tenant Party, of
any and all amounts which Landlord may recover or be entitled to recover against
one Tenant Party on account of a Tenant Party Breach by the other Tenant Party,
until and unless Landlord has fully recovered and received payment of all
amounts and full performance of all obligations by Tenant under this Master
Lease for the entire Term to which Landlord is entitled (including all
contingent obligations, indemnities and liabilities of Tenant).

(b) Each of the entities comprising Landlord shall be jointly and severally
liable to Tenant for the performance of all terms, covenants, conditions and
obligations of Landlord under this Master Lease.

1.4 Term. The “Term” of this Master Lease is the Initial Term plus all Renewal
Terms, to the extent exercised. The initial term of this Master Lease (the
“Initial Term”) shall commence on the date hereof (the “Commencement Date”) and
end on the last day of the calendar month in which the tenth (10th) anniversary
of the Commencement Date occurs, subject to renewal as set forth in Section 1.5.

1.5 Renewal Terms. (a) The Initial Term of this Master Lease may be extended at
the option of Tenant for an aggregate of four (4) consecutive renewal terms
(“Renewal Terms”)

 

5



--------------------------------------------------------------------------------

of five (5) years each (except the fourth (4th) renewal term shall be for four
(4) years) with respect to all but not less than all of the Demised Premises
which are then subject to this Master Lease, if: (i) at least three hundred
sixty (360) days prior to the end of the then-current Term, Tenant delivers to
Landlord Notice that it desires to exercise its right to extend this Master
Lease for one (1) Renewal Term (a “Renewal Notice”); and (ii) no Event of
Default shall have occurred and be continuing on the date Landlord receives the
Renewal Notice (the “Renewal Exercise Date”) and no Event of Default for any
nonpayment of Rent shall have occurred and be continuing on the first day of the
applicable Renewal Term. During any such Renewal Term, except as otherwise
specifically provided for herein, all of the terms and conditions of this Master
Lease shall remain in full force and effect. Each Renewal Term shall commence on
the expiration date of the current Term (as previously extended) and shall end
on the date immediately preceding the fifth (5th) anniversary thereof. For the
avoidance of doubt, no Renewal Notice shall be effective and no Renewal Term
shall commence in the event Landlord exercises any right to terminate this
Master Lease by reason of any Event of Default which has occurred and is
continuing after the Renewal Exercise Date.

(b) [Intentionally Omitted]

(c) Tenant may not exercise its option with respect to any Renewal Term unless
it has validly exercised its option as to all immediately preceding Renewal
Terms.

(d) Notwithstanding the foregoing, in the event the Base Rent for any Renewal
Term is subject to the determination of Fair Market Rent, Tenant shall have the
right to irrevocably revoke any Renewal Notice by Notice to Landlord (“Renewal
Revocation Notice”) given not less than the later of (x) thirty (30) days after
the Fair Market Rent (if applicable) has been determined for the Demised
Premises and (y) two hundred seventy (270) days prior to the commencement of the
then applicable Renewal Term, if Tenant does not wish to renew this Master Lease
after the determination of Fair Market Rent for such Renewal Term pursuant to
Article XXVI, and in such event, the Master Lease shall terminate on the last
day of the then-current Term and Tenant shall not have any further rights of
renewal with respect thereto or with respect to any other Renewal Terms.

(e) Further notwithstanding the foregoing provisions of this Section 1.5 or the
provisions of Section 1.6, 1.7, 1.8, or 1.9, Tenant shall be deemed to
automatically revoke the Renewal Notice, and the same shall be automatically
revoked without any further action, with respect to a Nonprofitable Property or
any Recapture Space or Additional Recapture Space (but not with respect to the
remainder of the Demised Premises as to which such Renewal Notice shall remain
in full force and effect) subject to any Tenant Termination Election Notice
pursuant to Section 1.6(b) given within two hundred seventy (270) days prior to
the commencement of the then applicable Renewal Term or any recapture notice
given by Landlord pursuant to Section 1.6, 1.7, 1.8 or 1.9 subsequent to such
Renewal Notice and prior to the commencement of the applicable Renewal Term.

 

6



--------------------------------------------------------------------------------

1.6 Nonprofitable Property. (a) Subject to and in accordance with all of the
terms of this Section 1.6, Tenant shall have the right to terminate this Master
Lease as to any Nonprofitable Property (as hereinafter defined).

(b) Subject to the annual limitation in this Section 1.6(b), if at any time
during the Term after the end of the first Lease Year any Store becomes
Nonprofitable (a “Nonprofitable Property”), then Tenant shall have the right to
terminate this Master Lease with respect to such Nonprofitable Property by
giving written Notice to Landlord of such election (a “Tenant Termination
Election Notice”), which Notice shall be accompanied by an Officer’s Certificate
setting forth financial data reasonably establishing that the Store is a
Nonprofitable Property, and shall set forth the date for termination which shall
be a regularly scheduled date for the payment of Base Rent (“Tenant Termination
Election Date”) not fewer than ninety (90) days nor more than one hundred twenty
(120) days after the date of the Tenant Termination Election Notice; provided,
however, that the Tenant Termination Election Date shall not occur until the
following conditions are met: (i) no Event of Default for any nonpayment of Rent
shall have occurred and be continuing, (ii) Tenant has paid the Tenant
Termination Fee (as hereinafter defined) not later than thirty (30) days prior
to the Tenant Termination Election Date, as well as all other amounts due to
Landlord as provided for in subsection (f) below and (iii) Tenant has
substantially complied with the provisions of Sections 28.1(a), (b) and (d). The
actual date on which all such conditions have been fulfilled and the Master
Lease has in fact been terminated as to the Nonprofitable Property is hereafter
referred to as the “Nonprofitable Property Termination Date.” Tenant shall
remain liable to Landlord for the performance of the obligations set forth in
Sections 28.1(c), (e) and (f), which, if not performed prior to the
Nonprofitable Property Termination Date, shall be performed as expeditiously as
reasonably practicable thereafter, but in no event later than one-hundred eighty
(180) days following the Nonprofitable Property Termination Date (subject to
reasonable extensions according to the nature of the work to be performed,
further subject to additional reasonable extensions for delays due to customary
acts or occurrences of force majeure), but in any such case subject to
Section 1.11(d). Landlord agrees to provide access to the Nonprofitable Property
as reasonably necessary for Tenant to satisfy the obligations set forth in the
immediately preceding sentence provided that Landlord has approved the duration
and scope of work and Tenant has provided such other information as Landlord may
reasonably request. Notwithstanding any provision to the contrary herein, in no
event shall Tenant remove any Alterations which are required pursuant to Legal
Requirements or Insurance Requirements. For the avoidance of doubt, as further
provided in Section 1.6(k), a Nonprofitable Property shall remain a
Nonprofitable Property for the purposes of termination of the Master Lease with
respect thereto notwithstanding any improvement in such property’s EBITDAR
following any Tenant Termination Election Notice and prior to the Nonprofitable
Property Termination Date.

(c) In addition to all other amounts payable pursuant to this Section 1.6, not
later than thirty (30) days prior to the Nonprofitable Property Termination
Date, Tenant shall pay Landlord with respect to each Nonprofitable Property as
to which a Tenant Termination Election Notice has been delivered an amount equal
to the sum of the Base Rent (including all increases therein) attributable to
such Nonprofitable Property (as calculated in accordance with the “SHC Base Rent
Adjustment” as specified in and otherwise as provided in Schedule 2 attached to
the Side Letter) plus any payments under the Lands’ End Agreements or the Sears
Hometown License Agreement relating to the Nonprofitable Property, in each case
that would be payable for

 

7



--------------------------------------------------------------------------------

a period (a “Calculation Period”) equal to the lesser of (x) one (1) calendar
year and (y) the balance of the then-current Term (excluding unexercised
renewals), in either case starting from the Nonprofitable Property Termination
Date, plus all Property Charges and all other Additional Charges attributable to
such Nonprofitable Property, including any Lands’ End Space and Sears Hometown
Space, that would be payable during the Calculation Period, which shall be
initially determined based on the amount payable during the one (1)-year period
immediately preceding the Nonprofitable Property Termination Election Notice, or
the most current available records therefor, subject to final adjustment when
actual Property Charges and any other Additional Charges attributable to such
Nonprofitable Property that are payable during the Calculation Period are known
(collectively, “Termination Fee”). When the actual amount of such Property
Charges and any other Additional Charges has been finally determined for the
applicable Calculation Period, Landlord and Tenant shall promptly adjust such
amount and refund or pay any difference to the other.

(d) From and after the Nonprofitable Property Termination Date, the Base Rent
schedule attached to the Side Letter as Schedule 2 shall be adjusted downward as
provided in Schedule 2 to the Side Letter. Except for such Base Rent adjustment,
such termination shall not otherwise affect any other terms or conditions of
this Master Lease with respect to the remainder of the Demised Premises, all of
which shall remain in full force and effect.

(e) Tenant shall not have the right to exercise any termination rights in any
one (1) Lease Year with respect to any Nonprofitable Properties if the effect of
such termination would be to reduce the Base Rent (as then in effect from time
to time) payable under the Master Lease for the immediately succeeding Lease
Year by more than twenty percent (20%) from the Base Rent in effect on the first
day of the then-current Lease Year without giving effect to any reduction in
Base Rent since such date as a result of the exercise by Landlord of its rights
pursuant to Section 1.7, 1.8 or 1.9 hereof (“Nonprofitable Property
Limitation”); provided, however, that any such Nonprofitable Properties as to
which termination of the Master Lease would exceed the Nonprofitable Property
Limitation may be carried over to the next succeeding Lease Year in which such
termination would be permitted under the Nonprofitable Property Limitation.

(f) Notwithstanding the foregoing provisions of this Section 1.6, Tenant shall
not have the right to exercise any termination right with respect to any
Nonprofitable Property if the same would constitute a breach or default under
any Encumbrances; provided, however, that for the purpose of this Section 1.6(f)
only the Landlord Mortgage shall not constitute an Encumbrance which would
prevent the exercise of such termination right.

(g) On or before the date which is 30 days prior to the Tenant Termination
Election Date, Tenant shall (A) deliver to Landlord an updated title commitment
(“Updated Title Commitment”) with respect to the applicable Nonprofitable
Property, and (B) cooperate with Landlord in obtaining (at Landlord’s option) an
owner’s and/or lender’s policy of title insurance (or an endorsement reasonably
satisfactory to Landlord with respect to any existing Landlord or Landlord
Mortgagee title insurance policy) and an endorsement to any existing Landlord
Mortgagee title insurance policy (collectively, “Current Title Policy”) from a
national title insurer selected by Landlord (“Title Insurer”) in reasonable
amount as reasonably determined by Landlord or Landlord Mortgagee, committing to
insure or insuring, as the case

 

8



--------------------------------------------------------------------------------

may be, Landlord’s fee title (or Landlord’s ground leasehold interest, if any)
to the Nonprofitable Property and the lien of the Landlord Mortgage free and
clear of all Encumbrances other than (1) Permitted Encumbrances (except for
(a) Permitted Encumbrances in subdivisions (i), (ii), (iv) or (v) of the
definition thereof (“Excepted Liens”), and (b) Subleases, Lands’ End Agreements
and the Sears Hometown License Agreement); (2) any other Encumbrances suffered
or created by Landlord which either are not otherwise Tenant’s obligations or a
result of Landlord performing Tenant’s obligations under this Master Lease
(“Landlord Encumbrances”); or (3) any Excepted Liens to the extent Tenant
deposits Cash or other security satisfactory to Landlord, Landlord’s Mortgagee
or the Title Insurer in an amount equal to not less than one hundred twenty
percent (120%), or such other amount reasonably required by the Title Insurer,
of the amount of all such Liens as security for the payment and discharge of
such Liens, or Tenant bonds the same in accordance with applicable Legal
Requirements (“Security for Excepted Liens”); provided, however, that in the
event the Security for Excepted Liens is inadequate to satisfy all Excepted
Liens (including all reasonable costs and expenses of satisfaction, including
reasonable attorneys’ fees), Tenant shall remain liable for such payment and
discharge of all Excepted Liens. Upon satisfaction in full of all such Excepted
Liens, any remaining balance (if any) of the Security for Excepted Liens shall
be returned to Tenant without interest. Without limiting the foregoing, Tenant
shall execute, acknowledge and deliver all affidavits and other documentation
which the Title Insurer may reasonably require from Tenant in accordance with
the Title Insurer’s customary practice.

(h) Tenant hereby agrees to pay, without duplication, all reasonable, documented
out-of-pocket expenses of Landlord and Landlord Mortgagee (or any of their
respective Affiliates) in connection with any actions taken pursuant to this
Section 1.6, including, without limitation, reasonable costs incurred by
Landlord or Landlord Mortgagee of the following nature: audits; travel;
accounting services; environmental and engineering reports (limited to one
consultant); property evaluations (limited to one consultant); Updated Title
Commitment and all title reports and fees and expenses of Title Insurer (other
than the title premiums (including endorsements) for the Current Title Policy);
surveys; preparation, negotiation, execution and delivery of documents;
attorneys’ fees and expenses of Landlord and Landlord Mortgagee; transfer,
transfer gains, intangibles and other recording taxes; title insurance; and any
amendment to any memorandum of lease, lease termination agreement, mortgage
amendments and other documents reasonably requested by Landlord, any Landlord
Mortgagee or the Title Insurer (and Tenant agrees to promptly execute,
acknowledge and deliver the same), and document recordings and filings and fees
and taxes in accordance therewith, but expressly excluding all costs and
expenses of reletting or future development of such Nonprofitable Property
(collectively, “Transaction Expenses”), provided that such Transaction Expenses
shall not exceed $10,000 with respect to any individual Demised Premises.

(i) On or before the Tenant Termination Election Date if required by Landlord,
Tenant shall cause each Lease Guarantor to execute, acknowledge and deliver to
Landlord a Guaranty Amendment with respect to the remainder of the Demised
Premises.

(j) After receipt of the Tenant Termination Election Notice and the Termination
Fee, and subject to satisfaction of all conditions in this Section 1.6, then
upon the Nonprofitable Property Termination Date, this Master Lease shall
terminate as aforesaid with respect to the Nonprofitable Property only, and
Tenant and Lease Guarantor shall be released

 

9



--------------------------------------------------------------------------------

from all further liabilities with respect to the Nonprofitable Property only,
which first arise or accrue after the Nonprofitable Property Termination Date,
subject to all obligations of Tenant and Lease Guarantor which survive
expiration and termination of the Master Lease.

(k) For the avoidance of doubt, if the Master Lease cannot be terminated with
respect to any Nonprofitable Property in any Lease Year solely because of the
application of the Nonprofitable Property Limitation, such Nonprofitable
Property shall remain a Nonprofitable Property and shall continue to qualify as
a Nonprofitable Property for purposes of future termination (regardless of
future Store operations and without any updating or further certification of the
original financial data or any subsequent data establishing its qualification as
a Nonprofitable Property), and shall be entitled to the benefit of a Master
Lease termination in any succeeding Lease Year (subject to the Nonprofitable
Property Limitation applicable to such Succeeding Lease Year), such termination
to occur (at Tenant’s election) at such time as the Nonprofitable Property
Limitation permits such termination upon not less than ninety (90) days’ Notice
by Tenant.

1.7 Recapture Space. In addition to and separate from any potential
Nonprofitable Property, Tenant acknowledges and agrees that as of the date
hereof each Demised Premises contains space within each Store as presently
constituted which is, and/or may become, excess for the efficient operation of
each Store and that may be recaptured by Landlord in its sole discretion. To
optimize the utilization of any excess space, thereby increasing its rental
value to Landlord, such space may be severed from this Master Lease on the terms
and conditions herein. For the avoidance of doubt, for the purpose of this
Section 1.7 the term “Store” shall expressly exclude all Additional Recapture
Space. Accordingly, Landlord and Tenant further agree as follows:

(a) With respect to each Demised Premises, subject to the further provisions of
this Section 1.7, it is the understanding and intention of the parties that at
the election of Landlord the space in each Store may be physically separated
into two (2) separate premises consisting of, (i) the space in which the Tenant
presently intends to continue to occupy and maintain retail business operations
as a Store with a reduced footprint (the aggregate amount thereof, “Tenant
Retained Space”), and (ii) the remainder of the space (the “Recapture Space”)
which is currently occupied by the respective Store (and which is not subject to
any Lease as of the date hereof) and which may be recaptured by Landlord.
Subject to the further provisions hereof, the aggregate Recapture Space shall
consist generally of approximately fifty percent (50%) of the total Gross
Leasable Square Footage of each Store (excluding from this calculation all
Additional Recapture Space and all space which is subject to a Lease as of the
date hereof), all or a portion of which shall be available for recapture by
Landlord over time for its sole and exclusive use and benefit as hereinafter set
forth; provided, however, that in no event shall the Tenant Retained Space at
any particular Demised Premises comprise less than an aggregate of forty
thousand (40,000) square feet of Gross Leasable Square Footage; provided
further, however, the Gross Leasable Square Footage of any interior SAC must
either be recaptured in its entirety by Landlord, or shall be excluded from the
computation of 40,000 square foot minimum; provided, further, however, that with
respect to Lands’ End Space which is in excess of approximately twelve thousand
(12,000) Gross Leasable Square Footage in any one (1) Demised Premises, such
Gross Leasable Square Footage will be included in the calculation of (and may
potentially reduce) the amount of the Recapture Space. By way of example only:
(i) if Tenant is presently operating in eighty percent (80%) of the space in a
Sears

 

10



--------------------------------------------------------------------------------

Store (excluding any Additional Recapture Space) and twenty percent (20%) of the
space is subject to a Lease as of the date hereof, the aggregate amount of
Recapture Space shall consist of approximately forty percent (40%) of the space
in the Sears Store (subject to the forty thousand (40,000) square-foot minimum
for the Tenant Retained Space); and (ii) if a Sears Store contains one hundred
thousand (100,000) Gross Leasable Square Footage and there is a Lands’ End Space
of twenty thousand (20,000) Gross Leasable Square Footage, Landlord can
recapture up to forty thousand (40,000) Gross Leasable Square Footage (50% of
80,000 Gross Leasable Square Footage).

(b) It is the understanding and intention of the parties that the following
general principles shall govern such separation and recapture: taking into
account all separations and divisions previously made in connection with all
Leases as of the date of this Master Lease, the separation and division of any
Store shall be accomplished such that the Tenant Retained Space as constituted
from time to time, shall (i) be reasonably functional for continued use by the
Kmart Tenant or Sears Tenant, as applicable, for retail operations as such
operations were constituted immediately prior to the separation and recapture
(excluding any occupancy or operations under any Subleases in the Tenant
Retained Space); (ii) substantially comparable in size, location and utility,
including exterior or mall access, windows, frontage and loading docks, and not
materially disadvantaged, in comparison with the Recapture Space (for the
avoidance of doubt, if Landlord recaptures portions of the Recapture Space in a
series of multiple recaptures, each recapture shall result in the Tenant
Retained Space from time to time having the foregoing attributes); (iii) contain
or have access to certain Exclusive Store Areas which shall be designated as
Common Areas on the Final Recapture Plans, which (A) are reasonably necessary or
useful for the commercially viable use, operation and occupancy of the Recapture
Space and the Tenant Retained Space, and (B) will not materially interfere with
Tenant’s continued use and operation of the Tenant Retained Space; (iv) comply
with all Legal Requirements; including those of the ADA (other than preexisting
conditions or by reason of Tenant’s Acts) as hereinafter defined);
(v) reasonably accommodate Tenant’s needs with respect to the preparations for
and implementation of Tenant’s relocation in the Tenant Retained Space;
including without limitation minimization to the extent commercially reasonably
practicable of disruption to Tenant’s retail operations (including with respect
to multiple recaptures by Landlord of portions of the Recapture Space); and
(vi) are physically separate and secure from Landlord’s or any third-party
tenant’s operations, other than shared Exclusive Store Areas (“Division
Principles”). Consistent with the Division Principles and subject to the further
provisions of this Section 1.7, the Parties agree to work together cooperatively
and in good faith to minimize to the extent commercially reasonable the costs of
the Recapture Separation Work, including the cost of relocating Tenant, Lands’
End, Sears Hometown and Tenant’s occupants under the Subleases in a commercially
reasonable manner.

(c) The parties have attached as Schedule 1.7(c) to the Side Letter a set of
initial, incomplete, preliminary conceptual and schematic plans (“Preliminary
Recapture Plans”) for each of the Stores (except for the 100% Recapture
Property) which roughly outline the Recapture Space and the Tenant Retained
Space, which shall be completed and further developed and refined by the Parties
in accordance with the Division Principles within ninety (90) days after the
Commencement Date; provided, however, that due to the particular circumstances
and requirements of the individual spaces as generally shown thereon, including
configurations with respect to common areas and adjacent malls, it is understood
and agreed that

 

11



--------------------------------------------------------------------------------

the Preliminary Recapture Plans will require further notes, annotations and
changes, including without limitation those which solve for particular issues of
sharing window space/frontage, access, loading docks and the like in which there
may be slight variations from the approximate fifty percent (50%) recapture
concept as provided above. The Parties intend that the Preliminary Recapture
Plans shall be subject to written changes from time to time as shall be
negotiated reasonably and in good faith by the Parties, including such
additional notes, annotations and changes and identification of additional
Common Areas which shall be available for the shared use by the Tenant Retained
Space (and all third-party Lease improvements), and the Recapture Space, and
generally identifying and describing the Recapture Separation Work and promptly
upon the execution of this Master Lease the Parties shall continue to work
together expeditiously, continuously and in good faith to further develop and
refine the Preliminary Recapture Plans and prepare and implement final plans for
such physical separations in accordance with such Division Principles with
respect to all Stores (such final plans as mutually agreed to in writing by the
Parties, the “Final Recapture Plans”). If and to the extent the Parties
determine after the Commencement Date that Preliminary Recapture Plans and Final
Recapture Plans are necessary for any or all of the 100% Recapture Property, the
Parties shall agree on the same in good faith in accordance with the Division
Principles. Each Recapture Notice shall contain Landlord’s proposal for further
refinements of the Preliminary Recapture Plans (including designation of
Exclusive Store Areas as Common Areas), and the configuration, separation and
division of the subject Recapture Space and the Tenant Retained Space, and
Landlord and Tenant shall meet and confer from time to time as necessary or
desirable to discuss Landlord’s proposal (which shall reflect the Parties’ prior
discussions to the extent reasonably practicable) and the Parties shall use all
good faith efforts to agree on the Final Recapture Plans for such configuration,
separation and division as soon as reasonably practicable after the date hereof.
Without limiting the foregoing, the work to be performed by Landlord to
effectuate the separation and recapture of any Demised Premises pursuant to this
Section 1.7 shall include the following:

 

  •   Construct the demising wall separating the Recapture Space and the Tenant
Retained Space;

 

  •   Separate the HVAC and utilities so that the Tenant Retained Space operates
on existing stand-alone facilities after the separation of such Demised Premises
(including separate meters);

 

  •   Construct an exterior entrance for the Tenant Retained Space if, and only
if, the Tenant Retained Space is left without an exterior entrance as a result
of the layout/design of the separation, subject to full compliance with ADA and
all other Legal Requirements, or as required by Subleases existing as of the
Commencement Date;

 

  •   Construct new vertical transportation for the Tenant Retained Space if,
and only if, the Tenant Retained Space is located on two (2) floors and is left
without any vertical transportation as a result of the layout/design of the
separation, subject to full compliance with ADA and all other Legal
Requirements;

 

12



--------------------------------------------------------------------------------

  •   Construct new restrooms for the Tenant Retained Space if, and only if, the
Tenant Retained Space is left without any restrooms (or insufficient restrooms
to satisfy municipal code requirements) as a result of the layout/design of the
Recapture Separation Work, subject to full compliance with ADA and all other
Legal Requirements; and

 

  •   Perform asbestos and other environmental remediation directly caused by
the Recapture Separation Work, except to the extent expressly provided on
Schedule 20.3 to the Side Letter.

Notwithstanding the foregoing, Landlord shall have no obligation to “modernize”
or otherwise to do any work in connection with the Tenant Retained Space to a
higher standard than the standard of the improvements and finish work in the
interior of the Retained Space existing as of the Commencement Date (including
with respect to HVAC and utilities), subject to any Upgrades requested by Tenant
as provided below at Tenant’s sole cost and expense; provided, however, that all
entrances, exits and exterior facades, treatments, signage and windows for the
Tenant Retained Space and Recapture Space shall be harmonious in style, and
consistent in general treatment and overall aesthetics.

(d) Landlord shall have the right in its sole discretion, at any time and from
time to time upon not less than one hundred eighty (180) days’ Notice to Tenant
(the “Recapture Notice,” a form of which is attached hereto as Schedule 1.7(d),
which shall include a copy of the title report referred to below), subject to
the further provisions of Section 1.7(j)(vi) to terminate this Master Lease with
respect to the whole of the Recapture Space with respect to a particular Demised
Premises or any portion thereof, on a Property by Property basis as identified
in the Recapture Notice, on the earlier of (i) the date (“Proposed Recapture
Date”) set forth in the Recapture Notice and (ii) the date (“Tenant Recapture
Termination Date”) set forth in a Notice from Tenant after receipt of the
Recapture Notice (“Tenant Recapture Termination Notice”) given not later than
sixty (60) days after receipt of the Recapture Notice, which Tenant Recapture
Termination Date shall be not less than ninety (90) days after receipt of the
Recapture Notice. The date for the conveyance of the Recapture Space and the
termination of the Master Lease with respect thereto shall occur on the earlier
of (A) the Proposed Recapture Date, and (B) any Tenant Recapture Termination
Date, and is referred to as the “Actual Recapture Date.” On or before the Actual
Recapture Date, Tenant shall have substantially complied with the provisions of
Sections 28.1(a), (b) and (d). Tenant shall remain liable to Landlord for the
performance of all unperformed obligations set forth in Article XXVIII, which
shall be performed as expeditiously as possible following the Actual Recapture
Date, but in no event later than one hundred eighty (180) days following the
Actual Recapture Date (subject to reasonable extensions according to the nature
of the work to be performed, further subject to additional reasonable extensions
for delays due to customary acts or occurrences of force majeure). Landlord
agrees to provide access to the Recapture Space as reasonably necessary for
Tenant to satisfy the obligations set forth in the immediately preceding
sentence provided that Landlord has approved the duration and scope of Tenant’s
work and Tenant has provided such other information as Landlord may reasonably
request. Tenant shall avoid any interference with the Recapture Separation Work
when accessing the Recapture Space following the Actual Recapture Date in
accordance with this subsection (d). Landlord shall, at its sole cost and
expense, provide removable, temporary partitions or screens between the Tenant
Retained Space and the

 

13



--------------------------------------------------------------------------------

Recapture Space during the performance of the Recapture Separation Work.
Notwithstanding any provision to the contrary herein, Landlord shall not have
the right to recapture all or substantially all of the Recapture Space at more
than fifty (50) of the individual Demised Premises in any one (1) Lease Year. In
no event shall Landlord remove any Alterations which are required pursuant to
Legal Requirements or Insurance Requirements.

(e) Landlord shall order a title report, at Tenant’s sole cost and expense, with
respect to the Property in question from the Title Insurer which confirms that
the Property is, and Tenant shall convey the Recapture Space, on the Actual
Recapture Date, free and clear of all Encumbrances, in the same manner and
subject to the requirements as set forth in Section 1.6(g) for the clearance of
title with respect to a Nonprofitable Property. Landlord shall provide a copy of
the title report to Tenant with the Recapture Notice, and Tenant shall reimburse
Landlord for the cost of such title report within fifteen (15) days of receipt
of an invoice from Landlord therefor.

(f) Tenant shall execute, acknowledge and deliver (without cost or expense to
Landlord, other than Tenant’s reasonable, documented out-of-pocket expenses,
including reasonable attorneys’ fees and expenses) to Landlord all instruments
in recordable form (including assignments, bills of sale, memoranda of
termination of lease and quitclaim deeds) as may be reasonably required (and
prepared) by Landlord or such Title Insurer to confirm such termination of the
Master Lease with respect to, and Landlord’s title to, the Recapture Space and
all Leased Improvements and Fixtures comprising the same and all reasonable
requests with respect to any Landlord Mortgage. Except by reason of Tenant’s
Acts, and subject to Tenant’s obligations pursuant to Section 1.7(e), and
further subject to the provisions hereof with respect to the Recapture
Separation Work, Landlord shall reimburse Tenant for its reasonable, documented
out-of-pocket costs and expenses (including reasonable attorneys’ fees and
expenses) with respect to the actions required to be taken by Tenant pursuant to
this Section 1.7 (other than as provided in Section 1.7(e)).

(g) At Landlord’s request and at its expense, Tenant agrees to reasonably
cooperate with Landlord in obtaining a Current Title Policy (including with
respect to any Landlord Mortgage) with respect to the Recapture Space, including
executing, acknowledging and delivering such leasehold affidavits and documents
as any Title Insurer may reasonably request. Except for Tenant’s Obligation in
Section 1.7(e), the cost of all Transaction Expenses shall be borne by Landlord.

(h) Subject to the further provisions hereof, on the Actual Recapture Date, the
Recapture Space with respect to the applicable Store shall automatically be
severed and separated from this Master Lease and this Master Lease shall
automatically terminate with respect thereto as if the Actual Recapture Date
were the date set forth for the expiration of the Term as to such space, without
otherwise affecting any other terms and conditions of this Master Lease with
respect to the remainder of the Demised Premises, all of which shall remain in
full force and effect, and Tenant and Lease Guarantor shall be released from all
further liabilities with respect to the Recapture Space only, which first arise
or accrue after the Actual Recapture Date subject to all obligations of Tenant
which survive expiration or termination of the Master Lease; provided, however,
that from and after the Actual Recapture Date with respect to any Recapture
Space, the Base Rent shall be adjusted downward in accordance with the “SHC Base

 

14



--------------------------------------------------------------------------------

Rent Adjustment” as specified in and otherwise as provided in Schedule 2 to the
Side Letter, and all other charges shall be adjusted downward in accordance
with, and Tenant shall pay only, Tenant’s Proportionate Share of all Property
Charges, in accordance with the Recapture Notice (subject to and provided that,
pending resolution of any Tenant’s disagreement (if any) with respect thereto as
provided in Sections 1.7(j)(vi) and 1.7(j)(vii).

(i) On or before the Actual Recapture Date, if requested by Landlord, Tenant
shall cause Lease Guarantors to execute, acknowledge and deliver to Landlord a
Guaranty Amendment with respect to the remainder of the Demised Premises.

(j) From and after the date hereof and as may be required from time to time, and
continuing after any Recapture Notice as may be required, Tenant and Landlord
shall continue to cooperate in good faith to agree on, and to implement as soon
as practicable thereafter, plans, specifications, processes and agreements
(including applications for all required permits) to physically separate and
divide the Recapture Space from the Tenant Retained Space, including separate
entrances, exits and loading docks as Landlord or Tenant may reasonably require
(“Recapture Separation Work”), and providing for (A) easements and other
agreements for ingress, egress and access which are useful or necessary between
said spaces, and the spaces occupied pursuant to the Leases, (B) easements and
other agreements for sharing building services and facilities, building service
equipment, mechanical rooms, stockrooms, elevators, escalators and other
Fixtures, as appropriate, including all Exclusive Store Areas which are included
in Common Areas, and (C) other joint arrangements as necessary or desirable in
the reasonable and good faith judgment of the Parties to ensure the harmonious
operation of the Tenant Retained Space and the Recapture Space, and all space
occupied pursuant to the Leases, all in accordance with the Division Principles.

(i) Landlord shall select, in full consultation with Tenant, all architects,
engineers, contractors and vendors (collectively, “Approved Vendors”) for, and
shall bear all costs and expenses of, all of the foregoing and all other costs
and expenses of the Recapture Separation Work, including without limitation
(A) compliance with all Legal Requirements (including ADA and all new
requirements of building, fire and other codes which may become applicable to
any previously “grandfathered” work of construction in the Demised Premises),
(B) customary insurance and all costs of asbestos remediation (including any
disturbance or removal of asbestos containing materials not otherwise requiring
remediation but for the work) and other environmental remediation directly
caused by the Recapture Separation Work (but expressly excluding all
environmental remediation required (I) with respect to Known Environmental
Problems or other violations of Environmental Laws which exist on the
Commencement Date or at any time during the Term (including those which become
known in the course of the work) in the Tenant Retained Space or the Recapture
Space, (II) in connection with the Tenant Retained Space which is not directly
caused by the Recapture Separation Work, (III) in connection with all other
improvements and work unrelated to the Recapture Separation Work, which Tenant
performs within the Tenant Retained Space, or (IV) by Tenant’s violation of any
Environmental Laws during the Term), and (C) to the extent not paid by Landlord,
reimbursement of costs related to Tenant’s direct physical separation and
relocation (including relocation of space related to

 

15



--------------------------------------------------------------------------------

Subleases and all Lands’ End Space and Sears Hometown Space that are located
within the Recapture Space) with respect to the Tenant Retained Space incurred
and paid by Tenant after the Recapture Notice. Except as expressly set forth in
this Section 1.7, all Recapture Separation Work shall be performed at the sole
cost and expense of Landlord;

(ii) All Recapture Separation Work shall be done in a good and workmanlike
manner with all new materials and substantially in accordance with the General
Requirements and Conditions and Construction Procedures on Schedule 1.7(j)(ii)
attached hereto. The Recapture Separation Work shall include installation of a
new meter or meters with respect to Utility Charges for the Recapture Space.

(iii) Notwithstanding anything contained herein to the contrary, if, and to the
extent that, Tenant elects to include, in the Tenant Retained Space, as part of
the Recapture Separation Work, certain improvements or upgrades to Tenant’s
existing Leased Improvements or Fixtures to be retained in the Tenant Retained
Space (“Upgrades”), Landlord shall include such Upgrades in the Recapture
Separation Work and Tenant shall be solely responsible to pay all extra or
increased costs and expenses directly incurred or fairly allocable to such
Upgrades. No Upgrades shall include any structural changes or Alterations
without Landlord’s consent in Landlord’s sole discretion.

(iv) All Exclusive Store Areas which become a part of the Common Areas shall be
used on a nonexclusive basis in common by Tenant and its Related Users (as
hereinafter defined), on the one hand, and Landlord and its Related Users, on
the other hand, in a manner so as not to materially interfere with, the use,
occupancy or business of each other group of Related Users.

(v) At Landlord’s request, all Recapture Separation Work shall be scheduled and
coordinated with the work of Landlord and/or any of its tenants in or with
respect to the Recapture Space or under the Leases (and Tenant agrees to
reasonably cooperate therein). All Recapture Separation Work shall be performed
in a manner so as to minimize, to the extent reasonably practicable, disruption
to the business and activities in all spaces affected thereby. Within a
reasonable time of Landlord’s request after any Actual Recapture Date, Tenant
shall assign to Landlord all of Tenant’s right, title and interest (if any),
without warranty or representation, in and to all warranties, guaranties,
permits, plans and specifications in Tenant’s possession at the time of such
request, which relate to all Alterations or other work performed by Tenant from
and after the Commencement Date in the Recapture Space; provided, however, that
if such Alterations or other work also relate to any Retained Space, Tenant
shall retain all nonexclusive rights of use in all such plans and
specifications, and the Parties shall cooperate in good faith to bifurcate such
warranties, guaranties and permits to the maximum extent feasible, or otherwise
ensure that both Parties have the full benefit of such warranties, guaranties
and permits to their respective spaces.

 

16



--------------------------------------------------------------------------------

(vi) Landlord shall set forth in the Recapture Notice: (a) a description of the
Tenant Retained Space, (b) the new annual Base Rent, the new Tenant’s
Proportionate Share of all Property Charges, and the new monthly Installment
Expenses payable by Tenant with respect to the applicable modified Demised
Premises, (c) a revised Schedule 2 to the Side Letter reflecting the applicable
adjustments for the applicable modified Demised Premises, and (d) a site plan
showing the applicable modified Tenant Retained Space and Recapture Space. If
Tenant disagrees with any of the foregoing items in Landlord’s Recapture Notice,
Tenant shall send Landlord a Notice within thirty (30) days of receipt of
Landlord’s Recapture Notice setting forth the nature of Tenant’s disagreement in
reasonable detail, and thereafter, the Parties shall confer in good faith and
mutually agree on all such items and a written statement thereof. Within thirty
(30) days after the Actual Recapture Date, the Parties shall confirm the same in
writing.

(vii) All disputes and disagreements between the Parties arising in connection
with this Section 1.7 (including Section 1.7(j)(vi)) shall be resolved in
accordance with the alternative dispute resolution provisions in accordance with
Article XXIX, provided, however, that if Landlord and Tenant fail to agree on
any Final Recapture Plans and the dispute is submitted for resolution under
Article XXIX, then Landlord shall be entitled to proceed with a proposed
recapture in accordance with the Preliminary Recapture Plans (as last modified
by mutual agreement of the Parties) so long as the Conciliator or arbitrator, as
the case may be, determines that they conform to, and Landlord implements the
same in accordance with, the Division Principles.

(k) Landlord shall not pay any additional fee, compensation or consideration to
Tenant for the right to exercise any rights to recapture any Recapture Space,
the consideration therefor having been fully reflected in the Rent and other
terms and conditions of this Master Lease and the purchase price for the Demised
Premises paid by Landlord pursuant to the Purchase Agreement.

(l) Notwithstanding any provision to the contrary contained in this Master
Lease, Landlord shall indemnify, defend and hold harmless Tenant with respect to
all claims, expenses (including reasonable attorneys’ fees), damages and losses
in connection with Landlord’s performance of all Recapture Separation Work
(excluding all consequential damages and damages for lost revenues or profits),
other than matters arising out of the negligence or willful misconduct of Tenant
or any of Tenant’s Related Users.

1.8 Landlord’s Termination Right as to Additional Recapture Space. In addition
to all other rights of termination and/or recapture by Landlord herein, Landlord
shall have the separate independent option, in its sole discretion, and from
time to time during the Term, exercisable from time to time and at any time, to
terminate this Master Lease as to one hundred percent (100%) of any or all
Additional Recapture Space as identified by Landlord in the Additional Recapture
Space Termination Notice below (“Additional Recapture Space Termination Right”).
Landlord shall not pay any additional fee, compensation or consideration to
Tenant to enable exercise of any right to recapture any Additional Recapture
Space, the consideration therefor having been fully reflected in the Rent and
other terms and conditions of this Master Lease and the purchase price for the
Demised Premises paid by Landlord pursuant to the Purchase Agreement.

 

17



--------------------------------------------------------------------------------

(a) If Landlord elects to exercise any Additional Recapture Space Termination
Right, it shall do so by giving irrevocable Notice to Tenant (“Additional
Recapture Space Termination Notice,” a form of which is attached hereto as
Schedule 1.8(a) which shall include a copy of the title report referred to
below) identifying the specific Additional Recapture Space as to which the
Master Lease is to be terminated. The date for the conveyance of such Additional
Recapture Space and the termination of the Master Lease with respect thereto
(the “Actual Additional Recapture Space Termination Date”) shall occur on the
earlier of (i) the date which is not less than ninety (90) nor more than one
hundred twenty (120) days after the date of the Additional Recapture Space
Termination Notice and specified therein (“Proposed Additional Recapture Space
Date”) and (ii) the date (“Tenant Additional Recapture Space Termination Date”)
set forth in a Notice from Tenant after receipt of the Additional Recapture
Space Termination Notice (“Tenant Additional Recapture Space Termination
Notice”) given not later than sixty (60) days after receipt of the Additional
Recapture Space Termination Notice, which Tenant Additional Recapture Space
Termination Date shall be not less than ninety (90) days after receipt of the
Additional Recapture Space Termination Notice. On or before the Actual
Additional Recapture Space Termination Date, Tenant shall have substantially
complied with the provisions of Sections 28.1(a), (b) and (d). Tenant shall
remain liable to Landlord for the performance of all unperformed obligations set
forth in Article XXVIII and any other provisions of this Section 1.8, which
shall be performed as expeditiously as reasonably practicable following the
Actual Additional Recapture Space Termination Date, but in no event later than
one hundred eighty (180) days following the Actual Additional Recapture Space
Termination Date. Landlord agrees to provide access to the Additional Recapture
Space as reasonably necessary for Tenant to satisfy the obligations set forth in
the immediately preceding sentence (subject to reasonable extensions of time
according to the nature of the work to be performed, further subject to
additional reasonable extensions for delays due to customary acts or occurrences
of force majeure) provided, that Landlord has approved the duration and scope of
Tenant’s work and Tenant has provided such other information as Landlord may
reasonably request. Tenant shall avoid any interference with the Landlord’s work
when accessing the Additional Recapture Space following the Actual Additional
Recapture Space Termination Date in accordance with this subsection (a).
Notwithstanding any provision to the contrary herein, in no event shall Tenant
remove any Alterations which are required pursuant to Legal Requirements or
Insurance Requirements.

(b) On or before the Actual Additional Recapture Space Termination Date, subject
to satisfaction of all conditions in this Section 1.8:

(i) Landlord shall order a title report, at Tenant’s sole cost and expense, with
respect to the Property in question from the Title Insurer which confirms that
the Property is, and Tenant shall convey the Additional Recapture Space, on the
Actual Additional Recapture Space Termination Date, free and clear of all
Encumbrances, in the same manner and subject to the requirements as set forth in
Section 1.6(g) for the clearance of title with respect to a Nonprofitable
Property. Landlord shall provide a copy of the title report to Tenant with the
Additional Recapture Space Termination Notice, and Tenant shall reimburse
Landlord for the cost of such title report within fifteen (15) days of receipt
of an invoice from Landlord therefor.

 

18



--------------------------------------------------------------------------------

(ii) Tenant shall execute, acknowledge and deliver (without cost or expense to
Landlord, other than Tenant’s reasonable, documented out-of-pocket expenses,
including reasonable attorneys’ fees and expenses) all title affidavits and
documents reasonably requested by Title Insurer to issue to Landlord and any
Landlord Mortgagee a Current Title Policy, including all instruments in
recordable form (including assignments, bills of sale, memoranda of termination
of lease and quitclaim deeds) as may be requested by Landlord or such Title
Insurer, to confirm such termination of the Master Lease and Landlord’s title to
the Additional Recapture Space and all Leased Improvements and Fixtures
comprising the same. Except for Tenant’s obligations in Section 1.8(b)(i),
Landlord shall be responsible for all costs and expenses in connection with the
conveyance of the Additional Recapture Space, including those similar to the
Transaction Expenses (as and to the extent applicable), and Landlord shall
reimburse Tenant for its reasonable documented out-of-pocket costs and expenses
(including reasonable attorneys’ fees and expenses) with respect thereto the
actions required to be taken by Tenant in this Section 1.8.

(iii) On the Actual Additional Recapture Space Termination Date, upon the
conveyance of the Additional Recapture Space to Landlord, the Additional
Recapture Space shall automatically be severed and separated from this Master
Lease, and this Master Lease shall automatically terminate with respect to the
Additional Recapture Space, and the Master Lease shall remain unmodified and in
full force and effect with respect to the remainder of the Demised Premises;
provided, however, that from and after such date, the Base Rent shall be
adjusted downward in accordance with the “SHC Base Rent Adjustment” as specified
in and otherwise as provided in Schedule 2 to the Side Letter and all Property
Charges and other charges shall be adjusted in the same manner as provided in
Section 1.7(h). Except for such Base Rent adjustment, such termination shall not
otherwise affect any other terms or conditions of this Master Lease with respect
to the remainder of the Demised Premises, all of which shall remain in full
force and effect, subject to all obligations of Tenant which survive termination
of the Master Lease. On the Actual Additional Recapture Space Termination Date,
Tenant shall pay all Base Rent and Additional Charges related to the applicable
Additional Recapture Space which are due and payable under the Master Lease
through the date of such conveyance, and the Parties shall prorate and adjust
the same for any amounts which may have been prepaid or underpaid by Tenant, and
shall finally adjust any amounts not yet known or ascertainable promptly after
they have been determined; provided that, on the first Payment Date after the
Actual Recapture Date and thereafter until and unless Tenant receives a
Landlord’s Notice in Section 1.8(b)(vi), Tenant shall make the foregoing
payments in an amount reasonably calculated by Tenant in good faith in
accordance with the provisions of this Master Lease; provided further that, at
such time as Landlord provides such Notice, Tenant shall pay in accordance with
such Notice pending resolution of any disagreement (if any) with respect thereto
as provided in Sections 1.8(b)(vi) and 1.8(b)(vii).

 

19



--------------------------------------------------------------------------------

(iv) Landlord shall be solely responsible for all costs and expenses incurred in
the recapture of all Additional Recapture Space, including the recapture and
separation of any Appendage SAC from the remainder of the Store, together with
all ancillary separation costs and expenses with respect to all facilities as
are in place immediately prior to the recapture and separation, including
installation of separate meters for utilities which are not currently separately
metered (as and to the extent commercially reasonably practicable under the
circumstances), and all fiber optics, cables and other equipment and systems
which also serve the Stores. Notwithstanding any provision to the contrary
contained in this Master Lease, Landlord shall indemnify and hold harmless
Tenant with respect to all claims, expenses (including reasonable attorneys’
fees and expenses), damages and losses in connection with Landlord’s performance
of all recapture and separation work with respect to the Additional Recapture
Space (excluding all consequential damages and damages for lost revenues or
profits), other than matters arising out of the negligence or willful misconduct
of Tenant or Tenant’s Related Users.

(v) If required by Landlord, Tenant shall cause the Lease Guarantors to execute,
acknowledge and deliver to Landlord a Guaranty Amendment with respect to the
remainder of the Demised Premises.

(vi) Landlord shall set forth in the Additional Recapture Space Termination
Notice: (a) a description of the Tenant Retained Space, (b) the new annual Base
Rent and Tenant’s Proportionate Share of all Property Charges, and the new
monthly Installment Expenses payable by Tenant with respect to the applicable
modified Demised Premises, (c) a revised Schedule 2 to the Side Letter
reflecting the applicable adjustments for the applicable modified Demised
Premises, and (d) a site plan showing the applicable modified Tenant’s retained
space and the Additional Recapture Space. If Tenant disagrees with any of the
items in Landlord’s notice, the Parties shall confer in good faith and mutually
agree on all such items and a written statement thereof. Within thirty (30) days
after the Actual Additional Recapture Space Termination Date, the Parties shall
confirm the same in writing.

(vii) All disputes and disagreements between the Parties arising in connection
with this Section 1.8 (including Section 1.8(b)(vi)) shall be resolved in
accordance with the alternative dispute resolution provisions in accordance with
Article XXIX.

 

20



--------------------------------------------------------------------------------

1.9 Landlord’s Termination Right as to 100% Recapture Property. Landlord shall
have the several independent options, in its sole discretion, and from time to
time during the Term, exercisable at any time to buy out Tenant’s entire
leasehold interest in and to terminate this Master Lease as to any or all of the
Demised Premises which are listed on Schedule 1.9 attached to the Side Letter
(each, a “100% Recapture Property,” and collectively, the “100% Recapture
Properties,” and such right, a “Landlord 100% Recapture Property Termination
Right”), as follows:

If Landlord elects to exercise any Landlord 100% Recapture Property Termination
Right, it shall do so by giving irrevocable Notice to Tenant (“100% Recapture
Property Termination Notice,” which shall include a copy of the title report
referred to below) identifying the specific 100% Recapture Property as to which
the Master Lease is to be terminated, and at the election of Landlord, may
include the Tenant ROFO Notice referred to below. The 100% Recapture Property
Termination Notice shall confirm that the entire 100% Recapture Property
Termination Fee (as provided below) has been deposited in cash in escrow by
Landlord with an escrow agent mutually reasonably acceptable to Landlord and
Tenant (“100% Recapture Property Termination Fee Escrow”), which escrow shall
provide that such funds shall be released to Tenant automatically on the Actual
100% Property Recapture Termination Date. Such deposit in escrow shall be a
condition precedent to the effectiveness of any 100% Recapture Property
Termination Notice, which shall otherwise be null and void ab initio.

The date for the conveyance of the applicable 100% Recapture Property and the
termination of the Master Lease with respect thereto (the “Actual 100% Property
Recapture Termination Date”) shall occur on the earlier of (i) the date which is
not less than one hundred twenty (120) nor more than one hundred fifty
(150) days after the date of the 100% Recapture Property Termination Notice and
specified therein (“Proposed 100% Recapture Property Date”) and (ii) the date
(“Tenant 100% Property Recapture Termination Date”) set forth in a Notice from
Tenant after receipt of the 100% Recapture Notice (“Tenant 100% Property
Recapture Termination Notice”) given not later than sixty (60) days after
receipt of the 100% Recapture Notice, which Tenant 100% Recapture Property
Termination Date shall be not less than (90) days after receipt of the 100%
Recapture Notice. On or before the Actual 100% Property Recapture Termination
Date, Tenant shall have substantially complied with the provisions of
Sections 28.1(a), (b) and (d). Tenant shall remain liable to Landlord for the
performance of all unperformed obligations set forth in Article XXVIII, which
shall be performed as expeditiously as reasonably practicable following the
Actual 100% Property Recapture Termination Date, but in no event later than one
hundred eighty (180) days following the Actual 100% Property Recapture
Termination Date (subject to reasonable extensions of time according to the
nature of the work to be performed, further subject to additional reasonable
extensions for delays due to customary acts or occurrences of Force Majeure).
Landlord agrees to provide access to the 100% Recapture Property as reasonably
necessary for Tenant to satisfy the obligations set forth in the immediately
preceding sentence provided that Landlord has approved the duration and scope of
Tenant’s work and Tenant has provided such other information as Landlord may
reasonably request. Tenant shall avoid any interference with the Landlord’s work
when accessing the 100% Property Recapture following the Actual 100% Property
Recapture Termination Date in accordance with this subsection (a).
Notwithstanding any provision to the contrary herein, in no event shall Tenant
remove any Alterations which are required pursuant to Legal Requirements or
Insurance Requirements.

 

21



--------------------------------------------------------------------------------

(a) On or before the Actual 100% Property Recapture Termination Date, subject to
satisfaction of all conditions in this Section 1.9:

(i) Landlord shall order a title report, at Tenant’s sole cost and expense, with
respect to the Property in question from the Title Insurer which confirms that
the Property is, and Tenant shall convey the 100% Recapture Property, on the
Actual 100% Property Recapture Termination Date, free and clear of all
Encumbrances, in the same manner and subject to the requirements as set forth in
Section 1.6(g) for the clearance of title with respect to a Nonprofitable
Property. Landlord shall provide a copy of the title report to Tenant with the
Recapture Space Termination Notice, and Tenant shall reimburse Landlord for the
cost of such title report within fifteen (15) days of receipt of an invoice from
Landlord therefor. At Landlord’s request and at its expense, Tenant agrees to
reasonably cooperate with Landlord in obtaining a Current Title Policy
(including with respect to any Landlord Mortgage) with respect to the 100%
Recapture Property, including executing, acknowledging and delivering such
leasehold affidavits and documents as any Title Insurer may reasonably request.
The cost of all Transaction Expenses shall be borne by Landlord.

(ii) Tenant shall execute, acknowledge and deliver (without cost or expense to
Landlord, other than Tenant’s reasonable, documented out-of-pocket expenses,
including reasonable attorneys’ fees and expenses) all title affidavits and
documents reasonably requested by Title Insurer to issue to Landlord and any
Landlord Mortgagee a Current Title Policy, including all instruments in
recordable form (including assignments, bills of sale, memoranda of termination
of lease and quitclaim deeds) as may be requested by Landlord or such Title
Insurer, to confirm such termination of the Master Lease and Landlord’s title to
the 100% Recapture Property and all Leased Improvements and Fixtures comprising
the same. Except for Tenant’s obligations in Section 1.9(a)(i), Landlord shall
be responsible for all costs and expenses in connection with the conveyance of
the Additional Recapture Space, including those similar to the Transaction
Expenses (as and to the extent applicable), and Landlord shall reimburse Tenant
for its reasonable documented out-of-pocket costs and expenses (including
reasonable attorneys’ fees and expenses) with respect thereto the actions
required to be taken by Tenant in this Section 1.9.

(iii) On the Actual 100% Property Recapture Termination Date, upon the
conveyance of the 100% Recapture Property to Landlord, the 100% Recapture
Property shall automatically be severed and separated from this Master Lease,
and this Master Lease shall automatically terminate with respect to the 100%
Recapture Property, and the Master Lease shall remain unmodified and in full
force and effect with respect to the remainder of the Demised Premises;
provided, however, that from and after such date, the Base Rent shall be
adjusted downward in accordance with the “SHC Base Rent Adjustment” specified in
and otherwise as provided in Schedule 2 to the Side Letter. Except for such Base
Rent adjustment, such termination shall not otherwise affect any other terms or
conditions of this Master Lease with respect to the remainder of the Demised
Premises all of which

 

22



--------------------------------------------------------------------------------

shall remain in full force and effect, subject to all obligations of Tenant
which survive termination of the Master Lease. On the Actual 100% Property
Recapture Termination Date, Tenant shall pay all Base Rent and Additional
Charges related to the applicable 100% Recapture Property which are due and
payable under the Master Lease through the date of such conveyance, and the
Parties shall prorate and adjust the same for any amounts which may have been
prepaid or underpaid by Tenant, and shall finally adjust any amounts not yet
known or ascertainable promptly after they have been determined.

(iv) On or before the Actual 100% Property Recapture Termination Date, subject
to satisfaction of all conditions in this Section 1.9, Landlord shall pay to
Tenant a termination fee (“100% Recapture Property Termination Fee”) with
respect to each 100% Recapture Property an amount equal to the greater of
(A) the amount specified in the applicable column on Schedule 1.9 to the Side
Letter and (B) the product of (x) ten (10), multiplied by (y) the EBITDA of the
applicable 100% Recapture Property for the twelve (12) months ending on the last
day of the most recently completed fiscal quarter of Tenant’s Parent preceding
the 100% Recapture Property Termination Notice attributable to the fifty percent
(50%) of space located on the specified 100% Recapture Property which is not
part of the Recapture Space (the parties having separately taken into account
the right of Landlord to recapture fifty percent (50%) of the space (i.e., the
Recapture Space) at each 100% Recapture Property). For the avoidance of doubt,
for purposes of this Section 1.9(b)(iv) EBITDA shall not include any rent
payable by Lands’ End or Sears Hometown or any other Affiliate of Tenant.

(v) If required by Landlord, Tenant shall cause the Lease Guarantors to execute,
acknowledge and deliver to Landlord a Guaranty Amendment with respect to the
remainder of the Demised Premises.

(b) In the event of Landlord’s buy-out and subsequent redevelopment in its sole
discretion of any 100% Recapture Property which contains retail use, upon
Landlord’s election in its sole discretion to offer for lease and market any
portion of the 100% Recapture Property for lease for retail use, which comprises
a space that is suitable for the operation of a Sears or Kmart store, Landlord
shall give Tenant written Notice of such space which will be offered for lease
(“Offer Space”) on or prior to the Actual 100% Property Recapture Termination
Date, together with an architect’s site plan and rendering in reasonable detail
showing the square footage, entrances and exits and all other material elements
and features of the Offer Space and the remainder of the development including
parking and other common areas (“Rendering”), and together with such Notice,
collectively, “Tenant ROFO Notice”), in which event Tenant shall have the option
for a period of sixty (60) days following the Tenant ROFO Notice (“Offer
Period”) to submit a written offer to lease the Offer Space (“Tenant Offer”).
Any Tenant’s Offer shall entitle Tenant to an exclusive negotiating period of
thirty (30) days, during which Landlord shall not solicit or consider any other
third-party offer for the subject space, so long as the Tenant Offer is made in
good faith and generally consistent with market rents at the time of the offer.
In considering any Tenant Offer together with any competing offers (after such
thirty (30)-day period of exclusivity), Landlord may take into account each
offeror’s proposed base rent (equivalent or similar to Base Rent), additional

 

23



--------------------------------------------------------------------------------

charges (equivalent or similar to Additional Charges), credit quality, operating
experience, tenant mix, intended use and other factors (including prevailing
market terms) that are relevant to Landlord in maximizing value at the subject
100% Recapture Property. If Tenant and Landlord do not reach agreement on and
execute a lease, or agree on all material terms and conditions for a lease and
execute a binding and enforceable term sheet (after using reasonable good faith
efforts to do so), within the Offer Period, Landlord shall be free to offer
and/or lease the Offer Space or any part thereof on such terms as Landlord may
determine and Tenant shall not have any other rights in or to the Offer Space or
any part thereof or any other rights in the 100% Recapture Property. Without
limiting any other provision of this Section 1.9, Landlord shall have no
obligation to redevelop any 100% Recapture Property or to include any retail
space therein or to offer or make available for lease in the first instance any
retail space (including space suitable for a Kmart or Sears store) in any
redeveloped 100% Recapture Property.

1.10 Reservation of Rights Concerning Leases and Recapture Space. Subject to the
provisions of this Master Lease, the Parties acknowledge and agree that Landlord
(for itself and its authorized agents, representatives, vendors and invitees and
guests and tenants, as applicable) retains and reserves all rights of access,
ingress and egress in, on, over and through the Demised Premises for all
reasonable purposes except in case of emergencies upon reasonable notice during
normal business hours in connection with, and to the fullest extent now or
hereafter provided or contemplated pursuant to the terms and conditions of,
(i) the existing Leases, or as may be reasonably useful or necessary for the use
and occupancy of the premises under such Leases, (ii) the effectuation or
evaluation of any potential recapture or property termination right provided in
accordance with terms of this Master Lease (both before and following delivery
of applicable notices relating thereto) and (iii) the exercise of all rights and
remedies of Landlord under this Master Lease, including, without limitation, the
following:

(a) From and after the Multi-Tenant Occupancy Date only, access, ingress and
egress to and from all entrances and exits to or from each Store during normal
business hours, all including any adjacent shopping center, mall, or other
third-party property, parking areas or other Common Areas;

(b) From and after the Multi-Tenant Occupancy Date only, shared utilization of
restrooms, stairwells, escalators and elevators, stockrooms, storage rooms,
loading docks and other similar areas and facilities, according to the terms of
any Leases, and as may be established by mutual agreement between Landlord and
Tenant in connection with any Recapture Space and the Exclusive Store Areas, and
any areas occupied under the Leases;

(c) At all times, upon reasonable prior notice to Tenant (except in the case of
an emergency), maintaining, repairing, altering, servicing, adjusting and/or
installing mechanical rooms, boiler rooms, telecommunications, HVAC, plumbing,
electrical and other facilities and building service equipment, including all
pipes, conduits, wires and other ancillary items in connection with Landlord’s
right to perform maintenance and repairs as provided elsewhere in this Master
Lease;

(d) From and after the Multi-Tenant Occupancy Date only, nonexclusive use, in
common with Tenant, its authorized contractors, vendors, invitees and licensees
of all parking areas and other Common Areas and public facilities;

 

24



--------------------------------------------------------------------------------

(e) At all reasonable times upon reasonable notice during normal business hours,
as may be necessary to comply with Landlord’s obligations under any Landlord
Mortgage Document; and

(f) At all times, general access and right of entry reasonably necessary for or
incidental to the exercise of all rights and remedies of Landlord in connection
with the foregoing and otherwise under this Master Lease.

Landlord shall have the right to grant any of the foregoing rights to its
authorized contractors, tenants, vendors, invitees and licensees.
Notwithstanding the foregoing, all rights of access and entry shall be exercised
reasonably and in such a manner as not to materially interfere with Tenant’s
business operations at the Demised Premises or Tenant’s use of any Common Areas
in connection with its business.

1.11 General Provisions. (a) Notwithstanding any provision contained herein to
the contrary, with respect to any Nonprofitable Property, Recapture Space, 100%
Recapture Property, Additional Recapture Space or Removal Property as to which
this Master Lease is terminated, or any Demised Premises as to which the Master
Lease is terminated by reason of casualty or condemnation in accordance with
Article XII (“Article XII Terminated Space”) (and, collectively, “Terminated
Space”), from and after the respective date of termination of the Master Lease
with respect thereto, the respective Terminated Space shall no longer be a part
of the Demised Premises for any and all purposes under this Master Lease and
Tenant and Lease Guarantors shall be released from any and all further
obligations to pay Base Rent and from all further obligations and liabilities
under this Master Lease with respect to the Terminated Space which first arise
or accrue from and after such termination; provided, however, that Tenant and
Lease Guarantors shall remain obligated to pay and/or perform all such other
amounts and obligations which are to be paid and/or performed upon the surrender
or termination of the Master Lease with respect to the Terminated Space, or
which survive the expiration or termination of this Master Lease.

(b) From and after the conveyance or termination of this Master Lease with
respect to the Recapture Space and/or the Additional Recapture Space, as
applicable, Tenant shall pay Tenant’s Proportionate Share of all Property
Charges, and the Base Rent pursuant to Schedule 2 to the Side Letter, as
adjusted pursuant to Section 1.7(h), Section 1.8(b)(iii), and/or
Section 1.9(b)(iii), as applicable, with respect to the Tenant Retained Space.

(c) Notwithstanding any provision to the contrary contained in Section 1.6, 1.7,
1.8 or 1.9, if there shall be an Event of Default which is continuing either on
the date of any Tenant Termination Election Date, any Proposed Recapture Date,
any Proposed Additional Recapture Date, any Proposed 100% Recapture Property
Termination Date, Nonprofitable Property Termination Date, Actual Recapture
Date, Actual Additional Recapture Date, or Actual 100% Property Recapture
Termination Date, or any date of any Tenant election to terminate or the actual
date of termination with respect to any Article XII Terminated Space, Landlord
may in its sole discretion waive any such Event of Default (and any or all other
conditions to the Master Lease termination with respect thereto, as the case may
be, of Section 1.6, 1.7, 1.8, 1.9 or Article III which may be dependent on or
impacted by such Event of Default) solely with respect to the termination of the
Master Lease as to the

 

25



--------------------------------------------------------------------------------

Nonprofitable Property, Recapture Space, Additional Recapture Space or 100%
Recapture Property, or Article XII Terminated Space, as the case may be, and
Landlord shall have the right to retain the Termination Fee, Total Destruction
Termination Fee and 12-Month Destruction Fee under Article XII (as applicable)
and proceed with the termination of the Master Lease with respect to such
respective Terminated Space, subject to and without any prejudice to Landlord’s
exercise of all other rights and remedies with respect to such Event of Default,
all of which rights and remedies shall be retained unimpaired by Landlord.
Without limiting the foregoing, any such waiver shall apply only to the specific
Termination Space involved but no such waiver shall apply to any other Demised
Premises.

(d) Notwithstanding any provision of this Master Lease to the contrary, if
Tenant does not vacate any (x) Recapture Space on or before the 30th calendar
day following the Actual Recapture Date, (y) Additional Recapture Space on or
before the 30th calendar day following the Actual Additional Recapture Space
Termination Date, or (z) 100% Recapture Property on or before the 30th calendar
day following the Actual 100% Property Recapture Termination Date, then in any
such case, until such time as Tenant vacates the applicable Recapture Space,
Additional Recapture Space or 100% Recapture Property, as the case may be (the
“Holdover Period”):

(i) Tenant shall continue to be fully responsible for the faithful performance
of all of the terms set forth in this Master Lease, except Tenant shall pay as
additional rent on the first day of each month during the Holdover Period for
use and occupancy of the applicable Recapture Space, Additional Recapture Space
and/or 100% Recapture Property (“Holdover Space”) an amount equal to the sum of
(x) one and three quarters (1.75) times the Base Rent that would otherwise then
be applicable to the Holdover Space plus (y) Tenant’s Proportionate Share of all
Property Charges applicable to the Holdover Space for such period as if this
Master Lease had not been terminated or expired with respect to the Holdover
Space.

(ii) Tenant shall occupy the Holdover Space during the Holdover Period in its
“as is” condition. Nothing contained in this Master Lease shall be construed as
a consent by Landlord to the possession by Tenant of the Holdover Space during
the Holdover Period, and Landlord, upon commencement of the Holdover Period,
shall be entitled to the benefits of all legal remedies that may now be in force
or may hereafter be enacted relating to immediate repossession of the Holdover
Space by Landlord.

 

26



--------------------------------------------------------------------------------

1.12 Separation of Leases. (a) From time to time, at the election of Landlord in
its sole discretion, so long as there shall be no material adverse effect on
Tenant, Landlord may remove one or more Properties (individually, “Removal
Property,” and collectively, “Removal Properties”) from this Master Lease and
place one (1) or more Removal Properties in one (1) or more separate leases with
Tenant on terms and conditions substantially similar to, and in any case no less
favorable to Tenant than, those set forth in this Master Lease and as otherwise
provided in this Section 1.12 (individually, “New Lease,” and collectively, “New
Leases”), for technical or administrative reasons or to facilitate the sale,
financing or other disposition of such Removal Properties, or for another
legitimate business purpose of Landlord, all as determined by Landlord in its
sole discretion.

(b) If Landlord elects to so remove any Removal Properties, Landlord shall give
Tenant not less than thirty (30) days’ Notice thereof (a “Removal Notice”), and
Tenant shall thereafter, within said thirty (30)-day period, execute,
acknowledge and deliver to Landlord (or any new owner of the Removal Properties,
as designated by Landlord) at no cost or expense to Tenant, one (1) or more New
Leases with respect to one (1) or more Removal Properties as determined by
Landlord effective as of the date set forth in the Removal Notice (“Removal
Date”) for the remaining Term and on substantially the same, and in any case no
less favorable to for Tenant than, terms and conditions as this Master Lease,
except for appropriate adjustments (including to Exhibits and Schedules),
including as follows:

(i) Base Rent. The initial Base Rent for each Removal Property shall be computed
in accordance with Schedule 2 to the Side Letter with respect to the property
release/recapture amount ascribed to such Removal Property under this Master
Lease as of the Removal Date and thereafter shall be increased on the same basis
as provided in this Master Lease.

(ii) Tenant’s Proportionate Share. Tenant’s Proportionate Share with respect to
each Removal Property shall continue to be calculated in the same manner with
respect to such Removal Property as provided in this Master Lease.

(iii) Liabilities and Obligations. The New Lease shall provide that each tenant
and each landlord shall be responsible for the payment, performance and
satisfaction of all of the duties, obligations and liabilities of Tenant and
Landlord, respectively, arising under this Master Lease, insofar as they relate
to the Removal Property, that were not paid, performed and satisfied in full
prior to the commencement date of the New Lease (and Tenant and Landlord under
this Master Lease shall each also remain responsible for the payment,
performance and satisfaction of the aforesaid duties, obligations and
liabilities not paid, performed and satisfied in full prior to the commencement
date of such New Lease), and shall further provide that the Tenant thereunder
shall not be responsible for the payment, performance or satisfaction of any
duties, obligations and liabilities of Tenant under this Master Lease first
arising after the Removal Date.

(iv) Deletion of Provisions. At the election of Landlord, any one or more of the
provisions of the New Lease pertaining to the REIT status of any

 

27



--------------------------------------------------------------------------------

member of Landlord (or any Affiliate of any member of Landlord) shall be
deleted. In addition, Landlord may delete and eliminate from such New Lease such
provisions herein as it elects, provided such deletion and elimination do not in
any material respect affect any of the obligations, liabilities, rights or
remedies of Tenant under such New Lease with respect to the affected Removal
Property.

(v) Amendments to this Lease. Upon execution of such New Lease, and effective as
of the Property Removal Date, this Master Lease shall be deemed to be amended as
follows: (i) the Removal Properties shall be excluded from the Demised Premises
hereunder; (ii) Base Rent hereunder shall be reduced by the amount of the Base
Rent allocable to the Removal Properties; and (iii) Schedule 2 attached to the
Side Letter shall be modified so as to remove the Removal Properties. Such
amendments shall occur automatically and without the necessity of any further
action by Landlord or Tenant, but, at Landlord’s election, the same shall be
reflected in a formal amendment to this Master Lease, which amendment shall be
promptly executed by Tenant.

(vi) Other Undertakings. Tenant shall take such actions and execute and deliver
such documents, including, without limitation, the New Lease and new or amended
Memorandum(s) of Lease and, if requested by Landlord, an amendment to this
Master Lease, as are reasonably necessary and appropriate to effectuate fully
the provisions and intent of this Section 1.12(b), and as otherwise are
appropriate or as Landlord or any Title Insurer may reasonably request to
evidence such removal and new leasing of the Removal Properties, including
memoranda of lease with respect to such New Leases and amendments of all
existing memoranda of lease with respect to this Master Lease and an amendment
of this Master Lease.

(c) Without limitation of the foregoing, all New Leases shall remain
cross-defaulted with this Master Lease unless otherwise required by Landlord;
provided, however, that if the landlord under any New Lease shall not be
Landlord or an Affiliate of Landlord, any such New Lease shall not be or remain
cross-defaulted with this Master Lease. In all cases, whether or not
cross-defaulted with this Master Lease, so long as any Landlord Mortgage shall
apply to any Removal Property or New Lease, such Removal Property and/or New
Lease shall continue to be subject either to the existing SNDA with respect to
the Master Lease, or subject to a new SNDA to be delivered by Landlord
Mortgagee, Landlord and Tenant on substantially the same terms and conditions as
the existing SNDA (having regard to the terms and conditions of the New Lease).

(d) To the extent requested by Landlord, Tenant shall cause Lease Guarantors to
execute, acknowledge and deliver a separate New Lease Guaranty with respect to
each New Lease and a Guaranty Amendment with respect to this Master Lease the
remainder of the Demised Premises.

(e) For the avoidance of doubt, all costs and expenses relating to the New
Leases (including reasonable attorneys’ fees and other reasonable, documented
out-of-pocket costs incurred by Tenant or Lease Guarantor for outside counsel,
if any) shall be borne by Landlord, and not Tenant.

 

28



--------------------------------------------------------------------------------

1.13 Self-Help. Notwithstanding that Landlord may be the direct party to any or
all Operating Agreements and ground leases, before the Multi-Tenant Occupancy
Date, Tenant shall continue to be the responsible party for Landlord’s
obligations under all Operating Agreements and any ground lease (where
applicable) and Tenant shall comply with all non-monetary terms thereof which
are applicable to the Demised Premises and shall pay Tenant’s Proportionate
Share of expenses (as set forth in Schedule 2 to the Side Letter) with respect
to such Operating Agreements. Landlord shall use all commercially reasonable
efforts to comply or cause the compliance with all terms of the Operating
Agreements to the extent applicable to the Common Areas and any portions of the
Property leased to third parties (“Applicable Terms”). In the event Landlord
defaults in the performance of any of the Applicable Terms or fails to enforce
the obligations of any other obligee under any Operating Agreement with respect
to the Applicable Terms and such default or failure would reasonably be expected
to result in a material adverse effect on Tenant or any individual Demised
Premises, Tenant may, but shall not be obligated to, after thirty (30) days’
Notice to Landlord of Tenant’s intention to take such specified action (except
in the event of an emergency, defined as a condition presenting an imminent
threat of harm to persons and property, in which case no notice shall be
required), cure any default by Landlord under the Operating Agreements with
respect to the Applicable Terms and/or enforce, in its own name, the obligations
of any other obligor under the Operating Agreements with respect to Applicable
Terms (to the extent Landlord would be permitted to do so, subject to the terms
and conditions under the Operating Agreements with respect to Applicable Terms).
Notwithstanding anything herein to the contrary (except in the event of an
emergency), Tenant’s foregoing right to exercise self-help with respect to the
obligations of any Person under the Operating Agreements with respect to the
Applicable Terms shall be tolled during such time that Landlord is using
commercially reasonable efforts to enforce such obligations. Landlord shall,
within ten (10) Business Days after receipt of Tenant’s demand and supporting
documentation in reasonable detail, reimburse Tenant for the reasonable costs
incurred by Tenant in performing any of Landlord’s obligations under the
Operating Agreements or enforcing the obligations of any Person under any
Operating Agreements with respect to the Applicable Terms (including reasonable
attorneys’ fees and expenses), as to which Tenant has provided such thirty
(30)-day Notice. The foregoing rights of Tenant are referred to as “Self-Help”.

ARTICLE II

DEFINITIONS

2.1 Definitions. For all purposes of this Master Lease, except as otherwise
expressly provided or unless the context otherwise requires, (i) the terms
defined in this Article II have the meanings assigned to them in this Article
and include the plural as well as the singular; (ii) all accounting terms not
otherwise defined herein have the meanings assigned to them in accordance with
GAAP; (iii) all references in this Master Lease to designated “Articles,”
“Sections” and other subdivisions are to the designated Articles, Sections and
other subdivisions of this Master Lease; (iv) the word “including” shall have
the same meaning as the phrase “including, without limitation,” and other
similar phrases; (v) the words “herein,” “hereof” and “hereunder” and other
words of similar import refer to this Master Lease as a whole and not to any
particular Article, Section or other subdivision; and (vi) for the calculation
of any financial ratios or tests referenced

 

29



--------------------------------------------------------------------------------

in this Master Lease, this Master Lease, regardless of its treatment under GAAP,
shall be deemed to be an operating lease and the Rent payable hereunder shall be
treated as an operating expense and shall not constitute Indebtedness or
interest expense.

“10-Day Period”: As defined in Section 29.1(c).

“100% Recapture Property” or 100% Recapture Properties”: As defined in
Section 1.9.

“100% Recapture Property Termination Fee”: As defined in Section 1.9(a)(iv).

“100% Recapture Property termination Fee Escrow”: As defined in Section 1.9.

“100% Recapture Property Termination Notice”: As defined in Section 0.

“12-Month Destruction”: As defined in Section 12.2(a).

“12-Month Destruction Fee”: As defined in Section 12.6.

“AAA”: As defined in Section 29.2(a).

“Actual 100% Property Recapture Termination Date”: As defined in Section 1.9.

“Actual Additional Recapture Space Termination Date”: As defined in
Section 1.8(a).

“Actual Recapture Date”: As defined in Section 1.7(d).

“ADA”: The Federal Americans with Disabilities Act (as amended) and similar
Legal Requirements with respect to persons with disabilities.

“Additional Charges”: 100% of the amount, or Tenant’s Proportionate Share, as
applicable as determined in this Master Lease, of all Property Charges, subject
to termination of such payments for future Property Charges with respect to all
Terminated Space, as provided herein; and all other amounts, sums, charges,
liabilities and obligations which Tenant assumes or agrees to pay or may become
liable for under this Master Lease at any time and from time to time, other than
Base Rent; provided, however, in no event shall Additional Charges include, nor
shall Tenant be responsible to pay, any costs, expenses, fees or charges under
or with respect to (a) any mortgage, deed of trust, lien, charge, pledge,
hypothecation, security interest, or other matter whatsoever affecting title to
any of the Demised Premises or any portion thereof or any interest therein
(other than Known Environmental Problems or Retail Operations Claims), whether
or not of record which was not in existence on the Commencement Date, or
thereafter, which was not a result of Tenant’s Acts or incurred for Tenant’s
benefit, (b) any Landlord Mortgage Documents, or (c) any liens, charges or
encumbrances suffered or created by Landlord or Landlord’s Related Users (but
expressly including Further Encumbrances); and, in the event of any failure on
the part of Tenant to pay any of those items (except where such failure is
directly due to the acts or omissions of Landlord or any of Landlord’s tenants),
every fine, penalty, interest and cost which may be added for nonpayment or late
payment of such items,

 

30



--------------------------------------------------------------------------------

including, without limitation, all amounts for which Tenant is or may become
liable to indemnify Landlord and Indemnified Parties under this Master Lease
(including reasonable attorneys’ fees and court costs). All Additional Charges
(however denominated) shall be collectible and payable as additional rent under
this Master Lease.

“Additional Recapture Space”: Each Appendage SAC and each Free-Standing SAC, and
each so-called “outlot”, “outparcel” or portion of any parking or Common Area
(other than a Free-Standing SAC), whether or not now or hereafter considered as
a separate legal or tax parcel, and which is not subject to any Leases (and in
respect of any parking or Common Areas, so long as any such Additional Recapture
Space is without any material adverse impact on the retail operations of the
applicable Store (as the same is reconfigured and constituted from time to
time), including access, egress, parking and loading docks).

“Additional Recapture Space Termination Notice”: As defined in Section 1.8(a).

“Additional Recapture Space Termination Right”: As defined in Section 1.8.

“Adverse Impact”: As defined in Section 8.1(b).

“Affiliate”: When used with respect to any corporation, limited liability
company, or partnership, the term “Affiliate” shall mean any person which,
directly or indirectly, controls or is controlled by or is under common control
with such corporation, limited liability company or partnership. For the
purposes of this definition, “control” (including the correlative meanings of
the terms “controlled by” and “under common control with”), as used with respect
to any Person, shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person
through the ownership of voting securities, partnership interests or other
equity interests.

“All Risk”: As defined in Section 11.2(a).

“Alterations”: As defined in Section 8.1.

“Appendage SAC”: A SAC which is physically attached as an “appendage” to a Store
but is not located wholly within the interior of the Store and which may be
physically separated from the Store without any physical relocation of any other
retail operations within the Store.

“Applicable Terms”: As defined in Section 0.

“Appraiser: As defined in Section 26.1.

“Approved Vendors”: As defined in Section 1.7(j)(i).

“Arbitration Rules”: As defined in Section 29.2(a).

“Article XII Terminated Space”: As defined in Section 1.11(a).

“Award”: All compensation, sums or anything of value awarded, paid or received
on a total or partial Taking.

 

31



--------------------------------------------------------------------------------

“Base Rent”:

(a) During the Initial Term and each of the first (1st) and second (2nd) Renewal
Terms, the Base Rent shall be as follows: (i) during the first (1st) Lease Year,
the Base Rent shall be an annual amount equal to $134,007,772, adjusted downward
from time to time in accordance with the “SHC Base Rent Adjustment” as specified
in and otherwise as provided in Schedule 2 attached to the Side Letter; and
(ii) during each Lease Year commencing with the second (2nd) Lease Year, the
Base Rent shall be increased by an annual amount equal to two percent (2%),
cumulative and compounded, over the Base Rent for the immediately preceding
Lease Year (as so increased).

(b) Commencing with the third (3rd) and any subsequent Renewal Term (if any),
the Base Rent shall be an annual amount equal to the greater of (a) the Base
Rent for the immediately preceding Lease Year and (b) the Fair Market Rent for
the entire Demised Premises, determined with respect to each such Renewal Term
promptly after the delivery of the applicable Renewal Notice.

“Business Day”: Each Monday, Tuesday, Wednesday, Thursday and Friday which is
not a day on which national banks in the City of New York, New York, are
authorized, or obligated, by law or executive order, to close.

“Calculation Period”: As defined in Section 1.6(c).

“CAM Expenses”: As defined in Section 10.2(c)(ii).

“Cash”: Cash and cash equivalents and all instruments evidencing the same or any
right thereto and all proceeds thereof.

“Change of Control”: Except as permitted or required hereunder, (i) the direct
or indirect sale of all or substantially all of the assets of Tenant or Tenant’s
Parent, whether held directly or through Subsidiaries, in one transaction or in
a series of related transactions (excluding sales to Tenant’s Parent or its
Subsidiaries) and excluding any transaction permitted pursuant to Section 9.3,
or (ii) (a) Tenant ceasing to be a wholly owned Subsidiary (directly or
indirectly) of Tenant’s Parent or (b) Tenant’s Parent ceasing to control one
hundred percent (100%) of the voting power in the Equity Interests of Tenant.
For the avoidance of doubt, subject to compliance with Section 9.3, the transfer
of publicly traded Equity Interests of Tenant’s Parent shall not constitute a
Change of Control.

“Claim”: As defined in Section 14.12(a).

“Code”: The Internal Revenue Code of 1986 and, to the extent applicable, the
Treasury Regulations promulgated thereunder, each as amended from time to time.

“Commencement Date”: As defined in Section 1.4.

“Common Areas”: The sidewalks, walkways, alleyways, connecting tunnels,
passageways and entranceways to third-party properties, sidewalks, utility
pipes, conduits and lines, service drives, parking aisles, driveways, doorways
(other than located in the wall of any

 

32



--------------------------------------------------------------------------------

Leased Improvements), and parking lots and parking areas and other external
areas which shall exist from time to time on or adjacent to the Properties or
Demised Premises, including such areas which may be available as part of a
Shopping Center by the owner thereof or designated as “common areas” or areas
for “common use,” by Landlord, Tenant and/or other occupants and/or owners of
the Demised Premises or any Recapture Space, Additional Recapture Space and/or
any Shopping Centers, and their respective Related Users, provided, however,
that at such time as the Recapture Space or any Additional Recapture Space shall
cease to be a portion of the Demised Premises, the Common Areas shall also
include such of the loading docks, elevators, escalators, store rooms, restrooms
and other facilities which are, as of the date hereof, located within or
exclusively serving the applicable Store (“Exclusive Store Areas”) as are
mutually agreed by the Parties and identified on the Final Recapture Plans for
the separation of the Tenant Retained Space and the Recapture Space, subject to
all Legal Requirements and Encumbrances to the particular Demised Premises;
provided, further, that “Common Areas” shall specifically exclude those areas
which may be occupied from time to time by buildings or structures or parking
areas which shall be designed or designated for the exclusive use of Landlord or
any other owners, tenants, licensees or occupants of the Properties or Demised
Premises or any Shopping Center, as the case may be, and their respective
agents, employees, customers, licensees and invitees. Notwithstanding the
foregoing, until the occurrence of the Multi-Tenant Occupancy Date, all areas
and facilities which would otherwise constitute “Common Areas” located wholly on
the Property shall be deemed to be a part of the Demised Premises, and shall be
subject to Tenant’s exclusive use and possession and shall be Tenant’s sole
responsibility (except as otherwise provided herein), subject to all Legal
Requirements, Encumbrances and all other provisions of this Master Lease.

“Conciliator”: As defined in Section 29.1(b).

“Condemnation”: As defined in Section 12.8(a).

“Construction Professionals”: As defined in Schedule 1.7(j)(ii)B.2.

“Current Title Policy”: As defined in Section 1.6(g).

“Demised Premises”: As defined in Section 1.1.

“Destruction Termination Fee”: As defined in Section 12.7.

“Dispute”: As defined in Section 29.1(a).

“Dispute Notice”: As defined in Section 29.1(c).

“Division Principles”: As defined in Section 1.7(b).

“dollars and “$” shall mean the lawful money of the United States.

“EBITDA,” “EBITDAR”: With respect to any Store, the net income (which for the
purposes of this calculation shall include all rents collected) or loss
calculated with respect to the operations of such Store on a
Property-by-Property or “four wall” basis, determined in accordance with GAAP
using the methodologies and practices of Tenant’s Parent currently in

 

33



--------------------------------------------------------------------------------

effect, adjusted by excluding (1) income tax expense, (2) consolidated interest
expense (net of interest income), (3) depreciation and amortization expense,
(4) any income, gains or losses attributable to the early extinguishment or
conversion of indebtedness or cancellation of indebtedness, (5) gains or losses
on discontinued operations and asset sales, disposals or abandonments,
(6) impairment charges or asset write-offs, including, without limitation, those
related to goodwill or intangible assets, Long-Lived Assets, and investments in
debt and equity securities, in each case, in accordance with GAAP, (7) any
noncash items of expense (other than to the extent such noncash items of expense
require or result in an accrual or reserve for future cash expenses),
(8) extraordinary gains or losses, (9) unusual or nonrecurring gains or items of
income or loss and (10) in the case of EBITDAR, Base Rent payable under this
Master Lease; provided that each of net income and the foregoing adjustments
shall be determined using the methodologies and practices of Tenant’s Parent in
effect as of the Commencement Date as shown on Schedule 2.1(a) hereto.

“Encumbrance” or “Encumbrances”: As defined Section 1.1(d).

“Environmental Costs”: As defined in Section 20.4.

“Environmental Equipment”: All above-ground or underground storage tanks for
petroleum, petroleum products, solvents, chemicals or other liquids;
above-ground or in-ground hydraulic or mechanical lifts; solvent recovery
systems; oil-water separator systems; alignment racks; gasoline pumps,
dispensers, pipes and pipelines, and dispensing islands and canopies, and
ancillary equipment; and all other machinery, equipment, facilities, fixtures
and installations now or hereafter used, operated, installed, altered or
maintained in connection with or associated with the use, storage, generation,
treatment, recycling, transportation, removal or disposal of Hazardous
Substances, now or hereafter located at, on or about the Demised Premises.

“Environmental Laws”: Any and all federal, state, municipal and local laws,
statutes, ordinances, rules, regulations, guidances, policies, orders,
decisions, determinations, decrees or judgments, whether statutory or common
law, as amended from time to time, now or hereafter in effect, or promulgated,
pertaining to pollution, the environment, natural resources, public health and
safety and industrial hygiene, including the management, use, generation,
manufacture, labeling, registration, production, storage, release, discharge,
spilling, leaking, emitting, injecting, escaping, abandoning, dumping, disposal,
handling, treatment, removal, decontamination, cleanup, transportation or
regulation of or exposure to any Hazardous Substance, including the Industrial
Site Recovery Act, the Clean Air Act, the Clean Water Act, the Toxic Substances
Control Act, the Comprehensive Environmental Response Compensation and Liability
Act, the Resource Conservation and Recovery Act, the Federal Insecticide,
Fungicide, Rodenticide Act, the Safe Drinking Water Act and the Occupational
Safety and Health Act.

“Environmental Ordinary Course of Business”: As defined in Section 20.1.

“Environmental Permits”: As defined in Schedule 20.6(c)(i).

“Equity Interests”: With respect to any person, any and all shares, interests,
participations or other equivalents, including membership interests (however
designated, whether

 

34



--------------------------------------------------------------------------------

voting or nonvoting), of equity of such person, including, if such person is a
partnership, partnership interests (whether general or limited) and any other
interest or participation that confers on a person the right to receive a share
of the profits and losses of, or distributions of assets of, such partnership.

“Event of Default”: As defined in Section 13.1.

“Event of Default Notice”: As defined in Section 13.2(b).

“Excepted Liens”: As defined in Section 1.6(g).

“Excess Expenses”: As defined in Schedule 10.2(e)(17).

“Exclusive Store Areas”: As defined in definition of “Common Areas.”

“Fair Market Rent”: With respect to the Properties or any portion thereof
(including any space offered to Tenant in any 100% Recapture Property), the
prevailing market rent (including all fixed, percentage and Additional Charges)
which is generally obtained by owners or landlords of real property on an
arm’s-length basis for leases of similar space (size, location and amenities) in
the geographical market where the subject space is located, taking into account
all of the material terms and conditions of the prospective lease, including
tenant improvements and allowance, delayed or free rent, security deposits and
the like, and in the case of the Demised Premises, subject to the applicable
terms and conditions of this Master Lease including with respect to the
termination or recapture of Nonprofitable Property, Recapture Property and 100%
Recapture Property, such Fair Market Rent to be determined by mutual agreement
by the parties or in accordance with Article XXVI.

“Final Recapture Plans”: As defined in Section 1.7(c).

“Financial Statements”: (i) For a Fiscal Year, consolidated statements of
Tenant’s Parent and its consolidated subsidiaries of income, stockholders’
equity and cash flows for such period and the related consolidated balance sheet
as at the end of such period, together with the notes thereto, all in reasonable
detail and setting forth in comparative form the corresponding figures for the
preceding Fiscal Year and prepared in accordance with GAAP and audited by a “big
four” or other nationally recognized accounting firm, and (ii) for a fiscal
quarter, consolidated statements of Tenant’s Parent’s income, stockholders’
equity and cash flows for such period and for the period from the beginning of
the Fiscal Year to the end of such period and the related consolidated balance
sheet as at the end of such period, together with the notes thereto, all in
reasonable detail and setting forth in comparative form the corresponding
figures for the corresponding period in the preceding Fiscal Year and prepared
in accordance with GAAP.

“Fiscal Year”: The fiscal year of Tenant’s Parent for public reporting purposes.

“50% Go Dark”: As defined in Section 7.3(b).

“50% Go Dark Date”: As defined in Section 7.3(b).

 

35



--------------------------------------------------------------------------------

“50% Go Dark Notice”: As defined in Section 7.3(b).

“50% Go Dark Operating Standard: As defined in Section 7.3(b).

“50% Go Dark Period”: As defined in Section 7.3(b).

“50% Go Dark Property” and “50% Go Dark Properties”: As defined in
Section 7.3(b).

“Fixtures”: As defined in Section 1.1(c).

“Force Majeure”: A delay due to acts of God, governmental restrictions, stays,
judgments, orders, decrees, enemy actions, civil commotion, fire, casualty,
strikes, work stoppages, shortages of labor or materials or similar causes
beyond the reasonable control of Tenant; provided, that (1) any period of Force
Majeure shall apply only to performance of the obligations necessarily affected
by such circumstances and shall continue only so long as Tenant is continuously
and diligently using all reasonable efforts to minimize the effect and duration
thereof; and (2) Force Majeure shall not include the unavailability or
insufficiency of funds.

“Foreclosure Purchaser”: As defined in Section 14.1.

“Free-Standing SAC”: A SAC which comprises a free-standing building separate and
apart from a Store, expressly excluding any Appendage SAC.

“Free-Standing SAC Lease”: As defined in Section 9.8(b)(ii).

“Further Encumbrances”: As defined in Section 1.1(d).

“GAAP”: United States generally accepted accounting principles, as in effect
from time to time.

“General Tax Indemnity”: As defined in Section 4.3.

“Governmental Approvals” means any notices or reports to be submitted to, or
other filings to be made with, or any consents, registrations, approvals,
permits or authorizations to be obtained from, any Governmental Authority.

“Governmental Authority” means any federal, state, local, foreign or
international court, government, department, commission, board, bureau, agency,
official or other legislative, judicial, regulatory, administrative or
governmental authority.

“Gross Leasable Square Footage”: With respect to any Demised Premises, the gross
square footage available for lease at such Demised Premises or any other
building or improvement now or hereafter located on the applicable Property,
(a) with respect to Tenant’s Space, as measured and determined in accordance
with the same methods and manner applied in the determination of the “Initial
Leased Square Feet” of the Demised Premises as set forth on Schedule 2 to the
Side Letter, and (b) with respect to all other space, the greater of (i) such
gross square footage as measured and determined in accordance with the same
methods and manner as

 

36



--------------------------------------------------------------------------------

in clause (a) or (ii) any other measure of gross square footage as set forth in
any lease or other occupancy agreement by Landlord with respect to the Property.
Disputes with respect to the determination of Gross Leasable Square Footage
shall be resolved in accordance with Article XXIX.

“Guaranty Amendment”: As defined in definition of “Lease Guaranty.”

“Handling”: As defined in Section 20.4.

“Hazardous Substances”: Each and every element, compound, chemical mixture,
emission, contaminant, pollutant, material, waste or other substance (including
radioactive substances, whether solid, liquid or gaseous) which is defined,
determined or identified as hazardous, or toxic or under any Environmental Law
or for which liability or standards of care or a requirement for investigation
or remediation are imposed under, or that are otherwise subject to,
Environmental Law, including, without limitation, asbestos, asbestos containing
materials, urethane, polychlorinated biphenyls, any petroleum product, petroleum
derived products and/or its constituents or derivatives, and any caustic,
flammable or explosive materials. Without limiting the generality of the
foregoing, the term shall mean and include:

(a) “hazardous substances” as defined in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, the Superfund Amendment and
Reauthorization Act of 1986, or Title III of the Superfund Amendment and
Reauthorization Act, each as amended, and regulations promulgated thereunder;
excluding, however, common maintenance and cleaning products regularly found at
properties with a standard of operation and maintenance comparable to the
applicable Property;

(b) “hazardous waste” and “regulated substances” as defined in the Resource
Conservation and Recovery Act of 1976, as amended, and regulations promulgated
thereunder;

(c) “hazardous materials” as defined in the Hazardous Materials Transportation
Act, as amended, and regulations promulgated thereunder;

(d) “chemical substance or mixture” as defined in the Toxic Substances Control
Act, as amended, and regulations promulgated thereunder; and

(e) “hazardous materials” as defined under all applicable environmental
protection statutes of each state and municipality in which the Demised Premises
are located.

“Holdover Period”: As defined in Section 1.11(d).

“Holdover Space”: As defined in Section 1.11(d)(i).

“Hometown Rents”: As defined in Section 10.5.

 

37



--------------------------------------------------------------------------------

“Impositions”: All taxes, including capital stock, franchise, margin and other
state taxes of Landlord, ad valorem, sales, use, single business, gross
receipts, transaction privilege, rent or similar taxes, including tax increases
and re-assessments; assessments including assessments for supplemental
assessments and public improvements or benefits, whether or not commenced or
completed prior to the date hereof and whether or not to be completed within the
Term; water, sewer and other utility levies and charges; excise tax levies; fees
including license, permit, inspection, authorization and similar fees; and all
other governmental charges, in each case whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, of every character in respect of the
Demised Premises or the Property and/or the Rent and Additional Charges (other
than Impositions) and all interest and penalties thereon attributable to any
failure in payment by Tenant (other than failures arising from the acts or
omissions of Landlord) which at any time prior to, during or in respect of the
Term hereof may be assessed or imposed on or in respect of or be a lien upon
(i) Landlord or Landlord’s interest in the Demised Premises or the Property,
(ii) the Demised Premises or any part thereof or any rent therefrom or any
estate, right, title or interest therein, (iii) any occupancy, operation, use or
possession of, or sales from or activity conducted on or in connection with the
Demised Premises or the property or the leasing or use of the Demised Premises
or the property or any part thereof, or (iv) any Tenant’s Property; provided,
however, that nothing contained in this Master Lease shall be construed to
require Tenant to pay (a) any tax based on net income (whether denominated as a
franchise or capital stock or other tax) imposed on Landlord or any other
Person, (b) any transfer, or net revenue tax of Landlord or any other Person
except Tenant and its successors, (c) any tax imposed with respect to the sale,
exchange or other disposition by Landlord of any Demised Premises or the
proceeds thereof (excluding any recapture of any Recapture Property or
Additional Recapture Space or any development, redevelopment or leasing
thereof), or (d) any principal or interest on any Indebtedness on or secured by
the Demised Premises owed to a Landlord Mortgagee for which Landlord or its
Subsidiaries is the obligor; provided, further, that Impositions shall include
any tax, assessment, tax levy or charge set forth in the foregoing clause (a) or
(b) that is levied, assessed or imposed in lieu of, or as a substitute for, any
Imposition. Notwithstanding the foregoing, from and after the date of the
termination of this Master Lease in respect of any Recapture Space, Tenant shall
pay Tenant’s Proportionate Share of all Impositions (except in the case of any
separate assessment of the Recapture Space and Tenant Retained Space for tax
purposes, in which case Tenant shall pay only one hundred percent (100%) of the
Impositions which are separately assessed (if any) with respect to the Tenant
Retained Space), and Tenant’s obligations for all future Impositions (i.e.,
Impositions first accruing or otherwise first payable subsequent to the Actual
Recapture Date) shall cease with respect to all other Terminated Space.
Notwithstanding any provision herein to the contrary, the Parties acknowledge
and agree that for the sole purpose of any Imposition which may be assessed
based upon the rentals payable under this Master Lease, the applicable “SHC Base
Rent Adjustment” set forth on Schedule 2 of the Side Letter shall apply with
respect to each individual Demised Premises.

“Indebtedness”: With respect to any Landlord Mortgage, all indebtedness for
borrowed money and related obligations (including all principal, interest, late
charges, prepayment or other penalties, or any other charges solely in
connection with the payment, prepayment or nonpayment thereof). For the
avoidance of doubt, Indebtedness shall expressly exclude (i) all costs, expenses
or obligations directly related to the use, occupancy, repair, allocation or
maintenance of the Demised Premises or otherwise arising out of the Demised
Premises and (ii) all Impositions, Utility Charges and all other costs, fees or
charges (other than Indebtedness) under all Encumbrances, all of which shall
remain the obligation of Tenant.

 

38



--------------------------------------------------------------------------------

“Indemnified Parties”: Landlord and Landlord Mortgagee, and each of their
respective successors and assigns, their members, managers, partners,
shareholders, officers, directors, agents, attorneys and representatives.

“Initial Term”: As defined in Section 1.4.

“Inspections”: As defined in Section 20.5(a).

“Installment Expense” or “Installment Expenses”: As defined in Section 4.5(a).

“Installment Expense Statement”: As defined in Section 4.5(b)(iii).

“Insurance Requirements”: The terms and conditions of all insurance policies
required to be maintained by Tenant by this Master Lease, any Landlord Mortgage,
and any other Encumbrances, and all requirements of the issuer of any such
policy and of any insurance board, association, organization or company
necessary for the maintenance of any such policy, including all of Tenant’s
permitted self-insurance.

“Kmart Store(s)”: As defined in the Recitals.

“Kmart Tenant”: As defined in the Preamble.

“Known Environmental Problems”: As defined in Section 14.12(b)(ii).

“Land”: As defined in Section 1.1(a).

“Landlord”: As defined in the Preamble.

“Landlord Authorized Work”: As defined in Section 21.18.

“Landlord Encumbrances”: As defined in Section 1.6(g).

“Landlord Mortgage”: As defined in Section 11.1.

“Landlord Mortgage Documents”: With respect to each Landlord Mortgage and
Landlord Mortgagee, the applicable Landlord Mortgage, loan agreement, debt
agreement, credit facility agreement, indenture, lease, note, collateral
assignment instruments, guarantees, environmental and indemnity agreements and
other documents or instruments evidencing, securing or otherwise relating to the
loan made, credit extended, or lease or other financing vehicle entered into
pursuant thereto, as amended and supplemented from time to time in accordance
with Article XIV.

“Landlord Mortgagee”: As defined in Section 11.1.

“Landlord 100% Recapture Property Termination Right”: As defined in Section 1.9.

 

39



--------------------------------------------------------------------------------

“Landlord’s Insurance Costs”: As defined in Section 11.2(b).

“Landlord Tax Returns”: As defined in Section 4.1(b).

“Landlord’s Work”: As defined in Schedule 1.7(i)(ii).

“Lands’ End Agreements”: That certain (a) Master Lease Agreement dated April 4,
2014, as amended on July 6, 2015 (and as hereafter amended) by and between
Sears, Roebuck and Co. and Lands’ End, Inc. (“Lands’ End”) and (b) that certain
Retail Operations Agreement dated April 4, 2014 (as now or hereafter amended) by
and between and between Sears, Roebuck and Co. and Lands’ End, Inc. Those
Demised Premises which contain space demised to Lands’ End (“Lands’ End Space”)
pursuant to the Lands’ End Agreements are listed on Exhibit D attached hereto.
Tenant shall continue to retain all right, title and interest in the Lands’ End
Agreements, and the same shall not be assigned to Landlord, except to the extent
provided in Section 10.5(b).

“Lands’ End Lease”: That certain (a) Master Lease Agreement dated April 4, 2014,
as amended on July 6, 2015 (and as hereafter amended) by and between Sears,
Roebuck and Co. and Lands’ End.

“Lease” or “Leases”: Any and all leases of a portion of any Property by Tenant
or any Affiliate of Tenant to any unaffiliated third party existing immediately
prior to the consummation of the Purchase Agreement, as the same may be amended
from time to time, and all replacements thereof, and all new leases or subleases
entered into by Landlord after the date hereof (including with respect to any
Recapture Space or Additional Recapture Space), but excluding all Subleases. The
Lands’ End Agreements and the Sears Hometown License Agreement shall not
constitute or be deemed to be Leases. The Leases which are in existence as of
the date hereof have been assigned by separate instrument by Tenant or an
Affiliate of Tenant to Landlord in connection with Landlord’s acquisition of the
Demised Premises.

“Lease Guarantor”: Tenant’s Parent and each entity that guarantees the payment
or collection of all or any portion of the amounts payable by Tenant, or the
performance by Tenant of all or any of its obligations, under this Master Lease
from time to time, including without limitation those entities set forth on
Schedule 2.1(b). Tenant shall cause each Subsidiary of Tenant’s Parent that, now
or in the future becomes liable in respect of Tenant Parent’s principal working
capital credit facility (presently the Second Amended and Restated Credit
Agreement dated as of April 8, 2011, as amended), to be a Lease Guarantor and
execute a Lease Guaranty; provided that Landlord shall, other than in connection
with the sale or other disposition (including without limitation by equity
distribution or rights offering) of all or substantially all of the assets in
one transaction or a series of related transactions of Tenant’s Parent (in
respect of which this proviso shall not apply), upon Tenant’s request and at
Tenant’s expense pursuant to reasonable and customary forms prepared by Tenant,
release any Lease Guarantor that ceases to be a Subsidiary of Tenant’s Parent
from its Lease Guaranty. For avoidance of doubt, no Lease Guarantor that remains
a Subsidiary of Tenant’s Parent will be released from the Guaranty or entitled
to release from the Guaranty whether or not it ceases to be liable in respect of
Tenant Parent’s principal working capital credit facility.

 

40



--------------------------------------------------------------------------------

“Lease Guaranty”: Any guaranty by a Lease Guarantor of the obligations of Tenant
under this Master Lease, as the same may be amended, supplemented or replaced
from time to time with Lender’s prior written consent or otherwise in accordance
with the terms of this Master Lease. Any Lease Guaranty shall terminate and be
of no force or effect with respect to any Property or portion thereof as to
which this Master Lease is terminated pursuant to the express terms of
Section 1.6, 1.7, 1.8, or 1.9 or by reason of casualty or Condemnation as
provided herein (except in each case for all obligations of Tenant which have
accrued as of the Master Lease termination date or which survive the termination
of the Master Lease) and shall continue in full force and effect with respect to
the Master Lease with respect to the remainder of the Demised Premises,
provided, however, that Landlord may require Lease Guarantor to, and Lease
Guarantor shall, execute, and acknowledge an amendment to any existing Least
Guaranty (“Guaranty Amendment”) ratifying and reconfirming the Lease Guaranty
with respect to such remainder of the Demised Premises. In the event of any New
Lease, or any new lease to any Successor Landlord, any Lease Guaranty shall
continue to apply to same and Tenant shall cause each then-existing Lease
Guarantor of this Master Lease to execute, acknowledge and deliver an amendment
to any existing Lease Guaranty or a new Lease Guaranty (each, a “New Lease
Guaranty”) on all of the same terms and conditions of the existing Lease
Guaranty, modified appropriately to reflect such New Lease or new lease to
Successor Landlord, as the case may be.

“Leased Improvements”: As defined in Section 1.1(b).

“Leasehold Estate”: As defined in Section 15.1.

“Leasehold Property”: As defined in the Recitals.

“Lease Provisions”: As defined in Section 21.15.

“Lease Year”: The first (1st) Lease Year shall be the period commencing on the
Commencement Date and ending on the last day of the calendar month in which the
first (1st) anniversary of the Commencement Date occurs, and each subsequent
Lease Year shall be each period of twelve (12) full calendar months after the
last day of the prior Lease Year.

“Legal Requirements”: All federal, state, county, municipal and other
governmental statutes, laws, rules, policies, guidance, codes, orders,
regulations, ordinances, permits, licenses, covenants, conditions, restrictions,
judgments, decrees and injunctions (including common law and Environmental Laws)
affecting either the Demised Premises or Tenant’s Property or the construction,
use or alteration thereof, whether now or hereafter enacted and in force,
including any which may (i) require repairs, modifications or alterations in or
to the Demised Premises and/or Tenant’s Property, (ii) in any way adversely
affect the use and enjoyment thereof, or (iii) regulate the transport, handling,
use, storage or disposal or require the cleanup or other treatment of any
Hazardous Substance. For the avoidance of doubt, so long as Tenant is not in
violation of any Legal Requirements (including, without limitation, by reason of
applicable provisions with respect to “grandfathering,” notice, grace or cure
periods, protest, dispute and contests, negotiations of terms and conditions of
remedial action, and the like), Tenant shall be deemed to be in compliance with
any Legal Requirements (including Environmental Law), and Tenant’s liability for
any performance by Landlord of Tenant’s obligations to so comply (as permitted
in this Master Lease) shall be similarly conditioned or limited thereby.

 

41



--------------------------------------------------------------------------------

“LE-SHO Letter Agreement”: As defined in Section 10.5.

“LE Rents”: As defined in Section 10.5.

“Local Remedies”: As defined in Section 21.5.

“Long-Lived Assets”: All property capitalized in accordance with GAAP with an
expected life of not less than fifteen (15) years as initially reflected on the
books and records of the owner thereof at or about the time of acquisition
thereof (and, for the avoidance of doubt, with respect to property acquired by
Landlord pursuant to the Purchase Agreement, the books and records of Tenant’s
Parent at the time of acquisition thereof by Tenant’s Parent or its applicable
Subsidiary).

“Liability” or “Liabilities” means with respect to any Person, any and all
claims, debts, demands, actions, causes of action, suits, damages, costs,
obligations, accruals, accounts payable, reckonings, bonds, indemnities and
similar obligations, agreements, promises, guarantees, make whole agreements and
similar obligations, and other liabilities and requirements of such Person,
including all contractual obligations, whether accrued or fixed, absolute or
contingent, matured or unmatured, liquidated or unliquidated, reserved or
unreserved, known or unknown, or determined or determinable, whenever arising
and including those arising under any applicable Law, rule, regulation, Action,
threatened or contemplated Action, order or consent decree of any Governmental
Authority or any award of any arbitrator or mediator of any kind, and those
arising under any Contract, including those arising under this Agreement, in
each case, whether or not recorded or reflected or required to be recorded or
reflected on the books and records or financial statements of any Person. For
the avoidance of doubt, Liabilities shall include reasonable attorneys’ fees,
the costs and expenses of all demands, assessments, judgments, settlements and
compromises, and any and all other costs and expenses whatsoever reasonably
incurred in connection with anything contemplated by the preceding sentence.

“Master Lease”: As defined in the Preamble.

“Maximum Foreseeable Loss”: As defined in Section 11.2(a).

“Multi-Tenant Occupancy Date”: At any time during the Term, the earliest
(including as of the Commencement Date) date on which any of the following shall
occur with respect to a Demised Premises or Property”: (a) the Property shall be
subject to any Lease, or (b) the Actual Recapture Date and/or the Actual
Additional Recapture Space Termination Date (as applicable).

“New Lease” or “New Leases”: As defined in Section 1.12(a).

“New Lease Guaranty”: As defined in definition of “Lease Guaranty.”

“Nonprofitable”: With respect to any Store as of any date of determination, that
the EBITDAR for such Store for the twelve (12)-month period ending as of the
last day of the most recently completed fiscal quarter of Tenant Parent is less
than the applicable ‘SHC Base Rent Adjustment” as specified in Schedule 2
(attached to the Side Letter), as increased from and after the first (1st) Lease
Year as provided herein.

 

42



--------------------------------------------------------------------------------

“Nonprofitable Property”: As defined in Section 1.6(b).

“Nonprofitable Property Limitation”: As defined in Section 1.6(e).

“Nonprofitable Property Termination Date”: As defined in Section 1.6(b).

“Non-Release Violation(s): As defined in Section 20.3.

“Notice”: A written notice given in accordance with Article XIX.

“OFAC”: As defined in Section 24.1.

“Offer Period”: As defined in Section 1.9(a)(v).

“Offer Space”: As defined in Section 1.9(a)(v).

“Officer’s Certificate”: A certificate of Tenant or Landlord, as the case may
be, signed by a senior officer or managing or general partner of such party
authorized to so sign by resolution of its board of directors or by its sole
member or by the terms of its by-laws or operating agreement or partnership
agreement, as applicable; provided, however, that any Officer’s Certificate with
respect to a Nonprofitable Property shall be signed by the chief financial
officer of Tenant.

“Operating Agreements”: All reciprocal easement, operating and/or construction
agreements (“REAs”), easements and rights of way, covenants, conditions,
restrictions, declarations and similar agreements or encumbrances affecting the
access, ingress, egress, use, maintenance, construction, parking, signage,
occupancy or operation of any Demised Premises, Property, or Common Area, in
existence from time to time, whether or not of record.

“Operating Expenses”: As set forth on Schedule 10.2(e).

“Overdue Rate”: On any date, an annual rate equal to five (5) percentage points
above the Prime Rate, but in no event greater than the maximum rate then
permitted under applicable law.

“Party” or “Parties”: Landlord and/or Tenant, their successors and assigns as
party to this Master Lease, including Kmart Tenant and Sears Tenant (with Kmart
Tenant and Sears Tenant each being referred to as a “Tenant Party”).

“Payment Date”: As defined in Section 3.1.

“Performing Parties”: As defined in Schedule 20.6(x)(B).

“Permitted Encumbrances”: (i) Liens imposed by law, such as mechanics and
materialmen Liens in each case for sums not yet overdue for a period or more
than thirty (30) days or which are being diligently contested in good faith by
appropriate proceedings or such other Liens arising out of judgments or awards
against Tenant (for purposes of this definition of “Permitted Encumbrances,”
“Tenant” shall mean Tenant and any Person claiming by, through or

 

43



--------------------------------------------------------------------------------

under Tenant, as applicable) with respect to which Tenant shall then be
proceeding with an appeal or other proceedings for review if enforcement of such
Liens is bonded or stayed, (ii) Liens for taxes, assessments or other
governmental charges not yet overdue for a period of more than thirty (30) days
or payable or subject to penalties for nonpayment or which are being contested
in good faith by appropriate proceedings diligently conducted, if enforcement of
such Liens is bonded or stayed, (iii) all matters disclosed on the title
commitment or title policy delivered to Landlord in connection with Landlord’s
acquisition of the Properties, together with minor survey exceptions (or any
state of facts an accurate survey might show), minor encumbrances, easements or
reservations of, or rights of others for, licenses, rights of way, sewers,
electric lines, telegraph and telephone lines and other similar purposes
(including, for the avoidance of doubt, Operating Agreements), or zoning or
other restrictions as to the use of the Properties or Liens incidental to the
conduct of the business of Tenant or to the ownership of its properties which
were not incurred in connection with any indebtedness for borrowed money and
which do not in the aggregate materially adversely affect the value of any
Property or materially impair its use in the operation of the business of
Tenant, (iv) Liens arising from Uniform Commercial Code financing statement
filings regarding leases of Tenant’s Property entered into by Tenant in the
ordinary course of business, (v) Liens securing judgments against Tenant (or any
Person claiming by, through or under Tenant) for the payment of money (excluding
judgments for payment of borrowed money) so long as such Liens are adequately
bonded and any appropriate legal proceedings that may have been duly initiated
for the review of such judgment have not been finally terminated or the period
with which such proceedings may be initiated has not expired, (vi) Leases, or
Subleases which are existing on the date hereof or entered into after the date
hereof in accordance with the terms of this Master Lease and (vii) Liens
pursuant to or in connection with the Operating Agreements which have not been
created or incurred by Tenant. In addition, Permitted Encumbrances shall include
any (A) Landlord Mortgage and Landlord Mortgage Documents (including any Liens
securing any notes issued in connection therewith, but not for purposes of
determining Tenant’s obligations, and (B) all other liens, changes and
Encumbrances of whatsoever nature which are not incurred or caused by Tenant,
Tenant’s Parent, any other Guarantor or Subsidiary of Tenant’s Parent or Tenant
Related User (including all liens, changes and Encumbrances in connection with
any work expressly requested to be performed or incurred by Landlord or on
behalf of Landlord). Except where the terms of this Master Lease expressly
require Tenant to comply with or perform the covenants and obligations of
Landlord’s Mortgage Documents, Tenant shall not be deemed to have agreed to
comply with or perform said covenants or obligations of Landlord’s Mortgage
Documents, notwithstanding that Tenant shall remain obligated to make all other
payments and to observe or perform all other obligations under the Permitted
Encumbrances.

“Person” or “person”: Any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other form of entity.

“Preliminary Recapture Plans”: As defined in Section 1.7(c).

“Premises Obligations”: As defined in Section 1.3(c).

“Prime Rate”: On any date, a rate equal to the annual rate on such date publicly
announced by JPMorgan Chase Bank, N.A. (provided, that if JPMorgan Chase Bank,
N.A.

 

44



--------------------------------------------------------------------------------

ceases to publish such rate, the Prime Rate shall be determined according to the
Prime Rate of another nationally known money center bank reasonably selected by
Landlord) to be its prime rate for ninety (90)-day unsecured loans to its
corporate borrowers of the highest credit standing, but in no event greater than
the maximum rate then permitted under applicable law.

“Prohibited Persons”: As defined in Section 24.1.

“Prohibited Uses”: As set forth on Exhibit B.

“Promotional Rights”: As defined in Section 10.2(a)(ii).

“Property” or “Properties”: As defined in the Recitals.

“Property Charges”: Collectively, Impositions, Utility Charges, CAM Expenses,
Property Document CAM Expenses, all rents, additional rent and other charges,
Landlord’s Insurance Costs and Operating Expenses, and all other costs, fees and
charges under all Encumbrances.

“Property Document CAM Expenses”: As defined in Section 10.2(c)(iii).

“Proposed 100% Recapture Property Date”: As defined in Section 1.9.

“Proposed Additional Recapture Space Date”: As defined in Section 1.8(a).

“Proposed Recapture Date”: As defined in Section 1.7(d).

“Purchase Agreement”: As defined in the Recitals.

“Puerto Rico Premises”: As defined in Section 21.25.

“REAs”: As defined in the definition of “Operating Agreements.”

“Rebranding and/or Alternative Retail Use”: As defined in Section 7.2(a).

“Recapture Notice”: As defined in Section 1.7(d).

“Recapture Separation Work”: As defined Section 1.7(j).

“Recapture Space”: As defined in Section 1.7(a).

“Related User” or “Related Users”: With respect to any Person, such Person’s
tenants, subtenants, licensees, agents, employees, customers, invitees,
contractors, vendors, agents and representatives, permitted by such Person to
use the premises in question.

“Remediation Materials”: As defined in Schedule 20.6(c)(vii)(B).

“Removal Date”: As defined in Section 1.12(b).

“Removal Notice”: As defined in Section 1.12(b).

 

45



--------------------------------------------------------------------------------

“Removal Property or “Removal Properties”: As defined in Section 1.12(a).

“Renewal Exercise Date”: As defined in Section 1.5(a).

“Renewal Notice”: As defined in Section 1.5(a).

“Renewal Revocation Notice”: As defined in Section 1.5(d).

“Renewal Terms”: As defined in Section 1.5(a).

“Rent”: Collectively, the Base Rent and all Additional Charges.

“Required Alterations”: Alterations which are required to comply with Legal
Requirements.

“Restoration Standards”: As defined in Section 12.1(a).

“Retail Operations Claims”: As defined in Section 14.12(b)(i).

“SAC” or “SACs”: As defined in the Recitals.

“SAC Definitive Agreement”: As defined in Section 9.8(a).

“SAC Definitive Agreement Notice”: As defined in Section 9.8(a).

“SAC Negotiations”: As defined in Section 9.8(a).

“Sale”: As defined in Section 21.25.

“Sale Agreement” As defined in Section 21.25.

“Sale Counter-Party”: As defined in Section 21.25.

“Sears Store”: As defined in the Recitals.

“Sears Tenant”: As defined in the Preamble.

“SEC”: The United States Securities and Exchange Commission.

“Security for Excepted Liens”: As defined in Section 1.6(g).

“Self-Help”: As defined in Section 0.

“Sears Hometown” means Sears Authorized Hometown Stores, LLC.

“Sears Hometown License Agreement” means, solely to the extent related to the
Property known as KM 9647 located at 4820 S. 4th Street, Leavenworth, KS (“KM
9647 Property”), that certain License Agreement dated as of November 20, 2008 by
and between Sears Holdings Management Corporation, as agent for Sears, Roebuck
and Co. and Kmart Corporation, as licensor, and Sears Authorized Hometown, as in
effect on the date hereof.

 

46



--------------------------------------------------------------------------------

“Sears Hometown Space” means the space at the KM 9647 Property occupied by Sears
Hometown pursuant to the Sears Hometown License Agreement.

“Senior Representative”: As defined in Section 29.1(b).

“Shopping Center”: Any shopping center, shopping mall or other property of a
third-party property owner located adjacent to the Demised Premises.

“Side Letter” means that certain letter agreement entered into between Landlord
and Tenant and dated as of the Commencement Date.

“SNDA”: As defined in Section 14.1.

“State”: With respect to each Property, the state or commonwealth in which such
Store is located.

“Statement”: As defined in Section 4.5(b)(iii).

“Stay Period”: As defined in Section 13.1(f).

“Store”: As defined in the Recitals.

“Sublease” or “Subleases”: As defined in Section 9.2.

“Subsidiary”: As to any Person, (i) any corporation more than fifty percent
(50%) of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time of determination owned by such
Person and/or one or more Subsidiaries of such Person, and (ii) any partnership,
limited liability company, association, joint venture or other entity in which
such person and/or one or more Subsidiaries of such person has more than a fifty
percent (50%) equity interest at the time of determination. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this Master
Lease shall refer to a Subsidiary or Subsidiaries of Tenant.

“Successor Landlord”: As defined in Section 14.2.

“Taxes”: As defined in Section 4.3.

“Tax Statement”: As defined in Section 4.5(b)(i).

“Tenant”: As defined in the Preamble and in definition of “Permitted
Encumbrances.”

“Tenant 100% Property Recapture Termination Date”: As defined in Section 1.9(a).

 

47



--------------------------------------------------------------------------------

“Tenant 100% Property Recapture Termination Notice”: As defined in
Section 1.9(a).

“Tenant Additional Recapture Space Termination Date”: As defined in
Section 1.8(a).

“Tenant Additional Recapture Space Termination Notice”: As defined in
Section 1.8(a).

“Tenant Confidential Information”: As defined in Section 21.24.

“Tenant Free-Standing SAC Notice”: As defined in Section 9.8(a).

“Tenant Offer”: As defined in Section 1.9(a)(v).

“Tenant Party”: As defined in definition of “Party” or “Parties.”

“Tenant Party Breach”: As defined in Section 1.3(a).

“Tenant PR Rights”: As defined in Section 21.25.

“Tenant Recapture Termination Date”: As defined in Section 1.7(d).

“Tenant Recapture Termination Notice”: As defined in Section 1.7(d).

“Tenant Retained Space”: As defined in Section 1.7(a).

“Tenant ROFO Notice”: As defined in Section 1.9(a)(v).

“Tenant PR Rights”: As defined in Section 21.25.

“Tenant PR ROFO Rights”: As defined in Section 21.25.

“Tenant’s Acts”: Collectively, with respect to any matter, the (A) negligent act
or omission or willful or intentional misconduct of Tenant, Tenant’s Parent,
Tenant Related User any Subsidiary of Tenant’s Parent, each of their agents,
representatives, employees, contractors or vendors, or (B) any breach of any of
Tenant’s obligations under this Master Lease.

“Tenant’s Award”: As defined in Section 12.9(d).

“Tenant’s Parent”: Sears Holdings Corporation.

“Tenant’s Property”: With respect to each Property, all trade fixtures and other
assets (other than the Demised Premises and property owned by a third party)
owned by Tenant and primarily related to or used in connection with the
operation of the business conducted on or about the Demised Premises, together
with all replacements, modifications, additions, alterations and substitutes
therefor, subject to terms, conditions and limitations of this Master Lease.

 

48



--------------------------------------------------------------------------------

“Tenant’s Proportionate Share”: (a) Prior to the Multi-Tenant Occupancy Date,
one hundred percent (100%) of all Property Charges and all other Additional
Charges; and (b) from and after the Multi-Tenant Occupancy Date, (i) one hundred
percent (100%) of all Property Charges and Additional Charges which are
separately assessed or imposed with respect to the portion of the Property
occupied by Tenant (as adjusted to take into account recaptures and
terminations) or which are attributed solely to the use, operation, occupancy or
consumption of or by Tenant in or on the Demised Premises, and (ii) otherwise,
with respect to any individual Demised Premises, as calculated at the time of
determination from time to time, a fraction, (A) the numerator of which shall be
the Gross Leasable Square Footage in the Store (including the Lands’ End Space,
Sears Hometown Space, any SAC and any other free-standing buildings, if any)
which are then leased by Tenant, “Tenant’s Space”), and (B) the denominator of
which shall be the aggregate of all Gross Leasable Square Footage of
(1) Tenant’s Space, plus (2) all other buildings and improvements now or
hereafter located on the Property, including all Recapture Space and Additional
Recapture Space from and after the date of recapture, and including any new
buildings or additions with respect to any Recapture Space, Additional Recapture
Space or any other portions of the Property (from and after the issuance of a
certificate of occupancy or equivalent thereof with respect to such new
buildings or additions); provided, however, with respect to any expense paid by
a third party occupying a building or other space at the Property directly to
the taxing authority, utility or service provider or other vendor which are not
included in any Property Charges, the foregoing denominator shall be reduced by
the Gross Leasable Square Footage of the building or space leased by such third
party for the purpose of calculating Tenant’s Proportionate Share for such
expense item and Tenant shall have not liability in respect of such expense.
Disputes with respect to Tenant’s Proportionate Share shall be resolved in
accordance with Article XXIX. Notwithstanding the foregoing, Tenant’s Space
shall include all space which may be subject to any Lease entered into by
Landlord after the Commencement Date but only as to which (and only so long as)
the applicable Actual Recapture Date, Actual Additional Recapture Space
Termination Date or the Actual 100% Recapture Termination Date, as the case may
be, has not occurred.

“Tenant Retained Space”: As defined in Section 1.7(a).

“Tenant’s Space”: As defined in the definition of “Tenant’s Proportionate
Share.”

“Tenant Termination Election Date”: As defined in Section 1.6(b).

“Tenant Termination Election Notice”: As defined in Section 1.6(b).

“Tenant’s Work”: As defined in Schedule 1.7(j)(ii).

“Term”: As defined in Section 1.4.

“Terminated Space”: As defined in Section 1.11(a).

“Termination Fee”: As defined in Section 1.6(c).

“Third-Party Charges”: As defined in Section 3.1(a).

“Third-Party Late Charges”: As defined in Section 3.1(a).

 

49



--------------------------------------------------------------------------------

“Title Insurer”: As defined in Section 1.6(g).

“Total Condemnation”: As defined in Section 12.8(c).

“Total Destruction”: As defined in Section 12.2(a).

“Transaction Expenses”: As defined in Section 1.6(h).

“Transfer”: Any sale, assignment, transfer, mortgage, pledge, hypothecation,
granting of any security interest, lease, sublicense, license, or occupancy
arrangement, whether directly or indirectly, voluntarily or involuntarily, or by
operation of law, including without limitation any Change of Control (including
any agreement, or granting any option or right, to do or effectuate any of the
foregoing, whether conditional, provisional or absolute).

“Trustee”: As defined in Section 14.4.

“Unavoidable Delay”: Delays due to strikes, lockouts, inability to procure
materials, power failure, acts of God, governmental restrictions, enemy action,
civil commotion, fire, unavoidable casualty or other causes beyond the
reasonable control of the party responsible for performing an obligation
hereunder; provided that lack of funds shall not be deemed a cause beyond the
reasonable control of a Party.

“Union Bidding”: As defined in Schedule 1.7(j)(ii)B.3.

“Unrelated Successor Tenant”: As defined in Section 9.3.

“Unsuitable for Its Intended Use”: A state of any Store such that by reason of
damage or destruction, or a partial taking by Condemnation, such Store cannot,
following restoration thereof (to the extent commercially practical), be
operated on a commercially practicable basis for its use for the operation of
Sears store, taking into account, among other relevant factors, the amount of
square footage (excluding the Recapture Space) and the estimated revenue
affected by such damage or destruction.

“Updated Title Commitment”: As defined in Section 1.6(g).

“Upgrades”: As defined in Section 1.7(j)(iii).

“Utility Charges”: All fees, costs, expenses and charges for electricity, power,
gas, oil, water, sanitary and storm sewer, septic system refuse collection,
security, and other utilities and services used or consumed in connection with
the applicable Demised Premises during the Term.

“Wire Transfer”: As defined in Section 3.3.

ARTICLE III

RENT

3.1 Rent. (a) Subject to Section 3.1(b), during the Term, Tenant will pay to
Landlord the Base Rent and Additional Charges in lawful money of the United
States of America and legal

 

50



--------------------------------------------------------------------------------

tender for the payment of public and private debts, in the manner provided in
Section 3.3. The Base Rent during any Lease Year is payable in advance in
consecutive monthly installments equal to one twelfth (1/12th) of the annual
Base Rent on the first (1st) Business Day of each calendar month during that
Lease Year (each, a “Payment Date”).

(b) Notwithstanding the foregoing, if the Commencement Date shall occur on a
date which is other than the first Business Day of a calendar month, then the
first Payment Date shall occur on the Commencement Date, and on such date Tenant
shall pay the sum of (i) the amount of prorated Base Rent from and after the
Commencement Date through the end of the applicable calendar month, plus
(ii) the amount of Base Rent payable for the next succeeding calendar month.

3.2 Late Payment of Rent. Tenant hereby acknowledges that late payment by Tenant
to Landlord of Rent will cause Landlord to incur costs and administrative
complications not contemplated hereunder, the exact amount and scope of which is
presently anticipated to be extremely difficult to ascertain. Accordingly, if
any installment of Rent, other than Additional Charges payable to a Person other
than Landlord (“Third-Party Charges”), shall not be paid within five (5) days
after its due date, Tenant will pay Landlord on demand a late charge equal to
the lesser of (a) five percent (5%) of the amount of such installment or (b) the
maximum amount permitted by law. The parties agree that this late charge
represents a fair and reasonable estimate of the costs and expenses (including
economic losses) that Landlord will incur by reason of late payment by Tenant.
The parties further agree that such late charge is Rent and not interest and
such assessment does not constitute a lender or borrower/creditor relationship
between Landlord and Tenant. Thereafter, if any installment or payment of Rent
(other than Third-Party Charges) shall not be paid within ten (10) days after
its due date, the amount unpaid, including any late charges previously accrued,
shall bear interest at the Overdue Rate from the due date of such installment or
payment to the date of payment thereof, and Tenant shall pay such interest to
Landlord on demand. The payment of such late charge or such interest shall not
constitute waiver of, nor excuse or cure, any default under this Master Lease,
nor prevent Landlord from exercising any other rights and remedies available to
Landlord. Notwithstanding the foregoing, Tenant shall be responsible for payment
of all interest, late charges and other costs and fees imposed by third parties
(“Third-Party Late Charges”) with respect to late payments of Third-Party
Charges; provided that, if Landlord shall elect in its discretion to pay
(without any obligation to do so) any Third-Party Charges which are not paid by
Tenant when due (together with any Third-Party Late Charges), Tenant shall pay
Landlord a late charge and interest, at the rates provided above, on all amounts
so paid by Landlord and which Tenant fails to pay to Landlord within five
(5) days (as to late charge) or ten (10) days (as to interest), respectively,
after the date of Landlord’s payment. Any interest or late charge which is paid
by Tenant and which is subsequently determined to have been charged to or paid
by Tenant in error, shall be refunded by Landlord to Tenant without interest.

3.3 Method of Payment of Rent and Other Sums and Charges. Base Rent and
Additional Charges to be paid to Landlord and all sums to be paid by Landlord to
Tenant shall be paid by electronic funds transfer debit transactions through
wire transfer or ACH payment of immediately available funds (“Wire Transfer”)
and shall be initiated by Tenant for settlement on or before the applicable
Payment Date (or when otherwise due and payable). The Parties shall provide each
other with appropriate Wire Transfer information in a Notice from each Party to
the

 

51



--------------------------------------------------------------------------------

other. If Landlord directs Tenant to pay any Rent to any party other than
Landlord, Tenant shall send to Landlord, simultaneously with such payment, a
copy of the transmittal letter or invoice and a check whereby such payment is
made or such other evidence of payment as Landlord may reasonably require. All
other payments by Tenant of all other sums and charges hereunder (by way of
example, and not limitation, payment of the Termination Fee), and all payments
by Landlord to Tenant which are provided herein, shall be made by Wire Transfer.
If Tenant makes payment to any third party as directed by Landlord or pursuant
to any Landlord Mortgage Documents, upon receipt of such payment (subject to
collection) the same shall be deemed to have been paid to Landlord without
further recourse to Tenant.

3.4 Net Lease. Landlord and Tenant acknowledge and agree that (i) this Master
Lease is, and is intended to be, what is commonly referred to as a “net, net,
net” or “triple net” lease, and (ii) the Rent shall be paid absolutely net to
Landlord, so that this Master Lease shall yield to Landlord the full amount or
benefit of the installments of Base Rent and Tenant’s Proportionate Share of
Additional Charges throughout the Term with respect to the entire Demised
Premises, all as more fully set forth in Article V and subject to any other
provisions of this Master Lease that expressly provide for adjustment or
abatement of Rent or other charges (if any). Except as otherwise expressly set
forth in this Master Lease, Tenant assumes the responsibility for the condition,
use, operation and maintenance of the Demised Premises, and Landlord shall have
no responsibility or liability therefor. If Landlord commences any proceedings
for nonpayment of Rent, Tenant will not interpose any counterclaim or cross
complaint or similar pleading of any nature or description in such proceedings
(nor move or agree to consolidate in such proceedings any claim by Tenant in any
other proceedings). The covenants to pay Base Rent and Additional Charges
amounts hereunder are independent covenants, and Tenant shall have no right to
hold back, offset, deduct, credit against or fail to pay in full any such
amounts for claimed or actual default or breach by Landlord of whatsoever nature
or for any other reason whatsoever. For the avoidance of doubt, Tenant shall not
have, and hereby expressly and absolutely waives, relinquishes, and covenants
not to assert, accept or take advantage of, any right to deposit or pay with or
into any court or other third-party escrow, depository account or tenant account
with respect to any disputed Rent, or any Rent pending resolution of any other
dispute or controversy with Landlord.

ARTICLE IV

IMPOSITIONS

4.1 Impositions. (a) Subject to Section 4.2 relating to permitted contests, and
subject to Section 4.5, during the Term (whether prior or subsequent to any
Multi-Tenant Occupancy Date), Tenant shall pay, or cause to be paid, either one
hundred percent (100%) or Tenant’s Proportionate Share, as the case may be, of
all Impositions before any fine, penalty, interest or cost may be added for
nonpayment. Unless otherwise requested by Landlord (including to comply with
Landlord Mortgage Documents), Tenant shall make such payments directly to the
taxing authorities where feasible, or otherwise make such payments to Landlord
as part of the Installment Expenses, and shall promptly furnish to Landlord
copies of official receipts or other satisfactory proof evidencing such direct
payments. Tenant’s obligation to pay Impositions shall be absolutely fixed upon
the date such Impositions become a lien upon the Demised Premises or any part
thereof, subject to Section 4.2. Tenant shall also be responsible for all
Impositions which, on the date of the Master Lease, is a lien upon the Demised
Premises or any part thereof.

 

52



--------------------------------------------------------------------------------

If any Imposition may, at the option of the taxpayer, lawfully be paid in
installments, whether or not interest shall accrue on the unpaid balance of such
Imposition, Tenant may pay the same, and any accrued interest on the unpaid
balance of such Imposition, in installments as the same respectively become due
and before any fine, penalty, premium, further interest or cost may be added
thereto. Notwithstanding the foregoing, if Tenant is making payments of
Installment Expenses which include estimated Impositions, Landlord shall provide
funds to Tenant for the direct payment of Impositions by Tenant not later than
thirty (30) days before the due date, as a condition precedent to Tenant’s
obligation to make such direct payments of Impositions.

(b) Landlord shall prepare and file or cause to be prepared and filed all tax
returns and reports as may be required by Legal Requirements with respect to
Landlord’s net income, gross receipts, franchise taxes and taxes on its capital
stock and any other returns required to be filed by or in the name of Landlord
(the “Landlord Tax Returns”), and Tenant or Tenant’s Parent and/or Lease
Guarantor shall prepare and file all other tax returns and reports as may be
required by Legal Requirements with respect to or relating to the Demised
Premises and Tenant’s Property.

(c) Any refund due from any taxing authority in respect of any Imposition paid
by or on behalf of Tenant shall be paid over to or retained by Tenant, net of
all of Landlord’s costs, fees and expenses reasonably incurred in connection
with obtaining such refund (including all reasonable attorneys’ fees).

(d) Landlord and Tenant shall, upon request of the other, provide such data as
is maintained by the party to whom the request is made with respect to the
Demised Premises as may be necessary to prepare any required returns and
reports. If any property covered by this Master Lease is classified as personal
property for tax purposes, Tenant shall file all personal property tax returns
in such jurisdictions where it must legally so file. Landlord, to the extent it
possesses the same, and Tenant, to the extent it possesses the same, shall
provide the other party, upon request, with cost and depreciation records
necessary for filing returns for any property so classified as personal
property. Where Landlord is legally required to file personal property tax
returns, Tenant shall be provided with copies of assessment notices indicating a
value in excess of the reported value in sufficient time for Tenant to file a
protest.

(e) Billings for reimbursement by Tenant to Landlord of personal property or
real property taxes and any taxes due under the Landlord Tax Returns, if and to
the extent Tenant is responsible for such taxes under the terms of this
Section 4.1, shall be accompanied by copies of a bill therefor and payments
thereof that identify the personal property or real property or other tax
obligations of Landlord with respect to which such payments are made.

(f) Impositions imposed or assessed in respect of the tax-fiscal period during
which the Term terminates shall be adjusted and prorated between Landlord and
Tenant, whether or not such Imposition is imposed or assessed before or after
such termination, and Tenant’s obligation to pay its prorated share thereof in
respect of a tax-fiscal period during the Term shall survive such termination.
Landlord will not voluntarily enter into agreements that will result in
additional Impositions without Tenant’s consent, which shall not be unreasonably
withheld (it being understood that it shall not be reasonable to withhold
consent to customary additional Impositions that other property owners of
properties similar to the Demised Premises customarily consent to in the
ordinary course of business); provided, that Tenant is given reasonable
opportunity to participate in the process leading to such agreement.

 

53



--------------------------------------------------------------------------------

4.2 Permitted Contests. Tenant, upon not less than thirty (30) days’ prior
written Notice to Landlord, on its own or in Landlord’s name, at Tenant’s sole
cost and expense, may contest, by appropriate legal proceedings conducted in
good faith and with due diligence, the amount, validity or application, in whole
or in part, of any licensure or certification decision (including pursuant to
any Imposition, Legal Requirement, Insurance Requirement, lien, attachment,
levy, encumbrance, charge or claim), and upon Tenant’s request Landlord shall
reasonably cooperate with Tenant with respect to such contest at no cost or
expense to Landlord; provided, however, that (i) in the case of an unpaid
Imposition, lien, attachment, levy, encumbrance, charge or claim pursuant to any
Legal Requirements, the commencement and continuation of such proceedings shall
suspend the collection or enforcement thereof from or against Landlord and the
Demised Premises; (ii) neither the Demised Premises, the Rent therefrom nor any
part or interest in either thereof would be in any danger of being sold,
forfeited, attached or lost pending the outcome of such proceedings; (iii) in
the case of a Legal Requirement, neither Landlord nor Tenant would be in any
danger of civil or criminal liability for failure to comply therewith pending
the outcome of such proceedings; (iv) in the case of a Legal Requirement,
Imposition, lien, encumbrance or charge that exceeds five hundred thousand
dollars ($500,000), Tenant shall give such reasonable security (in Cash, or by
satisfactory letter of credit) as may be reasonably required by Landlord or any
Title Insurer to insure ultimate payment of the same (including all interest,
penalties and charges) and to prevent any sale or forfeiture of the Demised
Premises or the Rent by reason of such nonpayment or noncompliance; (v) in the
case of an Insurance Requirement, the coverage required by Section 10.3 shall be
maintained; (vi) Tenant shall keep Landlord reasonably informed as to the status
of and with copies of all material documents in the proceedings; and (vii) if
such contest shall be finally resolved against Landlord or Tenant, Tenant shall
promptly pay the amount required to be paid, together with all interest and
penalties accrued thereon, or comply with the applicable Legal Requirement or
Insurance Requirement. Landlord, at Tenant’s expense, shall execute and deliver
to Tenant such authorizations and other documents as may reasonably be required
in any such contest, and, if reasonably requested by Tenant or if Landlord so
desires, Landlord shall have the right to join as a party therein and/or fully
participate therein in conjunction with Tenant. The provisions of this
Section 4.2 shall not be construed to permit Tenant to contest the payment of
Rent payable by Tenant to Landlord hereunder. Without limiting any other
provision of this Master Lease, Tenant shall indemnify, defend, protect and save
Landlord and all Indemnified Parties and the Demised Premises harmless from and
against any and all liability, costs, fees, damages, expenses, penalties, fines
and charges of any kind (including reasonable attorneys’ fees, including those
incurred in the enforcement of this indemnity) that may be imposed upon
Landlord, the Property and/or the Demised Premises in connection with any such
contest and any loss resulting therefrom. Notwithstanding anything in this
Section 4.2, any contest with respect to any Demised Premises a portion of which
has been recaptured by Landlord, shall be subject to Landlord’s prior reasonable
approval, provided that, in such event, upon receipt of an invoice therefor in
reasonable detail, Landlord shall promptly pay and reimburse Tenant for all
reasonable fees, costs and expenses incurred by Tenant (including reasonable
attorneys’ fees) in pursuing any such contest, in excess of Tenant’s
Proportionate Share thereof.

 

54



--------------------------------------------------------------------------------

4.3 General Tax Indemnity. Tenant will indemnify the Indemnified Parties against
any fees or taxes (“Taxes”) imposed by the United States or any taxing
jurisdiction or authority of or in the United States (or foreign taxing
authority, to the extent such foreign jurisdiction imposes such taxes as a
result of the location of Tenant or activities of Tenant in such jurisdiction)
in connection with the Properties or the transactions contemplated herein
(unless with respect to Lease Property which has been recaptured or terminated);
provided that the amount of any indemnification payment in respect of Taxes
shall be (i) decreased by any cash Tax benefit actually realized by the
Indemnified Parties as a result of such Taxes; and (ii) increased by an amount
equal to any cash Taxes attributable to the receipt of such indemnification
payment by the Indemnified Parties. This general tax indemnity (“General Tax
Indemnity”) will exclude: (i) Taxes based on net income or capital gains, or
franchise or doing business taxes of an Indemnified Party imposed by a
jurisdiction in which such Indemnified Party is otherwise resident for tax
purposes or is subject to taxation as a result of the Properties being located
in such jurisdiction (but only to the extent of the portion of rent or gains
attributable to such Properties); (ii) Taxes on capital or net worth (including
minimum and alternative minimum Taxes measured by any items of Tax preference);
(iii) Taxes to the extent they would not have been imposed if the Indemnified
Party or any of its Affiliates had not engaged in activities or had a presence
in the jurisdiction imposing such Taxes that activities or presence are
unrelated to the transaction contemplated hereby; (iv) Taxes resulting from a
voluntary or involuntary transfer by an Indemnified Party of an interest in all
or any part of the Properties, an Indemnified Party or any other interest
created under the operative documents, other than during an Event of Default and
other than pursuant to Tenant’s exercise of any rights or obligations (including
any elections with respect to any Terminated Space) under the operative
documents; (v) Taxes imposed because the Indemnified Party is not a U.S. person;
(vi) Taxes resulting from the willful misconduct or gross negligence by the
Indemnified Party or any of its Affiliates; and (vii) Taxes, with respect to any
period after the termination of the Master Lease, with respect to a particular
Property. The foregoing exclusions will not apply to sales, use, transfer,
recording and similar taxes unrelated to Tenant’s Property or any Alterations
which Tenant elects to remove or surrender, or the termination of the Master
Lease with respect to any Terminated Space which is not the result of Tenant’s
election. The General Tax Indemnity will be subject to Tenant’s right to contest
Taxes in the manner provided in Section 4.2. Tenant will be entitled to all
future refunds of, and tax savings of Landlord (but not any of its direct or
indirect beneficial owners) resulting from or attributable to, any event giving
rise to payment of a General Tax Indemnity or the making of such payment.

4.4 Utility Charges. Tenant shall pay or cause to be paid when due all Utility
Charges. Tenant shall also pay or reimburse Landlord for all costs and expenses
of any kind whatsoever that at any time during the Term hereof, with respect to
any Demised Premises, may be imposed against Landlord by reason of any of the
Encumbrances (except as expressly provided to the contrary herein, including any
and all costs and expenses associated with any utility, drainage and parking
easements). Tenant will not enter into any agreements or consent to any
transaction or instruments that will encumber the Demised Premises (except for
permitted Subleases on the terms and conditions herein) or the Property or any
that will affect the Demised Premises or the Property after the expiration of
the Term. In the event of any termination of this Master Lease with respect to
any Terminated Space (other than as a result of an Event of Default), Tenant’s
obligation for new Utility Charges shall cease as to all Utility Charges
applicable to each all such Terminated Space which first accrue from and after
the date of termination; provided, that

 

55



--------------------------------------------------------------------------------

from and after termination, Tenant shall pay for all Utility Charges with
respect to the Tenant Retained Space pursuant to a separate meter to be
installed by Landlord at its expense (and, until installation of a separate
meter is complete, Tenant shall pay all Utility Charges with respect to the
Retained Space in accordance with Landlord’s and Tenant’s reasonable allocation
of the Utility Charges as determined then in good faith based on the most
current Utility bills available with respect to Tenant’s usage in the applicable
Demised Premises) and all accessory lines and equipment which may be required
(if any) to be installed by Landlord at its expense.

4.5 Installment Expenses. (a) Subject to the further provisions of this
Section 4.5, from and after the Commencement Date, on each Payment Date for each
individual Demised Premises, Tenant shall deposit with Landlord an amount equal
to one-twelfth (1/12th) of the sum of the reasonable estimate of Landlord of
annual Impositions, Operating Expenses, CAM Expenses, Property Document CAM
Expenses, Landlord’s Insurance Costs and all other recurrent Property Charges
(each an “Installment Expense”, and collectively, “Installment Expenses”) with
respect to such individual Demised Premises, and in light of Tenant’s
Proportionate Share, as determined from time to time based on (i) reasonably
available information existing as at the Commencement Date, with respect to the
first Lease Year, and (ii) thereafter, the prior Lease Year’s estimates (as
adjusted for facts or circumstances known to Landlord and/or Tenant). Landlord
will apply the amounts so deposited to the payment of Installment Expenses as
the same shall become due and payable.

(b) The monthly installments on account of Installment Expenses shall be payable
by Tenant as follows:

(i) Tenant’s Proportionate Share of all Impositions on an annual basis shall be
paid to Landlord in equal monthly installments on each Payment Date in an amount
based on one hundred five percent (105%) of the prior calendar year tax bill for
all of the Demised Premises, or Landlord may elect, at its sole option, to bill
such amounts in arrears; provided, that in the event Landlord is required under
any mortgage covering the Property to escrow real estate taxes, Landlord may,
but shall not be obligated to, use the amount so paid as a basis for its
estimate of the monthly installments due from Tenant hereunder. Tenant shall pay
initially, and until further notice by Landlord, the estimated amounts of
Impositions set forth in Schedule 4.5 to the Side Letter. On an annual basis, no
later than April 1 of each calendar year, Landlord shall furnish Tenant with a
written statement of the actual amount of Tenant’s Proportionate Share of
Impositions (“Tax Statement”) and a copy of any and all tax bills and statements
received from the taxing authority which serve as a basis for the determination
of Impositions and Tenant’s Proportionate Share of Impositions. In the event no
tax bill is available, Landlord will reasonably compute the amount of such tax
and provide a copy of the tax bill when the same becomes available. If the total
amount paid by Tenant under this Section 4.5(b)(i) for any calendar year during
the Lease Term, or any Renewal Term, shall be less than the actual amount due
from Tenant for such year, as shown on the applicable Tax Statement, Tenant
shall pay to Landlord the difference between the amount paid by Tenant and the
actual amount due, such deficiency to be paid within forty-five (45) days after
Landlord’s delivery of such statement; and if the total amount paid by Tenant
hereunder for any such calendar year shall

 

56



--------------------------------------------------------------------------------

exceed such actual amount due from Tenant for such calendar year, such excess
shall be credited against the next installment of Impositions and assessments
due from Tenant to Landlord hereunder. If the Term shall have expired and no
further Impositions shall be due, Landlord shall refund difference to Tenant
when Landlord sends the final Tax Statement.

(ii) Landlord shall reasonably estimate by Notice to Tenant given not less than
sixty (60) days in advance of each calendar year the amounts Tenant shall owe
for Installment Expenses other than Impositions for any full or partial calendar
year of the Term. Tenant shall pay such estimated amounts in equal monthly
installments on or before each Payment Date. Tenant shall pay initially, and
until further notice by Landlord, the estimated amounts of Installment Expenses
other than Impositions set forth in Schedule 4.5 to the Side Letter. Within a
reasonable time following such Notice of estimated Installment Expenses, the
Parties shall promptly confirm in writing a revision of Schedule 4.5 applicable
to the next succeeding calendar year reflecting Landlord’s reasonable estimate.

(iii) Within ninety (90) days after the end of each calendar year, Landlord
shall provide a statement to Tenant showing: (x) the amount of actual
Installment Expenses by category of Installment Expense (i.e., Operating
Expenses, CAM Expenses, etc.), for such year, with a listing of amounts for
major items or categories of such Installment Expenses (“Installment Expense
Statement”) (in the event no expense information is available for a particular
Installment Expense, Landlord will reasonably compute the amount of such
Installment Expense and provide a general ledger broken down by each individual
Demised Premises and each category with which specific Installment Expenses
apply and provide a copy of the Installment Expense Statement when such
information becomes available), (y) any amount paid by Tenant towards
Installment Expenses during such calendar year on an estimated basis, and
(z) any revised estimate of Tenant’s obligations for Installment Expenses for
the current calendar year (the “Statement”).

(iv) If the Statement shows that Tenant’s estimated payments were less than
Tenant’s actual obligations for Installment Expenses for such year, Tenant shall
pay the difference. If the Statement shows an increase in Tenant’s estimated
payments for the current calendar year, Tenant shall pay the difference between
the new and former estimates for the period from January 1 of the current
calendar year through the month in which the foregoing Statement is sent, within
thirty (30) days of Tenant’s receipt of the Statement.

(v) If the Statement shows that Tenant’s estimated payments exceeded Tenant’s
actual obligations for Installment Expenses, Tenant shall receive a credit for
the difference against payments of Installment Expenses next due. If the Term
shall have expired and no further Rent shall be due, Landlord shall refund such
difference when Landlord sends the Statement.

(vi) At its option, Tenant may cause at any reasonable time, upon seven
(7) days’ prior written notification to Landlord and during normal

 

57



--------------------------------------------------------------------------------

business hours in Landlord’s corporate office (but not more than once in any
Lease Year), a complete review and audit to be made of Landlord’s invoices,
bills and documentation justifying the Installment Expenses and Tenant’s share
of these costs. Tenant agrees that no contingency fee auditor shall be employed
by Tenant for the purpose of conducting any such audit. Any overpayment by
Tenant revealed by such audit shall promptly be refunded by Landlord. In
addition, if such an audit discloses that Tenant has been charged three percent
(3%) or more in excess of the amount actually owed by Tenant, Landlord shall be
responsible for and reimburse Tenant for the reasonable cost of the audit within
thirty (30) days of Tenant’s demand for the same with all supporting
documentation.

(vii) Landlord shall adjust the amount of Tenant’s estimated payments of
Installment Expenses from time to time to reflect a reduction in Tenant’s
Proportionate Share promptly after any Actual Recapture Date, Actual Additional
Space Termination Date, and/or other events which result in such reduction,
retroactive to the date of such reduction in Tenant’s Proportionate Share, and
any overpayments of Installment Expenses based on such reduction shall be
credited to the next installment(s) of Installment Expenses.

(viii) Notwithstanding the foregoing, prior to the Multi-Tenant Occupancy Date,
Installment Expenses shall not include, and Tenant shall not make any monthly
deposits for, any amounts for CAM Expenses, Utility Charges or Operating
Expenses (it being understood that Tenant shall pay all such expenses directly
to the party to whom they are due as and when due and the same shall constitute
Property Charges).

(c) On the Commencement Date, Tenant shall deposit with Landlord an amount equal
to: (1) the Installment Expenses that would have been payable on the first
Business Day of the calendar month in which the Commencement Date occurs had the
Commencement Date occurred prior to such date, ratably reduced for the number of
days in such month prior to the Commencement Date, plus (2) a portion of the
reserves required on the Commencement Date under the Landlord Mortgage Documents
in respect of Impositions in an amount equal to $23,064,975.69.

ARTICLE V

NO ABATEMENT

5.1 No Termination, Abatement, Etc. Except as otherwise specifically provided in
this Master Lease, Tenant shall remain bound by this Master Lease in accordance
with its terms, and shall, under no circumstances, neither take any action
without the written consent of Landlord to modify, surrender or terminate the
same, nor seek or be entitled to any suspension, abatement, deduction, deferment
or reduction of Rent, or to any credit or set-off against, or any deposit in
trust or escrow, or to enjoin the payment of, or otherwise obtain equitable
relief with respect to, the Rent or any other liabilities or obligations of
Tenant hereunder, or any portion thereof. Without limiting the foregoing, except
as may be otherwise specifically provided to the contrary in this Master Lease,
the respective obligations of Landlord and Tenant shall not be affected by
reason of (i) any damage to or destruction of the Demised Premises or the
Property or

 

58



--------------------------------------------------------------------------------

any portion thereof from whatever cause or any Condemnation of the Demised
Premises or any portion thereof; (ii) other than as a direct result of
Landlord’s willful misconduct or gross negligence, the lawful or unlawful
prohibition of, or restriction upon, Tenant’s use of the Demised Premises or any
portion thereof, or the interference with such use by any Person or by reason of
eviction by paramount title; (iii) any claim that Tenant has or might have
against Landlord by reason of any default or breach of any warranty or
representation by Landlord hereunder (if any) or under any other agreement
between Landlord and Tenant or to which Landlord and Tenant are parties, or by
statute or law, or otherwise, or any breach of Landlord’s covenants or
obligations under this Master Lease; (iv) any bankruptcy, insolvency,
reorganization, consolidation, readjustment, liquidation, dissolution, winding
up or other proceedings affecting Landlord or Tenant or any assignee or
transferee of Landlord or Tenant; or (v) for any other cause, whether similar or
dissimilar to any of the foregoing, other than a discharge of Tenant from any
such obligations as a matter of law (and Tenant hereby waives and relinquishes
any such right of discharge to the greatest extent now or hereafter permitted by
law). Tenant hereby specifically and unconditionally further waives all rights
arising from any occurrence whatsoever which may now or hereafter be conferred
upon it by law or in equity (a) to modify, surrender or terminate this Master
Lease in whole or in part or quit or surrender the Demised Premises or any
portion thereof (except with respect to any Terminated Space), or (b) which may
entitle Tenant to any abatement, reduction, suspension, deferment, stay or
enjoining of the payment of the Rent or other sums payable by Tenant hereunder
except in each case as may be otherwise specifically provided to the contrary in
this Master Lease. Notwithstanding the foregoing, nothing in this Article V
shall preclude Tenant from bringing a separate action against Landlord for any
matter described in the foregoing clause (ii), with respect to Landlord’s
willful misconduct or gross negligence only, (iii), (iv) or (v) but specifically
excluding any matter referred to in clause (i), and Tenant is not waiving other
rights and remedies not expressly waived herein, subject to all other terms and
conditions of this Master Lease (including without limitation Section 21.3). The
obligations of Landlord and Tenant hereunder shall be separate and independent
covenants and agreements, and the Rent and all other sums payable by Tenant
hereunder shall continue to be payable in all events unless the obligations to
pay the same shall be terminated pursuant to the express provisions of this
Master Lease or by termination of this Master Lease as to all or any portion of
the Demised Premises other than by reason of an Event of Default.

5.2 Assumption of Risk of Loss. Without limiting any other provision of this
Master Lease, the entire risk of loss or of decrease in the value, utility or
fitness for use, or enjoyment and beneficial use of the Demised Premises as a
consequence of (a) the damage or destruction thereof in whole or in part by
fire, the elements, casualties thefts, riots or civil unrest, wars, terrorism,
or other traditional events of force majeure, (b) changes in applicable law, or
changes in financial or economic circumstances or conditions either generally or
specifically applicable to Tenant, or other changes, (c) foreclosure,
attachments, levies or executions, or (d) condemnation or eminent domain
proceedings, in each and every case foreseen or unforeseen, is unconditionally
assumed by Tenant, and in no event shall entitle Tenant to any abatement of Base
Rent or Additional Charges or any right to modify, amend, suspend or terminate
this Master Lease. Notwithstanding the foregoing but subject in all cases to
Section 5.1, Tenant shall not be responsible for any gross negligence or willful
acts of Landlord, or for any acts or omissions of Landlord or any Landlord’s
tenants under the Leases or in the Recapture Space first arising from and after
the date of this Master Lease or the Actual Recapture Date, as the case may be.

 

59



--------------------------------------------------------------------------------

ARTICLE VI

OWNERSHIP OF DEMISED PREMISES

6.1 Ownership of the Demised Premises. (a) Landlord and Tenant acknowledge and
agree that they have executed and delivered this Master Lease with the
understanding that (i) the Demised Premises is the property of Landlord as and
to the extent conveyed pursuant to the Purchase Agreement; (ii) Tenant has only
the right to the possession and use of the Demised Premises upon the terms and
conditions of this Master Lease; (iii) this Master Lease is a “true lease,” is
not a financing lease, capital lease, mortgage, equitable mortgage, deed of
trust, trust agreement, security agreement or other financing or trust
arrangement, or any other agreement or arrangement other than a “true lease,”
and the economic realities of this Master Lease are those of a “true lease”;
(iv) the business relationship created by this Master Lease and any related
documents is, and at all times shall remain, that of landlord and tenant, and
shall not create or constitute the relationship of borrower and lender; (v) this
Master Lease has been entered into by each party in reliance upon the mutual
covenants, conditions and agreements contained herein; and (vi) none of the
covenants, conditions or agreements contained herein is intended, nor shall the
same be deemed or construed, to create a partnership between Landlord and
Tenant, to make them joint venturers, to make Tenant an agent, legal
representative, partner, subsidiary or employee of Landlord, or to make Landlord
in any way responsible for the debts, obligations or losses of Tenant (except
for Landlord’s express obligations with respect to any Recapture Separation
Work, Recapture Related Repairs or CAM Expenses which Tenant or an Affiliate of
Tenant performs at Landlord’s request as provided in this Master Lease).

(b) Each of the parties hereto covenants and agrees not to (i) file any income
tax return or other associated documents; (ii) file any other document with or
submit any document to any Governmental Authority; (iii) enter into any written
contractual arrangement with any Person; or (iv) release any financial
statements, in each case, that takes a position that (1) in general, asserts or
could reasonably be construed to assert that this Master Lease is other than a
“true lease” as well as an “operating lease” under GAAP, with Landlord as owner
of the Demised Premises and Tenant as the tenant of the Demised Premises, and
(2) in particular, without limiting the generality of the foregoing, is
inconsistent with the following positions: (x) the treatment of Landlord as the
owner of such Demised Premises eligible to claim depreciation deductions under
Section 167 or 168 of the Code with respect to such Demised Premises, (y) the
reporting by Tenant of its Rent payments as rent expense under Section 162 of
the Code, and (z) the reporting by Landlord of the Rent payments (including, to
the extent permissible under applicable law, any Third-Party Charges that
represent expenses of Landlord) as rental income under Section 61 of the Code.

(c) Tenant waives any claim or defense under or with respect to this Master
Lease with respect to or against any of the Demised Premises or any Indemnified
Parties based upon the characterization of this Master Lease as anything other
than a true lease and as a master lease of all of the Demised Premises. Tenant
stipulates, covenants and agrees (1) not to challenge or support or consent to
the challenge of the validity, enforceability or characterization of this Master
Lease of the Demised Premises as a true lease and/or as a single, unitary,
indivisible, nonseverable instrument pertaining to the lease of all, but not
less than all, of the Demised Premises, and (2) not to assert, take, omit to
take, support or consent to any action inconsistent with the agreements and
understandings set forth in Section 1.2 or this Section 6.1.

 

60



--------------------------------------------------------------------------------

6.2 Tenant’s Property. Tenant shall, during the entire Term, own (or lease,
subject to this Master Lease) and maintain (or cause its Subsidiaries to own (or
lease, subject to this Master Lease) and maintain) on the Leased Premises
adequate and sufficient Tenant’s Property, and shall maintain (or cause its
Subsidiaries to maintain) all of such Tenant’s Property in good order, condition
and repair, in all cases as Tenant deems reasonably necessary and appropriate in
the good faith exercise of its reasonable commercial judgment to operate the
Stores for use as a Sears Store or a Kmart Store (or as some other named or
branded store as may be permitted under this Master Lease) in the ordinary
course of business in compliance with all applicable licensure and certification
requirements, all applicable Legal Requirements and Insurance Requirements, and
the terms and conditions of this Master Lease. If any of Tenant’s Property
requires replacement to comply with the foregoing, Tenant shall replace (or
cause a Subsidiary to replace) it with similar property of the same or better
quality at Tenant’s (or such Subsidiary’s) sole cost and expense. Subject to the
foregoing, including replacement, Tenant and its Subsidiaries may sell,
transfer, convey or otherwise dispose of Tenant’s Property in their discretion
in the ordinary course of its business and Landlord shall have no rights to such
Tenant’s Property, so long as the same does not make or result in any
Encumbrances on the Demised Premises. Tenant shall, upon Landlord’s request from
time to time, but not more frequently than one (1) time per Lease Year, provide
Landlord with a substantially complete description of the material Tenant’s
Property located at each of the Demised Premises other than inventory,
merchandise, and fixtures or equipment exclusively used for the purpose of
retail sales and other than Tenant’s Property at any one (1) Demised Premises
having (a) a value of less than Twenty-five thousand dollars ($25,000) as to any
one item of Tenant’s Property or (b) an aggregate value of less than two hundred
thousand dollars ($200,000) with respect to all items of Tenant’s Property in
one (1) Demised Premises. Tenant shall remove all of Tenant’s Property from the
Demised Premises at the end of the Term (including all telecommunications
cabling and any rooftop antennas or communications installations), except to the
extent that Tenant has transferred ownership of such Tenant’s Property to a
Successor Tenant or Landlord. Tenant shall restore any and all damage from such
removal. Without limiting the foregoing or any other rights or remedies of
Landlord, any Tenant’s Property left on the Demised Premises at the end of the
Term whose ownership was not transferred to a Successor Tenant or Landlord shall
be deemed abandoned by Tenant and shall become the property of Landlord. For the
avoidance of doubt, Tenant’s Property will not constitute Alterations or Leased
Improvements.

ARTICLE VII

CONDITION AND USE OF DEMISED PREMISES

7.1 Condition of the Demised Premises. Tenant acknowledges receipt and delivery
of complete and exclusive possession of the Demised Premises, and complete
delivery of the Common Areas subject to the provisions hereof with respect to
Tenant’s use and possession prior to and after the Multi-Tenant Occupancy Date,
and subject to the Permitted Encumbrances and the Leases. Tenant acknowledges
and confirms that for a substantial period prior to and up to and including the
execution of this Master Lease, Tenant’s Parent and/or its Subsidiaries have
been in continuous ownership and possession of the Demised Premises, Tenant is
fully familiar therewith, and has examined and otherwise has knowledge of the
condition of the Demised Premises prior to the execution and delivery of this
Master Lease and has found the same to be in good order and repair and, to the
best of Tenant’s knowledge, subject to the normal use and operation of SACs in
the ordinary course of business, free from Hazardous Substances not in
compliance with Legal

 

61



--------------------------------------------------------------------------------

Requirements and satisfactory for its purposes hereunder. Regardless, however,
of any knowledge, examination or inspection made by Tenant and whether or not
any patent or latent defect or condition was revealed or discovered thereby,
Tenant is leasing the Demised Premises “as is,” “where is” and “with all faults”
in its present condition. Tenant hereby irrevocably, unconditionally and
absolutely waives and relinquishes any claim or action against Landlord
whatsoever in respect of the condition of the Demised Premises, including any
patent or latent defects or adverse conditions not discovered or discoverable or
otherwise known or unknown by Tenant as of the Commencement Date.

LANDLORD MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN FACT OR IN
LAW, IN RESPECT OF THE DEMISED PREMISES OR ANY PART THEREOF, EITHER AS TO ITS
FITNESS FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR
OTHERWISE, OR AS TO THE NATURE OR QUALITY OF THE MATERIAL OR WORKMANSHIP
THEREIN, OR THE EXISTENCE OF ANY HAZARDOUS SUBSTANCE, IT BEING AGREED THAT ALL
SUCH RISKS, KNOWN AND UNKNOWN, LATENT OR PATENT, ARE TO BE BORNE SOLELY BY
TENANT, INCLUDING ALL RESPONSIBILITY AND LIABILITY FOR ANY ENVIRONMENTAL
REMEDIATION AND COMPLIANCE WITH ALL ENVIRONMENTAL LAWS. THE FOREGOING SHALL NOT
LIMIT ANY EXPRESS COVENANTS OR OBLIGATIONS OF LANDLORD CONTAINED ELSEWHERE IN
THIS MASTER LEASE.

 

Tenant’s Initials:     Landlord’s Initials:    

Without limiting the foregoing, Tenant realizes and acknowledges that factual
matters now unknown to it may have given or may hereafter give rise to losses,
damages, liabilities, costs and expenses that are presently unknown,
unanticipated and unsuspected, and Tenant further agrees that the waivers and
releases herein have been negotiated and agreed upon in light of that
realization and that Tenant nevertheless hereby intends to release, discharge
and acquit Landlord and all Indemnified Parties from any and all such unknown
losses, damages, liabilities, costs and expenses. In furtherance of this
intention, Tenant hereby expressly waives any and all rights and benefits
conferred upon it by the provisions of California Civil Code Section 1542, which
provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.” Tenant acknowledges that all of the foregoing acknowledgments,
releases and waivers, including the waiver of the provisions of California Civil
Code Section 1542, were expressly bargained for with the advice of counsel.

 

Tenant’s Initials:     Landlord’s Initials:    

7.2 Use of the Demised Premises; Permitted, Prohibited and Restricted Uses.
(a) Subject to the provisions of Sections 7.3 and 9.3, Tenant shall use, or
cause to be used, the Demised Premises primarily for the operation of (i) a
Kmart Store with respect to the Kmart Stores and (ii) a Sears Store with respect
to the Sears Stores and for all other lawful uses

 

62



--------------------------------------------------------------------------------

incidental thereto (including without limitation all Subleases) in accordance
with all Legal Requirements and for no other use or purpose whatsoever, subject
to Tenant’s operating covenant herein, and further subject to all use
restrictions and/or exclusives which affect the Demised Premises contained in
any Encumbrances; provided, however, that Landlord shall have the right in its
discretion to include any or all of the same restrictions and/or exclusives as
are in existence as of the date hereof but not any new restrictions and/or
exclusives that would limit Tenant’s use of the Demised Premises as permitted
under this Master Lease without Tenant’s consent), in any amended or new Lease
for the benefit of the tenants thereunder, and Tenant agrees to abide by all
such same restrictions and/or exclusives; provided, further, however, that
subject to all Legal Requirements, Insurance Requirements and all Encumbrances,
all such restrictions and/or exclusions, and all other provisions of this Master
Lease, Tenant (or any successor permitted pursuant to Section 9.3) shall (on not
less than sixty (60) days’ Notice to Landlord of its intention to do so) have
the right at any time and from time to time, to change (i) the name or branding
of any Store, provided, that such change of name or branding is the same as the
name or branding for all or substantially all of the Sears or Kmart stores, as
applicable, nationally in operation at the time (and in the case of any
permitted Transfer, such change in branding or name to take effect not later
than sixty (60) days after giving effect to any such permitted Transfer), or
such changed name or branding includes the “Sears”, “Kmart” or “Shop Your Way”
brand or name or abbreviations or derivatives thereof (including by way of
example only and not by way of limitation, “K” or “Big K”) and (ii) the primary
use of any Store to any other retail use (x) that is within the principal retail
uses of such Store as of the Commencement Date or that is a natural outgrowth or
reasonable extension, modification development or expansion of any such use or
reasonably related, incidental, complementary or ancillary thereto (including,
without limitation, any modified department store format or evolution thereof
that takes account of changing markets, technology or condition), or (y) that is
not within the uses described in clause (x)(ii), but which is undertaken as part
of a change to the use of all or substantially all of the Sears or Kmart stores,
as applicable, regionally within the region (within the United States) of any
affected Demised Premises in operation at the time (collectively, in (i) and
(ii), “Rebranding and/or Alternative Retail Use”). It is agreed that the
foregoing use and restriction on use is a material inducement to Landlord
entering into this Master Lease and that Landlord would not enter into this
Master Lease without this inducement. To the extent there are costs or expenses
for or in connection with complying with Legal Requirements resulting from or
associated with the occupancy or operation of the Demised Premises, including,
without limitation, fire detection and suppression systems, or environmental
equipment or any environmental compliance and remediation, all such costs and
expenses shall be borne solely by Tenant. Tenant, at its sole expense, shall
keep the Demised Premises clean and tidy at all times, free of debris, trash,
rubbish, leaves, ice and snow, and in accordance with all Legal Requirements and
Insurance Requirements, and shall immediately cause any Hazardous Substances
emanating from, in, under or onto the Demised Premises to be promptly reported,
cleaned and removed by licensed contractors and deposited in licensed facilities
in accordance with all applicable Environmental Laws. Tenant shall use the
Demised Premises and all parking and common areas only as provided by and in
accordance with all Encumbrances, subject to Landlord’s reservation of rights
herein.

 

63



--------------------------------------------------------------------------------

(b) From and after the Multi-Tenant Occupancy Date, Tenant’s use and occupancy
shall be further subject to the following:

(i) Landlord’s reasonable rules and regulations therefor as promulgated from
time to time;

(ii) In no event shall Tenant make any charge for parking to its customers or
invitees;

(iii) Except in Tenant’s year-round and/or seasonal ordinary course of business
(including in parking areas and/or sidewalks), Tenant shall not suffer or permit
outside displays or advertising, storage or sales of materials or, merchandise,
or storage equipment or commercial vehicles (other than vehicles of the Home
Services Affiliate of Tenant and/or other Tenant vehicles and other than in the
Environmental Ordinary Course of Business), or overnight outside parking of
vehicles in connection with Tenant’s activities at the Demised Premises (other
than parking of vehicles of the Home Services Affiliate of Tenant and/or other
Tenant vehicles, and with the exception of parking in areas designated by Tenant
for “early-bird” or other customers dropping off or picking up vehicles left for
service at any SAC, or with respect to any vehicles in connection with any
vehicle rental business, including customer cars, in each case prior to or after
normal business hours);

(iv) Deliveries to the Demised Premises by vendors, contractors and suppliers
(including loading and unloading) shall be at such times and otherwise subject
to such reasonable rules and regulations established by Landlord from time to
time; provided, however, that Tenant may continue to permit deliveries in
accordance with its customary practices as in effect on the date hereof with
respect to the Kmart Stores and the Sears Stores, subject to the provisions of
Section 1.7(j); and

(v) Uses as permitted in Section 10.2(a)(ii).

(c) Notwithstanding anything to the contrary, Tenant shall not use or permit the
Demised Premises (or part thereof), to be used, directly or indirectly, for any
use that would violate any Legal Requirements or for any of the Prohibited Uses
set forth in Exhibit B attached hereto. Landlord covenants and agrees that it
shall not use or permit the use by others of any Property that would violate any
of the Prohibited Uses designated in Exhibit B as applicable to Landlord.

(d) Tenant shall not commit, or suffer to be committed, any waste on the Demised
Premises or cause or permit any nuisance thereon.

(e) Tenant shall neither suffer nor permit the Demised Premises or any portion
thereof to be used, or otherwise act or fail to act, in such a manner as
(i) might reasonably tend to impair Landlord’s title thereto or to any portion
thereof, (ii) may make possible a claim of adverse use or possession, or an
implied dedication of the Demised Premises or any portion thereof, or (iii) may
subject the Demised Premises or this Master Lease to any Encumbrances, other
than Permitted Encumbrances.

 

64



--------------------------------------------------------------------------------

7.3 Operating Covenant. (a) Subject to Tenant’s termination rights with respect
to each Nonprofitable Property, or any other termination of this Master Lease
with respect to any individual Demised Premises or all of the Demised Premises
prior to the expiration of the Term, in accordance with the terms of this Master
Lease, and subject to the provisions of Section 7.3(b) except in instances of
casualty or condemnation during the period reasonably required for restoration,
or for consecutive periods not to exceed one hundred twenty (120) days in
connection with Alterations and other repairs subject to extension for Force
Majeure, or for such other periods as Tenant reasonably determines in good faith
are reasonably required in connection with the separation and division of any
Recapture Property and/or Additional Recapture Space (in each case subject to
Landlord’s reasonable approval), Tenant covenants and agrees to and shall
continuously operate the retail business of each Sears Store as a Sears store
and of each Kmart Store as a Kmart store (including, in part, by means of the
Subleases) subject to and in accordance with the use provisions of Section 7.2,
stocked and staffed as is generally consistent with Tenant’s applicable regional
practices in the ordinary course of business (subject to any additional
applicable terms and conditions of this Master Lease, including Section 7.3(b)),
subject to any Rebranding and/or Alternative Retail Use (subject in all cases to
all applicable Legal Requirements), during such hours of operation as are
generally consistent with those of similar national retailers further, subject
to any additional hours as Tenant may determine in its discretion; provided,
however, that in no event shall Tenant be required to (but may in its
discretion) operate during any hours which are longer or more restrictive than
those (i) as currently operated by Tenant at each individual Demised Premises as
of the Commencement Date or as determined by Tenant at any individual Demised
Premises from time to time with respect to holiday schedules, or (ii) of any
other anchor tenant or the majority of the other tenants or occupants of the
Property and the balance of the Shopping Center from time to time. Tenant shall
keep the Demised Premises (including all customer and service areas) in no worse
condition than their current condition on the Commencement Date (subject to the
repairs to be made in accordance with Schedule 10.1 to the Side Letter.

(b) Notwithstanding the provisions of Section 7.3(a), if Tenant determines in
its discretion to partially cease business operations at up to 50% of the Gross
Leasable Square Footage (“50% Go Dark”) at any individual Demised Premises (each
a “50% Go Dark Property” and collectively, “50% Go Dark Properties”), Tenant
shall have the right to do so for a period determined by Tenant in its
discretion not to exceed twelve (12) calendar months (“50% Go Dark Period”) from
and after the date (“50% Go Dark Date”) set forth in a Notice of such intention,
which notice shall describe in reasonable detail Tenant’s plan for the 50% Go
Dark Period, including the manner in which Tenant will satisfy the 50% Go Dark
Operating Standard, given to Landlord not less than ninety (90) days prior to
Tenant going dark (“50% Go Dark Notice”); provided, however, that during any one
(1) Lease Year in the aggregate there shall not be more than twenty (20) 50% Go
Dark Properties in which Tenant has partially ceased business operations, it
being understood and agreed that Tenant shall remain liable for each and every
obligation (including, without limitation the obligation to pay Base Rent and
Property Charges which respect to all of such Demised Premises) under this
Master Lease with respect to each such Demised Premises (“50% Go Dark
Property”), other than pursuant to this Section 7.3 from and after the 50% Go
Dark Notice, subject to all of Tenant’s termination rights with

 

65



--------------------------------------------------------------------------------

respect to a Nonprofitable Property. Tenant shall give Landlord not less than
thirty (30) days’ Notice of its intention to resume full business operations on
or before the expiration of the applicable 50% Go Dark Period. For the avoidance
of doubt, Tenant’s election to 50% Go Dark with respect to an individual Demised
Premises (i) shall not be deemed to be a default or an Event of Default under
this Master Lease, and (ii) Tenant’s election to 50% Go Dark with respect to
such Demised Premises shall not disqualify such Demised Premises from being
treated as a Nonprofitable Property in accordance with the terms of Section 1.6,
at any time during the 50% Go Dark Period or thereafter. By way of example and
not by way of limitation, if Tenant is precluded from exercising its right to
terminate this Master Lease with respect to a Nonprofitable Property by reason
of the Nonprofitable Property Limitation and thereafter elects to 50% Go Dark
with respect to such Nonprofitable Property, at such time as the Nonprofitable
Property Limitation ceases to apply thereto, Tenant may exercise such right of
termination at any time (x) during the 50% Go Dark Period and (y) after the
expiration of the 50% Go Dark Period and any resumption of business operations,
without further certification of any financial data with respect to such
Nonprofitable Property. Tenant shall operate each 50% Go Dark Property such that
it will retain during the entire 50% Go Dark Period the look, feel and
consistency of a fully operating Sears Store or Kmart Store to minimize the
impact of the 50% Go Dark on customers and the operations of the Store (the “50%
Go Dark Operating Standard”).

7.4 Signs. The size, color, design, location and specifications with respect to
all exterior signs, and all interior signs which may be viewed from the exterior
of any Property, whether ground mounted, pylon, window, door or building,
mounted or otherwise, to be located on the Demised Premises or any other portion
of any shopping center of which the Demised Premises may be a part shall be
submitted for and subject to the prior written approval of Landlord not to be
unreasonably withheld or delayed (and any other required persons under any REAs
or other Encumbrances), and shall comply with all Encumbrances and all Legal
Requirements. In each instance where approval of any signage is requested,
Tenant shall submit its proposed sign plan to Landlord’s Director of Real Estate
(or any other Person designated by Landlord from time to time) for approval at
least forty-five (45) days, or fifteen (15) days prior to the required date for
submission pursuant to any REAs or other Encumbrances, as applicable, whichever
is earlier, prior to the date Tenant plans to erect any such signs.
Notwithstanding the foregoing, Tenant may continue to maintain all signage and
banners in existence as of the date hereof and otherwise in the ordinary course
of business (including existing exterior and new interior signage for Subleases
in the ordinary course of business, including for auto rental, dental and
optician licensed businesses) complies with all Legal Requirements from time to
time and Encumbrances, and to replace the same with substantially similar
signage without Landlord’s consent. Further notwithstanding the foregoing, all
signage on or with respect to any Recapture Space shall be determined by
Landlord in its sole discretion, so long as the signage (a) does not materially
adversely affect (by way of altering, diminishing, obscuring or impairing) the
visibility of (except de minimis impairments of visibility) the signage of the
Store as of the date hereof, and is otherwise generally consistent in style and
appearance with either (i) the signage in the Store and/or the premises subject
to the Leases at the time of installation of said other signage, or (ii) the
signage customarily used by any Landlord’s tenant in the majority of the other
locations of such tenant, (b) is the same or substantially the same as the
signage on any Third-Party Lease Improvements as of the date hereof, or (c) is
required to comply with Legal Requirements.

 

66



--------------------------------------------------------------------------------

7.5 Multi-Tenant Occupancy Date. Notwithstanding the provisions of Sections 7.3
and 7.4 or any other provisions contained in this Master Lease to the contrary,
subject to all Legal Requirements and Encumbrances and restrictions/exclusives
(if any), (a) until the occurrence of the Multi-Tenant Occupancy Date,
(i) Tenant shall be free to operate each individual Demised Premises during such
hours and in such commercially reasonable manner as it shall determine, in its
sole discretion, consistent with its operating covenant, and (ii) Tenant shall
be free to maintain and/or alter or change any signage in its discretion, and
(b) at all times during the Term Tenant shall be free to operate each individual
Demised Premises in such manner and with such signage as is consistent with the
historical operation of Kmart and Sears Stores and/or its ordinary course
of business (subject to any Rebranding and/or Alternative Retail Use).

ARTICLE VIII

ALTERATIONS

8.1 Alteration and Additions. (a) Tenant, at its own sole cost and expense,
shall make all alterations, renovations, modifications, additions or
improvements to the improvements located at any Property (“Alterations”), all as
may be required by Legal Requirements or Insurance Requirements, or any
Encumbrances, subject to customary contest provisions, or as required to comply
with its repair, maintenance or other obligations in this Master Lease, and
Landlord’s consent shall not be required to make any such Alterations; provided,
that Tenant shall give Landlord prior Notice (except in an emergency) of all
such Alterations costing in excess of one hundred thousand dollars ($100,000) in
any one (1) instance with respect to an individual Demised Premises, together
with copies of all material plans, specifications and permits therefor, and
provided, further, that Tenant shall comply with Schedule 1.7(j)(ii).

(b) Tenant shall also have the right to make nonstructural Alterations
(including Alterations to nonmaterial components of nonmajor building systems)
as needed to keep up with changes in or the requirements of its operations (so
long as the same do not adversely affect the value or structural integrity of
the Demised Premises, or interfere with or adversely impact any premises demised
under any Leases or any Recapture Space, or materially increase the cost of any
Recapture Separation Work unless Tenant bears the entire cost of any such
increase or conflict with or require consent under any Legal Requirements or
Encumbrances (each, an “Adverse Impact”)), without Landlord’s consent, upon
prior Notice to Landlord, including copies of all plans and specifications
therefor; provided, however, that if the Alterations have an aggregate cost in
excess of two hundred fifty thousand dollars ($250,000) with respect to any
individual Demised Premises in any Lease Year, then Landlord may require Tenant
to remove the same at the expiration or termination of the Lease, as provided
below. All Alterations costing in excess of one hundred thousand dollars
($100,000) in any one (1) instance with respect to an individual Demised
Premises, whether or not requiring Landlord’s consent, shall be made and shall
comply with the construction and insurance requirements in Schedule 1.7(j)(ii)
attached hereto, and other customary procedures. If Landlord’s consent is
required pursuant to this Section 8.1, such consent shall not be unreasonably
withheld, conditioned or delayed by Landlord so long as there is no Adverse
Impact.

Prior to making any nonstructural Alterations with a cost in excess of two
hundred fifty thousand dollars ($250,000) in any one (1) instance with respect
to an in individual Demised Premises, Tenant shall give Landlord Notice in
reasonable detail of Tenant’s proposed

 

67



--------------------------------------------------------------------------------

Alterations, and in such event Landlord shall give Notice to Tenant within ten
(10) Business Days after receipt of Tenant’s such Notice whether removal and
restoration of such Alterations would be required at the end of the Term. If
Landlord requires or is deemed to require such removal and restoration by
Tenant, Tenant shall be required to remove and restore any such Alterations as
provided in Section 8.2. Landlord’s failure to provide such Notice within ten
(10) Business Days after receipt of Tenant’s Notice shall be deemed to be a
Notice by Landlord to Tenant that such removal and restoration is required.

(c) So long as no Adverse Impact shall result from such Alterations, Tenant may
make structural Alterations or Alterations to material components of building
systems (i) prior to the Multi-Tenant Occupancy Date with Landlord’s consent,
not to be unreasonably withheld, and (ii) after the Multi-Tenant Occupancy Date,
with Landlord’s consent which may be withheld in Landlord’s sole discretion.

8.2 Title to Alterations. Tenant will retain title to all Alterations so long as
such Alterations are not financed by Landlord or are not required by Legal
Requirements or Insurance Requirements. Title to all Alterations that are
financed by Landlord or are required by Legal Requirements or Insurance
Requirements will vest in Landlord automatically upon the completion thereof. At
the expiration or sooner termination of this Master Lease, with respect to the
particular Demised Premises, Tenant shall (a) remove all Alterations which
Tenant is required to remove in Section 8.1, and (b) have the right, at its
election, to either remove all other Alterations to which it retains title as
provided above and repair all damage to the Demised Premises caused by such
removal, or to surrender the Alterations to Landlord, free and clear of all
claims, right, title and interest of Tenant. Any Alterations not so removed by
Tenant shall conclusively be deemed to be Landlord’s sole property and title
thereto shall automatically vest in Landlord after such nonremoval and Landlord
may retain or dispose of the same in its discretion without any accountability
to Tenant; provided, however, that notwithstanding any surrender of the Demised
Premises or the Alterations, Tenant shall remain liable to Landlord for all
unrepaired damage as a result of any removal of Alterations and all of
Landlord’s reasonable costs of such removal with respect to any such nonremoval.

ARTICLE IX

TRANSFER

9.1 Transfer; Subletting and Assignment. Except as otherwise expressly provided
herein (including, without limitation, Article XV), Tenant shall not, without
Landlord’s prior written consent (which consent may be withheld in Landlord’s
sole and absolute discretion) Transfer this Master Lease or the Demised
Premises, or any rights of Tenant or any interest of Tenant therein, including
any subletting of part or all or any part of the Demised Premises, or engage the
services of any Person (other than an Affiliate of Tenant) for the management or
operation of any Demised Premises (as to which management services Landlord’s
consent shall not be unreasonably withheld, conditioned or delayed. Any
assignment or Transfer of any rights or interests in violation of this Article
IX is ipso facto null and void and of no force or effect. Tenant acknowledges
and agrees that the foregoing restrictions on Tenant’s rights of Transfer are
consistent with and integral to the protection and implementation of Landlord’s
rights to the Recapture Space and Additional Recapture Space and that the Rent
and the other terms and conditions of this Master Lease have been expressly
negotiated based upon and taking into

 

68



--------------------------------------------------------------------------------

account the foregoing restrictions on Tenant’s rights of Transfer, and that
Landlord is relying upon the expertise of Tenant in the operation of each Store
and that Landlord entered into this Master Lease with the expectation that
Tenant would remain in and operate each Store during the entire Term (except for
such express rights of termination by Tenant, or recapture or buy-out by
Landlord, or limited rights of Tenant, as set forth herein) and for those
reasons, among others, except as set forth herein, Landlord retains sole and
absolute discretion in approving or disapproving any assignment or sublease or
other Transfer not expressly permitted hereunder. Tenant acknowledges and agrees
that the foregoing restrictions on Transfer are reasonable and have been
specifically negotiated and bargained for between the parties and are an
essential part of the economics of this Master Lease, and are a material
inducement to Landlord to enter into this Master Lease.

9.2 Permitted Subletting. Tenant shall not have any right to lease, sublease,
license or otherwise permit the use or occupancy of any space on or within any
Property, except for: (a) the Lands’ End Agreements; (b) the Sears Hometown
License Agreement; and (c) leases, licenses, concessions or in-store department
agreements with third-party retailers, concessionaires, tenants or licensees
that (i) operate wholly within or as part of Tenant’s Store with respect to any
Demised Premises (except for storage or parking of vehicles in connection with
vehicle rentals), do not operate separate or apart from the operations of the
applicable Kmart Stores and/or Sears Stores, do not violate or conflict with any
Encumbrance or any use restrictions and/or exclusives which affect the Demised
Premises as of the time of the Commencement Date and which are generally
consistent with historical practices at the Stores or otherwise consistent with
the permitted uses of Section 7.2 (the leases, licenses, concessions and other
agreements in clauses (a), (b) and (c), individually, a “Sublease,” and
collectively, the “Subleases”); provided that in the case of the Subleases
described in part (c) of this sentence, (i) (x) Tenant shall use commercially
reasonable efforts to give Notice to Landlord of each new Sublease executed
after the Commencement Date within thirty (30) days of the execution thereof and
prior to the commencement of occupancy by the sublessee; provided, however,
Tenant shall not be in breach or default of the foregoing obligation to provide
Notices of Subleases if it provides a list of Subleases entered into since the
last Notice to Landlord within fifteen (15) days of Landlord’s written request
therefor given not more frequently than once in any calendar quarter during the
Term, and (y) Tenant shall give Notice to Landlord of each new Sublease to the
extent not previously provided, as part of the quarterly reports provided in
Section 21.24(a) to the extent of the actual knowledge of such Subleases by the
person preparing and signing such quarterly report, and (ii) such Sublease shall
be expressly subject to the rights of any other Leases existing as of the
Commencement Date which were entered into prior to the execution of such
Sublease and to other Encumbrances affecting the Property as of the date such
Sublease is entered into. For the purposes of this Section 9.2 only,
“Encumbrance” shall include any Landlord Mortgage solely with respect to the
lien thereof.

9.3 Permitted Assignments. Notwithstanding the foregoing, Tenant may, without
Landlord’s prior written consent: (a) assign this Master Lease to Tenant’s
Parent or any Subsidiary thereof; or (b) assign or transfer all of its rights
and obligations under the Master Lease (either directly or indirectly, by
operation of law or through a merger or other corporate transaction) to any
other solvent corporation, partnership, limited liability company or other legal
entity that (1) acquires all or substantially all of the assets of Tenant’s
Parent, (2) is the surviving entity of a merger with Tenant’s Parent, or
(3) results from a consolidation, reorganization or

 

69



--------------------------------------------------------------------------------

recapitalization of Tenant’s Parent with a solvent corporation, partnership or
other legal entity, in each case of subclauses (1), (2) and (3), provided the
surviving entity has a net worth of not less than the net worth of Tenant’s
Parent as of immediately prior such merger or other corporate transaction, after
giving effect to any financing provided or contemplated in such merger or
corporate transaction; provided, that in each case the successor tenant or
successor Tenant Party (if not the named Tenant herein, the “Unrelated Successor
Tenant”) assumes all of such Tenant’s obligations under the Master Lease (except
that any such Unrelated Successor Tenant shall not be required to operate a
“Sears” or “Kmart” Store, but shall otherwise comply with all of the provisions
of Sections 7.2 and 7.3). In the case of any such assignment, (x) each Lease
Guarantor (or the successor to each Lease Guarantor) shall reaffirm the Lease
Guaranty (if it is not the successor to Tenant under the Master Lease) in a
written instrument for the express benefit of Landlord in form and content
reasonably satisfactory to Landlord and Landlord shall receive a fully executed
copy thereof, (y) the use of the Demised Premises, except as expressly set forth
above, shall continue to comply with the requirements of this Master Lease,
including without limitation all rights of Landlord and all obligations of
Tenant with respect to the Recapture Space, Additional Recapture Space and the
100% Recapture Property and (z) with respect to subdivision (b) above, if the
identity and creditworthiness of the successor tenant and successor Lease
Guarantor shall be subject to the reasonable approval of Landlord and Landlord
Mortgagee.

9.4 Required Assignment and Subletting Provisions. Any permitted assignment
and/or Sublease entered into after the Commencement Date must provide in the
assignment or Sublease document that:

(a) in the case of a Sublease, it shall be subject and subordinate to all of the
terms and conditions of this Master Lease, including any Landlord Mortgage
Documents;

(b) the use of the applicable Store (or portion thereof) shall not conflict with
any Legal Requirement or any other provision of this Master Lease;

(c) except as otherwise provided herein, no subtenant or assignee shall be
permitted to further sublet all or any part of the applicable Demised Premises
or assign this Master Lease or its Sublease or otherwise Transfer any interest
in any of the foregoing;

(d) Tenant shall insert in each permitted Sublease entered into after the
Commencement Date provisions to the effect (and shall advise all parties thereto
in writing with respect to all permitted Subleases entered into prior to the
Commencement Date) that (A) in the event the Master Lease shall expire or
otherwise terminate for any reason with respect to the Property of which the
Sublease is a part before the expiration of such Sublease, the Sublease shall
automatically terminate without further notice or action of any kind and the
subtenant under the Sublease shall immediately surrender possession of the
premises under the Sublease to Landlord or as directed by Landlord, and (B) if
the subtenant receives a written notice from Landlord or Landlord’s assignees,
if any, stating that an Event of Default has occurred, so long as the Master
Lease is not terminated with respect to the Property of which the Sublease
premises is a part, the subtenant shall thereafter attorn to the applicable
party and be obligated to and shall pay all rentals and all other sums and
charges accruing under said Sublease directly to the party giving such notice,
or as such party may direct, without any action of or any liability to Tenant.

 

70



--------------------------------------------------------------------------------

9.5 Costs. Tenant shall reimburse Landlord for Landlord’s reasonable costs and
expenses (including reasonable attorneys’ fees) incurred in conjunction with the
processing and documentation of any assignment or subletting, Sublease or
assignment that is actually consummated.

9.6 No Release of Tenant’s Obligations. No assignment or subletting shall
relieve Tenant or subsequent transferee of its obligation to pay the Rent and to
perform all of the other obligations to be performed by Tenant hereunder, except
as expressly provided herein. The liability of Tenant and any immediate and
remote successor in interest of Tenant (by assignment or otherwise), and the due
performance of the obligations of this Master Lease on Tenant’s part to be
performed or observed, shall not in any way be discharged, excused, released or
impaired by any (i) stipulation which extends the time within which an
obligation under this Master Lease is to be performed, (ii) waiver of the
performance of an obligation required under this Master Lease that is not
entered into for the benefit of Tenant or such successor, or (iii) failure to
enforce any of the obligations set forth in this Master Lease; provided, that
Tenant shall not be responsible for any additional obligations or liability
arising as the result of any modification, amendment or renewal of this Master
Lease by Landlord and any assignee of Tenant that is not an Affiliate of Tenant.
For the avoidance of doubt, all rights and options of Landlord and obligations
of Tenant with respect to any Nonprofitable Property, Recapture Space or
Additional Recapture Space, and all obligations of Tenant pursuant to the
exercise of any options with respect to any Renewal Terms, shall continue to
apply to Tenant with full force and effect and Tenant shall be fully liable with
respect thereto.

9.7 No Restriction on Landlord. Notwithstanding any provision herein to the
contrary, Landlord shall be free in its sole discretion, and there shall be no
restriction, limitation or requirement whatsoever on or with respect to,
Landlord’s rights, to use, operate, occupy, re-lease, sublease or license,
alter, add to, modify or maintain, to refrain from doing, suspend or cease any
of the foregoing, or to leave vacant, any Recapture Space in whole or in part.

9.8 Free-Standing SAC Leases. (a) Notwithstanding any provisions to the contrary
in this Master Lease, at any time prior to or within thirty (30) days of receipt
of an Additional Recapture Termination Notice, Tenant may give notice to
Landlord (“Tenant Free-Standing SAC Notice”) (limited to one (1) Tenant
Free-Standing Notice in any twelve (12)-month period) that Tenant has entered or
is considering entering into good faith negotiations (“SAC Negotiations”) with a
prospective acquiror with respect to a bona fide third-party offer to acquire
from Tenant the automotive care center business operated by Tenant at not less
than 20% of the Free-Standing SACs which are part of the Demised Premises at the
time of and as to the Demised Premises identified in such Tenant Free-Standing
SAC Notice. In such event, Landlord shall not have the right to recapture any
Free-Standing SACs which are identified in such Tenant Free-Standing SAC Notice
for a period of one hundred twenty (120) days thereafter or until the
termination of Tenant’s negotiations therefor, whichever is earlier. Upon Notice
from Tenant (“SAC Definitive Agreement Notice”) that Tenant has executed a
definitive agreement (“SAC Definitive Agreement”) for the acquisition of the
automotive care business at not less than 20% of such Free-Standing SACs
(including all Free-Standing SACs identified in any Landlord’s Additional
Recapture Termination Notice) within such one hundred twenty (120)-day period,
Tenant shall have the right to request that Landlord enter into negotiations for
the Free-Standing SAC Lease as provided below; provided that Landlord shall have
approval rights, in its sole and

 

71



--------------------------------------------------------------------------------

absolute discretion, over any Free-Standing SAC Lease. If (i) Landlord does not
receive a SAC Definitive Agreement Notice within such one hundred twenty
(120)-day period, or (ii) Landlord is otherwise informed that Tenant has
terminated all SAC Negotiations without a SAC Definitive Agreement within such
one hundred twenty (120)-day period, or (iii) Landlord and the proposed SAC
acquiror have not mutually agreed upon and delivered a fully executed master
lease with respect to all affected Free-Standing SACs as provided below on or
before the Closing of the SAC Definitive Agreement, or (iv) Landlord has not
approved the Free Standing SAC Lease, then in any such event Landlord may at its
election by Notice to Tenant at any time thereafter reinstate the Additional
Recapture Space Termination Notice and/or give any additional or subsequent
Additional Response Space Termination Notices and specify a date for recapture
of the Additional Recapture Space within sixty (60) days after such Notice.

(b) The SAC Definitive Agreement shall provide:

(i) The Closing thereof shall occur not later than ninety (90) days after the
execution of the SAC Definitive Agreement.

(ii) At the Closing, the SAC acquirer (which shall be a creditworthy entity
experienced in the operation of automobile centers similar to the SACs,
satisfactory to Landlord), as tenant, shall enter into a unitary,
cross-defaulted master lease with Landlord, as landlord, with respect to all
affected Free-Standing SACs, on such terms and conditions which are mutually
satisfactory to Landlord and such tenant in each of their sole discretion
(“Free-Standing SAC Lease”). Upon the execution and delivery of any
Free-Standing SAC Lease (if any), this Master Lease shall terminate with respect
to the affected Free-Standing SACs with the same force and effect as provided in
Section 1.9(b)(iii). Nothing contained herein shall obligate Landlord to enter
into any Free-Standing SAC Lease and Tenant hereby releases and agrees to hold
harmless Landlord, Landlord’s Mortgagee and any other Indemnified Persons with
respect to any and all Liabilities arising out of any SAC Definitive Agreement
or any refusal or failure to enter into any proposed Free-Standing SAC Lease.

ARTICLE X

MAINTENANCE AND COMMON AREAS

10.1 Maintenance and Repair; Trade Fixtures. (a) During the Term, Tenant, at its
sole cost and expense and without the prior consent of Landlord, shall maintain
the Demised Premises and Tenant’s Property, and except as provided in, and
otherwise subject to, any REAs, all private roadways, sidewalks and curbs
appurtenant to the Demised Premises or which are under Tenant’s exclusive
control, or under any REAs for which Tenant is responsible for compliance under
this Master Lease, in good order and repair (ordinary wear and tear excepted)
with the standard of care and quality taking into account the age of the Demised
Premises whether or not the need for such repairs occurs as a result of Tenant’s
use, any prior use, the elements, or the age of the Demised Premises or Tenant’s
Property, or otherwise (but excluding (i) Landlord’s gross negligence or willful
misconduct, or any affirmative acts in connection with work performed by
Landlord with respect to any Recapture Space or Tenant Retained Space, and
(ii) all acts and omissions of any of Landlord’s Related Users in any Recapture
Space or Additional

 

72



--------------------------------------------------------------------------------

Recapture Space or under any Leases which first arise after the date of this
Master Lease), and, with reasonable promptness, make all necessary and
appropriate repairs thereto of every kind and nature, including without
limitation those necessary to ensure continuing compliance with all Legal
Requirements, and Insurance Requirements, whether interior or exterior,
structural or nonstructural, ordinary or extraordinary, foreseen or unforeseen,
or arising by reason of a condition existing at or prior to the Commencement
Date; provided, however, that subject to all Legal Requirements and Insurance
Requirements all such repairs shall only be required to be made to the standards
and the conditions existing as of the Commencement Date with respect to each
Demised Premises, ordinary wear and tear excepted, with the standard of care and
quality taking into account the age of the Demised Premises, and shall otherwise
be made in general conformity with Schedule 1.7(j)(ii) attached hereto;
provided, further, however, that Tenant’s obligations under this Section 10.1
shall include the maintenance, repair and replacement (a) at all times, of any
and all building systems, machinery and equipment which exclusively serve the
Demised Premises, (b) up to and including the Multi-Tenant Occupancy Date, of
the bearing walls, floors, foundations, roofs and all structural elements of the
Demised Premises (and after the Multi-Tenant Occupancy Date, the obligations in
this clause (b) shall be Landlord’s responsibility) and (c) to be made in
accordance with Schedule 10.1 to the Side Letter within one year of the
Commencement Date. Tenant will not take or omit to take any action the taking or
omission of which would reasonably be expected to (x) materially impair the
value or the usefulness of the Demised Premises or any part thereof, (y) create
(or permit to continue) any dangerous condition or (z) create (or permit to
continue) any condition which might reasonably be expected to involve any
imminent loss, damage or injury to any person or property; provided, that
subject to Article XX, Tenant shall be entitled to operate SACs in accordance
with Tenant’s usual and customary business practices in effect on the date of
this Master Lease, and in compliance with all Encumbrances, Legal Requirements
and Insurance Requirements. In connection with the foregoing, Tenant’s
obligations shall include without limitation with respect to the Demised
Premises, including, prior to the Multi-Tenant Occupancy Date, with respect to
all Common Areas (and Landlord’s obligations with respect to all Common Areas,
including all parking lots and parking areas, and landscaping not under the
exclusive control of Tenant, after the Multi-Tenant Occupancy Date shall
include):

(i) Maintaining (including periodic washing and painting, as necessary, but in
no event shall any Party be required to paint more than once in any rolling
5-year period) and repairing the storefront, facade and exterior walls of the
Demised Premises; provided, that any re-painting of a different color or any
changes to the exterior shall require Landlord’s prior written consent, which
will not be unreasonably withheld, conditioned or delayed;

(ii) Repairing and replacing, as necessary (in the same style and appearance),
the doors (including, without limitation, any overhead doors) and windows of the
Demised Premises, and the mechanisms therefor;

(iii) Causing the regular removal of garbage and refuse from the Demised
Premises;

(iv) Causing the regular spraying for and control of insect, rodent, animal and
pest infestation, and maintaining in good working order and condition all doors
(both swinging and roll-up doors), including, without limitation, all weather
seals, so as to limit any gaps to  1⁄4 inch or less along the bottom and sides
of all doors;

 

73



--------------------------------------------------------------------------------

(v) Servicing, maintaining, repairing and replacing all Fixtures;

(vi) Regular sweeping, cleaning and removal of trash, debris, grease, oils,
other materials and stains from the Demised Premises and from the immediately
adjacent sidewalks, service drives and loading or delivery areas, if any of the
Demised Premises, as necessary to keep the same clean and in good order and
condition (after the Multi-Tenant Occupancy Date Tenant shall be responsible for
such sidewalks, service drives and loading or delivery areas under the exclusive
control of Tenant and Landlord shall remain responsible for the immediately
adjacent and all other sidewalks, service drives and loading or delivery areas
and landscaping not under the exclusive control of the Tenant);

(vii) Regular sweeping, cleaning and washing of the interior of the Demised
Premises, including, without limitation, floors, windows and fixtures, and
periodic washing and painting of interior walls;

(viii) Repairing broken, damaged or leaking walls, bathrooms, roofs, or fixtures
and equipment in the interior of the Demised Premises, including, without
limitation, plate glass windows, windows, floors and lighting fixtures, to the
extent not covered by Landlord’s “All-Risk” insurance;

(ix) Irrigating and performing all gardening and landscaping of all lawns,
trees, shrubs and plantings immediately adjacent to the Demised Premises and
under the exclusive control of Tenant;

(x) Paving, repairing and striping of all parking areas as reasonably required;
and

(xi) In furtherance of the foregoing obligations to service, repair and maintain
any Fixtures during the Term, Tenant shall maintain a contract on at least an
annual basis (which contract shall be approved by Landlord, such approval not to
be unreasonably withheld) for regular servicing and maintenance (in accordance
with their respective manufacturing guidelines) of the heating, ventilating, air
conditioning and vertical transportation systems that are part of the Fixtures
in accordance with their manufacturing guidelines, unless Landlord shall
otherwise direct (without additional cost or expense to Tenant). Upon request
(not more frequently than annually), Tenant shall submit to Landlord a copy of
such fully paid contract and any extensions, renewals or replacements thereof.
At a minimum, each maintenance contract for any Fixtures shall include a
provision that such contractor shall be required to coordinate any activities
performed on the roof of the Demised Premises with Landlord’s or any tenant of
Landlord’s activities, as the case may be, with/by a roofing contractor, so as
to not void any roof or related warranties.

(b) Except as otherwise expressly required elsewhere in this Master Lease
(including with respect to Landlord’s obligations from and after the
Multi-Tenant Occupancy

 

74



--------------------------------------------------------------------------------

Date), Landlord shall not under any circumstances be required to (i) build or
rebuild any improvements on the Demised Premises; (ii) make any repairs,
replacements, alterations, restorations or renewals of any nature to the Demised
Premises, whether ordinary or extraordinary, structural or nonstructural,
foreseen or unforeseen, or to make any expenditure whatsoever with respect
thereto; or (iii) maintain the Demised Premises in any way. Except as otherwise
expressly required elsewhere in this Master Lease, Tenant hereby unconditionally
waives, to the fullest extent now or hereafter permitted by law, the right to
make any repairs or perform any maintenance at the expense of Landlord pursuant
to any law in effect at the time of the execution of this Master Lease, or
hereafter enacted. The foregoing shall not limit in any manner Landlord’s
obligations to pay for, or to advance or reimburse Tenant for, all costs and
expenses of all Recapture Separation Work as provided in this Master Lease.

(c) Tenant shall, upon the expiration or earlier termination of the Term, vacate
and surrender the Demised Premises in the condition in which such Demised
Premises was originally received from Landlord, except as repaired, rebuilt,
restored, altered or added to as permitted or required by the provisions of this
Master Lease and except for ordinary wear and tear, and further subject to the
provisions with respect to removal and restoration of Tenant’s Property and
Alterations and remediation of all environmental conditions.

(d) Notwithstanding the foregoing standards for Tenant’s repair and maintenance
obligations, Tenant agrees to perform those items of deferred repair and
maintenance set forth on Schedule 10.1 to the Side Letter; provided, however, to
the extent that Tenant shall fund any Landlord Mortgage reserve for work
pursuant to Schedule 10.1 to the Side Letter, Tenant’s obligation to perform
such deferred repair and maintenance relating to such reserves shall be
conditioned upon Landlord’s release of such funds (or an equivalent amount) to
Tenant on a timely basis in connection with the performance of such work so long
as Tenant has complied with its obligations under Section 21.26. Notwithstanding
the foregoing, to the extent funds have been released from such reserve but are
not sufficient to complete the deferred repair and maintenance in accordance
with Schedule 10.1 to the Side Letter, Tenant shall remain obligated to complete
such deferred repair and maintenance at Tenant’s sole cost and expense.

10.2 Common Areas. (a) During the Term, until the occurrence of the Multi-Tenant
Occupancy Date, Tenant shall have the exclusive use and possession of all Common
Areas (subject to all applicable provisions of this Master Lease, Legal
Requirements and Encumbrances) and shall be solely responsible therefor,
including all maintenance and repairs relating thereto, and shall pay all CAM
Expenses and all Property Document CAM Expenses, and the maintenance and repair
obligations pursuant to Section 10.1.

(i) From and after the Multi-Tenant Occupancy Date, Landlord shall operate and
maintain (or cause to be operated and maintained) the Common Areas located
wholly within the Property in such a manner as Landlord, in its reasonable
discretion, shall determine as being compliant with the Legal Requirements and
Encumbrances, but subject to the terms and conditions of this Master Lease
relating to any conditions, rights or restrictions of Landlord’s and Landlord’s
Related Users in the Common Areas located wholly within the Property, further
subject to Tenant’s obligations in Section 10.1(c). Tenant shall have a

 

75



--------------------------------------------------------------------------------

nonexclusive right and license to use the Common Areas in common with Landlord,
and their respective Related Users (including all of the same Persons with
respect to the Recapture Space and Additional Recapture Space), for the sole
purposes of access, ingress, egress, loading and unloading, and parking, subject
to the provisions of this Master Lease, all Encumbrances, and all applicable
Legal Requirements and Insurance Requirements. Tenant’s use of the Common Areas
shall be subject to all rules and regulations set forth in the applicable
Encumbrances (including, without limitation, any rights of any parties
(including Landlord) to reconfigure or alter such Common Areas, at any time and
from time to time), and the reasonable, nondiscriminatory rules and regulations
promulgated by Landlord in its discretion from time to time, including the
designation of specific areas within Landlord’s premises or in reasonable
proximity thereto in which automobiles owned by Tenant’s Related Users shall be
parked and to accommodate the reasonable requests and requirements of Landlord
and Landlord’s Related Users, provided, that the same shall not increase
Tenant’s obligations or decrease Tenant’s rights or remedies under this Master
Lease, in any material respect. Furthermore, Tenant covenants not to do or
permit to be done any act in, on or about the Common Areas or the Demised
Premises which would interfere with the use or enjoyment of the premises demised
under the Leases or any Recapture Space (or any adjacent shopping center,
shopping mall or third-party owner’s property, as the case may be), or the
Common Areas by Landlord, its other tenants, authorized users and assigns, or
the other owners, tenants, or occupants of any adjacent shopping center,
shopping mall, as the case may be, or the respective agents, employees,
customers, licensees and invitees of any of the foregoing parties.

(ii) Subject to the provisions of any applicable Encumbrances, Legal
Requirements and Insurance Requirements and the terms and conditions set forth
in this Section 10.2(a)(ii), subsequent to the Multi-Tenant Occupancy Date with
respect to a Demised Premises, Tenant, Landlord and Landlord’s Related Users
shall have the right to (A) to utilize portions of the Common Areas for outdoor
events, activities, shows, displays, temporary special promotional events,
including sales from temporary facilities, and including carnivals, automobile
and boat shows and sales, sales of rugs, cars, spas, plants and antiques, tent
sales, and National Safety Weekend events and other charity events (including
charity walks); or (B) to utilize the lighting standards and other areas in the
parking lot for advertising purposes ((A) and (B) collectively, the “Promotional
Rights”), subject to Landlord’s reasonable rules and regulations applicable to
all tenants of the Property with respect to the manner of the exercise of such
Promotional Rights; provided, that (x) Tenant’s Promotional Rights shall
include, and Tenant shall exercise Promotional Rights in a manner described in
Section 10.2(a)(ii)(A) that is consistent with, the historical practices of
Tenant at that Store or that may be conducted on a regional basis with respect
to an affected Store (including, without limitation, outdoor garden and/or patio
shops), and such other uses in connection with the natural evolution of Tenant’s
generally permitted use of the Demised Premises (subject to Landlord’s
reasonable approval of such other uses), and (y) Tenant shall not exercise any
Promotional Rights in a manner (as opposed to the nature of the use) that would
reasonably be expected to have a material adverse

 

76



--------------------------------------------------------------------------------

impact on Landlord or any third party tenant to whom Landlord has leased or
licensed all or any portion of the Property other than the Demised Premises
(“Third Party Tenant”). Landlord shall have the right to grant Promotional
Rights to any Third Party Tenant, provided, that, no such Promotional Rights
shall be exercisable in a manner that would reasonably be expected to have a
material adverse impact on Tenant, Landlord or any other Third Party Tenant.
Tenant, Landlord and Third-Party Tenants shall work cooperatively and in good
faith to coordinate the exercise of the Promotional Rights in accordance with
the foregoing provisions.

(b) Party Walls. Tenant acknowledges and agrees that any walls now or hereafter
separating the Demised Premises from any premises demised under any Leases or
any Recapture Space, if any, are party walls to be shared by Tenant with
Landlord and the other tenants and occupants of the building in which the
Demised Premises is located. Tenant hereby grants to Landlord, and such other
tenants and occupants, if any, and such persons hereby retain, the nonexclusive
right to use such walls for all purposes for which they may be intended, or to
such use by Landlord as may be desirable and/or convenient, including, without
limitation, utilities, maintenance and fixturing. Tenant hereby acknowledges and
agrees that Landlord shall, at its expense (but without charge by Tenant), have
the right, at any time and at all times throughout the Term, to install,
maintain, alter, repair and replace any cabling, conduit, utilities, venting,
pipes, wiring and other items through and into the Demised Premises to serve or
service any premises demised under the Leases or any Recapture Space or
Additional Recapture Space. Tenant shall receive not less than ten (10) days’
prior notice (except in case of an emergency) of any such use or work, and no
such use or work shall materially interfere with Tenant’s normal business
operations in the Tenant Retained Space. To the extent reasonably required in
connection with any Leases as of the date hereof or in connection with any
separation of the Recapture Space, Tenant shall have all of the same foregoing
rights in connection with the Demised Premises and the Tenant Retained Space.
Without limiting the foregoing, except in an emergency, Landlord shall use all
reasonable efforts to avoid any material work in the Demised Premises during the
period November 1-March 1 in any calendar year.

(c) Common Area Maintenance.

(i) Prior to the Multi-Tenant Occupancy Date, the Common Areas shall be
maintained and operated by Tenant in accordance with all of the provisions of
this Lease, and in accordance with all Operating Agreements and other
Encumbrances as such Operating Agreements and other Encumbrances apply to the
Demised Premises, and Tenant shall pay all CAM Expenses (as hereinafter
defined).

(ii) From and after the Multi-Tenant Occupancy Date, Landlord shall perform and
pay for all maintenance, repairs and replacements to all Common Areas (“CAM
Expenses”), including all parking lot fencing, striping, paving, lighting,
fencing and drainage; snow, ice, rubbish and trash removal; irrigation,
gardening and landscaping services, with respect to all landscaped areas; and
ordinary and customary building services, maintenance, cleaning and janitorial
services, except such services and expenses which are separately performed and
charged for under Encumbrances, and all other items relating to Common Areas in
Section 10.2(c)(i).

 

77



--------------------------------------------------------------------------------

(iii) Tenant shall pay as Additional Charges (as part of Tenant’s payments of
Installment Expenses), Tenant’s Proportionate Share of (x) all CAM Expenses and
other Operating Expenses and (y) all CAM costs and expenses under all Operating
Agreements (including those which are included in) and other Encumbrances
(“Property Document CAM Expenses”). Landlord shall include itemized statements
of all Property Document CAM Expenses in the Statements.

(iv) Notwithstanding any provision to the contrary in this Master Lease, except
as may be expressly (I) provided in any Lease in existence on the Commencement
Date, or (II) now or hereafter authorized in Tenant’s sole discretion in
connection with any Sublease, neither Landlord nor any Landlord’s Related User
shall use or permit the use of, nor shall any other tenant or occupant of the
Property use, any dumpster, compactor, bin or other waste receptacle which is
used, serviced or maintained by Tenant for the exclusive use with respect to the
Demised Premises.

(d) Tenant’s Building Alarm System. If and to the extent such system exists as
of the Commencement Date or is installed by Tenant at its discretion during the
Term, Tenant shall, at its sole expense, install, operate and be responsible for
maintaining, repairing and replacing an alarm system for each applicable Demised
Premises (connected to its own electrical system). Tenant shall be responsible
for and shall not in any way connect, tie into or otherwise append the building
alarm system for any Demised Premises to the alarm system for any physically
separate premises demised under any Lease or any Recapture Space or Additional
Recapture Space.

(e) Operating Expenses. With respect to all Operating Expenses with respect to
the Property which are not otherwise provided for herein in accordance with
Section 4.5, Tenant shall pay (i) prior to the Multi-Tenant Occupancy Date, one
hundred percent (100%) of the cost thereof and (b) after the Multi-Tenant
Occupancy Date, Tenant’s Proportionate Share thereof.

10.3 Landlord’s Responsibility for Leasehold Improvements Subsequent to
Multi-Tenant Occupancy Date. Subject to the provisions of Section 10.2(e), from
and after the Multi-Tenant Occupancy Date, and during the balance of the Term,
Landlord shall maintain, repair and replace all of the building systems,
machinery and equipment, to the extent that the same do not exclusively serve
the Demised Premises, and the bearing walls, floors, foundations, roofs and all
structural elements of the Leased Improvements in accordance with the Legal
Requirements and Insurance Requirements. All costs and expenses incurred by
Landlord pursuant to this Section 10.3 shall be included as part of Operating
Expenses, and Tenant shall pay Tenant’s Proportionate Share thereof.

10.4 Landlord’s Warranties and Guaranties. In connection with Tenant’s repair
and maintenance obligations under this Master Lease, Landlord agrees that Tenant
shall have the benefit of, and Landlord shall use all commercially reasonable
efforts to enforce (without any

 

78



--------------------------------------------------------------------------------

obligation of Landlord to incur legal expenses or institute litigation, unless
Tenant pays for all costs and expenses thereof, and holds harmless Landlord
therefrom) all applicable warranties and guaranties assigned to or otherwise
held by Landlord during the Term; provided, however, that Tenant’s repair and
maintenance obligations shall not be delayed, suspended or otherwise affected by
the existence or nonexistence, or any failure, refusal, delay in the
performance, adequacy or payment or nonpayment, of any such warranty or guaranty
(if any).

10.5 Tenant’s Responsibility under Lands’ End Agreements and Sears Hometown
License Agreement.

(a) Landlord and Tenant acknowledge that Sears, Roebuck and Co. (“SRC”), Kmart
Corporation (“KMC”), Landlord and Tenant have entered into a certain letter
agreement dated of even date herewith (the “LE-SHO Letter Agreement”) with
respect to the Lands’ End Lease as it relates to the Lands’ End Space and the
Sears Hometown License Agreement as it relates to the Sears Hometown Space.
Notwithstanding any provision to the contrary in this Master Lease, Tenant
agrees that (i) Tenant is, and shall cause SRC to be, solely responsible to
perform and discharge all obligations of the landlord under the Lands’ End
Agreements with respect to the Lands’ End Space, and Landlord shall not be
responsible therefor, and (ii) Tenant is, and shall cause KMC to be, solely
responsible to perform and discharge all obligations of the landlord under the
Sears Hometown License Agreement with respect to the Sears Hometown Space, and
Landlord shall not be responsible therefor, including without limitation all
such obligations (if any) for or with respect to repair, maintenance (including
common area maintenance) and alterations. Pursuant to the LE-SHO Letter
Agreement, each of SRC and KMC have agreed to, release and indemnify, defend and
hold harmless Landlord from all costs, expenses and Liabilities arising from its
failure to so perform (except as arising from Landlord’s gross negligence,
willful misconduct or breach of the terms of this Lease); provided that Landlord
shall be liable for any relocation of the Lands’ End Space and Sears Hometown
Space within any Demised Premises pursuant to any Recapture Separation Work.

(b) Tenant hereby presently, absolutely and unconditionally assigns to Landlord,
from and after the Commencement Date, (i) all of Tenant’s right, title and
interest in all current and future rents and the absolute, unconditional and
continuing right to receive and collect all rent, and all taxes and other
charges (if any) payable by Lands’ End under the Lands’ End Lease with respect
to Lands’ End Space at the Demised Premises (collectively, the “LE Rents”) and
(ii) all of Tenant’s right, title and interest in all current and future rents
and the absolute, unconditional and continuing right to receive and collect all
rent, and all taxes and other charges (if any) payable by Sears Hometown under
the Sears Hometown License Agreement with respect to Sears Hometown Space at the
Demised Premises (collectively, the “Hometown Rents”), it being intended by
Tenant that this assignment constitutes a present, outright, immediate,
continuing and absolute assignment of any and all LE Rents and Hometown Rents
and not an assignment for security nor an assignment of the Lands’ End Lease
(except with respect to the Lands’ End Space) or the Sears Hometown License
Agreement (except with respect to the Sears Hometown Space). In connection with
such assignment, Tenant, SRC and KMC shall direct that the LE Rents and Hometown
Rents be paid directly to Landlord. Such assignment to Landlord shall not be
construed to bind Landlord to the performance of any of the covenants,
conditions or provisions contained in the Lands’ End Lease or the Sears Hometown
License Agreement or otherwise impose any obligation upon Landlord thereunder.

 

79



--------------------------------------------------------------------------------

Notwithstanding the foregoing assignment of the LE Rents and Hometown Rents to
Landlord, Tenant shall perform and discharge all obligations of the landlord
under the Lands’ End Lease with respect to the applicable Lands’ End Space and
the Sears Hometown License Agreement with respect to the Sears Hometown Space.
In furtherance of the foregoing assignment, pursuant to the LE-SHO Letter
Agreement, each of Tenant and SRC have agreed to direct Lands’ End and Sears
Hometown, respectively, to pay directly to Landlord all LE Rents and Hometown
Rents, and, in any event, if Tenant or Sears, Roebuck and Co. shall ever receive
any LE Rent or Hometown Rent, Tenant shall (and shall cause Sears, Roebuck and
Co.), not later than three (3) Business Days following receipt, remit such LE
Rent or Hometown Rent to Landlord or as Landlord shall direct. Tenant agrees to
(and to cause Sears, Roebuck and Co. to) execute and deliver to Landlord such
additional instruments, in form and substance reasonably satisfactory to
Landlord, as may hereafter be reasonably requested by Landlord to further
evidence and confirm such assignment. In the event that Lands’ End or Sears
Hometown shall exercise any set-off rights against Tenant, Tenant’s Parent or
any Subsidiary of Tenant’s Parent, or otherwise withholds LE Rent or Hometown
Rent as a result of a default by Tenant, Tenant’s Parent or any Subsidiary of
Tenant’s Parent under any Lands’ End Agreement or Sears Hometown License
Agreement, or in the event Lands’ End or Sears Hometown is stayed or otherwise
prohibited from making LE Rent/Hometown Rent payments directly to Landlord in
the event of any insolvency proceeding of Tenant or Guarantor, Tenant shall be
liable for and pay to Landlord, as Additional Charges, all such LE Rent and
Hometown Rent at the times provided under the Lands’ End Lease and the Sears
Hometown License Agreement, respectively.

(c) Tenant agrees that it shall not amend, modify or terminate (or consent to
the amendment, modification or termination of) the LE-SHO Letter Agreement, the
Lands’ End Agreements or the Sears Hometown License Agreement in any manner
relating to the Properties, without the prior written consent of Landlord, such
consent not to be unreasonably withheld to the extent not adverse to Landlord or
the Properties.

(d) For the avoidance of doubt, Tenant retains rights to relocate Lands’ End
Space as provided in the Lands’ End Agreements and all rights to terminate the
Lands’ End Agreements in the event Tenant ceases business operations in the
applicable Demised Premises as permitted in this Master Lease (except Tenant
shall not have the right to cause a termination of the Lands’ End Agreement in
connection with a 50% Go Dark), or the Master Lease is otherwise terminated with
respect to any individual Demised Premises; provided, Tenant agrees that, other
than pursuant to a Final Recapture Plan, it may not relocate Lands’ End Space
within any Demised Premises except with the prior written consent of Landlord in
its sole discretion, unless Lands’ End shall have consented to such relocation
in writing and a copy of such consent shall have been promptly delivered to
Landlord and Landlord Mortgagee.

(e) Upon the termination of the occupancy of any Lands’ End Space or Sears
Hometown Space by Lands’ End or Sears Hometown at any Demised Premises in
accordance with the applicable Lands’ End Agreement, the Sears Hometown License
Agreement, or otherwise, such Lands’ End Space or Sears Hometown Space (as
applicable) shall be deemed to have been automatically recaptured by Tenant and
shall from and after the date of such termination be deemed a part of the
Demised Premises demised to Tenant, subject in all respect to the terms and
conditions of this Master Lease, including, without limitation, with respect to
the payment by Tenant of Base Rent and Additional Charges to Landlord with
respect to such former Lands’ End Space. In such event, the amount of Base Rent
shall be increased as provided on Schedule 2 to the Side Letter.

 

80



--------------------------------------------------------------------------------

ARTICLE XI

INSURANCE

11.1 General Insurance Requirements. During the Term, subject to
Section 11.2(a), Tenant shall at all times keep the Demised Premises, and all
property located therein or thereon, including the Leased Improvements, Fixtures
and Tenant’s Property, insured with the kinds and amounts of insurance described
below, and otherwise as permitted in the Insurance Requirements. Each element of
insurance described in this Section 11.1 shall be maintained with respect to the
Demised Premises and Tenant’s Property and the operations of each Store thereon.
Such insurance shall be written by companies permitted to conduct business in
the applicable State. All third-party liability type policies must name Landlord
as an “additional insured.” All property policies shall name Landlord as “loss
payee” for its interests in each Property. All business interruption policies
shall name Landlord as “loss payee” with respect to Rent only. Property losses
shall be payable to Landlord and/or Tenant as provided in Article XIV. In
addition, the policies, as appropriate, shall name as an “additional insured”
and/or “loss payee,” each holder of any mortgage, deed of trust or other
security agreement (“Landlord Mortgagee”) securing any Indebtedness or any other
Encumbrance placed on the Demised Premises in accordance with the provisions of
Article XIV (“Landlord Mortgage”) by way of a standard form of mortgagee’s loss
payable endorsement. Except as otherwise set forth herein, any property
insurance loss adjustment settlement shall require the written consent of
Landlord, Tenant and each Landlord Mortgagee (to the extent required under the
applicable Landlord Mortgage Documents), unless the amount of the loss net of
the applicable deductible is less than the lesser of twenty-five percent
(25%) of the value of the Leasehold Improvements or five hundred thousand
dollars ($500,000), in which event no consent shall be required by Landlord.
Evidence of insurance shall be deposited with Landlord and, if requested, with
any Landlord Mortgagee. The insurance policies required to be carried by Tenant
hereunder shall insure against at least the following risks with respect to each
Property:

(a) Insurance against fire, vandalism, malicious mischief and such other perils
as are from time to time included in a standard extended coverage insurance
policy, insuring Tenant’s merchandise, inventory, trade fixtures, furnishings,
equipment, plate and window glass and all other such items of personal property
and Tenant’s Property (including all exterior and interior improvements,
including those existing in the Store as of the Commencement Date), and all
modifications, replacements and substitutions thereof, in an amount not less
than one hundred percent (100%) of the full amount of the actual replacement
cost thereof;

(b) Loss or damage by explosion of steam boilers, pressure vessels or similar
apparatus, now or hereafter installed in each Store, in such limits, with
respect to any one accident, as may be reasonably requested by Landlord from
time to time;

(c) Flood (when any of the improvements comprising the Demised Premises is
located in whole or in part within a FEMA designated high-hazard flood zone) in
an amount not less than the full replacement cost of such improvements or such
other hazards and in such amounts as may be customary for comparable properties
in the area;

 

81



--------------------------------------------------------------------------------

(d) Loss of rental value in an amount not less than twelve (12) months’ Rent
payable hereunder or business interruption in an amount not less than twelve
(12) months of income and normal operating expenses including ninety (90) days’
ordinary payroll and Rent payable hereunder, with an extended period of
indemnity coverage of at least ninety (90) days necessitated by the occurrence
of any of the hazards described in Section 11.1(a), 11.1(b) or 11.1(c);

(e) Claims for personal injury or property damage under a policy of
comprehensive general public liability insurance with amounts not less than one
hundred million dollars ($100,000,000) each occurrence and one hundred million
dollars ($100,000,000) in the annual aggregate and with a retention or
deductible not in excess of five million dollars ($5,000,000); provided, that
such requirements may be satisfied through the purchase of a primary general
liability policy and excess liability policies. In addition, to the extent that
Landlord maintains any policy(ies) of comprehensive general public liability
insurance with respect to any Common Areas, Landlord shall name Tenant as an
additional insured on each such policy as to all matters arising with respect to
such Common Areas from and after the Multi-Tenant Occupancy Date. The coverage
under each such policy shall be on a Primary and Non-Contributory Basis;

(f) Workers’ compensation insurance evidenced by Tenant on a per-state basis
(with respect to the state in which each Demised Premises are located) and by a
certificate of insurance on a “statutory basis” with minimum limits of
“employers liability” coverage of five hundred thousand dollars ($500,000) per
occurrence;

(g) Motor vehicle liability insurance with coverage for all owned, nonowned and
hired vehicles with a combined single limit of not less than Three Million and
No/100 Dollars ($3,000,000) per occurrence for bodily injury and property
damage. If no vehicles are owned or leased, the commercial general liability
insurance shall be extended to provide insurance for nonowned and hired
vehicles;

(h) During such time as Tenant is constructing any improvements, Tenant, at its
sole cost and expense, shall carry, or cause to be carried (i) workers’
compensation insurance and employers’ liability insurance covering all persons
employed in connection with the improvements in statutory limits, (ii) a
completed operations endorsement to the commercial general liability insurance
policy referred to above, (iii) builder’s risk insurance, completed value form
(or its equivalent), covering all physical loss, in an amount and subject to
policy conditions reasonably satisfactory to Landlord, and (iv) such other
insurance, in such amounts, as Landlord deems reasonably necessary to protect
Landlord’s interest in the Demised Premises from any act or omission of Tenant’s
contractors or subcontractors;

(i) Without duplicating any of the above insurance coverages, as and to the
extent Tenant engages in (i) the sale or serving of alcoholic beverages, liquor
liability insurance, and (ii) the sale of gasoline or other petroleum products
and/or the operation of SACs, Tenant shall procure pollution legal liability
insurance covering each location with a retroactive date corresponding to the
first occupation by Tenant with a minimum limit of ten million dollars
($10,000,000) for each incident which coverage shall be primary and
noncontributory and should also include coverage for any underground storage
tanks located on the Land.

(j) By this Section 11.1, Tenant intends that the risk of loss or damage to the
Demised Premises and all property thereon, including the Leased Improvements,
Fixtures and Tenant’s Property described above, be borne by responsible property
insurance carriers and Tenant hereby agrees to look solely to, and to seek
recovery only from, its respective property

 

82



--------------------------------------------------------------------------------

insurance carriers, in the event of a loss of a type described above to the
extent that such coverage is agreed to be provided hereunder. For this purpose,
any applicable deductible or self-insured amount shall be treated as though it
were recoverable under such policies; and

(k) Tenant, may self-insure any or all of the above-stated risks by maintaining
(or causing Tenant’s Parent or a Subsidiary thereof to maintain) a program of
insurance. In the event Tenant elects to self-insure (or cause an Affiliate to
insure) for any such risk, it shall use reasonable efforts to endeavor to notify
Landlord of such election. Failure to so notify Landlord, however, shall not be
considered a default under the terms of this Lease and shall not subject Tenant
to any additional liability hereunder. Upon request by Landlord, Tenant shall
promptly disclose to Landlord whether or not Tenant self-insures (or cause an
Affiliate to insure) any of its insurance risks under this Master Lease.

11.2 Landlord’s “All-Risk” Insurance. (a) Landlord shall provide, with respect
to the Demised Premises and the entire building in which it is located,
insurance against loss or damage by fire, vandalism and malicious mischief,
extended coverage perils commonly known as “All Risk,” and all physical loss
perils normally included in such All Risk insurance, including, but not limited
to, sprinkler leakage and windstorm damages in an amount not less than the
insurable value on a Maximum Foreseeable Loss (as defined in this Section 11.2)
basis and including a building ordinance coverage endorsement. The term “Maximum
Foreseeable Loss” shall mean the largest monetary loss within one area that may
be expected to result from a single fire with protection impaired, the control
of the fire mainly dependent on physical barriers or separations and a delayed
manual firefighting by public and/or private fire brigades. If Landlord
reasonably believes that the Maximum Foreseeable Loss has increased at any time
during the Term, it shall have the right to do so on commercially reasonable
terms.

(b) Tenant shall reimburse Landlord on demand upon submission of an invoice
therefor for the cost of Landlord’s “All-Risk” policy of insurance and all other
insurance policies which Landlord may maintain from time to time, with respect
to the Demised Premises and the Property (“Landlord’s Insurance Costs”), in the
amount of, (a) prior to the Multi-Tenant Occupancy Date, one hundred percent
(100%) of the amount thereof, and (b) from and after the Multi-Tenant Occupancy
Date, Tenant’s Proportionate Share thereof (in each case payable as part of the
Operating Expenses).

11.3 Additional Insurance. In addition to the insurance described above, Tenant
shall maintain such additional insurance upon notice from Landlord as may be
reasonably required from time to time by Landlord (as and to the extent then
customarily carried or required by prudent owners of properties similar to the
Properties) and any Landlord Mortgagee, so long as the same is available at
commercially reasonable rates, and shall further at all times maintain adequate
workers’ compensation coverage and any other coverage required by Legal
Requirements for all Persons employed by Tenant on the Demised Premises in
accordance with Legal Requirements. If Tenant is not required to do so, Landlord
may abstain and pay on the same and add the cost thereof to the Property
Charges.

11.4 Waiver of Subrogation. All insurance policies carried by either Party
covering the Demised Premises or Tenant’s Property, including, without
limitation, contents, fire and liability insurance, shall expressly waive any
right of subrogation on the part of the insurer against the other Party. Each
Party, respectively, shall pay any additional costs or charges for obtaining
such waiver.

 

83



--------------------------------------------------------------------------------

11.5 Policy Requirements. All of the Tenant policies of insurance referred to in
this Article XI shall be written in form reasonably satisfactory to Landlord and
any Landlord Mortgagee and issued by insurance companies with a minimum
policyholder rating of not less than “A” and a financial rating of “VIII” in the
most recent version of Best’s Key Rating Guide, or a minimum rating of “BBB”
from Standard & Poor’s or the equivalent.

11.6 Increase in Limits. If, from time to time after the Commencement Date,
Landlord determines in the exercise of its reasonable business judgment in good
faith that the limits of the personal injury or property damage-public liability
insurance then carried pursuant to Section 11.1(e) are insufficient, Landlord
may give Tenant Notice of acceptable limits for the insurance to be carried;
provided, that in no event will Tenant be required to carry insurance in an
amount which exceeds the sum of (i) the amounts set forth in Section 11.1(e)
hereof and (ii) two percent (2%) thereof in any one (1) Lease Year; and subject
to the foregoing limitation, within ninety (90) days after the receipt of such
Notice, the liability insurance shall thereafter be carried with limits as
prescribed by Landlord until further increase pursuant to the provisions of this
Section 11.6.

11.7 Blanket Policy. Notwithstanding anything to the contrary contained in this
Article XI, Tenant’s obligations to carry the liability insurance provided for
herein may be brought within the coverage of a so-called blanket policy or
policies of insurance carried and maintained by Tenant; provided, that the
requirements of this Article XI (including satisfaction of the Landlord
Mortgagee’s requirements and the approval of the Landlord Mortgagee) are
otherwise satisfied; and provided, further, that Tenant maintains specific
allocations reasonably acceptable to Landlord.

11.8 No Separate Insurance. Tenant shall not, on Tenant’s own initiative or
pursuant to the request or requirement of any third party, (i) take out separate
insurance concurrent in form or contributing in the event of loss with that
required in this Article XI to be furnished by, or which may reasonably be
required to be furnished by, Tenant or (ii) increase the amounts of any
then-existing insurance by securing an additional insurance policy or policies,
unless all parties having an insurable interest in the subject matter of the
insurance coverage, including in all cases Landlord and all Landlord Mortgagees,
are included therein as additional insureds and the loss is payable under such
insurance policy or policies in the same manner as losses are payable under this
Master Lease. Notwithstanding the foregoing, nothing herein shall prohibit
Tenant from insuring against risks not required to be insured hereby, and as to
such insurance, Landlord and any Landlord Mortgagee need not be included therein
as additional insureds, nor must the loss thereunder be payable in the same
manner as losses are payable hereunder except to the extent required to avoid a
default under the Landlord Mortgage.

ARTICLE XII

CASUALTY AND CONDEMNATION

12.1 Casualty; Property Insurance Proceeds. (a) All proceeds (except business
interruption insurance proceeds not allocated to rent expenses) payable by
reason of any property

 

84



--------------------------------------------------------------------------------

loss, damage, or destruction of or to the Demised Premises by fire or other
casualty, or any portion thereof, under any property policy of insurance
required to be carried by Landlord hereunder, shall be paid to Landlord
Mortgagee if required under any Landlord Mortgage, if any (or if none, to
Landlord), to be held in trust for purpose of restoration and made available to
Tenant upon request and in accordance with Landlord Mortgagee’s customary
procedures (unless Landlord Mortgage Documents permit or require use of such
proceeds to pay indebtedness and such proceeds are so used), or if there is no
Landlord Mortgagee, by Landlord, pursuant to the procedures set forth in this
Section 12.1(a), for the reasonable costs of preservation, stabilization,
emergency restoration business interruption (other than any amount allocated to
rent expenses), reconstruction and repair, as the case may be, of any damage to
or destruction of the Demised Premises, or any portion thereof. All proceeds
paid to Tenant from Landlord’s insurance shall be used only for the repair of
any damage to the Demised Premises. Any excess proceeds of insurance remaining
after the completion of the restoration or reconstruction of the Demised
Premises to substantially the same condition as existed immediately before the
damage or destruction and with materials and workmanship of like kind and
quality and to Landlord’s reasonable satisfaction, and in accordance with the
general terms and conditions of Schedule 1.7(j)(ii) attached hereto, as
applicable (collectively, “Restoration Standards”), shall be provided to
Landlord, unless otherwise required by any Landlord Mortgagee. All salvage
resulting from any risk covered by insurance for damage or loss to the Demised
Premises shall belong to Landlord. Landlord shall have the right to prosecute
and settle insurance claims, in good faith in a commercially reasonable manner
intended to maximize the recovery, with respect to all Landlord’s insurance,
provided, that Landlord shall fully consult with and involve Tenant in the
entire process of adjusting and settling any insurance claims under this
Article XII, and any final settlement with the insurance company shall be
subject to Tenant’s written consent if such adjustment or settlement would
result in insurance proceeds which are insufficient to completely cover all of
Tenant’s restoration obligations hereunder, such consent not to be unreasonably
withheld, conditioned or delayed, and any consent by Landlord Mortgagee (if
required) under any Landlord Mortgage. Tenant shall have the sole right to
adjust and settle all insurance claims with respect to all Tenant’s insurance
and to retain all proceeds thereof (including loss of rental value) for its own
account.

(b) Subject to the provisions of any Landlord Mortgage, and subject to the terms
of this Article XII, Landlord Mortgagee or Landlord shall make available to
Tenant the insurance proceeds (net of all administrative and collection costs,
including reasonable attorneys’ fees) paid to Landlord for such repair and
rebuilding as it progresses. Payments shall be made against certification of the
architect approved by Landlord (which approval shall not be unreasonably
withheld, delayed or conditioned) responsible for the supervision of the repairs
and rebuilding that the work had been performed substantially in conformance
with the approved plans and specifications therefor and the value of the work in
place is equal to not less than one hundred ten percent (110%) of the aggregate
amount advanced by Landlord for the payment of such work. Prior to commencing
the repairing and rebuilding, Tenant shall deliver to Landlord for Landlord’s
approval a schedule setting forth the estimated monthly draws for such work.
Subject to the provisions of any applicable Landlord Mortgage, Landlord shall
contribute to such payments, out of the insurance proceeds being held in trust
by Landlord, an amount equal to the proportion that the total net amount so held
by Landlord bears to the total estimated cost of repairing and rebuilding,
multiplied by the payment by Tenant on account of such work. Landlord may,
however, withhold ten percent (10%) from each payment until the work has been

 

85



--------------------------------------------------------------------------------

completed and unconditional lien releases and/or other proof has been furnished
to Landlord that no lien or liability has attached, or will attach, to the
applicable Demised Premises or the Property or to Landlord in connection with
repairing and rebuilding.

12.2 Tenant’s Obligations Following Casualty. (a) If any Demised Premises is
damaged, whether or not from a risk covered by insurance, (i) Tenant shall
promptly restore such Demised Premises to the Restoration Standards and
(ii) such damage shall not terminate this Master Lease; provided, however, that
in the case of (A) a total destruction of the Leased Improvements and Fixtures
with respect to a particular Property or a destruction of same such that such
Property is rendered Unsuitable For Its Intended Use (“Total Destruction”), or
(B) a partial destruction which occurs during the last twelve (12) months of the
Initial Term or any exercised Renewal Term (“12-Month Destruction”), then in
either such event Tenant shall have the right to elect not to restore the
Demised Premises, upon Notice to Landlord, and subject to and on the terms and
conditions, as hereinafter provided.

(b) If Tenant restores the affected Demised Premises and the cost of the repair
or restoration exceeds or appears is likely to exceed the amount of proceeds
received from the insurance required to be carried hereunder, or if there are no
insurance proceeds promptly after becoming aware of such facts (or at any time)
upon demand by Landlord, Tenant shall promptly provide Landlord with evidence
reasonably acceptable to Landlord that Tenant has available to it any excess
amounts needed to restore such Demised Premises (without any adverse effect on
Tenant’s ability to pay all Rent or to perform all of its other obligations with
this Master Lease). All such excess amounts necessary to restore such Demised
Premises shall be paid by Tenant and the amount thereof promptly deposited with
Landlord Mortgagee or Landlord, as the case may be, for disbursement as the work
progresses. Notwithstanding the foregoing, if the amount of insurance proceeds
available for restoration is not sufficient solely because of an uninsurable
casualty, Tenant shall not be required to restore the casualty damage (but its
obligation to pay Rent shall not be suspended or abated).

(c) If there is a 12-Month Destruction and Tenant elects not to restore by
Notice to Landlord within sixty (60) days of the 12-Month Destruction, Tenant
shall not be required to restore but shall be obligated to make payment to
Landlord of the 12-Month Destruction Fee as provided in Section 12.6.

(d) If Tenant is not required to or permitted to, and elects not to repair and
restore the Demised Premises, all insurance proceeds shall be paid to and
retained by Landlord free and clear of any claim by or through Tenant, subject
to the provisions of any Landlord Mortgage.

12.3 No Abatement of Rent. In the event of any casualty or destruction,
including a Total Destruction, this Master Lease shall remain in full force and
effect, and Tenant’s obligation to pay the Rent and all other charges required
by this Master Lease shall remain unabated during the period required for
adjusting insurance, satisfying Legal Requirements, repair and restoration,
subject to Tenant’s foregoing right to elect not to restore and the termination
of the Master Lease with respect to the affected Demised Premises in the event
of Total Destruction, and Landlord’s right of termination if Landlord Mortgagee
applies proceeds of insurance as provided below; provided, that in either of
which events of termination, as of the date Tenant vacates the affected

 

86



--------------------------------------------------------------------------------

Demised Premises (and surrenders the same) in accordance with this Master Lease,
there shall be a Base Rent adjustment with respect to the remainder of the
Demised Premises in accordance with Schedule 2 to the Side Letter (as if the
remainder of the Demised Premises was akin to the Tenant Space referenced in
item 2 of such Schedule 2 to the Side Letter; provided, further, that the
foregoing is subject to the provisions of Section 12.6.

12.4 Waiver. Tenant waives any statutory rights of termination which may arise
by reason of any damage or destruction of the Demised Premises but such waiver
shall not affect any contractual rights granted to Tenant under this
Article XII.

12.5 Insurance Proceeds Paid to Landlord Mortgagee.

(a) Notwithstanding anything herein to the contrary, if any Landlord Mortgagee
is entitled to any insurance proceeds, or any portion thereof, under the terms
of any Landlord Mortgage, such proceeds shall be applied, held and/or disbursed
in accordance with the terms of the Landlord Mortgage.

(b) Prior to the Multi-Tenant Occupancy Date, if the Landlord Mortgagee elects,
or is required under the related financing document, to apply the insurance
proceeds to the Indebtedness secured by the Landlord Mortgage, then Tenant shall
not be obligated to repair or restore the Demised Premises and if Tenant does
not elect to restore the Demised Premises with its own funds by Notice to
Landlord within sixty (60) days of such application of proceeds by Landlord
Mortgagee, then except in the case of a Total Destruction, Landlord shall elect
upon Notice to Tenant within ninety (90) days of application of such proceeds to
the Landlord Mortgagee Indebtedness either to (a) fund the amount of insurance
proceeds applied by Landlord Mortgage within six (6) months of such application,
in which case Tenant shall be obligated to restore the Demised Premises upon
receipt of such proceeds (regardless of the sufficiency thereof for the required
restoration), which may be disbursed by Landlord in accordance with the same or
similar procedures as applied by Landlord Mortgagee, or (b) terminate this
Master Lease as to the Demised Premises effective as of a date ninety (90) days
after the date of such Notice.

(c) From and after the Multi-Tenant Occupancy Date, if the Landlord Mortgagee
elects, or is required under the related financing document, to apply the
insurance proceeds to the Indebtedness secured by the Landlord Mortgage, then
Landlord shall not be obligated to repair or restore the Demised Premises and
Landlord shall elect upon Notice to Tenant within ninety (90) days of
application of such proceeds to the Landlord Mortgagee Indebtedness either to
(a) repair or restore the Demised Premises using Landlord’s own funds in
accordance with the Restoration Standards, or (b) terminate this Master Lease as
to the Demised Premises effective as of a date ninety (90) days after the date
of such Notice (unless Tenant elects to provide its own funds to Landlord
sufficient to complete such repair and restoration by Notice to Landlord within
sixty (60) days after Landlord’s Notice of termination).

12.6 Tenant’s Right to Terminate Upon Damage Near End of Term. In the event of a
12-Month Destruction in which Tenant does not elect to rebuild as provided
herein, upon payment by Tenant to Landlord of the 12-Month Destruction Fee (as
hereinafter defined), the Master Lease will terminate, and Tenant will vacate,
the Demised Premises on the date that Tenant pays to Landlord the 12-Month
Destruction Fee (as hereinafter defined), which shall not

 

87



--------------------------------------------------------------------------------

be later than ninety (90) days after receipt of Notice from Tenant of its
election not to rebuild. The “12-Month Destruction Fee” is an amount equal to
the greater of (a) the insurance proceeds attributable to such damage or
destruction and (b) the cost to repair such damage or destruction as reasonably
estimated by Landlord. Except for such Base Rent adjustment, such termination
shall not otherwise affect any other terms or conditions of this Master Lease
with respect to the remainder of the Demised Premises, all of which shall remain
in full force and effect, subject to all obligations of Tenant which survive
termination of the Master Lease.

12.7 Tenant’s Right to Terminate Upon Total Destruction. In the event of a Total
Destruction in which Tenant does not elect to rebuild as provided herein, upon
payment by Tenant to Landlord of the Destruction Termination Fee (as hereafter
defined) and the earlier of receipt by Landlord of all applicable insurance
proceeds (and Landlord agrees to use all commercially reasonable efforts to
adjust and obtain the same) or ninety (90) days after the date of the Total
Destruction, the Master Lease will terminate as to, and Tenant will vacate, the
Demised Premises. The “Destruction Termination Fee” is an amount equal to Base
Rent attributable to such Demised Premises (as calculated in accordance with the
“SHC Base Rent Adjustment” and as otherwise provided in Schedule 2 attached to
the Side Letter) plus any payments under the Lands’ End Agreements or the Sears
Hometown License Agreement relating to the Nonprofitable Property, in each case
that would be payable for a period (the Calculation Period) of the lesser of
(x) one (1) calendar year or (y) the balance of the Term (excluding renewals)
from the date of termination with respect to such Demised Premises, plus
(ii) all Property Charges attributable to such Demised Premises, including any
Lands’ End Space and Sears Hometown Space, that would be payable during the
Calculation Period, which shall be initially paid at the rate based on the
amount payable during the one (1)-year period immediately preceding the date of
the Tenant Termination Election Notice, subject to final adjustment. When the
actual amount of such Property Charges has been finally determined, Landlord and
Tenant shall promptly adjust such amount and refund or pay any 12-Month
Destruction Fee or Destruction Termination Fee (as applicable). Except for such
Base Rent adjustment, such termination shall not otherwise affect any other
terms or conditions of this Master Lease with respect to the remainder of the
Demised Premises, all of which shall remain in full force and effect, subject to
all obligations of Tenant which survive termination of the Master Lease.

12.8 Condemnation. (a) Tenant and Landlord shall promptly give the other written
notice upon knowledge of the actual or threatened commencement of any
condemnation or eminent domain proceeding or other governmental taking affecting
any Demised Premises (a “Condemnation”), and, to the extent not otherwise
received, shall deliver to the other copies of any and all papers served in
connection with such Condemnation.

(b) Subject to the further provisions hereof, following the occurrence of a
Condemnation, Tenant, regardless of whether sufficient Condemnation awards are
available for restoration, shall, in a reasonably prompt manner, proceed to
Restore the Demised Premises to the extent practicable to be of substantially
the same character and quality as prior to the Condemnation, in compliance with
all applicable material Legal Requirements. Tenant shall not be obligated to
restore or replace Tenant’s Property or any alterations or additions to the
Demised Premises made by Tenant unless, with respect to such alterations or
additions, the same were Required Alterations.

 

88



--------------------------------------------------------------------------------

(c) This Master Lease shall terminate with respect to the affected Demised
Premises upon the Condemnation of all or substantially all of such Demised
Premises, or which renders the unaffected portion of the Demised Premises
Unsuitable for its Intended Use (“Total Condemnation”); provided, that in the
event of a temporary taking (which shall not exceed six (6) consecutive months),
the Master Lease shall continue in full force and effect and Tenant shall
receive the entire award therefor, subject to any Landlord Mortgage. A
Condemnation of substantially all of a Demised Premises shall be deemed to have
occurred if (i) fifty percent (50%) or more of the square footage of such
Demised Premises shall have been subject to a Condemnation, or (ii) there shall
have been a loss of access or egress, parking capacity or any other appurtenance
necessary for the operation of such Demised Premises substantially in the manner
in which it had previously been operated and there is no reasonably equivalent
replacement therefor. In the event of a termination of this Lease pursuant to
this Section 12.8(c), as of the date Tenant vacates the affected Demised
Premises (and surrenders the same) in accordance with this Master Lease, Tenant
shall have no further obligation to pay any Base Rent or Additional Charges in
respect of the affected Demised Premises for the period after such termination
and surrender, and there shall be a Base Rent adjustment with respect to the
remainder of the Demised Premises in accordance with the “SHC Base Rent
Adjustment” and as otherwise provided in Schedule 2 to the Side Letter (as if
the remainder of the Demised Premises was akin to the Tenant’s Space referred to
in item 3 of such Schedule 2 to the Side Letter).

12.9 Condemnation Proceeds Paid to Landlord Mortgagee. Notwithstanding anything
herein to the contrary, if any Landlord Mortgagee is entitled to any
condemnation proceeds, or any portion thereof, under the terms of any Landlord
Mortgage, such proceeds shall be applied, held and/or disbursed in accordance
with the terms of the Landlord Mortgage. If the Landlord Mortgagee elects, or is
required under the related financing document to apply the condemnation proceeds
to the Indebtedness secured by the Landlord Mortgagee, then Tenant shall not be
obligated to repair or restore the Demised Premises and if Tenant does not elect
to restore the Demised Premises with its own funds by Notice to Landlord within
sixty (60) days of such application of proceeds by Landlord Mortgagee, then,
except in the case of a Total Condemnation, Landlord shall elect upon Notice to
Tenant within ninety (90) days of application of such proceeds by Landlord
Mortgagee Indebtedness either to (a) fund the amount of Condemnation proceeds
applied by Landlord Mortgagee within six (6) months of such application, in
which case Tenant shall be obligated to restore the Demised Premises upon
receipt of such proceeds (regardless of the sufficiency thereof for the required
restoration), which may be disbursed by Landlord in accordance with the same or
similar procedures as applied by Landlord Mortgagee, or (b) terminate this
Master Lease as to the Demised Premises effective as of a date ninety (90) days
after the date of such Notice.

(a) If the Demised Premises is the subject of a Condemnation and this Master
Lease does not terminate with respect thereto pursuant to Section 12.9(c), then
Tenant shall not be required to restore, repair, replace or rebuild such Demised
Premises if: the Restoration cannot reasonably be completed prior to the
beginning of the ninth (9th) year immediately preceding the expiration of the
Initial Term (or prior to the beginning of the fourth (4th) year of any Renewal
Term) for any Property, and twenty percent (20%) or more (but less than fifty
percent (50%) of the square footage of such Demised Premises shall have been
subject to a Condemnation.

 

89



--------------------------------------------------------------------------------

(b) With respect to a Condemnation of the Demised Premises that is described in
Section 12.9(a), Tenant shall notify Landlord of its election not to restore
within the next one hundred eighty (180) days after it is notified of the
Condemnation or, if later, after the net Condemnation Proceeds available for
restoration are determined, in which case, this Master Lease shall terminate
with respect to the affected Demised Premises on a date specified in said Notice
not later than the thirtieth (30th) day after such Notice, conditional on
Landlord’s receipt of payment and/or assignment of the proceeds in the next
succeeding sentence. In the event of any termination of this Master Lease,
Tenant shall pay over and/or assign to Landlord all proceeds payable to Tenant
(if any) in connection with such Condemnation, less any portion thereof
previously used by Tenant to secure and make safe the affected Demised Premises
and the Tenant’s Award (as hereinafter defined).

(c) The Base Rent and Additional Charges in respect of any Demised Premises
affected by a Condemnation shall not abate by reason thereof (other than, in the
case of any Additional Charges, if the same shall abate by the terms of any
applicable law or otherwise as a result of such Condemnation), except as a
result of and as of the date of a termination of this Master Lease with respect
to an affected Demised Premises; provided, however, that from and after the date
of such termination the Rent with respect to the remainder of the Demised
Premises shall be adjusted in accordance with the “SHC Base Rent Adjustment” as
specified in and as otherwise provided in Schedule 2 to the Side Letter.

(d) Unless Tenant is required or elects to perform any restoration utilizing the
Award, Landlord shall be entitled to the entire Award in any Condemnation,
subject to Tenant’s Award, and Tenant shall not have any interest in or right to
claim any, interest or award for or measured by the value of this Master Lease
or Tenant’s leasehold estate hereunder, including any unexpired Term (including
any Renewal Terms) hereof. Landlord shall have the exclusive power to collect,
receive and retain any Award proceeds and to make any compromise or settlement
in connection with such Condemnation, subject to Tenant’s Award, further subject
to Landlord’s making available any Award for Tenant’s restoration obligations
hereunder. Nothing herein shall be deemed to assign to Landlord, or preclude
Tenant from seeking and retaining its interest in, a separate award to Tenant
for Tenant’s Property, severable Alterations (subject to the provisions of any
Legal Requirements, Insurance Requirements or Encumbrances), moving expenses,
business dislocation damages or similar claims (provided, that where this Master
Lease is to terminate as a result of such Condemnation, such claim does not
reduce the award that would otherwise be paid over or assigned to Landlord)
(“Tenant’s Award”).

(e) Any surplus which may remain out of proceeds or awards received pursuant to
a Condemnation after payment of such costs of Restoration undertaken by Tenant,
and any Tenant’s Award (if any) shall be paid over to and belong to Landlord.

(f) Landlord shall accept or reject Tenant’s offer within sixty (60) days of
Tenant’s election not to restore the Demised Premises as provided in this
Article XII. All Rent shall be prorated as of and shall be paid or credited as
of the closing.

12.10 Landlord’s Restoration Obligations. Notwithstanding the foregoing and
subject to the terms of any Landlord Mortgage Documents, provided Tenant has not
elected to terminate the Master Lease with respect to an individual Demised
Premises, as provided for in

 

90



--------------------------------------------------------------------------------

this Article XII, from and after the Multi-Tenant Occupancy Date, upon
reasonable notice to Tenant, Landlord shall perform all of Tenant’s restoration
obligations (with the exception of restoration of Tenant’s Alterations (other
than Alterations made pursuant to Legal Requirements or Insurance Requirements)
and Tenant’s Property) to the extent of the “All Risk” Insurance which Landlord
is obligated to carry hereunder, provided that Landlord receives such insurance
proceeds in the case of a casualty, or to the extent of the Award actually
received by Landlord upon condemnation with respect to damage or destruction
which affects both the Demised Premises and any Recapture Space or Additional
Recapture Space.

12.11 Nonprofitable Properties. Notwithstanding any provision contained in this
Master Lease to the contrary, Tenant shall not have any obligation to restore
any casualty damage or condemnation to any Nonprofitable Property, and shall be
entitled to terminate this Master Lease with respect to such Nonprofitable
Property on the earlier of (a) any date otherwise provided in Section 12.6 or
12.7, as the case may be, and (b) any applicable Nonprofitable Property
Termination Date, upon payment of the applicable Nonprofitable Property
Termination Fee.

ARTICLE XIII

DEFAULT

13.1 Events of Default. Any one (1) or more of the following shall constitute an
“Event of Default”:

(a) (i) Tenant shall fail to pay any installment of Base Rent or any installment
of the Installment Expenses when due and such failure is not cured by Tenant
within ten (10) days after Tenant’s failure to pay such installment of Base Rent
or Installment Expenses when due;

(ii) Tenant shall fail to pay any other amount payable hereunder when due and
such failure is not cured by Tenant within thirty (30) days after Notice from
Landlord of Tenant’s failure to pay such amount when due.

(b) a default shall occur under any Lease Guaranty where the default is not
cured within any applicable cure period set forth therein or, if no cure periods
are provided, within thirty (30) days after Notice from Landlord;

(c) Tenant or Lease Guarantor shall:

(i) admit in writing its inability to pay its debts generally as they become
due;

(ii) file a petition in bankruptcy or a petition to take advantage of any
insolvency act;

(iii) make an assignment for the benefit of its creditors;

(iv) consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property; or

(v) file a petition or answer seeking reorganization or arrangement under the
United States bankruptcy laws or any other applicable law or statute of the
United States of America or any state thereof;

 

91



--------------------------------------------------------------------------------

(d) Tenant or Lease Guarantor shall be adjudicated as bankrupt or a court of
competent jurisdiction shall enter an order or decree appointing, without the
consent of Tenant or any Lease Guarantor, a receiver of Tenant or any Lease
Guarantor or of the whole or substantially all of the Tenant’s or Tenant’s
Parent’s property, or approving a petition filed against Tenant or any Lease
Guarantor seeking reorganization or arrangement of Tenant or any Lease Guarantor
under the United States bankruptcy laws or any other applicable law or statute
of the United States of America or any state thereof, and such judgment, order
or decree shall not be vacated or set aside or stayed within ninety (90) days
from the date of the entry thereof;

(e) Tenant or Tenant’s Parent shall be liquidated or dissolved;

(f) the estate or interest of Tenant in the Demised Premises or any part thereof
shall be levied upon or attached in any proceeding relating to more than (i) two
hundred fifty thousand dollars ($250,000) with respect to any one Demised
Premises or (ii) Two Million Dollars ($2,000,000) with respect to more than one
Demised Premises, and the same shall not be vacated, discharged or stayed
pending appeal (or bonded or otherwise similarly secured payment) within the
earlier of ninety (90) days after commencement thereof or thirty (30) days after
receipt by Tenant of notice thereof from Landlord or any earlier period provided
by law for obtaining any stay pending appeal or to prevent foreclosure or sale
(“Stay Period”); provided, however, that such notice shall be in lieu of and not
in addition to any notice required under applicable law;

(g) Tenant ceases the continuous operations of any Store in violation of the
Operating Covenant, and Tenant fails to resume operations within thirty-five
(35) days after Notice from Landlord; provided, however, if Landlord believes
that Tenant has violated the Operating Covenant, it shall offer to meet and
confer with Tenant in good faith for a period of fifteen (15) days prior to
sending any Notice of such violation or any breach or default to Tenant;
provided, further, however, Landlord shall not be required to meet and confer
and Tenant shall not have any cure right with respect to any failure to conduct
any business operations in 100% of any Demised Premises in violation of the
Operating Covenant.

(h) any of the material representations or warranties made by Tenant hereunder
or by Lease Guarantor in a Guaranty prove to be untrue when made in any material
respect, and (i) if such misrepresentation is capable of being cured, it shall
not have been cured within thirty (30) days after Notice from Landlord, unless
Tenant shall be diligently pursuing such cure and such cure is completed within
an additional sixty (60) days thereafter, or (ii) if such misrepresentation is
not capable of being cured but the damages or detriment to Landlord (including
all reasonable attorneys’ fees) can reasonably be ascertained and ascribed a
monetary value, Tenant fails to pay the amount thereof (as reasonably estimated
by Landlord) to Landlord prior to the expiration of such additional sixty
(60)-day period;

(i) except as expressly permitted hereunder, there shall occur any Transfer of
the Master Lease or any interest therein or any Demised Premises which is not
entirely revoked

 

92



--------------------------------------------------------------------------------

and rescinded within the earlier of (a) fifteen (15) days after such Transfer or
(b) Tenant’s becoming aware thereof; provided, however, that if such Transfer
involves an impermissible Sublease of space due solely to Tenant’s good faith
error in computing the rental value thereof which results in such Sublease
exceeding the ten percent (10%) rental value limitation as provided in
Section 9.2, which exceeds the aggregate limitation of ten percent (10%) of
rental value, Tenant shall have an additional period not to exceed ninety
(90) days in which to reduce the amount of space in such Sublease to a
permissible level or to terminate such Sublease;

(j) Tenant or Lease Guarantor, by its acts or omissions, causes or suffers the
occurrence of a default under any provision (to the extent Tenant has knowledge
of such provision and Tenant’s or Lease Guarantor’s obligations with respect
thereto), of any Landlord Mortgage or Landlord Mortgage Documents by which
Tenant is bound in accordance with Article XIV or Tenant has agreed under the
terms of this Master Lease to be bound, which default is not cured within the
applicable time period, if the effect of such default is to cause, or to permit
the holder or holders of that Landlord Mortgage or Indebtedness secured by that
Landlord Mortgage (or a trustee or agent on behalf of such holder or holders) to
cause, that Landlord Mortgage (or the Indebtedness secured thereby) to become or
be declared due and payable (or redeemable) prior to its stated maturity;

(k) if Tenant shall fail to observe or perform any other nonmonetary term,
covenant or condition of this Master Lease (so long as such failure is not
caused directly by the gross negligence or willful misconduct of Landlord, or
the acts or omissions of Landlord’s tenants in the Recapture Space or any
Additional Recapture Space or under any Leases first arising from and after the
date of this Master Lease) and such failure is not cured by Tenant within thirty
(30) days after notice thereof from Landlord, unless such failure cannot with
diligence be cured within a period of thirty (30) days, in which case such
failure shall not be deemed to be an Event of Default if Tenant proceeds
promptly and diligently to cure the failure and continues to act with diligence
to complete the curing thereof within a commercially reasonable period of time
not to exceed an aggregate of one hundred twenty (120) days (which shall be
further extended for up to an additional sixty (60) days for good cause shown)
after such notice from Landlord, subject to further extension by reason of
Unavoidable Delays, so long as Tenant continues to act with diligence and
dispatch; provided, however, that such notice shall be in lieu of and not in
addition to any notice required under applicable law; provided, further,
however, that in no event shall the original thirty (30)-day period be further
extended beyond any period (i) as shall be necessary to prevent imminent loss or
damage (including the foreclosure of any lien) to any affected Demised Premises
or (ii) which would constitute an event of default under any Landlord Mortgage
which would entitle the holder to exercise any remedies thereunder;

(l) if Tenant or Lease Guarantor shall fail to pay, bond, escrow or otherwise
similarly secure payment of one or more final judgments aggregating in excess of
five million dollars ($5,000,000) with respect to Tenant or Lease Guarantor
within the applicable Stay Period, unless the same does not attach to or
otherwise adversely affect the Demised Premises or this Master Lease; and

(m) if Tenant shall fail to maintain any insurance required by the Lease and the
same is not cured within the earlier of (a) ten (10) days after Notice from
Landlord or (b) the date

 

93



--------------------------------------------------------------------------------

which is fifteen (15) days prior to the earliest date for cancellation of any
insurance for nonpayment or nonrenewal; provided, however, that if such failure
is the result of Tenant not obtaining the required insurance immediately
following the downgrading of such insurance below the levels required herein,
such failure shall not constitute an Event of Default unless such failure shall
continue for the earlier of ten (10) days after (a) Tenant’s learning thereof or
(b) Notice from Landlord.

13.2 Certain Remedies. (a) If an Event of Default shall have occurred and be
continuing, Landlord may (i) after the expiration ten (10) days after any Event
of Default Notice (as hereinafter defined), terminate this Master Lease by
giving Tenant no less than ten (10) days’ Notice of such termination and the
Term shall terminate and all rights of Tenant under this Master Lease shall
cease, (ii) seek damages as provided in Section 13.3 and/or (iii) exercise any
other right or remedy at law or in equity available to Landlord as a result of
any Event of Default. Tenant shall pay as Additional Charges all costs and
expenses incurred by or on behalf of Landlord, including reasonable attorneys’
fees and expenses, and court costs, as a result of any Event of Default
hereunder. If an Event of Default shall have occurred and be continuing, whether
or not this Master Lease has been terminated pursuant to the first sentence of
this Section 13.2, Tenant shall, to the extent permitted by law, if required by
Landlord to do so, immediately surrender to Landlord possession of all or any
portion of the Demised Premises as to which Landlord has so demanded and quit
the same and Landlord may, to the extent permitted by law, enter upon and
repossess such Demised Premises by reasonable force, summary proceedings,
ejectment or otherwise, and, to the extent permitted by law, may remove Tenant
and all other Persons and any of Tenant’s Property from such Demised Premises
(including all Alterations), but in no event shall Tenant be obligated to remove
any Alterations that are owned or are deemed to be owned by Landlord under this
Master Lease.

(b) Landlord shall not be entitled to terminate this Master Lease by reason of
an Event of Default (but Landlord may exercise all other rights and remedies),
unless and until Landlord has, following the occurrence of such Event of
Default, delivered a Notice (“Event of Default Notice”) to Tenant stating the
Event of Default, and containing the following caption (in bold 16 point type):

“THIS IS AN EVENT OF DEFAULT NOTICE. FAILURE TO TAKE IMMEDIATE ACTION AND TO
CURE THE EVENT(S) OF DEFAULT AS SPECIFIED BELOW WITHIN TEN (10) DAYS OF RECEIPT
OF THIS NOTICE MAY LEAD TO LANDLORD’S TERMINATION OF THE MASTER LEASE AND/OR THE
EXERCISE OF OTHER REMEDIES THEREUNDER.”

13.3 Damages. None of (i) the termination of this Master Lease, (ii) the
repossession of the Demised Premises, (iii) the failure of Landlord to relet the
Demised Premises or any portion thereof, (iv) the reletting of all or any
portion of the Demised Premises, or (v) the inability of Landlord to collect or
receive any rentals due upon any such reletting, shall relieve Tenant of its
liabilities and obligations hereunder, all of which shall survive any such
termination, repossession or reletting. Landlord and Tenant agree that Landlord
shall have no obligation to mitigate

 

94



--------------------------------------------------------------------------------

Landlord’s damages under this Master Lease except if, and to the extent,
required under applicable law. If any such termination of this Master Lease
occurs (whether or not Landlord terminates Tenant’s right to possession of the
Demised Premises), Tenant shall forthwith pay to Landlord all Rent due and
payable under this Master Lease, to and including the date of such termination.
Thereafter Tenant shall forthwith pay to Landlord, at Landlord’s option, as and
for liquidated and agreed upon current damages for the occurrence of an Event of
Default, either:

(a) the sum of:

(i) the worth at the time of award of the unpaid Base Rent which had been earned
at the time of termination to the extent not previously paid by Tenant under
this Section 13.3; plus

(ii) the worth at the time of award of the amount of unpaid Base Rent which
would have been earned after termination until the time of award; plus

(iii) the worth at the time of award of the amount of the unpaid Base Rent for
the balance of the Term after the time of award; plus

(iv) any other amount necessary to compensate Landlord for the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Master Lease or which in the ordinary course of business might result therefrom,
including all unpaid Additional Charges at the time of Termination and all
Additional Charges which might have accrued for the balance of the Term, and all
reasonable costs and expenses of reletting the Demised Premises, including, but
not limited to, all brokerage, advertising, repairs and other similar expenses
reasonably necessary to secure new tenants for the Demised Premises.

As used in the foregoing clauses (i), (ii) and (iii), the “worth at the time of
award” shall be computed by allowing interest at the Overdue Rate from the date
when due to the date paid. As used in Section 13.3(a)(iii), the “worth at the
time of award” shall be computed by discounting such amount at the discount rate
of the Federal Reserve Bank of New York at the time of award plus one percent
(1%); or

(b) regardless of whether Landlord chooses to terminate Tenant’s right to
possession of the Demised Premises (whether or not Landlord terminates the
Master Lease), each installment of said Rent and other sums payable by Tenant to
Landlord under this Master Lease as the same becomes due and payable, together
with interest at the Overdue Rate from the date when due until paid, and
Landlord may enforce, by action or otherwise, any other term or covenant of this
Master Lease (and Landlord may at any time thereafter terminate Tenant’s right
to possession of the Demised Premises and seek damages under subparagraph
(a) hereof, to the extent not already paid for by Tenant under this subparagraph
(b).

13.4 Receiver. Upon the occurrence and continuance of an Event of Default, and
upon commencement of proceedings to enforce the rights of Landlord hereunder,
but subject to any limitations of applicable law, Landlord shall be entitled, as
a matter of right, to the appointment of

 

95



--------------------------------------------------------------------------------

a receiver or receivers acceptable to Landlord of the Demised Premises and of
the revenues, earnings, income, products and profits thereof, pending the
outcome of such proceedings, with such powers as the court making such
appointment shall confer.

13.5 Waiver. If Landlord initiates judicial proceedings or if this Master Lease
is terminated by Landlord pursuant to this Article XIII, Tenant waives, to the
extent permitted by applicable law, (i) any right of redemption, re-entry or
repossession; and (ii) the benefit of any laws now or hereafter in force
exempting property from liability for rent or for debt.

13.6 Application of Funds. Any payments received by Landlord under any of the
provisions of this Master Lease during the existence or continuance of any Event
of Default which are made to Landlord rather than Tenant due to the existence of
an Event of Default shall be applied to Tenant’s obligations in the order which
Landlord may reasonably determine or as may be prescribed by the laws of the
State in which the Property is located.

13.7 Landlord’s Right to Cure Tenant’s Default. If an Event of Default shall
have occurred and be continuing, in addition to and not in limitation of any and
all other rights and remedies, Landlord, without waiving or releasing any
obligation or Event of Default, may (but shall be under no obligation to) at any
time thereafter make such payment or perform such act for the account and at the
expense of Tenant, and may, to the extent permitted by law, enter upon the
applicable Demised Premises or any portion thereof for such purpose and take all
such action thereon as, in Landlord’s opinion, may be necessary or appropriate
therefor including, without limitation, to the fullest extent permitted by law,
repossessing the Demised Premises and ejecting any Person or property thereon;
provided, however, that no such entry or action by Landlord shall constitute an
actual or constructive eviction or repossession, without Landlord’s express
intention to do so as expressed in writing. No such entry shall be deemed an
eviction of Tenant. All reasonable sums so paid by Landlord and all costs and
expenses (including attorneys’ fees and expenses, in each a case, to the extent
permitted by law) so incurred, together with interest thereon (to the maximum
extent permitted by law) at the Overdue Rate from the date on which such sums or
expenses are paid or incurred by Landlord, shall be paid by Tenant to Landlord
on demand. The obligations of Tenant and rights of Landlord contained in this
Article XIII shall survive the expiration or earlier termination of this Master
Lease.

13.8 Default by Entities Comprising Tenant. For the avoidance of doubt, each and
every Event of Default of “Tenant” under this Article XIII shall mean and
include the same act, omission, failure, refusal, breach or default by either or
both of Kmart Tenant or Sears Tenant.

ARTICLE XIV

LANDLORD’S FINANCING

14.1 Landlord’s Financing. Without the consent of Tenant, Landlord may from time
to time, directly or indirectly, create or otherwise cause to exist any Landlord
Mortgage upon the Demised Premises or any portion thereof or interest therein.
This Master Lease is and at all times shall automatically and without further
action be subject and subordinate to the lien of any Landlord Mortgage which may
now or hereafter affect the Demised Premises or any portion thereof or interest
therein and to all renewals, modifications, consolidations, replacements,
restatements and extensions thereof or any parts or portions thereof, subject to
receipt of the

 

96



--------------------------------------------------------------------------------

SNDA (hereinafter defined). The holder of each Landlord Mortgage shall execute
and deliver to Tenant a nondisturbance and attornment agreement substantially in
the form attached hereto as Exhibit C (“SNDA”) or in the customary form then
used by Landlord Mortgagee which is substantially similar thereto in all
material respects, which shall also be executed by Tenant as well as Landlord,
which will bind Landlord and Tenant, and such holder of such Landlord Mortgage
and its successors and assigns as well as any person who acquires any portion of
the Demised Premises in a foreclosure or similar proceeding or in a transfer in
lieu of any such foreclosure or a successor owner of the Demised Premises (each,
a “Foreclosure Purchaser”). The SNDA shall provide that in the event of any
foreclosure under the Landlord Mortgage, the holder of such Landlord Mortgage,
and any Foreclosure Purchaser, shall not disturb either Tenant’s leasehold
interest or possession of the Demised Premises in accordance with the terms
hereof, nor any of Tenant’s rights, privileges and options, and shall give
effect to this Master Lease as if such Landlord Mortgagee or Foreclosure
Purchaser were the landlord under this Master Lease (so long as there is not
then outstanding and continuing an Event of Default under this Master Lease, it
being understood that if an Event of Default has occurred and is continuing at
such time such parties shall be subject to the terms and provisions of this
Master Lease concerning the exercise of rights and remedies upon such Event of
Default). If, in connection with obtaining any Landlord Mortgage for the Demised
Premises or any portion thereof or interest therein, a Landlord Mortgagee or
prospective Landlord Mortgagee shall request (A) reasonable cooperation from
Tenant, and/or (B) reasonable amendments or modifications to this Master Lease
as a condition thereto, Tenant hereby agrees to reasonably cooperate in
connection therewith, and to execute and deliver such amendments or
modifications so long as any such amendments or modifications do not in any
material respect (i) increase Tenant’s monetary obligations under this Master
Lease; (ii) increase Tenant’s nonmonetary obligations under this Master Lease;
or (iii) diminish Tenant’s rights or remedies under this Master Lease, including
without limitation limiting or shortening any time periods for the payment or
performance of any Tenant obligations or any notice and cure periods for any
default of Tenant or limiting in any manner the right of Tenant to operate the
Stores in the ordinary course of its business (collectively, “Tenant
Detriments”).

14.2 Attornment. As provided in the SNDA attached hereto (and any other SNDA
shall so provide), if Landlord’s interest in the Demised Premises or any portion
thereof or interest therein is sold, conveyed or terminated upon the exercise of
any remedy provided for in any Landlord Mortgage Documents (or in lieu of such
exercise), or otherwise by operation of law: (a) at the request and option of
the new owner or superior lessor, or other Foreclosure Purchaser, as the case
may be (“Successor Landlord”), which request and option shall be exercised
within thirty (30) days following such transfer of Landlord’s interest, Tenant
shall attorn to and recognize the Successor Landlord as Tenant’s “landlord”
under this Master Lease or enter into a new lease substantially in the form of
this Master Lease with the Successor Landlord, and Successor Landlord and Tenant
shall take such actions to confirm the foregoing within ten (10) days after
request of the Successor Landlord, all on the terms and conditions set forth in
the SNDA; and (b) the Successor Landlord shall not be liable for the acts of the
prior Landlord, except as set forth in the SNDA; provided, however, until and
unless Successor Landlord has made such request, Tenant shall continue to have
all rights of possession of the Demised Premises as provided under this Master
Lease.

 

97



--------------------------------------------------------------------------------

14.3 Compliance with Landlord Mortgage Documents. (a) Tenant acknowledges that
any Landlord Mortgage Documents executed by Landlord or any Affiliate of
Landlord may impose certain obligations on the Landlord and its Affiliates to
comply with or cause the operator and/or lessee of the Demised Premises to
comply with all representations, covenants and warranties contained therein
relating to such Demised Premises and the operator and/or lessee of such Demised
Premises, including, covenants relating to (i) the maintenance and repair of
such Demised Premises; (ii) maintenance and submission of financial records and
accounts of the operation of such Demised Premises and related financial and
other information regarding the operator and/or lessee of such Demised Premises
and such Demised Premises itself; (iii) the procurement of insurance policies
with respect to such Demised Premises; and (iv) without limiting the foregoing,
compliance with all applicable Legal Requirements relating to such Demised
Premises and the operation of the business thereof. For so long as any Landlord
Mortgages encumber the Demised Premises or any portion thereof or interest
therein, Tenant covenants and agrees, at its sole cost and expense and for the
express benefit of Landlord, to operate the applicable Store(s) and Demised
Premises in strict compliance with the terms and conditions of the Landlord
Mortgage Documents and to timely perform all of the obligations of Landlord
relating to the operation of the Stores and the Demised Premises, or to the
extent that any of such duties and obligations may not properly be performed by
Tenant, Tenant shall cooperate with and assist Landlord in the performance
thereof; provided, however, that notwithstanding the foregoing, this
Section 14.3(a) shall not be deemed to, and shall not, impose on Tenant, any
Tenant Detriments. If any new Landlord Mortgage Documents to be executed by
Landlord or any Affiliate of Landlord would impose on Tenant any obligations
permissible under this Section 14.3(a), Landlord shall provide copies of the
same to Tenant for informational purposes (but not for Tenant’s approval) prior
to the execution and delivery thereof by Landlord or any Affiliate of Landlord,
as identified in Schedule 14.4. For the avoidance of doubt nothing in this
Section 14.3(a) shall require Tenant, Tenant’s Parent or any of their Affiliates
to satisfy any financial performance, operating performance or similar test that
may be contemplated by any Landlord Mortgage Documents as a condition or
covenant relative to the Landlord and its Affiliates.

(b) Without limiting or expanding Tenant’s obligations pursuant to any other
provisions of this Master Lease, during the Term of this Master Lease, Tenant
acknowledges and agrees that, except as expressly provided elsewhere in this
Master Lease, or as Landlord may otherwise elect in writing, it shall undertake
at its own cost and expense the performance of any and all repairs,
replacements, improvements, maintenance items and all other requirements
relating to the condition of the Demised Premises and Common Areas (to the
extent that Tenant is then obligated by or for use or occupancy under the terms
of this Master Lease) that are required by any Landlord Mortgage Documents or by
any Landlord Mortgagee; provided, however, that this Section 14.3(b) shall not
in any material respect (i) increase Tenant’s monetary obligations under this
Master Lease; (ii) increase Tenant’s nonmonetary obligations under this Master
Lease; or (iii) diminish Tenant’s rights or remedies under this Master Lease,
including without limitation, limiting or shortening any time periods for the
payment or performance of any Tenant obligations or shortening any notice and
cure periods for any default of Tenant

14.4 Landlord Mortgagee Generally. Landlord Mortgagee shall be an express and
intended third party beneficiary of the provisions contained in this Article XIV
and of any other

 

98



--------------------------------------------------------------------------------

provision in this Lease expressly requiring the approval or consent of Landlord
Mortgagee and shall have the right to enforce such provisions against Tenant.
Tenant shall have the right to rely conclusively upon any written communication
from any Landlord Mortgagee’s “Trustee”, “Servicer” or “Special Servicer” as the
duly authorized statement or communication by Landlord Mortgagee. Tenant
acknowledges that it has received on or prior to the date hereof all of the
Landlord Mortgage Documents listed on Schedule 14.4 attached hereto. Unless
otherwise expressly provided in the Landlord Mortgage Documents, any consent or
approval of Landlord Mortgagee required under this Lease may be granted or
withheld in Landlord Mortgagee’s sole discretion.

14.5 Limitation of Successor Landlord Liability. Notwithstanding anything herein
to the contrary, in the event a Successor Landlord shall acquire title to the
Demised Premises (which, for purposes of this Section 14.5, shall include
Landlord at any time after Landlord Mortgagee (or its nominee or designee) shall
have acquired direct or indirect control of the voting interests in any
Landlord), Successor Landlord shall have no obligation, nor incur any liability,
beyond Successor Landlord’s then-interest, if any, in the Demised Premises, and
Tenant shall look exclusively to such interest, if any, of Successor Landlord in
the Demised Premises for the payment and discharge of any obligations imposed
upon Successor Landlord under this Lease. Tenant agrees that, with respect to
any monetary judgment which may be obtained or secured by Tenant against
Successor Landlord, Tenant shall look solely to the estate or interest owned by
Successor Landlord in the Demised Premises (including, without limitation, the
rent, issues and profits therefrom), and Tenant will not collect or attempt to
collect any such judgment against any Successor Landlord personally or any
shareholder, member, partner, director or officer thereof, out of any other
assets of Successor Landlord or any shareholder, member, partner, director or
officer thereof.

14.6 Lease Modifications. Tenant agrees that no amendment, modification, waiver,
termination, tender, surrender or cancellation of this Lease shall be effective
as against any Landlord Mortgagee or Successor Landlord unless the same shall
have been consented to by Landlord Mortgagee or Successor Landlord in writing,
unless otherwise provided in the Landlord Mortgage Documents.

14.7 Notice of Default to Landlord Mortgagee. In the event of any act or
omission by Landlord which would give Tenant the right (if any), either
immediately or after notice or the lapse of a period of time, or both, to
terminate this Lease, or to claim a partial or total eviction, Tenant will not
exercise any such right (A) until it has given written notice of such act or
omission to Landlord Mortgagee, and (B) until a reasonable period of time (in
any event not less than ninety (90) days) for remedying such act or omission
shall have elapsed following both the giving of such notice and following the
time when Landlord Mortgagee shall have become entitled under the Landlord
Mortgage Documents to remedy the same; provided that Landlord Mortgagee, with
reasonable diligence (i) shall have pursued such remedies as are available to it
under Landlord Mortgage Documents so as to be able to remedy the act or
omission, and (ii) thereafter shall have commenced and continued to remedy such
act or omission or cause the same to be remedied.

14.8 Delivery of Notices to Landlord Mortgagee. Subsequent to the receipt by
Tenant of Notice from Landlord as to the identity and address of Landlord
Mortgagee, no Notice

 

99



--------------------------------------------------------------------------------

from Tenant to Landlord or Notice from Landlord to Tenant shall be effective
unless and until a duplicate original of such Notice is given to Landlord
Mortgagee in accordance with Article XIX. The curing of any of Landlord’s
defaults by Landlord Mortgagee shall be treated as performance by Landlord.

14.9 Right of Landlord Mortgagee to Enforce Lease. Tenant agrees that, to the
extent permitted by Landlord under the Landlord Mortgage Documents, Landlord
Mortgagee may exercise the self-help remedies of Landlord hereunder.

14.10 Exercise of Landlord’s Discretion. In any instance hereunder in which
Landlord must be reasonable in making a request or granting or withholding an
approval or consent, Tenant acknowledges and agrees that Landlord may take into
account the reasonable objections of Landlord Mortgagee, to the extent Landlord
is required to do so under the Landlord Mortgage Documents.

14.11 Cure of Landlord Defaults. Subject to the provisions of the SNDA, no
Landlord default under this Lease shall be deemed to exist so long as any
Landlord Mortgagee in good faith, (i) shall have commenced promptly to cure the
default in question and prosecutes the same to completion with reasonable
diligence and continuity, or (ii) if possession of the Demised Premises is
required to cure the default in question, such Landlord Mortgagee (x) shall have
entered into possession of the Demised Premises with the permission of Tenant
for such purpose or (y) shall have notified Tenant of its intention to institute
enforcement proceedings in respect of Landlord Mortgage Documents to obtain
possession of Landlord’s interest directly or through a receiver and thereafter
prosecutes such proceedings with reasonable diligence and continuity. In any
event all rights or obligations of Tenant or Landlord with respect to any actual
or potential Terminated Space shall remain in full force and effect.

14.12 Indemnification. (a) Notwithstanding the existence of any insurance
required to be provided hereunder (but not in duplication thereof), and without
regard to the policy limits of any such insurance, and in addition to and not in
limitation of any other indemnity provided in this Master Lease, and further
notwithstanding any provision of the Purchase Agreement to the contrary, subject
to the provisions of Section 14.12(b), Tenant will protect, indemnify, save
harmless and defend Landlord and Landlord Mortgagee and all Indemnified Parties
from and against all liabilities, obligations, claims, damages, penalties,
causes of action, costs, fees and expenses (including reasonable attorneys’ fees
and court costs, including the same incurred in the enforcement of such
indemnity), to the maximum extent permitted by law, imposed upon or incurred by
or asserted against such Indemnified Party by reason of: (i) any accident,
injury to or death of persons or loss of or damage to property occurring on or
about the Demised Premises, or any adjoining property under the exclusive
control of Tenant, including any claims made by any Tenant Related User,
expressly excluding any accident, injury, death or damage (as the case may be)
occurring after the Actual Recapture Date with respect to any Recapture Space,
or during or after Landlord’s completion of the Recapture Separation Work, or
after the Additional Recapture Space Termination Date or after the recapture
work with respect thereto except to the extent caused by negligence of Tenant or
any Tenant Related User after the completion of Landlord’s Recapture Separation
Work or other recapture and separation work, (ii) any use, misuse, nonuse,
condition, maintenance, repair or Alteration by Tenant or anyone claiming by,
through or under Tenant, including agents, contractors, invitees or visitors of
the applicable Demised Premises or in

 

100



--------------------------------------------------------------------------------

connection with any Tenant’s Property, (iii) any failure on the part of Tenant
or anyone claiming by, through or under Tenant to perform or comply with any of
the terms of this Master Lease, (iv) any failure by Tenant to perform its
obligations under the Lands’ End Agreements, the Sears Hometown License
Agreement or any Sublease and any claims made thereunder, with respect to
Tenant’s such failure to perform, (v) any contest by Tenant of any Legal
Requirement or Insurance Requirement, regardless of whether the same is
conducted in accordance with the terms hereof, (vi) any Retail Operations
Claims, (vii) any Known Environmental Problems, (viii) without limitation of
clause (i) above, any accident, injury, death or damage (as the case may be)
occurring prior to the Commencement Date on or about any portion of the Property
or (ix) without limitation of clause (i) above, any accident, injury, death or
damage to any person occurring on or subsequent to the Commencement Date arising
from any acts or omissions of Tenant or any Tenant’s Related Users. Any amounts
which become payable by Tenant under this Section 14.12 shall bear interest (to
the extent permitted by law) at the Overdue Rate from ten (10) business days
following the date of demand to the date of payment. Tenant, at its expense,
shall contest, resist and defend any such claim, action or proceeding asserted
or instituted against any Indemnified Party (“Claim”). Nothing herein shall be
construed as indemnifying an Indemnified Party against its own grossly negligent
acts, or willful misconduct. If at any time an Indemnified Party shall have
received written notice of or shall otherwise be aware of any Claim which is
subject to indemnity under this Section 14.12, such Indemnified Party shall give
reasonably prompt written notice of such Claim to Tenant; provided, that
(i) such Indemnified Party shall have no liability for an inadvertent failure to
give notice to Tenant of any Claim and (ii) the inadvertent failure of such
Indemnified Party to give such a notice to Tenant shall not limit the rights of
such Indemnified Party or the obligations of Tenant with respect to such Claim,
provided that Tenant shall have no obligation to indemnify or defend any Claim
until it receives actual notice thereof (from any source). Tenant shall have the
right to control the defense or settlement of any Claim, provided, that (A) if
the compromise or settlement of any such Claim shall not result in the complete
release of such Indemnified Party from the claim so compromised or settled, the
compromise or settlement shall require the prior written approval of such
Indemnified Party and (B) no such compromise or settlement shall include any
admission of wrongdoing on the part of such Indemnified Party, provided,
further, that an Indemnified Party shall have the right to approve counsel
engaged to defend such Claim by Tenant and, at its election and sole cost and
expense, shall have the right, but not the obligation, to participate fully in
the defense of any Claim with counsel of its choice. Without limiting the
foregoing and notwithstanding any provision to the contrary in this Master
Lease, no Indemnified Party shall voluntarily agree to accept or incur liability
for any Claim, or waive, toll or extend any applicable limitations period with
respect to any Claim. Tenant’s liability under this Section 14.12 shall survive
the expiration or earlier termination of this Lease.

(b) The following shall be expressly included in the foregoing indemnity by
Tenant:

(i) “Retail Operations Claims,” which means any and all claims from or by all
customers, licensees, invitees, employees and others for personal injury,
property damage, product or service warranty, service, merchandise, products
liability, and employment, consumer credit and vendor claims, and all claims and
liabilities under applicable Legal Requirements, arising out of or relating to
the retail business operations or other activities conducted on or

 

101



--------------------------------------------------------------------------------

about the Demised Premises by Tenant, Tenant’s Parent or any Affiliate of their
Affiliates prior to the Commencement Date or at any time during the term of this
Master Lease with respect to the Demised Premises, including without limitation
claims from or by all customers, licensees, invitees, employees, Governmental
Authorities or any other Person for, among other things, non-compliance with
applicable law, personal injury, property damage, product or service warranty,
service, merchandise, products liability, tax, employment (including any
pension-related claims), consumer credit and vendor claims. For the avoidance of
doubt, Retail Operations Claims shall include liabilities arising under tort
claims by third parties as a result of violations of applicable Law, in each
case, arising from the physical condition or use of the Demised Premises, but
shall not include other (a) claims by Landlord, its Affiliates and their
successors and assigns, relating directly and solely to the physical condition
of the Demised Premises, other than Known Environmental Problems as provided in
the Purchase Agreement and in this Master Lease and such other matters as
provided hereunder, and (b) claims arising after the recapture by Landlord or
its Affiliates of all or any portion of the Demised Premises or termination of
this Master Lease with respect to all or any of the Demised Premises, except to
the extent provided in this Master Lease.

(ii) “Known Environmental Problems,” which means (i) any violation of
Environmental Laws or (ii) the use, spilling, leaking, emitting, injecting,
escaping, abandoning, dumping, presence, storage, release, threatened release,
discharge, migration of or exposure to Hazardous Substances on, in, under, from
or around any Land or Improvements in violation of Environmental Laws or in
excess of an applicable standard that would require investigation, remediation
or other corrective action pursuant to Environmental Law, in each case
regardless of when such Hazardous Substances were first introduced in, on or
about such Land, Improvements or Intangibles (each as defined in the Purchase
Agreement) which (x) exists as of the Commencement Date, and/or (y) is caused by
Tenant or any of Tenant’s Related Users, and in any case of (x) or (y) becomes
known or disclosed (or is of public record) at any time during the Term or after
the expiration or termination of this Master Lease. Notwithstanding any
provision to the contrary in this Master Lease, Tenant’s liability for any
violation of Environmental Laws shall be limited to Known Environmental Problems
(including as set forth on Schedule 20.3 to the Side Letter).

(c) To the extent not prohibited by Law, Tenant hereby expressly releases
Landlord, and Landlord Mortgagee and all Indemnified Parties from, and waives
all claims for, damage or injury to person, theft, loss of use of or damage to
property and loss of business sustained by Tenant and resulting from the Demised
Premises, including any Leased Improvements, Fixtures and Tenant’s Property or
any part thereof or any equipment therein or appurtenances thereto becoming in
disrepair, or resulting from any damage, accident or event in or about the
Demised Premises, from the foregoing release all acts or omissions of gross
negligence or willful misconduct on the part of Landlord, Landlord Mortgagee or
any Indemnified Parties. Without limiting the generality of the foregoing, this
Section 14.12(c) shall apply particularly, but not exclusively, to: flooding,
damage caused by Building equipment and apparatuses, water, snow, frost, steam,
excessive heat or cold, broken glass, sewage, gas, odors, excessive noise or
vibration, death, loss, conversion, theft, robbery, or the bursting or leaking
of pipes, plumbing fixtures or sprinkler devices.

 

102



--------------------------------------------------------------------------------

ARTICLE XV

TENANT FINANCING

15.1 No Leasehold Mortgages. Under no circumstance may Tenant mortgage or
otherwise encumber Tenant’s interest and estate in and to the Demised Premises
as a whole (the “Leasehold Estate”) or in part under one or more mortgages,
deeds of trust or other instruments, except upon the prior written consent of
Landlord Mortgagee, which may be withheld, conditioned or delayed in Landlord
Mortgagee’s sole discretion.

15.2 Rights of Lenders to Obtain Collateral. (a) Landlord agrees to use
commercially reasonable efforts to accommodate reasonable requests by Tenant and
Tenant’s Affiliates relating to the financing arrangements of Tenant and its
Affiliates, with respect to the rights of secured creditors to access the
Demised Premises to take possession and dispose of assets of Tenant or its
Affiliates pledged to such secured creditors.

(b) So long as the Lands’ End Agreements are in effect, Landlord agrees (with
respect to the applicable Lands’ End Space), at no cost or expense to Landlord
and without abrogating or limiting any other rights of Landlord under the Master
Lease, to accommodate commercially reasonable requests of Lands’ End and its
Affiliates relating to the financing arrangements of Lands’ End and its
Affiliates with respect to the rights of secured creditors to access the
applicable Lands’ End Space to take possession and dispense of assets of Lands’
End and its Affiliates pledged to such secured creditors.

ARTICLE XVI

NO MERGER

16.1 No Merger. There shall be no merger of this Master Lease or of the
leasehold estate created hereby by reason of the fact that the same Person may
acquire, own or hold, directly or indirectly, (i) this Master Lease or the
leasehold estate created hereby or any interest in this Master Lease or such
leasehold estate and (ii) the fee estate in the Demised Premises.

ARTICLE XVII

CONVEYANCE BY LANDLORD

17.1 Conveyance by Landlord. Without limiting any provisions herein with respect
to any Successor Landlord, if Landlord or any successor owner of the Demised
Premises shall convey the Demised Premises as an entirety, other than as
security for a debt, and the grantee or transferee expressly assumes all
obligations of Landlord arising after the date of the conveyance, Landlord or
such successor owner, as the case may be, shall thereupon be released absolutely
and unconditionally from all future liabilities and obligations of Landlord
under this Master Lease arising or accruing from and after the date of such
conveyance or other transfer and all such future liabilities and obligations
shall thereupon be binding upon the new owner.

 

103



--------------------------------------------------------------------------------

ARTICLE XVIII

QUIET ENJOYMENT

18.1 Quiet Enjoyment. So long as Tenant shall pay the Rent as the same becomes
due and shall comply with all of the other terms of this Master Lease and fully
perform its obligations hereunder, Tenant shall peaceably and quietly have, hold
and enjoy the Demised Premises for the Term, free of any claim or other action
by Landlord or anyone claiming by, through or under Landlord, including without
limitation any Landlord Mortgagee, but subject to all Encumbrances, and all
liens and encumbrances after the date hereof provided for in this Master Lease
or consented to by Tenant in writing where such consent is required, further
subject to the terms and conditions of the SNDA. No failure by Landlord to
comply with the foregoing covenant shall give Tenant any right to cancel or
terminate this Master Lease or abate, reduce or make a deduction from or offset
or receive a credit against the Rent or any other sum payable under this Master
Lease, or to fail to perform any other obligation of Tenant hereunder.
Notwithstanding the foregoing, Tenant shall have the right, by separate and
independent action, to pursue any claim it may have against Landlord as a result
of a breach by Landlord of the covenant of quiet enjoyment contained in this
Section 18.1, subject to Section 21.3.

ARTICLE XIX

NOTICES

19.1 Notices. Any notice, request or other communication required or desired to
be given by any party hereunder shall be in writing and shall be sent by
registered or certified mail, postage prepaid and return receipt requested, by
hand delivery or express or overnight courier service, or by facsimile
transmission, to the following address and/or facsimile number:

 

To Tenant: Sears Holdings Corporation 3100 W. Big Beaver Road Troy, MI
48084-3163 Attention:

  Vice President of Real Estate

With a copy to: (which shall not constitute notice)

Sears Holdings Corporation

3100 W. Big Beaver Road

Troy, MI 48084-3163

Attention:

  Associate General Counsel of Real Estate

 

104



--------------------------------------------------------------------------------

To Landlord: Seritage Growth Properties 54 W. 40th Street Suite 10N New York, NY
10018 Attention: Matthew Fernand

  Executive Vice President and General Counsel

With a copy to: (which shall not constitute notice):

Seritage Growth Properties

54 W. 40th Street

Suite 10N

New York, NY 10018

Attention: Mary Rottler

  Executive Vice President of Leasing and Operations

or to such other address as either party may hereafter designate. Notice given
in accordance with this Section 19.1 shall be deemed to have been given (a) if
by hand or by express or overnight courier service, on the date of personal
delivery, if such delivery is made on a Business Day, or if not, on the first
(1st) Business Day after delivery; if delivery is refused, Notice shall be
deemed to have been given on the date delivery was first attempted; and (b) if
by mail, on the third (3rd) Business Day after mailing; and (c) if by facsimile
transmission, upon confirmation that such Notice was received at the number
specified by the party or in a Notice to the sender.

ARTICLE XX

ENVIRONMENTAL INDEMNITY

20.1 Hazardous Substances. Tenant shall not allow any Hazardous Substance to be
located in, on, under or about the Demised Premises or incorporated in any
Property; provided, however, that Hazardous Substances may be brought, kept,
used or disposed of in, on or about the Demised Premises in quantities and for
purposes similar to those brought, kept, or properly used or disposed of, from,
in, on or under similar facilities used for purposes similar to the uses
conducted at the Stores in the ordinary course of business as of the date of
this Master Lease and which are brought, kept, used and disposed of in
compliance with Legal Requirements, including with respect to the operation of
SACs. Tenant shall not allow the Demised Premises to be used as a waste disposal
site, or for the management, use, generation, manufacturing, labeling,
registration, production, handling, storage, release, discharge, emitting,
injecting, abandoning, dumping, disposal, treatment, transportation or
distribution or disposal of any Hazardous Substance, other than in the ordinary
course of the business conducted at the Demised Premises in compliance with
applicable Legal Requirements (“Environmental Ordinary Course of Business”).

20.2 Notices. Tenant shall provide to Landlord, within five (5) Business Days
after Tenant’s receipt thereof, a copy of any notice or notification (a) from a
government agency with respect to (i) any violation of a Legal Requirement
(other than a Non-Release Violation (as hereinafter defined)) relating to
Hazardous Substances located in, on, or under the Demised

 

105



--------------------------------------------------------------------------------

Premises or any adjacent property, (ii) any enforcement, cleanup, removal, or
other governmental or regulatory action instituted, completed or threatened with
respect to the Demised Premises; (b) with respect to any reports made to any
federal, state or local environmental agency arising out of or in connection
with any Hazardous Substance in, on, under or removed or migrating from the
Demised Premises, including any complaints, notices, warnings or assertions of
violations in connection therewith, other than with respect to any Non-Release
Violations and (c) with respect to any claim made by any Person against Tenant
or the Demised Premises relating to damage, contribution, cost recovery,
compensation, loss, or injury resulting from or claimed to result from any
Hazardous Substance.

20.3 Remediation. (a) Tenant shall diligently and in good faith perform all
remediation work described on Schedule 20.3 to the Side Letter and shall perform
the same by the deadlines set forth on Schedule 20.3 to the Side Letter, subject
to Force Majeure; provided, that if Tenant is unable to remediate any applicable
condition within the required time period notwithstanding its use of
commercially reasonable efforts to do so, then, so long as (i) Tenant diligently
and expeditiously proceeds to complete such remediation and (ii) the failure to
complete remediation does not (A) involve matters imminent to protection of
human health and safety, (B) does not endanger any tenant, patron or other
occupant of the Property or the general public and (C) does not materially and
adversely affect the value of the applicable Demised Premises or result in a
default by Landlord under any third-party lease or Operating Agreement, such
time period shall be extended to such further date as may be requested by Tenant
and approved by Landlord in its reasonable discretion. Additionally, if Tenant
(a) is or becomes aware of any Known Environmental Problem that involves the
presence, a release or poses a potential release of a Hazardous Substance or
material harm to human health or safety or for which there is a requirement
under applicable Environmental Law to conduct an investigation or remediation,
(b) receives notice from a government agency of a violation of any Legal
Requirement relating to any Hazardous Substance (excepting administrative.
ministerial, recordkeeping, product labelling or information violations, and
similar violations which do not involve any presence, release or potential
release of Hazardous Substances, and violations which are promptly corrected
upon discovery, individually a “Non-Release Violation” and collectively,
“Non-Release Violations”) in, on, under or about the Demised Premises, or any
proximate property which is caused or alleged to be caused by Tenant, or any of
Tenant’s Related Users, or (c) if Tenant, Landlord or the Demised Premises
becomes subject to any order of any federal, state or local agency to repair,
investigate, close, detoxify, decontaminate or otherwise remediate the Demised
Premises, or if Landlord becomes aware of the circumstances described in clauses
(a) through (c), Tenant shall promptly notify Landlord of such event (or
Landlord shall promptly notify Tenant of such event (as applicable)), and, at
its sole cost and expense, Tenant shall cure such violation or effect such
repair, investigation, closure, detoxification, decontamination or other
remediation as is required by applicable Environmental Law. If Tenant fails to
implement and diligently pursue any such cure, investigation, repair, closure,
detoxification, decontamination or other remediation to the satisfaction of the
applicable regulatory authority as evidenced by the issuance of a “no further
action/remediation” letter or similar instrument, Landlord shall have the right,
but not the obligation, to carry out such action upon reasonable prior notice to
Tenant and to recover from Tenant all of Landlord’s costs and expenses incurred
in connection therewith in accordance with applicable Environmental Law.

 

106



--------------------------------------------------------------------------------

(b) Notwithstanding any other provisions to the contrary contained in
Sections 1.6, 1.7, 1.8, or 1.9, or elsewhere in this Master Lease:

(i) as of the Commencement Date, Landlord acknowledges receipt of environmental
reports which disclose the existence of various Known Environmental Problems
with respect to various Properties described on Schedule 20.3 to the Side
Letter. Landlord understands and agrees that conditions may be such that
remediation of such Known Environmental Problems, may not be completed within
the time frames otherwise designated in this Master Lease, including by reason
of the nature and extent of such Known Environmental Problems; and

(ii) Landlord agrees that Tenant will be required to commence remediation
activities with respect to any Known Environmental Problems promptly after
(x) Landlord’s and Tenant’s agreement on the appropriate remediation plan
therefor in accordance with applicable Legal Requirements with respect to
matters disclosed in such environmental reports as set forth on Schedule 20.3 to
the Side Letter, and to complete remediation of Known Environmental Problems
within a reasonable period of time and using reasonable diligence in accordance
with the standard industry practices and in conformity with applicable Legal
Requirements, including after the expiration or termination of this Master Lease
with respect to any individual Demised Premises.

(c) To the extent that Tenant shall fund any Landlord Mortgage reserve for
environmental remediation in accordance with Schedule 20.3 to the Side Letter,
Tenant’s obligation to perform the environmental remediation relating to such
reserves shall be conditioned upon Landlord’s release of such funds (or an
equivalent amount) to Tenant in connection with the performance of such work so
long as Tenant has complied with its obligations under Section 21.26.
Notwithstanding the foregoing, to the extent funds have been released from such
reserve but are not sufficient to complete the environmental remediation in
accordance with Schedule 20.3, Tenant shall remain obligated to complete such
environmental remediation at Tenant’s sole cost and expense.

20.4 Indemnity. Tenant shall indemnify, defend, protect, save, hold harmless,
and reimburse Landlord and all Indemnified Parties for, from and against any and
all costs, losses (including, losses of use or economic benefit or diminution in
value), liabilities, damages, assessments, lawsuits, deficiencies, demands,
claims and expenses (collectively, “Environmental Costs”), whether or not
arising out of third-party claims and regardless of whether liability without
fault is imposed, or sought to be imposed, on Landlord, or on the Demised
Premises, incurred in connection with, arising out of, resulting from or
incident to, directly or indirectly, any and all Known Environmental Problems
before, during or after the Term, including (i) the production, management, use,
generation, manufacture, labeling, registration, storage, treatment,
transporting, disposal, discharge, spilling, leaking, emitting, injecting,
escaping, abandoning, dumping, release or other handling or disposition of any
Hazardous Substances from, in, on or about the Demised Premises (collectively,
“Handling”), including the effects of such Handling of or exposure to any
Hazardous Substances on any Person or property within or outside the boundaries
of the Demised Premises, (ii) the presence of any Hazardous Substances in, on,
under

 

107



--------------------------------------------------------------------------------

or about the Demised Premises and (iii) the violation of any Environmental Law.
“Environmental Costs” include interest, costs of response, removal, remedial
action, containment, cleanup, investigation, design, engineering and
construction, damages (including actual and consequential damages) for personal
injuries and for injury to, destruction of or loss of property or natural
resources, relocation or replacement costs, penalties, fines, charges or
expenses, attorneys’ fees, expert fees, consultation fees, and court costs, and
all amounts paid in investigating, defending or settling any of the foregoing.

20.5 Environmental Inspections. (a) In the event that Landlord has a reasonable
basis to believe that Tenant is in breach of its obligations under this
Article XX, or that there may exist any violation of Environmental Law or
presence of Hazardous Substances in excess of an applicable standard that would
require investigation, remediation or other corrective action pursuant to
Environmental Law in, on, from, under or about any Demised Premises, or if
Landlord desires to do so in connection with the prospective sale, leasing,
financing, development or development of any portion of the Property (including
the Demised Premises), Landlord shall have the right, from time to time, during
normal business hours and upon not less than fifteen (15) days’ Notice to
Tenant, except in the case of an emergency, in which event no notice shall be
required, to conduct (or cause to be conducted) an inspection of the Demised
Premises to determine the existence of such violation of Environmental Law or
such presence of Hazardous Substances. During said 15-day period, at Tenant’s
request Landlord’s environmental representatives shall meet and confer in good
faith with Tenant’s environmental representatives, in an attempt to agree on a
potential plan of action for any such inspection, including testing, sampling
and monitoring, in a commercially reasonable and cost-effective manner. At the
expiration of such 15-day period (except in the case of an emergency), Landlord
shall have the right to enter and inspect the Demised Premises, conduct any
testing, monitoring, sampling and analyses (collectively, “Inspections”) it
deems reasonably necessary and shall have the right to inspect materials brought
into the Demised Premises, subject to any agreed plan of action with Tenant (if
any). Landlord may, in its reasonable discretion, retain such experts to conduct
the Inspections and to prepare a written report in connection therewith. All
reasonable costs and expenses incurred by Landlord under this Section 20.5 with
respect to any Known Environmental Problems shall be paid on demand as
Additional Charges by Tenant to Landlord, any failure to pay the same shall bear
interest and be subject to terms of conduct by Tenant as provided with respect
to Environmental Costs in Section 20.4. Failure to conduct an environmental
inspection or to detect unfavorable conditions if such inspection is conducted
shall in no fashion be intended as a release of any liability for Known
Environmental Problems. Tenant shall remain liable for any environmental
condition related to or having occurred during its tenancy and any Known
Environmental Problem regardless of when such conditions are discovered and
regardless of whether or not Landlord conducts an environmental inspection at
the termination of this Master Lease. The obligations set forth in this
Article XX shall survive the expiration or earlier termination of this Master
Lease with respect to any or all Demised Premises for any reason whatsoever.

(b) All Inspections shall be conducted during normal business hours (except in
an emergency) and a representative of Tenant shall have the right to be present
(except in an emergency if no notice is practicable). Landlord and its
representatives shall take reasonable care (i) to minimize disturbance of the
operations of the Demised Premises, in the course of any Inspections, except in
the case of an emergency, and (ii) not to cause any damage or injury to the

 

108



--------------------------------------------------------------------------------

Demised Premises or Tenant’s Property, and Landlord shall be responsible for all
negligent acts and omissions for all representatives it brings upon the Demised
Premises; provided, that Landlord shall not be responsible for any claims,
costs, expenses, loss or damages for any existing environmental conditions or
matters except to the extent that the same may be exacerbated by Landlord or its
representatives by such negligence. Landlord shall maintain (or cause its
contractors and experts to maintain) customary insurance coverage with customary
limits with respect to all Inspections.

20.6 Additional Provisions. With respect to the Demised Premises and all SACs,
Tenant shall comply with all of the additional terms, conditions and provisions
set forth on Schedule 20.6, subject to the express provisions of this Article
XX.

20.7 Survival. Tenant’s liability under this Article XX shall survive the
expiration or earlier termination of this Master Lease.

ARTICLE XXI

MISCELLANEOUS

21.1 Survival. Notwithstanding anything to the contrary contained in this Master
Lease, all terms, conditions, covenants and provisions with respect to Tenant’s
obligations hereunder (including, without limitation, all claims against, and
liabilities and indemnities of, Tenant) arising or accruing prior to or on the
expiration or earlier termination of this Master Lease shall survive such
expiration or termination of this Master Lease. For avoidance of doubt, no
termination of this Master Lease with respect to part or all of any one or more
Demised Premises at any one or more Properties in accordance with the terms of
this Master Lease, except as otherwise expressly set forth herein, shall have no
impact on the effectiveness of this Master Lease with respect to any Demised
Premises or Properties which have not been so terminated.

21.2 Partial Invalidity. If any provision, term, covenant or condition of this
Master Lease or the application thereof to any Person or circumstance shall, to
any extent, be determined by a court of competent jurisdiction or any arbitrator
to be invalid or unenforceable, the remainder of this Master Lease, or the
application of such provision, term, covenant or condition to Persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby and each provision, term, covenant or condition of
this Master Lease shall be valid and be enforced to the fullest extent permitted
by law.

21.3 Non-Recourse. Tenant specifically agrees to look solely to the equity
interest of Landlord in the Demised Premises as it exists from time to time for
the satisfaction of any claim or liability of Landlord under this Master Lease,
and Tenant shall not institute any action or proceeding against, nor seek to
recover any judgment from, Landlord personally or against any Property, but
Landlord’s sole liability hereunder shall be limited solely to its equity
interest in the Demised Premises from time to time, and no recourse under or in
respect of this Master Lease shall be had against any other assets of Landlord
or against any Person having an interest in Landlord or any such Person’s assets
whatsoever. Without limiting the foregoing, it is specifically agreed that no
constituent partner, member or shareholder or owner of any beneficial or
equitable interest in Landlord or any manager, managing member, director,
officer or employee of Landlord shall ever be personally liable nor shall any
personal assets of any such Person ever

 

109



--------------------------------------------------------------------------------

be liable for any such claim, liability or judgment or for the payment of any
monetary obligation to Tenant. Furthermore, except as otherwise expressly
provided herein, in no event shall Landlord ever be liable to Tenant nor shall
Tenant ever be liable to Landlord for any indirect, speculative or consequential
damages suffered by Tenant or Landlord, as the case may be, from whatever cause.

21.4 Successors and Assigns. This Master Lease shall be binding upon Landlord
and its successors and assigns, and upon Tenant and its permitted successors and
assigns pursuant to Article IX.

21.5 Governing Law. THIS MASTER LEASE WAS NEGOTIATED IN THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL JURISDICTIONAL RELATIONSHIP TO
THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY. ACCORDINGLY, IN
ALL RESPECTS THIS MASTER LEASE (AND ANY AGREEMENT FORMED PURSUANT TO THE TERMS
HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OR
CONFLICTS OF LAW) AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA,
EXCEPT THAT ALL PROVISIONS HEREOF RELATING TO THE CREATION OF THE LEASEHOLD
ESTATE AND ALL REMEDIES SET FORTH IN ARTICLE XIV RELATING TO RECOVERY OF
POSSESSION OF THE DEMISED PREMISES (SUCH AS AN ACTION FOR UNLAWFUL DETAINER, IN
REM ACTION OR OTHER SIMILAR ACTION) (COLLECTIVELY, “LOCAL REMEDIES”) SHALL BE
CONSTRUED AND ENFORCED ACCORDING TO, AND GOVERNED BY, THE LAWS OF THE STATE IN
WHICH THE DEMISED PREMISES IS LOCATED.

21.6 Consent to Jurisdiction; Waiver of Trial by Jury. EACH PARTY HERETO
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE COUNTY OF NEW YORK IN THE STATE OF NEW YORK FOR THE PURPOSES
OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS MASTER LEASE
(INCLUDING ANY BREACH HEREOF) OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY,
AND AGREES TO COMMENCE ANY SUCH ACTION, SUIT OR PROCEEDING ONLY IN SUCH COURTS,
EXCEPT WITH RESPECT TO ANY LOCAL REMEDIES. EACH PARTY FURTHER AGREES THAT
SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY UNITED STATES REGISTERED
MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUCH ACTION, SUIT OR PROCEEDING. EACH PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF
ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY IN SUCH COURTS, AND HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM. EACH OF LANDLORD AND TENANT ACKNOWLEDGES THAT IT HAS
HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS

 

110



--------------------------------------------------------------------------------

RIGHTS TO TRIAL BY JURY UNDER THE CONSTITUTION OF THE UNITED STATES AND THE
STATE. EACH OF LANDLORD AND TENANT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS
MASTER LEASE (OR ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR (ii) IN
ANY MANNER CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF LANDLORD
AND TENANT WITH RESPECT TO THIS MASTER LEASE (OR ANY AGREEMENT FORMED PURSUANT
TO THE TERMS HEREOF) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREINAFTER ARISING, AND WHETHER SOUNDING
IN CONTRACT OR TORT OR OTHERWISE; EACH OF LANDLORD AND TENANT HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY A COURT TRIAL WITHOUT A JURY, AND THAT EITHER PARTY MAY FILE A COPY OF THIS
SECTION 21.6 WITH ANY COURT AS CONCLUSIVE EVIDENCE OF THE CONSENT OF EACH SUCH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

21.7 Entire Agreement. This Master Lease and the Exhibits and Schedules hereto,
the Side Letter and the SNDA constitute the entire and final agreement of the
parties with respect to the subject matter hereof, and may not be changed or
modified except by an agreement in writing signed by the parties, and no such
change or modification to any specific provision of this Master Lease shall be
effective without the explicit reference to the applicable Section by number and
paragraph (if any). Landlord and Tenant hereby agree that all prior or
contemporaneous oral or written understandings, agreements or negotiations
relative to the leasing of the Demised Premises or the execution of this Master
Lease are merged and integrated into, and revoked and superseded, by this Master
Lease. Notwithstanding the foregoing, this Master Lease shall govern and
supersede the Purchase Agreement in all respects with regard to the matters
referred to in the Purchase Agreement in Article V and Section 4.3 thereof.

21.8 Headings. All titles and headings to sections, subsections, paragraphs or
other divisions of this Master Lease are only for the convenience of the parties
and shall not be construed to have any effect or meaning with respect to the
other contents of such sections, subsections, paragraphs or other divisions,
such other content being controlling as to the agreement among the parties
hereto.

21.9 Counterparts. This Master Lease may be executed in any number of
counterparts, each of which shall be a valid and binding original, but all of
which together shall constitute one and the same instrument.

21.10 Interpretation. Both Landlord and Tenant have been represented by counsel
and this Master Lease and every provision hereof has been freely and fairly
negotiated. Consequently, all provisions of this Master Lease shall be
interpreted according to their fair meaning and shall not be strictly construed
against any party.

 

111



--------------------------------------------------------------------------------

21.11 Time of Essence. TIME IS OF THE ESSENCE OF THIS MASTER LEASE AND EACH
PROVISION HEREOF IN WHICH TIME OF PERFORMANCE IS ESTABLISHED.

21.12 Further Assurances. The Parties agree to execute, acknowledge and deliver
to each other Party and/or such other Persons as a Party may request, all
documents reasonably requested by any Party to give effect to the provisions and
intent of this Master Lease.

21.13 Landlord’s Right to Inspect and Show the Demised Premises. In addition to
all other rights of Landlord hereunder, upon reasonable advance notice to Tenant
which may be given verbally to the Store manager with not less than forty-eight
(48) hours’ notice (except in the case of an emergency), Landlord and its
authorized representatives shall have the right to inspect the Demised Premises
and to show the Demised Premises to potential purchasers, tenants and lenders at
all reasonable times during usual business hours. Landlord and its
representatives shall take reasonable care to minimize disturbance of the
operations of the Demised Premises, except in the case of an emergency, and not
to cause any damage or injury to the Demised Premises or Tenant’s Property, and
Landlord shall be responsible for all acts and omissions for all representatives
it brings on the Demised Premises. Tenant and its representatives shall have the
right to be present during any and all such inspections.

21.14 Acceptance of Surrender. No surrender to Landlord of this Master Lease or
of the Demised Premises or any part thereof, or of any interest therein, shall
be valid or effective until and unless agreed to and accepted in writing by
Landlord, and no act by Landlord or any representative or agent of Landlord,
other than written acceptance by Landlord, shall constitute an acceptance of any
such surrender.

21.15 Non-Waiver. The failure of Landlord or Tenant to insist, in any one or
more instances, upon a strict performance of any of the covenants, conditions,
terms or provisions of this Master Lease, or to exercise any election, option,
right or remedy herein contained (collectively, “Lease Provisions”), shall not
be construed as a waiver or a relinquishment of such Lease Provisions or a
waiver for the future of any of the same or any other Lease Provisions, but the
same shall continue and remain in full force and effect. The receipt by Landlord
of Rent or payment of Rent by Tenant, with knowledge of the breach of any Lease
Provisions for which Tenant is obligated or liable, shall not be deemed a waiver
of such breach. No waiver by Landlord or Tenant of any Lease Provisions shall be
deemed to have been made unless expressed in writing and signed by Landlord or
Tenant, as the case may be.

21.16 Accord and Satisfaction. Without limiting the foregoing provisions of
Section 21.15, no payment by Tenant or receipt by Landlord of a lesser amount
than the full amount of Rent herein stipulated shall be deemed to be other than
on account of the earliest stipulated or required payments of Rent, nor shall
any endorsement or statement on any check or any letter accompanying any check
or confirmation of any Wire Transfer or other payment as Rent be deemed an
accord and satisfaction, and Landlord may accept such check, Wire Transfer or
other payment without prejudice to Landlord’s right to recover the balance of
such Rent (with late charges and interest as provided herein) or pursue any
other remedy provided in this Master Lease or at law or in equity.

 

112



--------------------------------------------------------------------------------

21.17 Recording. Tenant shall not record this Master Lease without the written
consent of Landlord, but Tenant may record any SNDA.

21.18 Liens. Subject to the express provisions hereof with respect to Tenant’s
(or an Affiliate of Tenant’s, as the case may be) performance of Recapture
Restoration Work and/or Recapture Related Repairs which has been required and
authorized by Landlord in accordance with Section 1.6 or Section 10.1 (“Landlord
Authorized Work”), Tenant shall have no power to do any act or make any contract
which may create or be the foundation for any lien, mortgage or other
encumbrance upon the estate of Landlord or of any interest of Landlord in the
Demised Premises or the Property, or upon or in the building or buildings or
improvements thereon or hereafter erected or placed thereon, it being agreed
that should Tenant cause any improvements, alterations or repairs to be made to
the Demised Premises, or material furnished or labor performed therein, or
thereon, except for Landlord Authorized Work, neither Landlord nor the Demised
Premises nor any improvements shall under any circumstances be liable for the
payment of any expense incurred or for the value of any work done or material
furnished to the Demised Premises or any part thereof. Subject to Landlord’s
payment obligations for any Landlord Authorized Work, all such improvements,
alterations, repairs, materials and labor shall be done at Tenant’s expense and
Tenant shall be solely and wholly responsible to contractors, laborers and
material men furnishing labor and material to said premises and building or
buildings and improvements or any part thereof and all such laborers, material
men and contractors are hereby charged with notice that they must look solely
and wholly to Tenant and Tenant’s interest in the Demised Premises to secure the
payment of any bills for work done and materials furnished.

In addition to all other rights and remedies of Landlord, in the event that a
mechanic’s lien shall be filed against the Demised Premises or Tenant’s interest
therein or against the Property or any applicable Shopping Center or any part
thereof as the result of any repairs, fixturing, alterations or other work
undertaken by Tenant (subject to Landlord’s payment obligations with respect to
Landlord Authorized Work), Tenant shall, within twenty-one (21) days (or such
shorter period as may be required pursuant to the terms of any REA) after
receiving notice of such lien, discharge such lien either by payment of the
indebtedness due or by filing a bond (as provided by statute) or by providing a
surety bond for one hundred twenty five percent (120%) of the amount of such
lien as security therefor, or a title indemnity from a nationally recognized
title insurer. In the event that Tenant shall fail to bond or discharge such
lien, or provide such security or title indemnity for such lien, provided, that
Landlord has complied with its payment obligations with respect to Landlord
Authorized Work, Landlord may, but shall not be obligated to, in addition to all
other rights and remedies in this Master Lease, have the right to procure such
discharge by filing such bond and Tenant shall pay the cost of such bond to
Landlord (together with interest at the Overdue Rate) as Additional Charges upon
the first day that Rent shall be due thereafter.

21.19 Cumulative Remedies. Each and every one of the rights, remedies and
benefits provided by this Lease to Landlord and Tenant shall be cumulative and
shall not be exclusive of any other such rights, remedies and benefits allowed
by law.

21.20 Rules and Regulations. From and after the Multi-Tenant Occupancy Date,
Landlord reserves the right to promulgate reasonable, nondiscriminatory rules
and regulations from time to time pertaining to the Demised Premises and the
Property; provided, that the same

 

113



--------------------------------------------------------------------------------

do not unreasonably or materially interfere with Tenant’s business or access to
the Demised Premises or materially increase Tenant’s obligations or materially
decrease Tenant’s rights or remedies hereunder. Tenant agrees to comply with and
observe all such nondiscriminatory rules and regulations promulgated in
accordance with this Section 21.20 and as to which it has received adequate
prior Notice providing Tenant with sufficient time to comply with such rules.
Failure by Tenant to keep and observe such rules and regulations shall
constitute a breach of this Master Lease as if the same were contained herein as
covenants of Tenant.

21.21 Confidentiality and Media Releases. The Parties hereby agree not to
disclose any of the terms of this Master Lease to any person or entity not a
party to this Master Lease, nor shall either Party, without the prior written
consent of the other, issue any press or other media releases or make any public
statements relating to the terms or provisions of this Master Lease; provided,
however, that either Party may make necessary disclosures to (i) potential
lenders, investors, purchasers, subtenants, assignees, attorneys, advisors,
consultants, accountants and economic development authorities and/or as may be
required by applicable laws or court order, so long as such Parties agree to
keep all of the terms of this Master Lease strictly confidential to the extent
practicable, and except as may be required pursuant to applicable law, or
(ii) any lender, investor or prospective investor, rating agency, counsel,
advisor, consultant or accountant in connection with a securitization and/or
sale of a loan.

21.22 Authority. The Parties hereto represent and warrant to each other that the
person(s) executing this Master Lease on behalf of Landlord or Tenant, as the
case may be, have been duly authorized by all requisite corporate or other
action of Landlord or Tenant, as the case may be, so that upon such execution
this Master Lease will be binding upon and enforceable against each Party in
accordance with its terms, subject to general equitable principles and the laws
of insolvency and bankruptcy. Landlord and Tenant agree to furnish to the other
Party from time to time upon request such written proof of such authorization as
either Party may reasonably request.

21.23 Overdue Rate. In addition to all other rights and remedies of Landlord in
this Master Lease, in the event that Landlord shall incur any cost or expense on
behalf of Tenant (including curing or payment or discharge of any liability or
obligation of Tenant or any breach or default by Tenant hereunder), whether or
not there is an Event of Default, which is not paid to Landlord by Tenant within
five (5) Business Days of Landlord’s demand therefor accompanied by an invoice
in reasonable detail, the same shall bear interest at the Overdue Rate from the
date of demand until paid in full and shall constitute Additional Charges.

21.24 Delivery of Information. (a) Within seventy-five (75) days after the end
of each Fiscal Year and within forty (40) days after the end of each fiscal
quarter of Tenant’s Parent during the Term, Tenant shall deliver to Landlord
Financial Statements for the Fiscal Year or quarter, as the case may be, then
ended.

(b) Tenant shall also deliver the following additional financial information to
Landlord (in the forms provided in Schedule 21.24):

(i) no later than the time of delivery of Financial Statements pursuant to
clause (a) above, statements of EBITDA and EBITDAR with respect to each Store,
and all Stores Collectively for the four-quarter period then ended;

 

114



--------------------------------------------------------------------------------

(ii) on a monthly basis, within thirty (30) days after the end of each month
during the Term, (x) with respect to each Sears Store or Kmart Store, monthly
sales and profit and loss reports with respect to each Demised Premises and
(y) with respect to each Sears Store or Kmart Store as to which the Multi-Tenant
Occupancy Date has not yet occurred, a certification as follows: that Tenant is
current in its payment of all CAM Expenses, Utility Charges and Operating
Expenses (if any) payable by Tenant pursuant to this Master Lease in accordance
with all applicable grace periods and no such payments are overdue in excess of
such grace periods except for matters being disputed by Tenant in good faith as
described on a schedule to such certificate;

(iii) prompt notice (containing reasonable detail) of any material changes in
the financial or physical condition of any Property, including any termination
of a material lease and any termination or cancellation of terrorism or other
insurance required by the Landlord Mortgage;

(iv) as promptly as reasonably practicable, all such other financial statements
and information as Landlord may reasonably request, including to enable Landlord
to comply with all voluntary and mandatory financial reporting requirements of
Landlord under all Legal Requirements and under the Landlord Mortgage, including
with respect to any requirements of any member of Landlord (or any Affiliate of
any member of Landlord), their successors, and assigns, with respect to status
as a REIT; and

(v) on a quarterly basis, within forty (40) days after the end of each calendar
quarter during the Term, with respect to each Sears Store or Kmart Store
reported in Section 21.24(b)(ii)(y), a statement describing all CAM Expenses,
Utility Charges and Operating Expenses (if any) paid by Tenant pursuant to this
Master Lease.

Subject to the next succeeding sentence, all such Financial Statements and
additional financial information, and information derivative therefrom
(collectively, “Tenant Confidential Information”, shall be held strictly
confidential by Landlord and shall not be shared or disclosed by Landlord
(except to its members, employees, representatives, agents, accountants and
attorneys and Landlord shall cause its members, employees, representatives,
agents, accountants and attorneys to not disclose the same) until and unless
Tenant has made such information public and except pursuant to Legal
Requirements or legal process. Notwithstanding the foregoing, Landlord may
disclose Tenant Confidential Information to (i) the agents and actual or
prospective lenders in respect of the Landlord Mortgage in accordance with the
Landlord Mortgage Documents, (ii) any lender, investor or prospective investor,
rating agency, counsel, advisor, consultant or accountant in connection with a
securitization and/or sale of a loan, and (iii) actual or prospective equity
investors in or purchasers of equity interests in Landlord, Guarantor or this
Master Lease or any interests therein who have executed with Tenant a customary
confidentiality agreement in a form that has been reasonably approved by Tenant
for this purpose.

 

115



--------------------------------------------------------------------------------

21.25 Puerto Rico Premises. Landlord covenants and agrees with Tenant, its
successors and assigns, that Landlord, its successors and assigns, shall not
(and shall not have any power or authority to) sell, convey, lease, assign, or
otherwise transfer (“Sale”), or enter into any agreement, contract, agreement
for deed, lease, agreement for lease, or any option, right of first refusal,
right of first offer, or right of first negotiation for with respect to any Sale
(“Sale Agreement”), except with respect to (i) a Landlord Mortgage, and
(ii) unless Tenant has a right not to be disturbed based on the application of
the terms of Section 4 of the SNDA, any foreclosure, deed-in-lieu of foreclosure
or other exercise of rights or remedies under such Landlord Mortgage and any
subsequent sale by Landlord Mortgagee or a purchaser at foreclosure, with
respect to (or any real property interest in) any Demised Premises or portion
thereof located in Puerto Rico (“Puerto Rico Premises”), unless all of the
following have been strictly complied with, failure of any of which shall render
any Sale to any third-party null and void ab initio:

(a) Any such Sale and each such Sale Agreement shall be made expressly subject
to this Master Lease and all of Tenant’s rights, remedies and privileges
hereunder with respect to the applicable Puerto Rico Premises, including the
Tenant PR ROFO Rights set forth below (“Tenant PR Rights”);

(b) Each buyer, purchaser, lessee or other transferee and each other
counter-party (other than Landlord or its successor or assign, collectively,
“Sale Counter-Party”) to each Sale or Sale Agreement shall absolutely waive and
release, to the fullest extent permitted by law, all rights to disavow any
Tenant PR Rights by reason of the failure of Landlord or Tenant to record any
lease or notice of lease with respect to the Puerto Rico Premises or this Master
Lease;

(c) Each Sale Counter-Party shall agree in writing for the benefit of Tenant,
its successors and assigns (each of whom shall be deemed third-party
beneficiaries) that each such subsequent Sale or Sale Agreement entered into by
any such Sale Counter-Party shall be expressly subject to all of the Tenant PR
Rights, and all of Tenant’s PR ROFO Rights; and

(d) Not less than thirty (30) days prior to any proposed Sale or the proposed
execution of any Sale Agreement, Landlord shall have provided Tenant with Notice
of its intent to enter into a Sale or Sale Agreement and Tenant’s right to offer
to purchase the Puerto Rico Premises which is the subject of such Sale or Sale
Agreement, followed by a thirty (30)-day period of good faith negotiation
between Landlord and Tenant with regard to Tenant’s purchase of such Puerto Rico
Premises. If Tenant does not exercise such right to offer to purchase or the
parties do not reach agreement during such 30-day negotiation period, Landlord
shall provide Tenant with ten (10) days’ prior Notice of any subsequent Sale and
any Sale Agreement with respect to such Puerto Rico Premises, which Notice shall
include evidence of Landlord’s compliance with all of the foregoing clauses
(a)-(c), and all of Tenant’s PR ROFO Rights in this clause (d). This right of
offer by Tenant shall apply with respect to each separate Puerto Rico Premises;
provided however, Tenant’s right of offer shall automatically be waived with
respect to each Sale which otherwise fully complies with the foregoing clauses
(a)-(c). In furtherance of said Tenant’s right of offer, the Parties are
recording a deed with respect thereto in the Registry of the Property of Puerto
Rico. Landlord covenants and agrees to grant an additional ten (10)-year

 

116



--------------------------------------------------------------------------------

right of offer with the same terms and conditions provided herein every nine
(9) years during the Term of this Master Lease with respect to any of the Puerto
Rico Premises (including all renewal terms), commencing on the first day of the
ninth (9th) anniversary of the Commencement Date and continuing on the first day
of each ninth (9th) Lease Year thereafter, and the Parties covenant and agree to
execute, acknowledge and deliver (in proper form for recording) without charge
to either Party corresponding deeds to record the aforementioned Tenant’s right
of offer over the Puerto Rico Premises in the Registry of the Property of Puerto
Rico. Tenant’s rights in this clause (d) are referred to as the “Tenant PR ROFO
Rights”).

21.26 Deferred Maintenance and Environmental Work. In connection with Tenant’s
work pursuant to Schedules 10.1 and 20.3 to the Side Letter, Tenant has provided
funds to Landlord which in turn have been provided by Landlord to Landlord
Mortgagee to be held in and disbursed from the Deferred Maintenance and
Environmental Escrow Account (as defined in the Landlord Mortgage Documents) in
accordance with the terms of the Landlord Mortgage Documents. In connection with
Landlord satisfying the conditions set forth in the Landlord Mortgage Documents
for the release and disbursement of such funds to Tenant (which is a condition
to Tenant’s performance or causing the performance of the work), Tenant agrees
to reasonably cooperate with Landlord in good faith to permit Landlord to
satisfy the conditions to disbursement of the reserved funds set forth in
Section 3.7(c) of the loan agreement that is part of the Landlord Mortgage
Documents.

ARTICLE XXII

MEMORANDUM OF LEASE

22.1 Memorandum of Lease. Landlord and Tenant covenant and agree to execute,
acknowledge and deliver a short-form memorandum of this Master Lease, in form
suitable for recording under the laws of each state in which the applicable
Demised Premises is located, at such time as Tenant has made an initial
assignment of this Master Lease to an Affiliate, or at any other time upon the
request of Tenant. From time to time, upon request of either Party, the Parties
shall execute, acknowledge and deliver amendments to such memoranda of lease
(a) to reflect the termination of this Master Lease with respect to any
Properties as provided herein, and upon the final expiration or earlier
termination of this Master Lease to the Demised Premises, and (b) as otherwise
may be appropriate. Tenant shall pay all costs and expenses of recording such
Memorandum of Lease and any further memoranda of lease (except in connection
with any New Lease) or in connection with any Recapture Space or Additional
Recapture Space.

ARTICLE XXIII

BROKERS

23.1 Brokers. Tenant warrants that it has not had any contact or dealings with
any real estate broker, agent or finder or other Person which would give rise to
the payment of any fee, brokerage commission or other payment in connection with
this Master Lease, and Tenant shall indemnify, protect, hold harmless and defend
Landlord and all Indemnified Parties from and against any claims, liability,
damages, fees, costs or expenses, including reasonable attorneys’ fees and court
costs (including the same incurred in the enforcement of each indemnity) with
respect to any fee, brokerage commission or other payment arising out of any act
or omission of Tenant. Landlord warrants that it has not had any contact or
dealings with any real estate broker,

 

117



--------------------------------------------------------------------------------

agent, finder or other Person which would give rise to the payment of any fee,
brokerage commission or other payment in connection with this Master Lease, and
Landlord shall indemnify, protect, hold harmless and defend Tenant from and
against any claims, liability, damages, fees, costs or expenses, including
reasonable attorneys’ fees and court costs (including the same incurred in the
enforcement of such indemnity) with respect to any fee, brokerage commission or
other payment arising out of any act or omission of Landlord.

ARTICLE XXIV

ANTI-TERRORISM

24.1 Anti-Terrorism Representations. Tenant hereby represents and warrants that
neither Tenant, nor, to the knowledge of Tenant, any persons or entities holding
any legal or beneficial interest whatsoever in Tenant, are (a) the target of any
sanctions program that is established by Executive Order of the President or
published by the Office of Foreign Assets Control, U.S. Department of the
Treasury (“OFAC”); (b) designated by the President or OFAC pursuant to the
Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (c) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons” (collectively, “Prohibited Persons”). Tenant hereby represents and
warrants to Landlord that no funds tendered to Landlord by Tenant under the
terms of this Master Lease are or will be directly or, to Tenant’s knowledge,
indirectly derived from activities that may contravene U.S. federal, state or
international laws and regulations, including anti-money laundering laws. If the
foregoing representations are untrue at any time during the Term and Landlord
suffers actual damages as a result thereof, an Event of Default will be deemed
to have occurred, without the necessity of notice to Tenant.

Tenant will not during the Term of this Master Lease knowingly engage in any
transactions or dealings, or knowingly be otherwise associated, with any
Prohibited Persons in connection with the use or occupancy of the Demised
Premises. A breach of the representations contained in this Section 24.1 by
Tenant as a result of which Landlord suffers actual damages shall constitute a
material breach of this Master Lease and shall entitle Landlord to any and all
remedies available hereunder, or at law or in equity.

ARTICLE XXV

REIT PROTECTION

25.1 REIT Protection. (a) The Parties hereto intend that Rent and all other
amounts paid by Tenant hereunder will qualify as “rents from real property”
within the meaning of Section 856(d) of the Code, or any similar or successor
provision thereto and this Master Lease shall be interpreted consistently with
this intent.

(b) Notwithstanding anything to the contrary contained in this Master Lease,
Tenant shall not without Landlord’s advance written consent (which consent shall
not be unreasonably withheld) (i) sublet, assign or enter into a management
arrangement for the Demised Premises on any basis such that the rental or other
amounts to be paid by the subtenant, assignee or manager thereunder would be
based, in whole or in part, on either (x) the income or

 

118



--------------------------------------------------------------------------------

profits derived by the business activities of the subtenant, assignee or manager
or (y) any other formula or allocation such that any portion of any amount
received by Landlord (or received or deemed to be received for U.S. federal
income tax purposes by any member of Landlord (or any Affiliate of any member of
Landlord)) would fail to qualify as “rents from real property” within the
meaning of Section 856(d) of the Code, or any similar or successor provision
thereto; (ii) furnish or render any services to the subtenant, assignee or
manager or manage or operate the Demised Premises so subleased, assigned or
managed; (iii) sublet or assign to, or enter into a management arrangement for
the Demised Premises with, any Person (other than a “taxable REIT subsidiary”
(within the meaning of Section 856(l) of the Code)) in which Tenant, Landlord or
any member of Landlord (or any Affiliate of any member of Landlord) owns an
interest, directly or indirectly (by applying constructive ownership rules set
forth in Section 856(d)(5) of the Code); or (iv) sublet, assign or enter into a
management arrangement for the Demised Premises in any other manner which could
cause any portion of the amounts received by Landlord (or received or deemed to
be received for U.S. federal income tax purposes by any member of Landlord (or
any Affiliate of any member of Landlord)) pursuant to this Master Lease or any
sublease to fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Code, or any similar or successor provision thereto, or
which could cause any other income of Landlord or any member of Landlord (or any
Affiliate of any member of Landlord) to fail to qualify as income described in
Section 856(c)(2) of the Code. The requirements of this Section 25.1(b) shall
likewise apply to any further subleasing by any subtenant.

(c) Notwithstanding anything to the contrary contained in this Master Lease, the
Parties acknowledge and agree that Landlord, in its sole discretion, may assign
this Master Lease or any interest herein to another Person (including, without
limitation, a “taxable REIT subsidiary” (within the meaning of Section 856(l) of
the Code)) to maintain the status of any member of Landlord (or any Affiliate of
any member of Landlord) as a “real estate investment trust” (within the meaning
of Section 856(a) of the Code); provided, however, that Landlord shall be
required to (i) comply with any applicable legal requirements related to such
transfer and (ii) give Tenant notice of any such assignment; and provided,
further, that any such assignment shall be subject to all of the rights of
Tenant hereunder.

(d) Notwithstanding anything to the contrary contained in this Master Lease,
upon request of Landlord, Tenant shall cooperate with Landlord in good faith and
at no cost or expense to Tenant, and provide such documentation and/or
information as may be in Tenant’s possession or under Tenant’s control and
otherwise readily available to Tenant as shall be reasonably requested by
Landlord in connection with verification of “real estate investment trust”
(within the meaning of Section 856(a) of the Code) compliance requirements.
Tenant shall take such reasonable action as may be requested by Landlord from
time to time to ensure compliance with the Internal Revenue Service requirement
that Rent allocable for purposes of Section 856 of the Code to personal
property, if any, at the beginning and end of a calendar year does not exceed
fifteen percent (15%) of the total Rent due hereunder as long as such compliance
does not (i) increase Tenant’s monetary obligations under this Master Lease,
(ii) materially and adversely increase Tenant’s nonmonetary obligations under
this Master Lease or (iii) materially diminish Tenant’s rights under this Master
Lease.

 

119



--------------------------------------------------------------------------------

ARTICLE XXVI

FAIR MARKET RENT—APPRAISAL

26.1 Fair Market Rent. In the event that it becomes necessary to determine the
Fair Market Rent of any Demised Premises for any purpose of this Master Lease,
and the parties cannot agree amongst themselves on such value within twenty
(20) days after the first request made by one of the parties to do so, then
either party may notify the other of a person selected to act as appraiser (such
person, and each other person selected as provided herein, an “Appraiser”) on
its behalf. Within fifteen (15) days after receipt of any such Notice, the other
party shall by notice to the first party appoint a second person as Appraiser on
its behalf. The Appraisers thus appointed, each of whom must be a member of The
Appraisal Institute/American Institute of Real Estate Appraisers (or any
successor organization thereto) with at least ten (10) years of experience
appraising properties similar to the Demised Premises, shall, within forty-five
(45) days after the date of the notice appointing the first appraiser, proceed
to appraise the applicable Demised Premises to determine the Fair Market Rent
thereof as of the relevant date; provided, that if one Appraiser shall have been
so appointed, or if two Appraisers shall have been so appointed but only one
such Appraiser shall have made such determination within fifty (50) days after
the making of the initial appointment, then the determination of such Appraiser
shall be final and binding upon the parties. If two (2) Appraisers shall have
been appointed and shall have made their determinations within the respective
requisite periods set forth above and if the difference between the amounts so
determined shall not exceed ten percent (10%) of the lesser of such amounts,
then the Fair Market Rent shall be an amount equal to fifty percent (50%) of the
sum of the amounts so determined. If the difference between the amounts so
determined shall exceed ten percent (10%) of the lesser of such amounts, then
such two (2) Appraisers shall have twenty (20) days to appoint a third
(3rd) Appraiser, but if such Appraisers fail to do so, then either party may
request the American Arbitration Association or any successor organization
thereto to appoint an Appraiser within twenty (20) days of such request, and
both parties shall be bound by any appointment so made within such twenty
(20)-day period. If no such Appraiser shall have been appointed within such
twenty (20) days or within ninety (90) days of the original request for a
determination of Fair Market Rent, whichever is earlier, either Landlord or
Tenant may apply to any court having jurisdiction to have such appointment made
by such court. Any Appraiser appointed by the original Appraisers, by the
American Arbitration Association or by such court shall be instructed to
determine the Fair Market Rent within thirty (30) days after appointment of such
Appraiser. The determination of the appraiser which differs most in terms of
dollar amount from the determination of the other two Appraisers shall be
excluded, and fifty percent (50%) of the sum of the remaining two determinations
shall be final and binding upon Landlord and Tenant as the Fair Market Rent for
such interest. This provision for determination by appraisal shall be
specifically enforceable to the extent such remedy is available under applicable
law, and any determination hereunder shall be final and binding upon the parties
except as otherwise provided by applicable law. Landlord and Tenant shall each
pay the fees and expenses of the Appraiser appointed by it and their own legal
fees, and each shall pay one-half of the fees and expenses of the third
Appraiser and one-half (1/2) of all other cost and expenses incurred in
connection with each appraisal.

 

120



--------------------------------------------------------------------------------

ARTICLE XXVII

OFFICERS’ CERTIFICATES—STATUS OF LEASE

27.1 Certificate of Tenant. At any time during the Term, Tenant shall, within
twenty (20) days after written request by Landlord, execute, acknowledge and
deliver to Landlord, or any other Person specified by Landlord, an Officer’s
Certificate (which may be relied upon by such Person) (a) certifying (i) that,
to the knowledge of Tenant, this Master Lease is unmodified and in full force
and effect (or if there are modifications, that this Master Lease, as modified,
is in full force and effect and stating such modifications and providing a copy
thereof if requested) and (ii) the date to which Base Rent, Additional Charges
and any other item payable by Tenant hereunder has been paid, and (b) stating
(i) whether Tenant has given Landlord any outstanding notice of any event that,
with the giving of notice or the passage of time, or both, would constitute a
default by Landlord in the performance of any covenant, agreement, obligation or
condition contained in this Master Lease and (ii) whether, to the best knowledge
of Tenant, Landlord is in default in performance of any covenant, agreement,
obligation or condition contained in this Lease, and, if so, specifying in
reasonable detail each such default.

27.2 Certificate of Landlord. At any time during the Term, Landlord shall,
within twenty (20) days after request by Tenant, execute, acknowledge and
deliver to Tenant, or any other Person specified by Tenant, a written statement
(which may be relied upon by such Person) (a) certifying (i) that this Lease is
unmodified and in full force and effect (or if there are modifications, that
this Lease, as modified, is in full force and effect and stating such
modifications and providing a copy thereof if requested) and (ii) the date to
which Base Rent, Additional Charges and any other item payable by Tenant
hereunder has been paid, and (b) stating (i) whether an Event of Default has
occurred or whether Landlord has given Tenant any outstanding notice of any
event that, with the giving of notice or the passage of time, or both, would
constitute an Event of Default and (ii) whether, to the best knowledge of
Landlord, Tenant is in default in the performance of any covenant, agreement,
obligation or condition contained in this Lease, and, if so, specifying in
reasonable detail each such default or Event of Default.

ARTICLE XXVIII

CONDITION OF DEMISED PREMISES ON

EXPIRATION OR TERMINATION OF MASTER LEASE

28.1 Delivery of Demised Premises. Upon the expiration or termination of this
Master Lease from whatsoever cause with respect to any or all of the Demised
Premises or a portion thereof, including without limitation any termination
under Section 1.6, 1.7 or 1.8, with respect to casualty or Condemnation, or as a
result of any Event of Default, Tenant shall surrender and deliver the affected
Demised Premises to Landlord, together with all Alterations which are Landlord’s
property under this Master Lease, (a) vacant and free from all occupants and
tenancies, including without limitation all Subleases, (b) broom-clean and in
proper order and condition of repair as required by the other provisions of this
Master Lease, reasonable wear and tear excepted, (c) in compliance with all
Legal Requirements, Encumbrances and all other requirements of this Master
Lease, (d) with all Tenant’s Property removed and all Alterations removed which
Tenant is entitled to remove and has elected to remove in its sole discretion
(and the Demised Premises completely restored with respect to all of the removed
Alterations), (e) with all Known Environmental Problems remediated only as and
to the extent expressly provided in

 

121



--------------------------------------------------------------------------------

Schedule 20.3 to the Side Letter, and otherwise subject to Section 20.3(b)
including with respect to all SACs in respect of such Known Environmental
Problems, with all hydraulic lifts and pits, waste-handling equipment, oil-water
separators and all other machinery, facilities and equipment for SAC operations
removed, whether located at the SACs or elsewhere on or about the Demised
Premises as and to the extent required by Environmental Law, and (f) free and
clear of all Encumbrances, other than (x) Permitted Encumbrances (except for
(A) Excepted Liens and (B) Subleases, the Sears Hometown License Agreement, and
the Lands’ End Agreements), and (y) Permitted Encumbrances (excluding Excepted
Liens, except in the case of a Master Lease termination with respect to the
Recapture Space in which the Master Lease continues with respect to the Tenant
Retained Space, in which case Excepted Liens shall be permitted so long as
Security for Excepted Liens is provided to Landlord) and Landlord Encumbrances
(provided, however, that Tenant shall remain liable for the payment and
discharge of all Excepted Liens). Notwithstanding the foregoing, in the event of
a Master Lease termination as a result of casualty or Condemnation, the
foregoing provisions with respect to Alterations, and subparagraph (b), shall
not apply to the extent affected by such casualty or Condemnation.

ARTICLE XXIX

ALTERNATIVE DISPUTE RESOLUTION—EXPEDITED ARBITRATION

29.1 Attempted Dispute Resolution. (a) All disputes, claims or controversies
arising under this Master Lease between the Parties with respect to or arising
under (i) Sections 1.7 and 1.8, (ii) with respect to or arising from the
determination of Gross Leasable Square Footage or Tenant’s Proportionate Share,
or (iii) with respect to the calculation and determination of Base Rent, the
“SHC Base Rent Adjustment” and other items and adjustments as provided in
Schedule 2 to the Side Letter (each, a “Dispute”) shall be addressed and
resolved in accordance with the procedures set forth below, and no other claim
shall be brought in any court or under other dispute resolution process, and no
other remedy shall be sought to be exercised by any Party with respect to the
subject matter of any such Dispute (except that the decision of the Conciliator
or Arbitrator may be enforced in any court of competent jurisdiction). Without
limiting the foregoing, pending the resolution of such Dispute as provided
herein, neither Party shall be deemed in breach or default nor shall there be
any Event of Default under this Master Lease; provided, however, in the event of
a Dispute with respect to subdivisions (ii) or (iii), Tenant shall continue to
pay all Base Rent and Property Charges in accordance with the amounts last
proposed or claimed by Landlord immediately prior to such Dispute, subject to
prompt adjustment and refund or credit to Tenant of any amounts owing to Tenant
upon such resolution. For the avoidance of doubt, from and after the Actual
Recapture Date, a Dispute shall not include (and arbitration shall not apply to)
any Event of Default or the exercise of any remedies by Landlord for an Event of
Default, including the termination of this Master Lease, with respect to any
Recapture Space or any Tenant Retained Space.

(b) Landlord and Tenant shall use all reasonable good faith efforts to settle
and resolve all Disputes in an expeditious manner. Landlord and Tenant have each
designated a senior executive officer (“Senior Representative”) to act as its
representative to attempt to resolve all Disputes; each Party may designate a
replacement Senior Representative for such Party from time to time by Notice to
the other Party. As of the Commencement Date, Landlord’s initial Senior
Representative shall be Benjamin Schall, and Tenant’s initial Senior
Representative shall be Jeffrey Stollenwerck. On or before the Commencement
Date, or at any time thereafter,

 

122



--------------------------------------------------------------------------------

by separate agreement, the Parties shall attempt in good faith to select a
disinterested Person (“Conciliator”) to assist in the resolution of all such
Disputes, which Conciliator may similarly be replaced only by mutual agreement
of the Parties from time to time.

(c) If the Parties fail to resolve any Dispute through informal discussions,
either Landlord or Tenant may give Notice to the other Party (and the
Conciliator, if any) of the existence of a Dispute (“Dispute Notice”), which
shall specify with reasonable detail the matter or matters in dispute and the
relief sought (and, if monetary, the amount thereof), and shall propose a place,
date and time for the Parties’ respective Senior Representatives to meet with
each other (and the Conciliator, if any) to seek to resolve the Dispute (which
date shall be no later than three (3) days from the date of delivery of the
Dispute Notice). Landlord and Tenant, together with any such Conciliator (if
any) shall use reasonable best efforts to negotiate a resolution to the Dispute
during a period of ten (10) days (“10-Day Period”) beginning upon the date that
any Party delivers a Dispute Notice. These reasonable best efforts shall include
taking the following sequential steps, all of which shall be completed within
such 10-Day Period:

(i) The Senior Representative of the Party receiving the Dispute Notice shall
use his or her reasonable best efforts to meet with the noticing Party’s Senior
Representative and any Conciliator at the place, on the date and at the time
proposed in the Dispute Notice.

(ii) The Senior Representatives and any Conciliator, acting in good faith, shall
use their respective reasonable best efforts to negotiate a mutually acceptable
resolution of the asserted Dispute.

(iii) If, acting in good faith, the Senior Representatives (with the assistance
of any Conciliator) are unable to achieve a mutually acceptable resolution of
the asserted Dispute within said 10-Day Period, the Parties agree that the
Conciliator (if any) shall make the final decision at the expiration of such
10-Day Period, which decision shall be in writing and shall be final and binding
on the Parties. If the Dispute is not resolved as provided in this Section 29.1,
then the Parties shall submit the Dispute to binding arbitration as provided
herein.

29.2 Binding Arbitration. If, upon the expiration of the 10-Day Period following
the date of delivery of the Dispute Notice, the Senior Representatives are
unable to negotiate a resolution of the Dispute, and there is no Conciliator (or
the Conciliator fails to issue a decision), then the Parties shall submit the
Dispute to binding arbitration in accordance with the following arbitration
procedures:

(a) The arbitration will be conducted pursuant to the Expedited Procedures of
the Commercial Arbitration Rules (“Arbitration Rules”) of the American
Arbitration Association (“AAA”) in New York, New York, and the arbitrator shall
render his or her award not later than fourteen (14) days after the close of the
hearing in the arbitration.

(b) The arbitrator will be selected from an AAA list using the AAA-recommended
selection method.

 

123



--------------------------------------------------------------------------------

(c) After the appointment of the arbitrator, the arbitrator shall hold a
conference with the Parties as soon as practicable (but in any event within five
(5) days of such appointment) to define and narrow the issues and claims to be
arbitrated, to define and limit discovery and to identify the form of evidence
to be presented. All discovery shall be completed within five (5) Business Days
of said conference.

(d) Any arbitration shall be conducted by the arbitrator under the guidance of
the Federal Rules of Civil Procedure and the Federal Rules of Evidence, as
modified by the Expedited Procedures, but the arbitrator shall not be required
to comply strictly with such rules in conducting any such arbitration.

(e) The arbitrator shall conduct such evidentiary or other hearings not to
exceed two (2) days, as the arbitrator shall deem necessary or appropriate, and
thereafter shall make a determination as soon as practicable and within said
fourteen (14)-day period.

(f) A full and complete record of the arbitration shall be maintained, and the
award of the arbitrator shall be accompanied by detailed written findings of
fact and conclusions of law of the arbitrator.

(g) Each Party will bear equally the costs and expenses of AAA and the
arbitrator, and each Party will bear its own costs and expenses.

(h) In no event will the arbitrator determine that any Party should be awarded
punitive, exemplary, consequential or speculative damages or any other damages
not measured by the prevailing Party’s actual damages.

(i) All arbitration proceedings shall be confidential, except to the extent that
disclosure is required by applicable law.

(j) The arbitrator may make and grant interim and interlocutory awards and
relief, including injunctive relief, which shall not be subject to appeal.

(k) The final award by the arbitrator shall be final and binding on the Parties
and shall not be subject to appeal, and judgment on the award may be entered in
any court of competent jurisdiction.

(l) In the case of any conflict between a term or condition of this Master Lease
and a term or condition of the Arbitration Rules, the terms and conditions of
this Master Lease shall govern and control in all respects to the fullest extent
permissible or feasible.

 

[SIGNATURES FOLLOW]

 

124



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Master Lease has been executed and delivered by the
Members effective as of the Effective Date.

Landlord:

 

SERITAGE KMT FINANCE LLC

By:

/s/ Benjamin Schall

Name: Benjamin Schall Title: President SERITAGE SRC FINANCE LLC By:

/s/ Benjamin Schall

Name: Benjamin Schall Title: President Tenant: KMART OPERATIONS LLC By:

/s/ Lawrence J. Meerschaert

Name: Lawrence J. Meerschaert Title: Vice President, Tax, Assistant Treasurer
and Secretary SEARS OPERATIONS LLC By:

/s/ Lawrence J. Meerschaert

Name: Lawrence J. Meerschaert Title: Vice President, Tax, Assistant Treasurer
and Secretary

[Exhibits]

[Schedules]

 

125



--------------------------------------------------------------------------------

EXHIBIT A

PROPERTIES

 

    

Store Number

  

City

  

State

1    1089    Anchorage    AK 2    9571    Cullman    AL 3    1206    North
Little Rock    AR 4    9711    Russellville    AR 5    2358    Flagstaff    AZ 6
   1078    Mesa    AZ 7    1708    Phoenix    AZ 8    2218    Prescott    AZ 9
   2047    Sierra Vista    AZ 10    3695    Sierra Vista    AZ 11    1338   
Tucson    AZ 12    2078    Yuma    AZ 13    4762    Antioch    CA 14    7653   
Big Bear Lake    CA 15    1568    Carson    CA 16    1358    Chula Vista    CA
17    1538    Citrus Heights    CA 18    3945    Delano    CA 19    1438    El
Cajon    CA 20    1988    El Centro    CA 21    1159    Fairfield    CA 22   
1408    Florin    CA 23    1208    Fresno    CA 24    7390    McKinleyville   
CA 25    2298    Merced    CA 26    1748    Montclair    CA 27    1868    Moreno
Valley    CA 28    1698    Newark    CA 29    1168    North Hollywood    CA 30
   1508    Northridge    CA 31    1968    Palm Desert    CA 32    3678    Ramona
   CA 33    1298    Riverside    CA 34    4432    Riverside    CA 35    1156   
Roseville    CA

 

Exhibit A Properties – 1



--------------------------------------------------------------------------------

    

Store Number

  

City

  

State

36    1688    Salinas    CA 37    1398    San Bernardino    CA 38    1478    San
Bruno    CA 39    1648    San Diego    CA 40    1488    San Jose    CA 41   
2308    Santa Cruz    CA 42    2088    Santa Maria    CA 43    1178    Santa
Monica    CA 44    7639    Santa Paula    CA 45    1108    Temecula    CA 46   
2318    Thousand Oaks    CA 47    1148    Ventura    CA 48    2068    Visalia   
CA 49    1189    West Covina    CA 50    1608    Westminster    CA 51    1071   
Lakewood    CO 52    4917    Thornton    CO 53    1193    Waterford    CT 54   
1063    West Hartford    CT 55    7725    Rehoboth Beach    DE 56    1355   
Altamonte Springs    FL 57    1645    Boca Raton    FL 58    2565    Bradenton
   FL 59    7321    Bradenton    FL 60    1415    Clearwater    FL 61    1715   
Doral    FL 62    1495    Ft. Myers    FL 63    1665    Gainesville    FL 64   
1345    Hialeah    FL 65    4292    Hialeah    FL 66    7233    Kissimmee    FL
67    1955    Lakeland    FL 68    2245    Melbourne    FL 69    1365    Miami
   FL 70    1655    Miami    FL 71    2695    Naples    FL 72    4295    North
Miami    FL 73    1006    Ocala    FL 74    1225    Orlando    FL

 

Exhibit A Properties – 2



--------------------------------------------------------------------------------

    

Store Number

  

City

  

State

75    2805    Panama City    FL 76    1096    Pensacola    FL 77    1535   
Plantation    FL 78    1625    Sarasota    FL 79    1295    St. Petersburg    FL
80    4355    St. Petersburg    FL 81    1385    Atlanta    GA 82    1305   
Savannah    GA 83    7480    Honolulu    HI 84    9220    Algona    IA 85   
2212    Cedar Rapids    IA 86    7767    Charles City    IA 87    9309   
Webster City    IA 88    1229    Boise    ID 89    1090    Chicago    IL 90   
1380    Chicago    IL 91    3594    Chicago    IL 92    1740    Joliet    IL 93
   4297    Moline    IL 94    1212    North Riverside    IL 95    1750    Orland
Park    IL 96    3241    Springfield    IL 97    7289    Steger    IL 98    3556
   Elkhart    IN 99    1830    Ft. Wayne    IN 100    3180    Merrillville    IN
101    9647    Leavenworth*    KS 102    1101    Overland Pk    KS 103    7607
   Hopkinsville    KY 104    7430    Owensboro    KY 105    2176    Paducah   
KY 106    3320    Houma    LA 107    1347    Lafayette    LA 108    7061    New
Iberia    LA 109    3879    Braintree    MA 110    1053    Saugus    MA 111   
2034    Bowie    MD 112    1864    Cockeysville    MD 113    7713    Edgewater
   MD

 

Exhibit A Properties – 3



--------------------------------------------------------------------------------

    

Store Number

  

City

  

State

114    2945    Hagerstown    MD 115    9521    Madawaska    ME 116    7733   
Alpena    MI 117    2050    Jackson    MI 118    1250    Lincoln Park    MI 119
   4845    Manistee    MI 120    1450    Roseville    MI 121    9586    Sault
Ste. Marie    MI 122    4177    St. Clair Shores    MI 123    1490    Troy    MI
124    1132    Burnsville    MN 125    3775    Detroit Lakes    MN 126    1122
   Maplewood    MN 127    1052    St. Paul    MN 128    7021    Cape Girardeau
   MO 129    4304    Florissant    MO 130    7018    Jefferson City    MO 131   
7719    Columbus    MS 132    4814    Havre    MT 133    1185    Asheville    NC
134    4758    Concord    NC 135    4353    Minot    ND 136    3814    Kearney
   NE 137    2443    Manchester    NH 138    1313    Nashua    NH 139    2663   
Portsmouth    NH 140    1003    Salem    NH 141    1574    Middletown    NJ 142
   1294    Watchung    NJ 143    1434    Wayne    NJ 144    7755    Deming    NM
145    7035    Farmington    NM 146    7016    Hobbs    NM 147    9819   
Henderson    NV 148    1668    Las Vegas    NV 149    1978    Reno    NV 150   
1103    Albany    NY 151    1623    Clay    NY 152    1794    East Northport   
NY

 

Exhibit A Properties – 4



--------------------------------------------------------------------------------

    

Store Number

  

City

  

State

153    1264    Hicksville    NY 154    1784    Johnson City    NY 155    7695   
Olean    NY 156    1524    Rochester    NY 157    7676    Sidney    NY 158   
1584    Victor    NY 159    1944    Yorktown Heights    NY 160    1410    Canton
   OH 161    1520    Chapel Hill    OH 162    1560    Dayton    OH 163    7736
   Kenton    OH 164    7477    Marietta    OH 165    1350    Mentor    OH 166   
1430    Middleburg Heights    OH 167    3243    North Canton    OH 168    3142
   Tallmadge    OH 169    1220    Toledo    OH 170    7003    Muskogee    OK 171
   1091    Oklahoma City    OK 172    1119    Happy Valley    OR 173    3888   
The Dalles    OR 174    7746    Carlisle    PA 175    3911    Columbia    PA 176
   7699    Lebanon    PA 177    9770    Mount Pleasant    PA 178    3954   
Walnutport    PA 179    4313    York    PA 180    7788    Bayamon    PR 181   
1085    Caguas    PR 182    1925    Carolina    PR 183    7768    Guaynabo    PR
184    3882    Mayaguez    PR 185    7741    Ponce    PR 186    1083    Warwick
   RI 187    7754    Anderson    SC 188    1325    Charleston    SC 189    7043
   Rock Hill    SC 190    7318    Sioux Falls    SD 191    1146    Cordova    TN

 

Exhibit A Properties – 5



--------------------------------------------------------------------------------

    

Store Number

  

City

  

State

192    1186    Memphis    TN 193    1847    Austin    TX 194    1227    Dallas
   TX 195    4205    El Paso    TX 196    1257    Friendswood    TX 197    7077
   Harlingen    TX 198    1067    Houston    TX 199    1277    Ingram    TX 200
   2147    Irving    TX 201    1167    San Antonio    TX 202    1127    Shepherd
   TX 203    1057    Valley View    TX 204    1197    Westwood    TX 205    7426
   Layton    UT 206    1888    West Jordan    UT 207    1284    Alexandria    VA
208    1615    Chesapeake    VA 209    1814    Fairfax    VA 210    1575   
Hampton    VA 211    1265    Virginia Beach    VA 212    2514    Warrenton    VA
213    1069    Redmond    WA 214    2239    Vancouver    WA 215    4439   
Yakima    WA 216    1082    Greendale    WI 217    2382    Madison    WI 218   
3970    Platteville    WI 219    4188    Charleston    WV 220    3877    Elkins
   WV 221    3724    Scott Depot    WV 222    4736    Casper    WY 223    4863
   Gillette    WY 224    4837    Riverton    WY

 

Exhibit A Properties – 6



--------------------------------------------------------------------------------

EXHIBIT B

PROHIBITED USES

 

[NOTE:       All Prohibited Uses marked “*” shall apply to both Landlord and
Tenant; all others apply to Tenant only.]

*     •   A flea market; * • A pawn shop; • A banquet hall, auditorium or other
place of public assembly; • A library or reading room (except incidental to the
sale at retail of books); • A discotheque or dance hall, any establishment
offering live entertainment of any kind (excluding live music in restaurants),
and a theatre, cinema or playhouse, provided that readings, demonstrations,
television, video and other displays, and/or interactive presentations, shall be
permitted as incidental to any other lawful use; * • A mortuary, funeral home or
crematorium; • Living quarters, sleeping apartment or lodging rooms; * • Any use
which is a public or private nuisance; * • Any use which produces: (A) noise or
sound that is objectionable due to intermittence, high frequency, shrillness or
loudness (except as otherwise permitted), (B) noxious odors, (C) noxious, toxic,
caustic or corrosive fumes, fuel or gas, (D) dust, dirt or fly ash in excessive
quantities, or (E) fire, explosion or other damaging or dangerous hazard,
excluding in all cases the normal operations of SACs; * • Any assembling,
manufacturing, industrial, distilling, refining, smelting, agriculture or mining
operation; * • Junk yard or dump; * • A massage parlor, or the sale, rental or
display of “adult” or pornographic materials, including, without limitation,
magazines, books, movies, videos, and photographs, or any pornographic display
of any nature, excepting massages offered by a spa; • A casino, gaming hall,
off-track betting facility, or other gambling operation or facility, excepting
the sale of lottery tickets and gambling where allowed under applicable Legal
Requirements; * • A “head shop” or other business selling drug paraphernalia,
and • A retail use that is primarily (a) an off-price or discount store (other
than a store operated under the “Sears”, “Kmart” or “Shop Your Way” brand or
name or any abbreviation or derivative of such brand or name (such as, by way of
example only and not by way of limitation, “K” or “Big K”), or any other brand
or name including therein the name “Sears”, “Kmart” or “Shop Your Way” or any
abbreviation or derivative for such brand or name as aforesaid ), or *(b) a
second-hand store.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SNDA

 

Prepared by and after recording return to:        

)

)

)

)

 

)

 

)

 

)

 

)

SUBORDINATION, NON-DISTURBANCE, and Attornment AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made as of the [    ] day of [            ], 2015 by and between
(i) [                    ], a [                    ], having an address at
[                    ] (together with its successors and assigns, “Lender”),
(ii) KMART OPERATIONS LLC, a [limited liability company], having an address at
[                                        ] (“Kmart Tenant”), SEARS OPERATIONS
LLC, a [limited liability company], having an address at
[                                        ] (“Sears Tenant”, and together with
Kmart Tenant, individually or collectively as the context shall indicate,
“Tenant”), and (iii) SERITAGE SRC FINANCE LLC, a Delaware limited liability
company (“Sears Landlord”) and SERITAGE KMT FINANCE LLC, a Delaware limited
liability company (“Kmart Landlord”, and together with Sears Landlord,
individually or collectively as the context shall indicate, “Landlord”).

RECITALS

Landlord is the fee owner of those certain properties identified on Exhibit A
attached hereto, (collectively, the “Landlord Parcels” and each a “Landlord
Parcel”).

By that certain Master Lease dated [            ] (collectively, the “Lease”),
by and between Landlord and Tenant, Tenant has leased from Landlord all or a
portion of each Landlord Parcel and the improvements thereon (the “Premises”),
together with certain easements and rights over the Landlord Parcel as described
in the Lease.

 

Exhibit C Form of SNDA – 1



--------------------------------------------------------------------------------

Lender is the holder of a mortgage or beneficiary under a deed of trust on each
Landlord Parcel, given to the Lender by Landlord dated as of the date hereof
(individually or collectively as the context shall indicate, the “Mortgage”, and
the “Mortgages”). Lender and Landlord are also parties to that certain Loan
Agreement, dated as of the date hereof (the “Loan Agreement” and, collectively
with the Mortgage and the other Loan Documents as defined in the Loan Agreement,
the “Loan Documents”). Capitalized terms used but not defined herein shall have
the meanings ascribed to such terms in the Loan Agreement.

The loan terms require Landlord to cause Tenant to subordinate the Lease and its
interest in the Premises to the lien of the Mortgage and that Tenant attorn to
Lender.

In return for Tenant’s agreement to subordinate and attorn on the terms and
conditions set forth herein, Tenant requires recognition of and consent to the
Lease terms by Lender, subject to the terms of this Agreement, and to be assured
of continued occupancy of the Demised Premises under the terms of the Lease, in
the event either Lender or a Successor to Lender (as defined herein) succeeds to
the rights of Landlord under the Lease pursuant to the terms of the Mortgage.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

1. The Recitals paragraphs set forth above are hereby incorporated into this
Agreement. All capitalized terms not otherwise defined herein shall have the
meaning ascribed thereto in the Lease.

 

2. Lender hereby consents to the Lease.

 

3. Subject to the terms of this Agreement, the Lease is and shall be subject and
subordinate to the lien of the Mortgage and to all renewals, replacements and
extensions of the Mortgage (pursuant to Section 14.1 of the Lease) to the full
extent of the principal sum secured thereby, interest thereon and any applicable
fees and expenses and to the terms, conditions and covenants set forth in the
Mortgage and the other Loan Documents.

 

4. In the event that Lender shall commence an action to foreclose the Mortgage
or to obtain a receiver of the Demised Premises, or shall foreclose the Mortgage
by advertisement, entry and sale according to any procedure available under the
laws of the state where the Landlord Parcel is located, Tenant shall not be
joined as a party defendant in any such action or proceeding, unless such
joinder is required by law, and in any event Tenant shall not be disturbed in
its possession of the Demised Premises under the Lease, including its rights
under Section 21.25 of the Lease, provided that at the time of the commencement
of any such action or proceeding or at the time of any such sale or exercise of
any such other rights (a) the term of the Lease shall have commenced pursuant to
the provisions thereof, (b) Tenant shall be in possession of the premises then
currently demised under the Lease (subject to, and as the Demised Premises may
be modified from time to time pursuant to, the terms and conditions of the
Lease), (c) the Lease shall be in full force and effect and (d) no Event of
Default has occurred and is continuing.

 

Exhibit C Form of SNDA – 2



--------------------------------------------------------------------------------

5. In the event that Lender or any bona-fide purchaser (at a foreclosure sale or
other proceedings brought to enforce the Mortgage), subsequent owner (receiving
title by deed or assignment in lieu of foreclosure), successor or assign
(including, without limitation, a successor or assign from Lender in its
capacity as the holder of the indebtedness secured by the Mortgage, such
purchaser, subsequent owner, successor or assign referred to as “Successor”)
shall acquire the Demised Premises upon foreclosure, or by deed in lieu of
foreclosure, or by any other means:

 

  (a) Lender or its Successor shall recognize and accept the rights of Tenant
and shall thereafter assume the obligations of Landlord under the Lease, subject
to Section 4 above and subsection 5(d) below;

 

  (b) Tenant shall be deemed to have made a full and complete attornment to
Lender or its Successor as the landlord under the Lease so as to establish
direct privity between the Lender or its Successor and Tenant;

 

  (c) All rights and obligations of Tenant under the Lease shall continue in
full force and effect and be enforceable by and against Tenant, respectively,
with the same force and effect as if the Lease had originally been made and
entered into directly by and between Lender or its Successor (as the case may
be) as the landlord thereunder, and Tenant and, in the event the Lease shall
automatically terminate pursuant to applicable law, Lender or its Successor (as
the case may be) and Tenant shall, upon the request of Tenant, immediately enter
into a new lease on the exact same terms and conditions of the Lease; and

 

  (d) Notwithstanding anything to the contrary contained herein, in the Loan
Documents or in the Lease, the following is specifically understood and agreed:

(1) Neither Lender nor its Successor shall be obligated to complete any
construction work required to be done by Landlord pursuant to the provisions of
the Lease or to reimburse Tenant for any construction work done by Tenant.
except that with respect to Recapture Separation Work and Additional Recapture
Space separation work as provided in Section 1.7 and 1.8 of the Lease that
remains unfinished as of the date upon which the Lender or its Successor shall
become the owner of the applicable Landlord Parcel (“Successor Landlord”),
Successor Landlord shall elect to either (A) complete such work (regardless of
the adequacy of any reserves available therefor) or (B) notify Tenant that
Successor Landlord elects not to complete such work. If Successor Lender elects
not to complete such work, the Lease shall automatically be reinstated as to
such Recapture Space or Additional Recapture Space (in its then current
condition) such that the Demised Premises and related Lease terms for such
Property shall be the same as though the Recapture Notice or Additional
Recapture Space Termination Notice had never been given, it being understood and
agreed that (x) from and after Successor Landlord’s election not to complete
such work Tenant’s payment obligations under the Lease shall apply to the
Demised Premises including the applicable Recapture Space or Additional
Recapture Space but (y) Tenant shall not be deemed to be in default or breach of
the Operating Covenant

 

Exhibit C Form of SNDA – 3



--------------------------------------------------------------------------------

for such reasonable period of time as shall be reasonably necessary for Tenant
(at its sole cost and expense) to return the Demised Premises to substantially
the condition as existed immediately before the applicable Recapture Notice or
Additional Recapture Space Termination Notice was given.

(2) Subject to subsection 5(a) hereof, neither Lender nor its Successor shall be
liable (a) for Landlord’s failure to perform any of its obligations under the
Lease which have accrued prior to the date on which the Lender or its Successor
shall become the owner of the applicable Landlord Parcel, or (b) for any act or
omission of Landlord, whether prior to or after such foreclosure or sale,
provided, that the foregoing shall not limit the obligations of Lender or its
Successor (and they shall remain obligated) for (A) any alteration (but
specifically excluding any work under clauses (1) or (4) of this Section 5(d)
except as expressly provided therein), maintenance, or repair covenants of
Landlord or any obligations to cure violations of any Legal Requirements by
Landlord of a continuing nature (“Continuing Acts”), and (B) any obligations of
Landlord under the Lease which accrue from and after the date such Lender or its
Successor shall succeed to Landlord’s interest.

(3) Neither Lender nor its Successor shall be required to make any repairs to
any Landlord Parcel or to the Demised Premises required as a result of fire or
other casualty or by reason of condemnation, except Lender or its Successor
shall remain obligated to make all such repairs if Landlord is required to do so
under the Lease to the extent that Lender or its Successor shall have received
casualty insurance proceeds or condemnation awards with respect to such events.

(4) Neither Lender nor its Successor shall be required to make any capital
improvements to any Landlord Parcel or to the Demised Premises under the Lease
which Landlord may have agreed to make, but had not completed, or to perform or
provide any services not related to possession or quiet enjoyment of the
premises demised under the Lease, except they shall remain obligated for (I) all
of the same as expressly set forth in Section 5(d)(1) with respect to Recapture
Separation Work and Additional Recapture Space separation work, if Lender shall
have elected to complete such work as set forth in Section 5(d)(1) above and
(II) all Continuing Acts

(5) Neither Lender nor its Successor shall be subject to any offsets, defenses,
abatements or counterclaims which shall have accrued to Tenant against Landlord
prior to the date upon which the Lender or its Successor shall become the owner
of the applicable Landlord Parcel, except Tenant shall retain against them all
Tenant defenses, claims and counterclaims (if any) with respect to any
Continuing Acts.

(6) Neither Lender nor its Successor shall be liable for the return of rental
security deposits, if any, paid by Tenant to Landlord in accordance with the
Lease unless such sums are actually received by Lender or its Successor.

 

Exhibit C Form of SNDA – 4



--------------------------------------------------------------------------------

(7) Neither Lender nor its Successor shall be bound by any payment of rents,
additional rents or other sums which Tenant may have paid more than one
(1) month in advance to any prior Landlord unless (i) such sums are actually
received by the Lender or its Successor, or (ii) such prepayment shall have been
expressly provided in the Lease; provided that this clause (7) shall not limit
Tenant’s right to any credit or refund under the Lease under the installment
expense true-up provisions set forth in Section 4.5 of the Lease, except to the
extent Landlord has misappropriated any payments therefor.

(8) Neither Lender nor its Successor shall be bound to make any payment to
Tenant which was required under the Lease, or otherwise, to be made prior to the
time the Lender or its Successor succeeded to Landlord’s interest, except that
Landlord or its Successor shall remain liable for all payments with respect to
all Continuing Acts. In the event any 100% Recapture Property Termination Notice
has been given, if any amounts placed into escrow pursuant to Section 1.9 of the
Lease with respect to such 100% Recapture Property Termination Notice are not
released to Tenant on the termination date contemplated by the Lease, Tenant
shall have the right within five (5) Business Days of such scheduled termination
date to reinstate the Lease. If Tenant makes such election to reinstate the
Lease, Tenant shall not be deemed to be in default or breach of the Operating
Covenant for such reasonable period of time as shall be reasonably necessary in
order to resume business operations in the event Tenant retains the 100%
Recapture Property.

(9) Neither Lender nor its Successor shall be bound by any agreement amending,
modifying or terminating the Lease (except for any termination, and any
amendment, made pursuant to and as expressly provided in the Lease) made without
the Lender’s prior written consent prior to the time the Lender or its Successor
succeeded to Landlord’s interest.

(10) Neither Lender nor its Successor shall be bound by any assignment of the
Lease or sublease of the Landlord Parcel, or any portion thereof, made prior to
the time the Successor succeeded to Landlord’s interest, other than if pursuant
to the provisions of the Lease.

 

6.

Nothing herein contained shall impose any obligations upon either Lender or its
Successor to perform any of the obligations of Landlord under the Lease, unless
and until Lender or its Successor shall succeed to the interests of Landlord in
accordance with Section 5 above. Provided that the conditions set forth in
Section 4 above are satisfied, in the event that Lender, at its election in its
sole discretion, shall seek a receiver for any Landlord Parcel, Lender shall
(a) use commercially reasonable efforts to request that the order appointing the
receiver require the receiver for such Landlord Parcel to operate such Landlord
Parcel subject to the terms of the Lease, (b) to the extent required by
applicable law, deliver any such required notice or order with respect to such
appointment and order, and (c) unless deemed necessary in Lender’s prudent
judgment, not object to Tenant appearing at its sole cost and expense in any
proceeding for such appointment and order for the sole purpose of supporting a
request made under

 

Exhibit C Form of SNDA – 5



--------------------------------------------------------------------------------

  subsection 6(a), or making a similar request, so long as such appearance shall
not hinder or delay the appointment of the receiver and Tenant has advised
Lender of its intent to appear.

 

7. Any notice required or desired to be given under this Agreement shall be in
writing and (a) given by certified or registered mail, return receipt requested,
postage prepaid or (b) sent by reputable overnight air courier service (i.e.,
Federal Express, Airborne, etc.) with guaranteed overnight delivery; in each
instance addressed to the party as provided below. Notices shall be deemed given
when actually received by the recipient, receipt thereof is refused by the
recipient or the impossibility of delivery due to the failure to provide a new
address as required herein. All notices hereunder shall be addressed as follows:

 

If to Lender: [                    ] If to Tenant: [                    ] With a
copy to: [                    ] If to Landlord: [                    ] With a
copy to: [                    ]

Either party, at any time and from time to time (by providing notice to the
other party in the manner set forth above), may designate a different address or
person, or both, to whom such notice may be sent. Notice of change in address or
person shall be effective 10 days after written notice of such change has been
sent to Tenant in accordance with the terms of this Paragraph.

 

8. Tenant will give Lender a copy of any notice of default sent by Tenant to
Landlord (“Default Notice”); provided that, Tenant’s failure, for any reason or
no reason, to give Lender a Default Notice will not comprise either a default or
breach of Tenant’s obligations under the Lease and will not, except as set forth
herein, preclude or affect in any way Tenant’s right to exercise any remedy
provided to Tenant for Landlord’s default in the Lease. If Lender receives a
Default Notice from Tenant, Lender shall have the same period of time provided
Landlord under the Lease within which to cure such default. The Lender’s cure
period shall begin to run upon receipt of the Default Notice. Notwithstanding
anything to the contrary contained in this Section 8, Tenant agrees not to
terminate the Lease by reason of default by Landlord under the Lease, or to an
abatement of rent under the Lease, without delivering to Lender or its Successor
written notice of such default and the opportunity to cure within 60 days of the
delivery of such notice to Lender or its Successor, or if such default cannot be
cured within sixty (60) days, shall have failed within sixty (60) days after
receipt of such notice to commence and thereafter diligently pursue any action
necessary to cure such default, provided that Lender has kept Tenant up-to-date
with the current contact information for Lender or its Successor as to where to
send such notice.

 

Exhibit C Form of SNDA – 6



--------------------------------------------------------------------------------

9. This Agreement shall be binding upon and inure to the benefit of Lender, its
Successor, Landlord and Tenant and their respective legal representatives,
successors, administrators and assigns. The term “Lender” as used herein shall
include the successors and assigns of Lender and any person, party or entity
which shall become the owner of a Landlord Parcel by reason of a foreclosure of
the Mortgage or the acceptance of a deed or assignment in lieu of foreclosure or
otherwise.

 

10. Landlord shall give written notice to Tenant of the reconveyance or other
release of the Mortgage within thirty (30) days of the date the reconveyance or
other release is recorded.

 

11. This Agreement and the lien of the Mortgage shall not apply to any
personalty, real property, fixtures or equipment owned or leased by Tenant which
is now or hereafter placed on or installed in the Premises, and Tenant shall
have the full right to remove said personalty, real property, fixtures and
equipment at the expiration of the Lease term.

 

12. Lender may sell, transfer and deliver the Note and assign the Mortgage, this
Agreement and the other documents executed in connection therewith to one or
more investors in the secondary mortgage market (“Investors”), provided, any
assignment of this Agreement in connection with such sale or transfer shall be
subject to all terms and provisions of this Agreement. In connection with such
sale, Lender may retain or assign responsibility for servicing the loan,
including the Note, the Mortgage, this Agreement and the other documents
executed in connection therewith, or may delegate some or all of such
responsibility and/or obligations to a servicer including, but not limited to,
any subservicer or master servicer, on behalf of the Investors. All references
to Lender herein shall refer to and include any such servicer to the extent
applicable.

 

13. Tenant will, at the cost of Tenant, and without expense to Lender, do,
execute, acknowledge and deliver all and every such further acts and assurances,
as reasonably necessary, as Lender shall, from time to time, reasonably require,
for the better assuring and confirming unto Lender the property and rights
hereby intended now or hereafter so to be pursuant to this Agreement, or for
carrying out the intention or facilitating the performance of the terms of this
Agreement or for filing, registering or recording this Agreement, or for
complying with all applicable laws.

 

14.

Tenant acknowledges that Lender is obligated only to Landlord to make the Loan
upon the terms and subject to the conditions set forth in the Loan Documents. In
no event shall Lender or any Successor, nor any heir, legal representative,
successor, or assignee of Lender or any such purchaser or grantee (collectively
the Lender, such purchaser, grantee, heir, legal representative, successor or
assignee, the “Subsequent Landlord”) have any personal liability for the
obligations of Landlord under the Lease and should the Subsequent Landlord
succeed to the interests of the Landlord under the Lease, Tenant shall look only
to the estate and property of any such Subsequent Landlord in the applicable
Landlord Parcel(s) for the satisfaction of Tenant’s remedies for the collection
of a judgment (or other judicial process) requiring the payment of money in the
event of any default by any Subsequent Landlord as landlord under the Lease, and
no other property or assets of any Subsequent Landlord shall be subject to levy,
execution or other

 

Exhibit C Form of SNDA – 7



--------------------------------------------------------------------------------

  enforcement procedure for the satisfaction of Tenant’s remedies under or with
respect to the Lease; provided, however, that the Tenant may exercise any other
right or remedy provided thereby or by law in the event of any failure by
Subsequent Landlord to perform any such material obligation.

 

15. This Agreement constitutes the entire agreement of the parties hereto
concerning its subject matter and may not be modified except in writing signed
by the parties hereto.

 

16. The provisions of this Agreement are valid and enforceable only upon
execution by Landlord and Lender of an unmodified counterpart hereof and
delivering a fully signed original to Tenant by [            ].

{Remainder of Page Intentionally Left Blank; Signature Pages Immediately Follow}

 

Exhibit C Form of SNDA – 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Subordination, Non-Disturbance and Attornment Agreement
has been signed and sealed on the day and year first above set forth.

 

Lender:

 

By:

 

Name: Title:

 

Tenant:

 

KMART OPERATIONS, LLC

 

By:

 

Name: Title:

 

SEARS OPERATIONS, LLC

 

By:

 

Name: Title:

 

Landlord:

 

SERITAGE KMT FINANCE LLC

 

By:

 

Name: Title:

 

SERITAGE SRC FINANCE LLC

 

By:

 

Name: Title:

 

Exhibit C Form of SNDA – 9



--------------------------------------------------------------------------------

LENDER NOTARY:

 

STATE OF  

 

  )               ) SS:       COUNTY OF  

 

  )      

THE undersigned, a Notary Public in and for the County and State aforesaid, does
hereby certify that                                          personally known to
me to be the                                         of
                                        , a
                                        , and personally known to me to be the
same person whose name is subscribed to the foregoing instrument, appeared
before me this day in person and acknowledged under oath that in such capacity
he/she signed and delivered the said instrument pursuant to authority duly given
to him/her by said                                         .

GIVEN under my hand and seal this     day of             , 20    .

 

 

Notary Public

 

My Commission Expires:

 

 

Exhibit C Form of SNDA – 10



--------------------------------------------------------------------------------

TENANT NOTARY:

 

STATE OF

 

)     ) SS: COUNTY OF

 

)

THE undersigned, a Notary Public in and for the County and State aforesaid, does
hereby certify that                                          personally known to
me to be the                                         of
                                        , a
                                        , and personally known to me to be the
same person whose name is subscribed to the foregoing instrument, appeared
before me this day in person and acknowledged under oath that in such capacity
he/she signed and delivered the said instrument pursuant to authority duly given
to him/her by said                                         .

GIVEN under my hand and seal this     day of             , 20    .

 

 

Notary Public

 

My Commission Expires:

 

 

STATE OF

 

)     ) SS: COUNTY OF

 

)

THE undersigned, a Notary Public in and for the County and State aforesaid, does
hereby certify that                                          personally known to
me to be the                                         of
                                        , a
                                        , and personally known to me to be the
same person whose name is subscribed to the foregoing instrument, appeared
before me this day in person and acknowledged under oath that in such capacity
he/she signed and delivered the said instrument pursuant to authority duly given
to him/her by said                                         .

 

Exhibit C Form of SNDA – 11



--------------------------------------------------------------------------------

GIVEN under my hand and seal this     day of             , 20    .

 

 

Notary Public

 

My Commission Expires:

 

 

Exhibit C Form of SNDA – 12



--------------------------------------------------------------------------------

LANDLORD NOTARY:

 

STATE OF

 

)     ) SS: COUNTY OF

 

)

THE undersigned, a Notary Public in and for the County and State aforesaid, does
hereby certify that                                          personally known to
me to be the                                         of
                                        , a
                                        , and personally known to me to be the
same person whose name is subscribed to the foregoing instrument, appeared
before me this day in person and acknowledged under oath that in such capacity
he/she signed and delivered the said instrument pursuant to authority duly given
to him/her by said                                         .

GIVEN under my hand and seal this     day of             , 20    .

 

 

Notary Public

 

My Commission Expires:

 

 

STATE OF

 

)     ) SS: COUNTY OF

 

)

THE undersigned, a Notary Public in and for the County and State aforesaid, does
hereby certify that                                          personally known to
me to be the                                         of
                                        , a
                                        , and personally known to me to be the
same person whose name is subscribed to the foregoing instrument, appeared
before me this day in person and acknowledged under oath that in such capacity
he/she signed and delivered the said instrument pursuant to authority duly given
to him/her by said                                         .

 

Exhibit C Form of SNDA – 13



--------------------------------------------------------------------------------

GIVEN under my hand and seal this      day of             , 20    .

 

 

Notary Public

 

My Commission Expires:

 

 

Exhibit C Form of SNDA – 14



--------------------------------------------------------------------------------

EXHIBIT “A”

LIST AND LEGAL DESCRIPTIONS-FEE PROPERTIES

PROPERTIES

 

Exhibit “A” to the Form of SNDA



--------------------------------------------------------------------------------

EXHIBIT D

LANDS’ END PREMISES

 

    

Store

Number

  

City

 

State

1089    Sears    Anchorage   AK 1538    Sears    Citrus Heights   CA 1438   
Sears    El Cajon   CA 1159    Sears    Fairfield   CA 1156    Sears   
Roseville   CA 1478    Sears    San Bruno   CA 1648    Sears    San Diego   CA
2308    Sears    Santa Cruz   CA 1178    Sears    Santa Monica   CA 1148   
Sears    Ventura   CA 1193    Sears    Waterford   CT 1063    Sears    West
Hartford   CT 1645    Sears    Boca Raton   FL 1415    Sears    Clearwater   FL
1225    Sears    Orlando   FL 1625    Sears    Sarasota   FL 1385    Sears   
Atlanta   GA 2212    Sears    Cedar Rapids   IA 1750    Sears    Orland Park  
IL 1830    Sears    Ft. Wayne   IN 1101    Sears    Overland Pk   KS 1053   
Sears    Saugus   MA 1864    Sears    Cockeysville   MD 1450    Sears   
Roseville   MI 1490    Sears    Troy   MI 1132    Sears    Burnsville   MN 1122
   Sears    Maplewood   MN 1185    Sears    Asheville   NC 2443    Sears   
Manchester   NH 1313    Sears    Nashua   NH 2663    Sears    Portsmouth   NH
1003    Sears    Salem   NH 1574    Sears    Middletown   NJ

 

Exhibit D Lands’ End Premises – 1



--------------------------------------------------------------------------------

    

Store

Number

  

City

 

State

1294    Sears    Watchung   NJ 1434    Sears    Wayne   NJ 1103    Sears   
Albany   NY 1623    Sears    Clay   NY 1794    Sears    East Northport   NY 1264
   Sears    Hicksville   NY 1584    Sears    Victor   NY 1944    Sears   
Yorktown Heights   NY 1410    Sears    Canton   OH 1520    Sears    Chapel Hill
  OH 1560    Sears    Dayton   OH 1350    Sears    Mentor   OH 1430    Sears   
Middleburg Heights   OH 1220    Sears    Toledo   OH 1119    Sears    Happy
Valley   OR 1083    Sears    Warwick   RI 1146    Sears    Cordova   TN 1186   
Sears    Memphis   TN 1067    Sears    Houston   TX 1888    Sears    West Jordan
  UT 1284    Sears    Alexandria   VA 1814    Sears    Fairfax   VA 1265   
Sears    Virginia Beach   VA 2514    Sears    Warrenton   VA 1069    Sears   
Redmond   WA 2239    Sears    Vancouver   WA 2382    Sears    Madison   WI

 

Exhibit D Lands’ End Premises – 2



--------------------------------------------------------------------------------

SCHEDULE 1.7(d)

FORM OF RECAPTURE NOTICE

[DATE]

[ADDRESS OF TENANT]

RECAPTURE NOTICE

Pursuant to Section 1.7 of the Master Lease

For Sears / Kmart Store [STORE NUMBER]

[NOTE: ANY TENANT RESPONSE REQUIRED WITHIN 30 DAYS]

Seritage Finance LLC (“Landlord”) hereby notifies Kmart Operations LLC and Sears
Operations LLC (“Tenant”) of its intention to recapture space pursuant to
Section 1.7 of the Master Lease by and among Seritage Finance LLC, Kmart
Operations LLC and Sears Operations LLC, dated as of                 , 2015 (the
“Master Lease”). All terms used herein but not otherwise defined have the
meaning ascribed to them in the Master Lease.

This Recapture Notice pertains to Store Number      at [STORE ADDRESS].

The Proposed Recapture Date is:                     . Tenant has sixty (60) days
after receipt of this Recapture Notice to give notice of a Tenant Recapture
Termination Date, if desired, which shall not be less than ninety (90) days
after receipt of this Recapture Notice.

Following the Actual Recapture Date, the following terms will apply with respect
to the modified Demised Premises.

 

  •   Annual Base Rent:                     

 

  •   Tenant’s Proportionate Share of all Property Charges:                     

 

  •   Monthly Installment Expenses payable by Tenant:                     

A site plan showing the applicable Tenant Retained Space and the Recapture Space
with respect to the modified Demised Premises, along with a description of the
Tenant Retained Space, is attached as Exhibit A.

A modified Schedule 2 to the side letter to the Master Lease reflecting the
applicable adjustments for the modified Demised Premises is attached as Exhibit
B. A copy of a title report with respect to this Property pursuant to
Section 1.7(e) of the Master Lease is attached as Exhibit C.

 

Schedule 1.7(d) Form of Recapture Notice – 1



--------------------------------------------------------------------------------

SHOULD TENANT DISAGREE WITH ANY OF THE FOREGOING ITEMS, PURSUANT TO THE MASTER
LEASE TENANT SHALL SEND LANDLORD A NOTICE WITHIN THIRTY (30) DAYS OF RECEIPT OF
THIS RECAPTURE NOTICE SETTING FORTH THE NATURE OF TENANT’S DISAGREEMENT IN
REASONABLE DETAIL.

 

SERITAGE KMT FINANCE LLC By:

 

Name: Title: SERITAGE SRC FINANCE LLC By:

 

Name: Title:

 

Schedule 1.7(d) Form of Recapture Notice – 2



--------------------------------------------------------------------------------

Exhibit A

Site Plan and Description of Tenant Retained Space

 

Exhibit A to Schedule 1.7(d) Form of Recapture Notice



--------------------------------------------------------------------------------

Exhibit B

Modified Schedule 2 to the Master Lease

 

Exhibit B to Schedule 1.7(d) Form of Recapture Notice



--------------------------------------------------------------------------------

Exhibit C

Title Report

 

Exhibit C to Schedule 1.7(d) Form of Recapture Notice



--------------------------------------------------------------------------------

SCHEDULE 1.7(j)(ii)

GENERAL REQUIREMENTS AND CONDITIONS

All provisions of this Schedule 1.7(j)(ii) are intended to supplement the
provisions in the Master Lease above governing any general construction work
performed by Landlord, or by Tenant, including without limitation Recapture
Separation Work, Additional Recapture Space recapture and separation work, or
any casualty or Condemnation restoration, or Tenant Alterations. In the event of
any conflict between the express provisions of the Master Lease and this
Schedule 1.7(j)(ii), the former shall control. All of the foregoing performed by
either Party shall be referred to as “Landlord’s Work” or “Tenant’s Work,”
respectively.

Tenant’s Work will be performed by Tenant in accordance with final plans and
specifications approved by Landlord (as and to the extent such plans and
specifications and/or approval is provided for in the Master Lease). Tenant’s
contractor(s) shall secure and pay for all necessary permits, inspections,
certificates, legal approvals, Certificate of Occupancy and/or fees required by
public authorities and/or utility companies with respect to Tenant’s Work.

 

A. General Requirements

1. All Landlord’s Work or Tenant’s Work installed by Tenant or Landlord shall be
coordinated with, completed in harmony with and so as not to unreasonably
interfere with, Landlord’s or Tenant’s construction schedule, business
operations, nor any other tenant’s or subtenant’s activities, including with
respect to Landlord’s tenants in the Recapture Space or under any of the Leases.

2. All contractors employed by either Landlord or Tenant shall allow other
contractors, even of the same trade, to work on the Demised Premises without
interference and in accordance with the spirit and intent of Paragraph 1 above.

3. Tenant and Tenant’s contractors shall provide all insurance required by
Landlord as set forth in this Lease, or as is otherwise maintained in the
ordinary course by prudent and reputable contractors and/or property owners, or
as otherwise reasonably required by Landlord, prior to the start of any
construction work within the Demised Premises. Landlord and Landlord Mortgagee
shall each be named as an additional insured in all such insurance.

4. Tenant shall, at all times, keep or cause to be kept the Demised Premises and
the surrounding area free from accumulations of waste materials and/or rubbish
caused by it or its contractors’ employees or workers and shall not place or
permit to be placed any waste materials and/or rubbish on the Common Areas or
other areas of Landlord’s Premises. Tenant and/or its contractors shall provide
dumpsters and maintenance of said dumpsters during the construction period in a
secure, neat and orderly condition and shall remove and empty the same on a
regular basis to avoid unsightly, obstructive or hazardous accumulations or
conditions.

5. Tenant shall provide Landlord prior written notice (except in case of an
emergency) of the proposed commencement date of (a) any Tenant Alterations to be
done within or to the Demised Premises as provided in the Master Lease, and of
(b) other Tenant’s Work with a cost in excess of $100,000 in any one
(1) instance with respect to an individual

 

Schedule 1.7(j)(ii) – 1



--------------------------------------------------------------------------------

Demised Premises, and Landlord shall provide Tenant at least thirty (30) days’
prior written notice of the estimated completion of any Recapture Restoration
Work or any Additional Recapture Space recapture and separation work.

6. Tenant shall coordinate the parking of contractor vehicles, the placement of
dumpsters and the staging area for construction materials, furniture, fixtures
and other equipment, with Landlord’s or any of its tenants’ construction
representatives and construction coordinators so as not to disrupt Landlord’s or
tenants’ operations or interfere with customer parking. All construction
materials, furniture, fixtures and other equipment shall be kept within Tenant’s
Demised Premises or within areas of the parking lot designated by Landlord
following proposal from and consultation with the Tenant, both Parties acting
reasonably and in good faith.

 

B. Construction Procedures

1. When submitting construction plans and specifications (preliminary, completed
or final), Tenant or the Tenant’s appointed representative shall issue Tenant’s
plans, specifications and supporting documents electronically via emails to
Landlord’s construction coordinator.

2. Tenant can elect to contract with architects, engineers and other
construction professionals of good repute, which are experienced, financially
responsible and duly licensed in the jurisdiction in which the Demised Premises
is located (“Construction Professionals”) of its choosing for the preparation of
the construction plans and specifications. The architect (and other Construction
Professionals, as appropriate) shall prepare detailed construction drawings for
the work to be performed at the Demised Premises, incorporating the improvements
to comply with all of Tenant’s obligations under this Master Lease or as
determined by Landlord in consultation with Tenant with respect to work to be
done on behalf of Landlord. Such drawings will be forwarded to Landlord for its
review and comment to the extent Landlord’s approval of same is required under
the Master Lease.

3. All contractors engaged by Tenant shall be bondable contractors, possessing
good labor relations, capable of performing quality workmanship and working in
harmony with any contractor hired by Landlord or Landlord’s tenants. Tenant
shall permit union licensed contractors to bid on Tenant’s Work, but Tenant
shall not be obligated to engage such contractors unless union labor is required
in the area where the Demised Premises is located. Tenant shall retain
sufficient documentation evidencing union contractor bidding and shall provide
such documentation to Landlord upon fifteen (15) days’ prior written request. In
the event Tenant does not permit union licensed contractors to bid on Tenant’s
Work (“Union Bidding”) and Landlord is picketed or involved in a dispute with
the unions due to Tenant’s failure to permit Union Bidding, then Tenant shall
indemnify, defend and hold Landlord, its officers, directors, partners,
employees and contractors harmless from and against any and all damages, claims,
losses and expenses (including, without limitation, attorneys’ fees, expert
witness fees and court costs) incurred by Landlord due to Tenant’s failure to
permit Union Bidding. All work shall be coordinated with the general project
work. Tenant shall use its commercially reasonable efforts to cause its
contractors to maintain harmony and avoid any and all disputes with labor unions
in which Tenant’s contractors or any person or entity performing work on behalf
of Tenant may become involved. Tenant shall be responsible for any delay,
disruption, obstruction or hindrance in the completion of Tenant’s Work and any
damages and

 

Schedule 1.7(j)(ii) – 2



--------------------------------------------------------------------------------

extra costs resulting from such disputes, except with respect to work for which
Landlord is financially responsible under the Master Lease, but expressly
excluding all of Tenant’s Acts. Tenant shall use its commercially reasonable
efforts to cause its contractors to take all action including, but not limited
to, filing charges with the N.L.R.B. and pursuing litigation to prevent or end
any stoppage or slowdown of Tenant’s Work.

4. Construction shall comply in all respects with applicable Legal Requirements.

5. Upon Landlord’s request from time to time, Tenant shall assign to Landlord
any or all contracts or agreements with contractors, vendors, suppliers and/or
Construction Professionals as designated by Landlord in connection with all
Tenant Work performed on behalf of Landlord.

 

Schedule 1.7(j)(ii) – 3



--------------------------------------------------------------------------------

SCHEDULE 1.8(a)

FORM OF ADDITIONAL RECAPTURE SPACE TERMINATION NOTICE

[DATE]

[ADDRESS OF TENANT]

ADDITIONAL RECAPTURE SPACE TERMINATION NOTICE

Pursuant to Section 1.8 of the Master Lease

For Sears / Kmart Store [STORE NUMBER]

[NOTE: ANY TENANT RESPONSE REQUIRED WITHIN 30 DAYS]

Seritage Finance LLC (“Landlord”) hereby notifies Kmart Operations LLC and Sears
Operations LLC (“Tenant”) of its intention to recapture space pursuant to
Section 1.8 of the Master Lease by and among Seritage Finance LLC, Kmart
Operations LLC and Sears Operations LLC, dated as of                 , 2015 (the
“Master Lease”). All terms used herein but not otherwise defined have the
meaning ascribed to them in the Master Lease.

This Additional Recapture Space Termination Notice pertains to Store Number     
at [STORE ADDRESS].

The Proposed Additional Recapture Space Date is:                     . Tenant
has sixty (60) days after receipt of this Recapture Notice to give notice of a
Tenant Additional Recapture Space Termination Date, if desired, which shall not
be less than ninety (90) days after receipt of this Recapture Notice.

Following the Actual Additional Recapture Space Termination Date, the following
terms will apply with respect to the modified Demised Premises.

 

  •   Annual Base Rent:                     

 

  •   Tenant’s Proportionate Share of all Property Charges:                     

 

  •   Monthly Installment Expenses payable by Tenant:                     

A site plan showing the applicable Tenant Retained Space and the Additional
Recapture Space with respect to the modified Demised Premises, along with a
description of the Tenant Retained Space, is attached as Exhibit A.

 

Schedule 1.8(d) – 1



--------------------------------------------------------------------------------

A modified Schedule 2 to the side letter to the Master Lease reflecting the
applicable adjustments for the modified Demised Premises is attached as Exhibit
B. A copy of a title report with respect to this Property pursuant to
Section 1.8(b) of the Master Lease is attached as Exhibit C.

SHOULD TENANT DISAGREE WITH ANY OF THE FOREGOING ITEMS, PURSUANT TO THE MASTER
LEASE TENANT SHALL SEND LANDLORD A NOTICE WITHIN THIRTY (30) DAYS OF RECEIPT OF
THIS RECAPTURE NOTICE SETTING FORTH THE NATURE OF TENANT’S DISAGREEMENT IN
REASONABLE DETAIL.

 

SERITAGE KMT FINANCE LLC By:

 

Name: Title: SERITAGE SRC FINANCE LLC By:

 

Name: Title:

 

Schedule 1.8(d) – 2



--------------------------------------------------------------------------------

Exhibit A

Site Plan and Description of Tenant Retained Space

 

Exhibit A to Schedule 1.8(d)



--------------------------------------------------------------------------------

Exhibit B

Modified Schedule 2 to the Master Lease

 

Exhibit B to Schedule 1.8(d)



--------------------------------------------------------------------------------

Exhibit C

Title Report

 

Exhibit C to Schedule 1.8(d)



--------------------------------------------------------------------------------

SCHEDULE 2.1(a)

EBITDAR METHODOLOGY

 

General Ledger Account

   Footnote     Calculation   12 Months Ended
January 2015
Property 01478
All Reporting Divisions  

A04103 Merchandise Sales

         37,181,276   

A04107 Auto Center Revenues External

         2,073,605   

A04108 Delivery Revenues External

         232,543   

A04109 PA Revenues External

         594,439   

A04110 Service Income Revenues External

         (982 ) 

A04113 SPP Revenue External

         20,357   

A04114 Miscellaneous Income Revenues External

         (474,368 ) 

A04118 Tenant Income External

         108,270   

A04123 Support Services Revenues External

         (4,103 ) 

A04115 Credit Revenues External

         282,740   

A04116 Licensed Business Revenues External

         268,380          

 

 

 

A04104 Other Revenues

  3,100,881          

 

 

 

A04101 Total Revenue

(A04103+A04104)   40,282,157          

 

 

    —     

A05102 Cost of sales

  26,870,740   

A05113 Occupancy Taxes

  (1 )    301,942   

A05114 Utility Expense

  329,526   

A05115 Building Expenses

  (2 )    387,152          

 

 

 

A05107 Occupancy

  1,018,620          

 

 

 

A05101 Cost of sales, buying and occupancy

(A05102+A05107)   27,889,360          

 

 

 



--------------------------------------------------------------------------------

A06160 Payroll & Incentive

  5,074,817   

A06161 Benefits & Taxes

  981,079   

A06162 Associate Expenses

  27,376   

A06163 Equipment Costs

  31,490   

A06164 Data Processing

  837   

A06165 Taxes

  41,834   

A06166 Occupancy Related

  2,072   

A06167 Communication Expense

  84,171   

A06168 Advertising Expense

  (3 )    1,351,248   

A06169 Supplies & Postage

  238,437   

A06170 Insurance Charges

  (3 )    229,059   

A06171 Bank Card Expense

  338,585   

A06172 Check Expense

  6,624   

A06173 Cash Over/Short

  19,509   

A06174 Operating Services

  124,856   

A06176 Reclasses

  (4 )    (956,475 ) 

A06177 Miscellaneous SG&A

  67,767   

A06178 Outside Services

  66,652   

A06179 Display Expenses

  113,240   

A06237 Support Services Chargeouts

  (542 )        

 

 

 

A06124 Selling and administrative expenses

  (5 )    7,842,636   

A06125 Depreciation & Amortization

  1,656,792          

 

 

 

A06101 Total costs and expenses

(A05101+A06124+A06125)   37,388,788          

 

 

 

    

      

 

 

 

A00908 Operating income (loss)

(A4101-A06101)   2,893,369          

 

 

 

    

      

 

 

 

EBITDAR

(A06125+A00908)       

 

 

 

    

      

 

 

    4,550,161          

 

 

 



--------------------------------------------------------------------------------

Footnotes

 

(1) Reimbursement of property taxes paid by Seritage.

(2) Reimbursement of certain expenses paid by Seritage after the Multi-Tenant
Occupancy Date.

(3) Includes the allocation of certain corporate expenses.

(4) Primarily related to Sears Auto Centers. COGS moved to SG&A.

(5) Overhead structure not generally allocated to property operating statements.
Primarily includes: Corporate office (finance, accounting, HR, inventory,
merchandising, IT, business leadership, etc) and regional management.



--------------------------------------------------------------------------------

SCHEDULE 2.1(b)

LEASE GUARANTORS

 

1. A&E Factory Service, LLC

2. A&E Home Delivery, LLC

3. A&E Lawn & Garden, LLC

4. A&E Signature Service, LLC

5. California Builder Appliances, Inc.

6. Florida Builder Appliances, Inc.

7. KLC, Inc.

8. Kmart Corporation

9. Kmart Holding Corporation

10. Kmart of Michigan, Inc.

11. Kmart of Washington LLC

12. Kmart Stores of Illinois LLC

13. Kmart Stores of Texas LLC

14. Kmart.com LLC

15. Sears Brands Management Corporation

16. Sears Holdings Corporation

17. Sears Holdings Management Corporation

18. Sears Home Improvement Products, Inc.

19. Sears Protection Company

20. Sears Protection Company (Florida), L.L.C.

21. Sears Roebuck Acceptance Corp.

22. Sears Roebuck and Co.

23. Sears Roebuck de Puerto Rico, Inc.

24. SOE, Inc.

25. StarWest, LLC

26. MyGofer LLC

27. Private Brands, Ltd.



--------------------------------------------------------------------------------

SCHEDULE 10.2(e)

OPERATING EXPENSES

“Operating Expenses” means: All costs and expenses of any kind, nature, and
description incurred in connection with the maintenance, operation, care and
repair of the Property which are desirable for the operation and maintenance of
the Property, including the governance, management and administration of this
Master Lease, the Leases, and all future leases of portions of the Property by
Landlord, in accordance with the standard maintained in the City and State in
which the Property is located for similar buildings and sites (subject to any
other specific standards applicable to the Demised Premises as provided in this
Master Lease), and which are not duplicative of other costs and expenses
provided in the Master Lease or otherwise required to be paid or reimbursed by
Tenant under this Master Lease. The following types of expenses are by way of
illustration and not by way of limitation of the generality of the foregoing:

(1) the cost of providing all heating, ventilating, air conditioning, water and
waste-water services and other utilities to the buildings in which the Demised
Premises are located;

(2) the cost of refuse, rubbish and garbage collection and removal for the
Property;

(3) cleaning, gardening and landscaping the Property (including, without
limitation, the Common Areas);

(4) costs of tie-ins or other costs for providing sanitary or storm sewers or
control to and for the Property and Demised Premises;

(5) inspection and permit fees, accounting fees, and attorney and other
professional fees incurred by Landlord in connection with the operation of the
Property or the Demised Premises;

(6) repairs and replacements of the paving and resurfacing of parking lots (as
reasonably required), curbs, fencing, walkways, electrical power lines, light
poles, bulbs, drainage systems and equipment used on the Property (including the
Common Areas);

(7) line painting;

(8) attending the parking areas (if necessary);

(9) any governmental charges, surcharges, fees or taxes on the parking areas or
parking spaces or on vehicles parking therein;

(10) security services, including electronic response and surveillance and/or
private police protection if obtained;

(11) repair or replacement of on-site water lines, sanitary sewer lines and
storm sewer lines serving the Property;

 

Schedule 10.2(e) – 1



--------------------------------------------------------------------------------

(12) rental of machinery, equipment and tools used in operating and maintaining
the Property and all buildings and improvements thereon;

(13) reasonable amortization or depreciation of equipment purchased and used for
operating or maintaining (i) the Property and/or (ii) all buildings and
improvements thereon;

(14) costs of signs, sign maintenance and sound systems;

(15) all personal property and similar taxes on equipment, machinery, tools,
supplies and other personal property and facilities used in the maintenance of
the Property;

(16) compensation, paid to any person specifically providing direct services
with respect to the Property (as opposed to a person in the general employ of
Landlord), including the classification of building superintendent;

(17) all repairs to the Property and all buildings and improvements thereon
(provided that with respect to the Demised Premises, any such repairs shall not
materially exceed the standard of repairs for which Tenant is obligated under
the Master Lease);

(18) all supplies and replacement items required for the Property;

(19) all costs for restoration, relocation or expansion of the Common Areas of
the Property;

(20) all charges for maintenance contracts, inspection contracts, HVAC,
escalator and elevator contracts and similar contracts for the Property,
together with all reasonable costs, fees and expenses of attorneys, accountants,
tax-reduction personnel, building inspectors, architects, construction
engineers, environmental engineers and inspectors, and other professionals and
experts in connection with the maintenance, repair and operation of the
Property;

(21) [Intentionally Omitted];;

(22) all insurance with respect to the Property, including Landlord’s Insurance
Costs;

(23) all costs and expenses incurred by Landlord pursuant to all Operating
Agreements;

(24) all costs and expenses incurred by Landlord to perform Landlord’s
obligations under Section 10.3; and

(25) [Intentionally Omitted].

Notwithstanding the foregoing, Operating Expenses shall expressly exclude:

(1) costs of maintenance and repair reimbursed by insurance proceeds or paid for
by other tenants of the Property separate from their share of any Operating
Expenses;

 

Schedule 10.2(e) – 2



--------------------------------------------------------------------------------

(2) repairs, maintenance, alterations, tenant improvements, tenant allowances,
free rent or other tenant concessions, or other specific costs attributable
solely to other tenants’ space in the Property or billed to such tenants;

(3) brokerage and leasing commissions, advertising expenses and other costs
incurred in leasing or re-leasing space in the Property, including, without
limitation, any Recapture Space or Additional Recapture Space;

(4) debt service, interest on borrowed money or debt amortization;

(5) depreciation on the Property or equipment or systems therein;

(6) attorneys’ fees and expenses incurred in connection with lease negotiations
or lease disputes;

(7) the cost (including any amortization thereof) of any improvements or
alterations which would be properly classified as capital expenditures according
to generally accepted accounting principles, except for items referred to in
Item (24) or any other items of Operating Expenses above;

(8) the cost of decorating, improving for tenant occupancy, painting or
redecorating portions of any building to be demised to tenants;

(9) the cost of all Recapture Separation Work and all similar work with respect
to any Additional Recapture Space, including, without limitation, any
construction management or supervisory fees or expenses;

(10) costs, fees or expenses of or related to any separation, construction,
redevelopment or reletting of any Recapture Space or Additional Recapture Space;

(11) salaries and other compensation of personnel in the general employ of
Landlord or any of its subsidiaries or affiliates;

(12) advertising and promotional fees in excess of five thousand dollars
($5,000) per calendar year;

(13) the costs of artwork or sculpture;

(14) costs for repairs or other work occasioned by fire, windstorm or other
casualty which are fully reimbursed by insurance;

(15) wages, salaries or other compensation paid for clerks or attendants in
concessions or newsstands operated by Landlord or Landlord’s affiliates;

(16) costs or expenses charged to or payable by other third-party tenants of
Landlord (including utility charges) other than as part of Operating Expenses;

 

Schedule 10.2(e) – 3



--------------------------------------------------------------------------------

(17) any costs or expenses which are otherwise reimbursed to Landlord, other
than as part of a Tenant’s Proportionate Share of Operating Expenses or CAM
Expenses; provided, however, that notwithstanding any provision in this Master
Lease to the contrary, in no event shall Landlord be entitled to bill, receive
and retain from Tenant and all third-party tenants (subject to final adjustments
and accounting) an aggregate of more than one hundred percent (100%) of all
actual costs and expenses paid or incurred by Landlord on account of Operating
Expenses or any other Installment Expenses and if Landlord shall receive more
than one hundred percent (100%) (“Excess Expenses”), Landlord shall promptly
refund to Tenant an amount equal to the lesser of (i) the amount of such Excess
Expenses, or Tenant’s Proportionate Share thereof (from and after the
Multi-Tenant Occupancy Date), and (ii) the actual amount paid by Tenant on
account of all Operating Expenses or other Installment Expenses.

(18) overhead or administrative fees, costs or expenses of Landlord, or any
subsidiaries or affiliates of Landlord (including any profit increments to any
such subsidiaries or affiliates);

(19) charitable or political donations or contributions;

(20) interest, charges or penalties arising by reason of Landlord’s failure to
timely pay any Impositions, CAM Expenses, (so long as timely paid by Tenant to
Landlord), other Operating Expenses or other Property Charges, to the extent
Landlord is required or has undertaken to do so under this Master Lease;

(21) any management fee or construction management or supervisory fee, with
respect to the Demised Premises or the Property, other than any such fees (if
any) which are payable to unrelated third-parties, pursuant to any REAs or
Operating Agreements, but in no event with respect to any Recapture Separation
Work or any work in connection with any Additional Recapture Space;

(22) any fees or other compensation for services (other than reimbursement for
out-of pocket expenses) with respect to the Property paid to Tenant or any
Affiliate of Tenant pursuant to any separate agreement for services between
Landlord or any Affiliate of landlord, and Tenant or any Affiliate of Tenant;

(22) any costs or expenses arising out of or related to any breach or default by
Landlord pursuant to the Master Lease or any negligence, gross negligence or
willful misconduct of Landlord; or

(24) any costs or expenses arising out of or related all matters for which
Landlord is required to indemnify, defend or hold harmless Tenant pursuant to
the Master Lease.

 

Schedule 10.2(e) – 4



--------------------------------------------------------------------------------

SCHEDULE 14.4

LANDLORD MORTGAGE DOCUMENTS

 

1. Loan Agreement

2. Promissory Note

3. Mortgages/Deeds of Trust for all Properties

4. Pledge and Security Agreement (JV Equity for GGP JV, Simon JV and Macerich
JV)

5. Consent (GGP JV Agreement)

6. Consent (Simon JV Agreement)

7. Consent (Macerich JV Agreement)

8. Cash Management Agreement

9. Clearing Account DACA

10. Operating Account DACA (See Schedule 4)

11. Environmental Indemnity Agreement

12. Recourse Carve-Out Guaranty

13. Assignment and Subordination of Management Agreement

14. Assignment and Subordination of SHLD TSA

15. Assignment of Interest Rate Cap

16. Title Instruction Letter



--------------------------------------------------------------------------------

SCHEDULE 20.6

ADDITIONAL PROVISIONS WITH RESPECT TO ENVIRONMENTAL MATTERS WITH RESPECT TO THE
DEMISED PREMISES AND SACS

Notwithstanding anything to the contrary elsewhere in this Master Lease, the
following terms and provisions shall apply to and govern Tenant’s use and
occupancy of the Demised Premises and the portion thereof containing or relating
to SACs, and the conduct of the Tenant’s use and operation of the Demised
Premises and the Stores, all of which terms and provisions Tenant shall observe,
perform and comply with promptly and at its sole cost and expense:

(a) Storage. All scrap/discarded mufflers or other equipment, parts, tires,
batteries/battery cores, brake linings, wiper blades and other potentially
hazardous by-products or results of Tenant’s operations, all other debris and
waste or used products (including, without limitation, motor oils and petroleum
and nonpetroleum products), and all Hazardous Substances, must be stored in
accordance with the Environmental Ordinary Course of Business.

(b) Parking. Tenant shall cause its employees to park all automobiles which are
in the process of service and/or maintenance either inside the Demised Premises
or solely within that portion of the Common Areas identified as parking areas
for Sears Store customers in any Encumbrances or, at the request of Landlord, in
such specific locations thereof as may be designated from time to time by
Landlord.

(c) Environmental Best Management Practices. In using each and all of the
Demised Premises or operating the automobile care service business at the
Demised Premises, Tenant shall use best management practices in managing all
Hazardous Substances, including, but not limited to, strictly complying with all
of the following:

(i) Compliance With Environmental Laws and Legal Requirements. Tenant shall
comply, and shall cause the Demised Premises and all activities thereon to
strictly comply, with all Environmental Laws and all other Legal Requirements
now or hereafter in effect. Tenant shall procure and maintain in full force and
effect at all times any and all licenses, permits, approvals, consents or
authorizations required under any Environmental Laws or other Legal Requirements
for the conduct of Tenant’s operations on the Demised Premises (“Environmental
Permits”), and Tenant shall not take, suffer or permit any action which would
violate any such Environmental Permits, nor fail to take any action the failure
of which would violate or cause the suspension or revocation of any such
Environmental Permits. Tenant shall timely make all applications to renew and
extend all Environmental Permits. Landlord shall reasonably cooperate, at
Tenant’s expense, with Tenant’s efforts to procure such Environmental Permits,
but Landlord shall not incur any expense, liability or obligation with respect
to any such Environmental Permits.

(ii) Release and Generation of Hazardous Substances. Tenant shall not cause or
permit the release, threatened release, abandonment, treatment, dumping,
discharging or disposal of any Hazardous Substances on, from, under or

 

Schedule 20.6 – 1



--------------------------------------------------------------------------------

about the Demised Premises, the Properties and/or the Shopping Center (if
applicable). Tenant shall not use, manage, handle, store, generate or transport
or permit the use, management, handling, generation or transportation of
Hazardous Substances on, under or from the Demised Premises except to the extent
necessary for Tenant’s business operations and then only in strict compliance
with applicable Environmental Laws and other Legal Requirements. In addition,
Tenant shall not manage (except as a generator), store or dispose of any
hazardous waste, as such term is defined under applicable Environmental Law, or
Hazardous Substances on, from or under the Demised Premises or take any action
or allow any activity, in each case that would cause the Demised Premises to be
considered a hazardous waste treatment, storage or disposal facility within the
meaning of any applicable Environmental Law.

(iii) Removal of Waste Oils and Solvents. Tenant shall cause all waste oils,
solvents and other used petroleum and nonpetroleum waste to be removed
periodically (but not less frequently than once per month or period as may be
customary in the industry) and transported from the Demised Premises by a
properly licensed, experienced and reputable waste removal contractor, to be
disposed of at duly licensed facilities, all in strict accordance with all
applicable Legal Requirements and Environmental Laws.

(iv) Oil-Water Separator. Tenant shall regularly (at least annually or such
shorter period as required by Environmental Laws) cause the oil-water separator
to be dredged, cleaned and refilled and the filtration material replaced,
removed and transported by a properly licensed and reputable waste removal
contractor, approved in advance by Landlord, to be disposed of at duly licensed
facilities in strict accordance with all applicable Legal Requirements and
Environmental Laws.

(v) Environmental Equipment; Remediation. Subject to the provisions of
Section 20.3(b):

(A) Tenant shall not use or install or allow the use or installation of any
Environmental Equipment on the Demised Premises which is first used or installed
after the Effective Date located in whole or in part beneath the surface of the
ground without Landlord’s prior written consent (provided, that Tenant may use
the preexisting Environmental Equipment located at the Demised Premises on the
date of this Master Lease, subject to the further provisions hereof). Tenant is
solely responsible for any liability, damage, cost or claim resulting from,
relating to or arising out of any such use or installation. If Tenant installs
or uses any Environmental Equipment which is involved in or related to any Known
Environmental Problem, Tenant shall, at or before the time that it vacates the
Demised Premises and at any rate on or before the effective date of such
vacating, unless otherwise directed by Landlord: (i) remove, dispose or repair
the same if required in compliance with all Environmental Laws; (ii) restore the
Demised Premises to their original condition (excluding and after removal of any
and all Environmental Equipment); and (iii) comply with all obligations related
thereto under all Environmental Laws;

 

Schedule 20.6 – 2



--------------------------------------------------------------------------------

(B) Subject to the foregoing, with respect to all Known Environmental Problems,
Tenant agrees to operate, maintain, abandon, close, remove, repair and replace
all Environmental Equipment as may be necessary in accordance with applicable
Environmental Laws, including, without limitation, being responsible for the
removal, replacement, treatment and disposal of soils, building materials,
equipment and/or groundwater impacted with or by Hazardous Substances and
disturbed, exposed or released during such operation, maintenance, abandonment,
removal, repair and replacement activities;

(C) Upon removal of any Environmental Equipment, Tenant shall promptly:
(x) investigate whether any release of Hazardous Substances occurred in
connection with such Environmental Equipment; (y) promptly after the removal
thereof notify Landlord in writing of all releases of Hazardous Substances
and/or any contamination discovered as a result of such investigation, and
provide Landlord with all results thereof and all tests and reports in
connection therewith; and (z) using a consultant and methods reasonably approved
in advance by Landlord and in full accordance with all applicable Environmental
Laws, remove all such Hazardous Substances and repair all damage to the Demised
Premises, the Properties and/or the Shopping Center (if applicable);

(D) Without limiting the foregoing provisions of subparagraph (C), in the event
that Tenant removes, replaces, repairs or modifies a hydraulic lift, Tenant
shall, in accordance with applicable Environmental Laws, promptly remove,
replace and properly dispose of all soils and/or groundwater which: (x) are
impacted with Hazardous Substances, including, but not limited to, oils,
petroleum products and/or petroleum-derived products; and/or (y) are exposed or
disturbed by the removal, replacement, repair or modification of a hydraulic
lift. Notwithstanding the foregoing, Landlord reserves the right, at any time
and from time to time, at Tenant’s expense and without releasing Tenant from any
of its liability or obligations under this Master Lease, to initiate or assume
control in a commercially reasonable manner in accordance with applicable Legal
Requirements over the investigation, remediation or monitoring of any soil
and/or groundwater found to be impacted by Hazardous Substances; and

(E) Tenant shall notify Landlord in writing at least seven (7) days in advance
of any permanent abandonment or removal (without implying Landlord’s consent to
any abandonment or removal, which consent must be requested in writing by Tenant
and shall be given or withheld in Landlord’s sole discretion), and/or
replacement of Environmental Equipment.

(vi) Storage Tanks. Tenant shall operate above-ground or below-ground storage
tanks, including with respect to temporary storage of waste oils and solvents
for periodic disposal as provided in Schedules 20.6(c)(iii) and (c)(iv), and in
the Environmental Ordinary Course of Business.

 

Schedule 20.6 – 3



--------------------------------------------------------------------------------

(vii) Compliance, Investigation and Reports.

(A) Tenant shall strictly comply with all applicable Legal Requirements
pertaining to the permitted use and the protection of human health and the
environment, including making all filings and reports to applicable governmental
agencies necessary to so comply, including hazardous waste manifests (providing
copies of all such manifests, notices, demands, claims and correspondence
received from or sent to any governmental agency to the manager of the Sears
Store or Kmart Store, as the case may be, at the respective Sears Store or Kmart
Store address, and to Landlord), and performing any investigation, remediation,
clean up or work required to comply with Legal Requirements and Environmental
Laws and paying (and indemnifying Landlord against) any fines, penalties,
damages, costs, liabilities and expenses arising out of Tenant’s failure to
comply with Legal Requirements and Environmental Laws.

(B) Without limiting the foregoing, upon receiving notice thereof, Tenant shall
promptly: (x) notify Landlord in writing and provide copies of all documents
regarding all actual or alleged violations of any Environmental Law that involve
a release or threatened release of Hazardous Substance relating to Tenant’s
activities or otherwise, including copies of any environmental testing, cleanup,
monitoring, or closure reports or documents, regulatory correspondence or other
written materials whatsoever (including all updates, supplements and revisions)
relating to their discovery, investigation, remediation and/or monitoring of any
soils and/or groundwater impacted with Hazardous Materials on or about the
Demised Premises, in connection with Tenant’s operation, investigation,
maintenance, abandonment, removal, repair and replacement of Environmental
Equipment (collectively, “Remediation Materials”); and (y) at its sole expense
and using a consultant and methods approved in advance by Landlord and in full
compliance with all applicable Environmental Laws, investigate and correct all
such violations, remove all such Hazardous Substances and repair all damage to
the Demised Premises, the Properties and/or the Shopping Center (if applicable).

(viii) Removal of Hazardous Substances. Upon the expiration or earlier
termination of this Master Lease, Tenant shall cause, at its sole cost and
expense, all containerized or accumulated Hazardous Substances, including
Hazardous Substances accumulated in any tanks or secondary containment systems,
to be removed from the Demised Premises and transported off-site for use,
storage or disposal in accordance with all Environmental Laws.

(ix) Inspection by Landlord. Tenant acknowledges and agrees that, at any time
and from time to time during the Term, Landlord and its representatives may
enter the Demised Premises to install, maintain or use any environmental
monitoring or testing equipment or to perform any environmental monitoring,
testing, auditing or inspection activity with respect to any activities on,

 

Schedule 20.6 – 4



--------------------------------------------------------------------------------

at or in the vicinity of the Demised Premises, and to review, inspect and copy
all Remediation Materials. In addition, Landlord has the right, at any time and
from time to time, to inspect or audit the Demised Premises with respect to
environmental matters and to observe and audit Tenant’s compliance with
Environmental Laws and the provisions of Article XX and other provisions of this
Master Lease. During such inspection or audit, Tenant agrees to provide all
relevant documents and information reasonably requested by Landlord and to
provide to Landlord the opportunity to interview Tenant’s employees relating to
environmental matters. This right of audit and inspection does not constitute a
duty on Landlord’s part to so inspect and in no event relieves Tenant of any
obligations under this Master Lease or under any Legal Requirements. All
activities by Landlord under this Schedule 20.6(c)(ix) shall be subject to the
provisions with respect to notice and terms of inspection, Landlord’s
responsibility and insurance and all other matters as provided in Section 20.5
of this Master Lease. Landlord shall maintain (or cause its contractors and
experts to maintain) customary insurance coverage with customary limits with
respect to all Inspections naming Tenant as additional insured.

(x) Landlord’s Right to Perform.

(A) If Tenant fails to perform any of its obligations under this Schedule 20.6
in a timely manner, without limiting any other Landlord’s rights or remedies
under this Master Lease, upon reasonable notice to Tenant, Landlord may (but
shall have no obligation to) perform such obligation at Tenant’s sole risk and
expense.

(B) Without limiting the foregoing, in the event Tenant has not fully complied
with all obligations to deliver any or all of the Demised Premises free of
Hazardous Substances or has failed to remove any Environmental Equipment or has
failed to otherwise complete any required remediation activities or other
obligations pursuant to Article XX with respect to the surrender of the Demised
Premises on the expiration or earlier termination of this Master Lease, subject
to the provisions of Schedule 20.3 to the Side Letter and the provisions of
Section 20.3(b), Landlord, its successors, assigns and designees (collectively,
“Performing Parties”) may accept such delivery and surrender of the Demised
Premises with such failure and nonperformance by Tenant and undertake any or all
of Tenant’s such obligations with respect to any or all of the Demised Premises
in accordance with the requirements of Environmental Law at Tenant’s sole cost
and expense, without releasing Tenant from its liabilities or obligations under
this Master Lease and without waiving any rights or remedies against Tenant. In
such event, in addition to all other Landlord’s rights and remedies, Tenant
shall remain liable for all costs, expenses, fees, charges, fines, penalties and
damages as a result of Tenant’s such failure to deliver and surrender the
Demised Premises in the condition required, and shall pay or reimburse the same
to Landlord or any other Performing Parties, plus five percent (5%) of the
amount thereof for administrative expenses, within ten (10) days of written
demand therefor.

 

Schedule 20.6 – 5



--------------------------------------------------------------------------------

(xi) Tenant to Maintain Records. Tenant shall retain and maintain copies of all
removal, transportation and disposal manifests, notices, correspondence, spill
or release reports, remediation requests and action plans, environmental
reports, tests and inspections, notices of violations, and all other Remediation
Materials referred to in this Schedule 20.6 for a period of not less than three
(3) years (or such longer period as may be required by applicable Environmental
Law) from and after the period to which they relate.

(xii) Environmental Indemnity. In addition to all other Tenant indemnities
hereunder, Tenant shall indemnify, defend (with counsel acceptable to Landlord),
and hold harmless Landlord and all Indemnified Parties from and against any and
all Losses (including reasonable attorneys’ fees and expenses, including all of
the same incurred in the enforcement of this indemnity, and reasonable
consultants’ fees) which are caused by, relate to or arise in connection with:
(A) any breach of Article XX; (B) any violation by Tenant or Tenant Group of any
Environmental Law with respect to the Demised Premises, the Properties and/or
the Shopping Center (if applicable); (C) any act or omission of Tenant or Tenant
Group as to any environmental matter or condition arising during the Term
resulting in any violation of Environmental Law; and (D) that portion of an
environmental condition on or about the Demised Premises, the Properties and/or
the Shopping Center (if applicable) caused by, contributed to, or aggravated or
exacerbated by Tenant. Tenant’s obligation under this Schedule 20.6(c)(xii)
shall survive the expiration or earlier termination of this Master Lease.

(xiii) Confidentiality. All environmental testing and mitigation results and all
documents or reports generated in connection with the Tenant’s operation,
investigation, maintenance, abandonment, removal, repair or replacement of any
Environmental Equipment or Hazardous Substances shall be kept strictly
confidential unless disclosure is required by law (in which event, prior written
notice of such disclosure, together with a copy of the testing, mitigation
documents or reports that will be disclosed must be given to Landlord at least
thirty (30) days prior to the disclosure).

(xiv) Survival. The provisions of this Schedule 20.6 shall survive the
expiration or sooner termination of this Master Lease with respect to any or all
of the Demised Premises.

 

Schedule 20.6 – 6